Exhibit 10.1

Execution Version

THIS RESTRUCTURING SUPPORT AGREEMENT IS NOT AN OFFER, NOR A SOLICITATION FOR AN
OFFER, WITH RESPECT TO ANY SECURITIES, NOR IS IT A SOLICITATION OF ACCEPTANCES
OF A CHAPTER 11 PLAN WITHIN THE MEANING OF SECTION 1125 OF THE BANKRUPTCY CODE.
ANY SUCH OFFER OR SOLICITATION WILL COMPLY WITH ALL APPLICABLE SECURITIES LAWS
AND PROVISIONS OF THE BANKRUPTCY CODE.

THIS RESTRUCTURING SUPPORT AGREEMENT IS A PART OF A COMPREHENSIVE COMPROMISE AND
SETTLEMENT, EACH ELEMENT OF WHICH IS CONSIDERATION FOR THE OTHER ELEMENTS AND AN
INTEGRAL ASPECT OF THE RESTRUCTURING. THIS RESTRUCTURING SUPPORT AGREEMENT IS
CONFIDENTIAL AND SUBJECT TO FEDERAL RULE OF EVIDENCE 408. NOTHING IN THIS
RESTRUCTURING SUPPORT AGREEMENT SHALL CONSTITUTE OR BE CONSTRUED AS AN ADMISSION
OF ANY FACT OR LIABILITY, A STIPULATION OR A WAIVER, AND EACH STATEMENT
CONTAINED HEREIN IS MADE WITHOUT PREJUDICE SOLELY FOR SETTLEMENT PURPOSES, WITH
A FULL RESERVATION AS TO ALL RIGHTS, REMEDIES, CLAIMS OR DEFENSES OF THE
PARTIES.

THE TRANSACTIONS DESCRIBED HEREIN WILL BE SUBJECT TO THE NEGOTIATION AND
COMPLETION OF DEFINITIVE DOCUMENTATION INCORPORATING THE TERMS SET FORTH HEREIN,
AND THE CLOSING OF ANY TRANSACTION SHALL BE SUBJECT TO THE TERMS AND CONDITIONS
SET FORTH IN SUCH AGREED DEFINITIVE DOCUMENTATION.

 

 

HI-CRUSH, INC., ET AL.

RESTRUCTURING SUPPORT AGREEMENT

July 12, 2020

 

 

This RESTRUCTURING SUPPORT AGREEMENT (together with the exhibits and schedules
attached hereto, as each may be amended, restated, supplemented, or otherwise
modified from time to time in accordance with the terms hereof, this
“Agreement”), dated as of July 12, 2020, is entered into by and among:
(i) Hi-Crush Inc. (“Holdco”) and its undersigned subsidiaries (collectively with
Holdco, the “HCR Entities” and each an “HCR Entity”); and (ii) the undersigned
holders (the “Consenting Noteholders”) of the 9.500% senior notes (the “Senior
Notes”) issued by Holdco pursuant to that certain Indenture, dated as of
August 1, 2018, by and among Holdco, as issuer, the guarantors party thereto,
and U.S. Bank National Association, as trustee (in such capacity, together with
any successor transferee, the “Notes Trustee”) (as amended, restated,
supplemented or otherwise modified, the “Indenture” and, together with all
ancillary documents related thereto, the “Senior Notes Documents”), and any
holder of Senior Notes that may become in accordance with Section 13 hereof.
This Agreement collectively refers to the HCR Entities and the Consenting
Noteholders as the “Parties” and each individually as a “Party.”



--------------------------------------------------------------------------------

RECITALS

WHEREAS, the Parties have engaged in good faith, arm’s-length negotiations
regarding certain restructuring transactions (the “Restructuring Transactions”)
pursuant to the terms and conditions set forth in this Agreement that is
consistent with the terms and conditions of the term sheet attached hereto as
Exhibit A (the “Restructuring Term Sheet”)1;

WHEREAS, it is anticipated that the Restructuring Transactions will be
implemented through a prearranged plan of reorganization (as may be amended,
restated, supplemented, or otherwise modified from time to time in accordance
with its terms and this Agreement, the “Plan”) to be consummated in jointly
administered voluntary cases commenced by the HCR Entities (the “Chapter 11
Cases”) under chapter 11 of title 11 of the United States Code, 11 U.S.C. §§
101–1532 (the, “Bankruptcy Code”), in the United States Bankruptcy Court for the
Southern District of Texas (the “Bankruptcy Court”), pursuant to the Plan, which
will be filed by the HCR Entities in the Chapter 11 Cases;

WHEREAS, certain of the HCR Entities’ current lenders (the “Existing Lenders”,
and in such capacities, the “DIP ABL Lenders”) and JPMorgan Chase Bank, N.A., as
administrative agent (the “Existing Agent”, and in such capacity, the “DIP ABL
Agent”) under that certain Credit Agreement, dated as of August 1, 2018 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Existing Credit Agreement” and, together with the collateral and ancillary
documents related thereto the “Existing Credit Documents”) by and among Holdco,
as borrower, the guarantors party thereto, the Existing Lenders, and the
Existing Agent, have committed to provide a debtor-in-possession superpriority
senior secured asset-based revolving loan financing facility (the “DIP ABL
Facility”) and otherwise extend credit to the HCR Entities during the pendency
of the Chapter 11 Cases pursuant to a credit agreement substantially in the form
attached as Exhibit 1 to the Restructuring Term Sheet (the “DIP ABL Agreement”)
and otherwise pursuant to the DIP Orders (as defined herein) and the applicable
Definitive Documentation;

WHEREAS, certain Consenting Noteholders or affiliates thereof (in their
capacities as such, the “DIP Term Loan Lenders”) have committed to provide a
debtor-in-possession superpriority secured delayed-draw term loan financing
facility (the “DIP Term Loan Facility”) and otherwise extend credit to the HCR
Entities during the pendency of the Chapter 11 Cases pursuant to a credit
agreement substantially in the form attached as Exhibit 2 to the Restructuring
Term Sheet (the “DIP TL Credit Agreement” and together with the DIP ABL
Agreement, the “DIP Agreements”) and otherwise pursuant to the DIP Orders and
the applicable Definitive Documentation (as defined herein);

WHEREAS, the DIP ABL Lenders and DIP ABL Agent have committed to refinance the
DIP ABL Facility and the obligations thereunder, including any issued and
outstanding letters of credit, and to provide post-emergence working capital
liquidity to the HCR Entities through a new senior secured asset-based revolving
loan facility (including the letter of credit sub-limit, the “Exit ABL
Facility”) on terms consistent with the Restructuring Term Sheet and otherwise
pursuant to the applicable Definitive Documentation, and such exit financing
will be consummated in conjunction with the Plan; and

 

1 

Unless otherwise noted, capitalized terms used but not immediately defined have
the meanings given to such terms elsewhere in this Agreement or in the
Restructuring Term Sheet (including any exhibits thereto), as applicable.

 

2



--------------------------------------------------------------------------------

WHEREAS, certain Consenting Noteholders or affiliates thereof (in their
capacities as such, the “Backstop Parties”) have committed to backstop the
Rights Offering for the New Secured Convertible Notes on terms consistent with
the Restructuring Term Sheet and the term sheet attached as Exhibit 3 to the
Restructuring Term Sheet (the “New Secured Notes Term Sheet”) and otherwise
pursuant to the applicable Definitive Documentation, and such Rights Offering
will be consummated in conjunction with the Plan, with the proceeds of such
Rights Offering to be used to satisfy in full the DIP TL Obligations and to
provide liquidity to the Reorganized Debtors.

NOW, THEREFORE, in consideration of the promises, mutual covenants, and
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, each of the Parties,
intending to be legally bound, hereby agrees as follows:

AGREEMENT

1.    RSA Effective Date. This Agreement shall become effective, and the
obligations contained herein shall become binding upon the Parties, upon the
first date (such date, the “RSA Effective Date”) that:

 

  (a)

this Agreement has been executed and delivered by all of the following:

 

  (i)

each HCR Entity; and

 

  (ii)

Consenting Noteholders holding, in aggregate, at least two-thirds in principal
amount of all “claims” (as defined in section 101(5) of the Bankruptcy Code)
outstanding under the Senior Notes Documents (the “Senior Notes Claims”).

 

  (b)

the reasonable and documented fees and expenses of the Ad Hoc Group Advisors
invoiced and outstanding as of the date hereof have been paid in full in cash.

2.    Exhibits and Schedules Incorporated by Reference. Each of the exhibits
attached hereto, including the Restructuring Term Sheet, and any schedules to
such exhibits (collectively, the “Exhibits and Schedules”) are expressly
incorporated herein and made a part of this Agreement, and all references to
this Agreement shall include the Exhibits and Schedules. In the event of any
inconsistency between this Agreement (excluding the Exhibits and Schedules) and
the Exhibits and Schedules, the Exhibits and Schedules shall govern. In the
event of any inconsistency between the terms of this Agreement (including the
Exhibits and Schedules) and the Plan, the terms of the Plan shall govern.

 

3



--------------------------------------------------------------------------------

3.    Definitive Documentation.

 

  (a)

The definitive documents and agreements governing the Restructuring Transactions
(collectively, the “Definitive Documentation”) shall include, without
limitation:

 

  (i)

this Agreement (as amended, modified, or otherwise supplemented);

 

  (ii)

the Plan and any exhibit to the Plan or document contained in a supplement to
the Plan that is not otherwise identified herein or in the Restructuring Term
Sheet;

 

  (iii)

the order confirming the Plan (the “Confirmation Order”) and any motion or other
pleadings related to the Plan, all exhibits thereto, or confirmation of the
Plan;

 

  (iv)

a disclosure statement and all exhibits thereto with respect to the Plan (the
“Disclosure Statement”) and the solicitation materials (including the Rights
Offering Procedures) with respect to the Plan (the “Solicitation Materials”);

 

  (v)

the (A) motion by the Debtors seeking an order from the Bankruptcy Court
(1) granting approval of the Solicitation Materials and the Disclosure
Statement, (2) scheduling a hearing for confirmation of the Plan, and
(3) approving the Rights Offering Procedures (such order, the “Solicitation
Order”), and (B) Solicitation Order;

 

  (vi)

the (A) interim order authorizing the use of cash collateral and approving the
DIP ABL Facilities and DIP Term Loan Facility (together, the “DIP Facilities”)
on terms consistent with the Restructuring Term Sheet and the DIP Agreements
(the “Interim DIP Order”), (B) the final order authorizing the use of cash
collateral and approving the DIP Facilities on terms consistent with the
Restructuring Term Sheet and the DIP Agreements (the “Final DIP Order” and
together with the Interim DIP Order, the “DIP Orders”), and (C) any motions or
other pleadings or documents to be filed in support of the entry of the DIP
Orders;

 

  (vii)

the DIP TL Credit Agreement to be entered into in accordance with the
Restructuring Term Sheet and the DIP Orders, including any amendments,
modifications, or supplements thereto, and together with any related notes,
certificates, agreements, security agreements, documents, and instruments
(including any amendments, supplements, or modifications of any of the
foregoing) related to or executed in connection therewith (collectively, the
“DIP TL Documents”);

 

4



--------------------------------------------------------------------------------

  (viii)

the DIP ABL Agreement to be entered into in accordance with the Restructuring
Term Sheet and the DIP Orders, including any amendments, modifications, or
supplements thereto, and together with any related notes, certificates,
agreements, letters of credit, security agreements, documents, and instruments
(including any amendments, supplements, or modifications of any of the
foregoing) related to or executed in connection therewith (collectively, the
“DIP ABL Documents” and together with the DIP TL Documents, the “DIP
Documents”);

 

  (ix)

the credit agreement for the Exit ABL Facility (the “Exit ABL Credit Agreement”)
to be entered into in accordance with the Restructuring Term Sheet, including
any amendments, modifications, or supplements thereto, and together with any
related notes, certificates, agreements, letters of credit, security agreements,
documents, and instruments (including any amendments, modifications, or
supplements of any of the foregoing) related to or executed in connection
therewith (collectively, the “Exit ABL Documents”);

 

  (x)

the terms, conditions, and procedures setting forth the method to conduct the
Rights Offering (the “Rights Offering Procedures”), and any amendments,
modifications, or supplements thereto, and together with any related agreements,
documents, or instruments thereto;

 

  (xi)

the (A) agreement setting forth (1) the identities of the Backstop Parties
(including any third-parties other than Consenting Noteholders) for the Rights
Offering and (2) the terms and conditions of the Rights Offering, the Backstop
Commitments, and the payment of consideration to the Backstop Parties in
exchange for such commitments (as amended, modified, or supplemented, the
“Backstop Purchase Agreement”), together with any related agreements, documents,
or instruments, and which shall be acceptable to the Consenting Noteholders
comprising the Backstop Parties, (B) motion by the Debtors seeking authority
from the Bankruptcy Court to enter into the Backstop Purchase Agreement and to
satisfy their obligations to the Backstop Parties thereunder (including granting
such obligations administrative expense priority status under sections 503(b)(1)
and 507(a)(2) of the Bankruptcy Code), together with any other pleadings or
documents to be filed in support of such motion, and (C) order of the Bankruptcy
Court approving such motion (the “Backstop Order”, and together the documents
referenced in clauses (A) and (B), the “Backstop Documents”);

 

5



--------------------------------------------------------------------------------

  (xii)

the definitive debt documents for the New Secured Convertible Notes, in
accordance with the terms and conditions of the New Secured Notes Term Sheet,
including any amendments, modifications, or supplements thereto, and together
with any related indenture, notes, certificates, agreements, security
agreements, documents, and instruments (including any amendments, supplements,
or modifications of any of the foregoing) related to or executed in connection
therewith (the foregoing documents collectively, the “New Secured Convertible
Notes Documents”);

 

  (xiii)

the new stockholders agreement (which may include an amendment to the existing
Holdco stockholder agreement), that shall set forth the rights and obligations
of the holders of the common stock to be issued by Reorganized Holdco (the “New
Common Stock”), and to which all such holders shall be bound or deemed bound
(the “New Stockholders’ Agreement”); and

 

  (xiv)

the forms of certificates of incorporation, certificates of formation, limited
liability company agreements, partnership agreements, or other forms of
organizational documents and bylaws for Reorganized Debtors (the “Amended
Governance Documents”).

 

  (b)

Except as set forth herein, the Definitive Documentation (and any modifications,
restatements, supplements or amendments to any of them) will, after the RSA
Effective Date, remain subject to negotiation and shall, upon completion,
contain terms, conditions, representations, warranties, and covenants consistent
in all material respects with the terms of this Agreement (including the
Exhibits and Schedules) and be in form and substance reasonably satisfactory in
all respects to each of: (i) the HCR Entities, and (ii) the Consenting
Noteholders (A) who have agreed, as Backstop Parties, to provide Backstop
Commitments to fund the Rights Offering under the Backstop Purchase Agreement,
as indicated on their respective signature pages hereto, and (B) who represent
at least two-thirds of such Backstop Commitments (the “Required Consenting
Noteholders”).

4.    Milestones. The HCR Entities shall implement the Restructuring
Transactions in accordance with the following milestones (the “Milestones”);
provided that the HCR Entities may extend a Milestone only with the express
prior written consent of the Required Consenting Noteholders:

 

  (a)

The HCR Entities shall commence the Chapter 11 Cases by filing voluntary
petitions under chapter 11 of the Bankruptcy Code with the Bankruptcy Court no
later than July 12, 2020 (the “Petition Date”).

 

  (b)

No later than the date that is five (5) days following the Petition Date, the
Bankruptcy Court shall enter the Interim DIP Order approving the DIP Facilities
on an interim basis, subject to compliance with Section 3 hereof.

 

 

6



--------------------------------------------------------------------------------

  (c)

No later than the date that is fourteen (14) days following the Petition Date,
the HCR Entities shall file the Plan, the Disclosure Statement, the related
Solicitation Materials and the motion seeking entry of the Solicitation Order,
which documents shall be subject to compliance with Section 3 hereof.

 

  (d)

No later than the date that is twenty-five (25) days following the Petition
Date, the Bankruptcy Court shall enter the Final DIP Order approving the DIP
Facilities on a final basis, each subject to compliance with Section 3 hereof.

 

  (e)

No later than the date that is forty-five (45) days following the Petition Date,
the Bankruptcy Court shall enter (i) the Backstop Order approving the Backstop
Purchase Agreement and other Backstop Documents, and (ii) the Solicitation Order
approving the Solicitation Materials and Rights Offering Procedures, each
subject to compliance with Section 3 hereof.

 

  (f)

No later than the date that is seventy-five (75) days following the Petition
Date, the Bankruptcy Court shall enter the Confirmation Order, which order shall
be subject to compliance with Section 3 hereof.

 

  (g)

No later than the date that is ninety (90) days following the Petition Date, the
effective date of the Plan (the “Effective Date”) shall occur.

5.    Commitment of Consenting Noteholders. Each Consenting Noteholder shall
(severally and not jointly and severally) from the RSA Effective Date until the
occurrence of a Termination Date (as defined in Section 11):

 

  (a)

support and cooperate with the HCR Entities and make commercially reasonable
efforts to consummate the Restructuring Transactions in accordance with the Plan
and the terms and conditions of this Agreement, the Restructuring Term Sheet,
and the other Definitive Documentation (but without limiting the applicable
consent and approval rights provided in this Agreement and the Definitive
Documentation), by: (i) voting all of its Claims and Interests, as applicable,
now or hereafter owned by such Consenting Noteholder (or for which such
Consenting Noteholder now or hereafter serves as the nominee, investment
manager, or advisor for holders thereof) to accept the Plan; (ii) timely
returning a duly-executed ballot in connection therewith; and (iii) not “opting
out” of or objecting to any releases, indemnity and exculpation under the Plan
(and to the extent required by the ballot, affirmatively “opting in” to such
releases, indemnity and exculpation) (except such Consenting Noteholder shall no
longer be prohibited from “opting out” of, or required to “opt in” to, granting
such a release, indemnity, or exculpation to any Party that has materially
breached or terminated this Agreement);

 

 

7



--------------------------------------------------------------------------------

  (b)

support and, as applicable, take all reasonable actions necessary to implement
and consummate, the Rights Offering, including to the extent such Consenting
Noteholder is a Backstop Party, the funding of any commitments under the
Backstop Documents, in each case subject further to the terms and conditions of
the Backstop Documents;

 

  (c)

not, directly or indirectly, seek, support, negotiate, engage in any discussions
relating to, or solicit an Alternative Transaction (as defined below);

 

  (d)

not withdraw, amend, or revoke (or cause to be withdrawn, amended, or revoked)
its tender, consent, or vote with respect to the Plan; provided however, that
upon the occurrence of a Termination Date all tenders, consents, and votes
tendered by the Consenting Noteholders shall be immediately revoked and deemed
void ab initio, without any further notice to or action, order, or approval of
the Bankruptcy Court;

 

  (e)

support, and not object to, or delay or impede, or take any other action to
interfere, directly or indirectly, with the Restructuring Transactions;

 

  (f)

support, and not object to, or delay or impede, or take any other action to
interfere, directly or indirectly, with the entry by the Bankruptcy Court of any
of the DIP Orders, the Backstop Order, the Solicitation Order, or the
Confirmation Order; and

 

  (g)

to the extent any legal or structural impediment arises that would prevent,
hinder, or delay the consummation of the Restructuring Transactions, negotiate
in good faith appropriate additional or alternative provisions to address any
such impediment; provided that the economic outcome for the Parties, the
anticipated timing of the closing and other material terms of this Agreement
must be substantially preserved in any such alternate provisions.

Notwithstanding the foregoing, in the event that (i) the Bankruptcy Court does
not approve the releases and exculpation as described in the Restructuring Term
Sheet pursuant to the Plan and the Confirmation Order and (ii) this Agreement
has not been terminated as of the date of entry of the Confirmation Order, then
each Consenting Noteholder covenants and agrees to support and not object to the
Reorganized Debtors providing such releases and exculpation (and, to the extent
applicable, take reasonable steps to cause the Reorganized Debtors to provide
such releases and exculpation) as promptly as reasonably possible after the
occurrence of the date on which the Restructuring Transactions are substantially
consummated in accordance with the terms and conditions of the Definitive
Documentation (and each Consenting Noteholder covenants and agrees not to object
to, delay, impede, or take any other action (including to instruct or direct any
other person or entity) to interfere with the prompt consummation thereof),
which covenants and agreements shall survive the occurrence of the Termination
Date.

 

8



--------------------------------------------------------------------------------

Further, notwithstanding the foregoing, (i) nothing in this Agreement and
neither a vote to accept the Plan by any Consenting Noteholder nor the
acceptance of the Plan by any Consenting Noteholder shall (x) be construed to
prohibit any Consenting Noteholder from contesting whether any matter, fact, or
thing is a breach of, or is inconsistent with, this Agreement or the Definitive
Documentation, or exercising any consent rights provided with respect to the
Required Consenting Noteholders hereunder or its rights or remedies specifically
reserved herein or in the Senior Notes Documents, the DIP TL Documents, or the
Definitive Documentation; (y) be construed to prohibit or limit any Consenting
Noteholder from appearing as a party-in-interest in any matter to be adjudicated
in the Chapter 11 Cases, so long as, from the RSA Effective Date until the
occurrence of a Termination Date, such appearance and the positions advocated in
connection therewith are not inconsistent with this Agreement, are not
prohibited by this Agreement and are not for the purpose of hindering, delaying,
or preventing the consummation of the Restructuring Transactions; or (z) limit
the ability of a Consenting Noteholder to sell or enter into any transactions in
connection with any Claims, Interests or any other claims against or interests
in the HCR Entities, subject to Section 13 of this Agreement, and (ii) except as
otherwise expressly provided in this Agreement, nothing in this Agreement shall
require any Consenting Noteholder to incur any expenses, liabilities, or other
obligations, or agree to any commitments, undertakings, concessions,
indemnities, or other arrangements that would reasonably be expected to result
in expenses, liabilities, or other obligations to any Consenting Noteholder.

6.    Commitment of the HCR Entities.

 

  (a)

Subject to clause (c) of this Section 6, the HCR Entities shall, from the RSA
Effective Date until the occurrence of a Termination Date:

 

  (i)

(A) support and take all reasonable actions necessary to implement and
consummate the Restructuring in as timely a manner as practicable under
applicable law and on the terms and conditions contemplated by this Agreement,
the Restructuring Term Sheet, and the Definitive Documentation, (B) not take any
actions, directly or indirectly, inconsistent with this Agreement, the
Restructuring Term Sheet, or the Definitive Documentation, and (C) negotiate in
good faith, execute, perform its obligations under, and consummate the
transactions contemplated by, the Definitive Documentation to which it is (or
will be) a party;

 

  (ii)

timely file a formal objection, in form and substance reasonably acceptable to
the Required Consenting Noteholders, to any motion filed with the Bankruptcy
Court by a third-party seeking the entry of an order (A) directing the
appointment of a trustee or examiner with enlarged powers beyond those set forth
in sections 1106(a)(3) and (4) of the Bankruptcy Code with respect to any HCR
Entity, any of their subsidiaries, or their respective properties,
(B) converting the Chapter 11 Cases to cases under chapter 7 of the Bankruptcy
Code, (C) dismissing the Chapter 11 Cases, (D) modifying or terminating the HCR
Entities’ exclusive right to file or solicit acceptances of a plan of
reorganization; (E) challenging the validity,

 

9



--------------------------------------------------------------------------------

  enforceability, perfection, or priority of, or seeking avoidance or
subordination of, any portion of the DIP Term Loan Claims, DIP ABL Claims, or
the Senior Notes Claims, as applicable, or asserting any other cause of action
against or with respect or relating to such claims or any liens securing such
claims (if applicable); or (F) that would hinder, impede, or delay the
implementation of the Restructuring as contemplated by this Agreement;

 

  (iii)

timely comply with all Milestones;

 

  (iv)

to the extent that any legal or structural impediment arises that would prevent,
hinder, or delay the consummation of the transactions contemplated in this
Agreement or the Plan, negotiate in good faith appropriate additional or
alternative provisions to address any such impediment, in consultation with the
Required Consenting Noteholders; provided, however, that the economic outcome
for the Parties, the anticipated timing of confirmation and the effective date
of the Plan, and other material terms as contemplated herein and in the Plan
must be substantially preserved, as determined by the Required Consenting
Noteholders, in their sole discretion;

 

  (v)

not sell, or file any motion or application seeking to sell, any assets other
than in the ordinary course of business without the prior written consent of the
Required Consenting Noteholders (not to be unreasonably withheld or delayed);

 

  (vi)

(A) not make or declare any dividends, distributions, or other payments on
account of its equity and (B) ensure that Holdco does not make any transfers
(whether by dividend, distribution, or otherwise) to any direct or indirect
parent entity or shareholder of Holdco and that no other HCR Entity makes any
transfers (whether by dividend, distribution, or otherwise) to any direct or
indirect parent entity or shareholder of Holdco;

 

  (vii)

maintain their good standing under the laws of the state or other jurisdiction
in which they are incorporated or organized;

 

  (viii)

promptly notify the Consenting Noteholders and Ad Hoc Group Advisors in writing
of the commencement of any governmental or third party complaints, litigations,
investigations, or hearings (or communications indicating that the same may be
contemplated or threatened);

 

  (ix)

if the HCR Entities know of a breach by any Party of such Party’s obligations,
undertakings, representations, warranties, or covenants set forth in this
Agreement, furnish prompt written notice (and in any event within two
(2) business days of such actual knowledge) to the Consenting Noteholders and Ad
Hoc Group Advisors;

 

10



--------------------------------------------------------------------------------

  (x)

consult with and provide to the Ad Hoc Group Advisors any proposed treatments,
amendments, or modifications with respect to any Railcar Lease to which the
Required Consenting Noteholders are entitled to consent per the terms of this
Agreement and the Restructuring Term Sheet;

 

  (xi)

not grant, agree to grant or make any payment on account of (including pursuant
to a key employee retention plan, key employee incentive plan, or other similar
agreement or arrangement) any additional or any increase in the wages, salary,
bonus, commissions, retirement benefits, pension, severance or other
compensation or benefits (including in the form of any vested or unvested
Interests in Holdco or any other equity interest of any kind or nature) of any
director, manager, officer, or management- or executive-level employee of any of
the HCR Entities without the prior written consent of the Required Consenting
Noteholders (not to be unreasonably withheld or delayed);

 

  (xii)

not (a) enter into, adopt, or establish any new compensation or benefit plans or
arrangements (including employment agreements and any retention, success, or
other bonus plans), or (b) amend or terminate any existing compensation or
benefit plans or arrangements (including employment agreements), except in the
case of this clause (b) as required by Law or the terms of the benefit plan or
arrangement, in each case, without the prior written consent of the Required
Consenting Noteholders (not to be unreasonably withheld or delayed);

 

  (xiii)

not incur or commit to incur any capital expenditures, other than capital
expenditures that are contemplated by the DIP Budget;

 

  (xiv)

pay in cash (A) prior to the Petition Date, all reasonable and documented fees
and expenses accrued prior to the Petition Date for which invoices or receipts
are furnished by the Ad Hoc Group Advisors, (B) after the Petition Date, subject
to any applicable orders of the Bankruptcy Court but without the need to file
fee or retention applications, all reasonable and documented fees and expenses
incurred prior to (to the extent not previously paid) on and after the Petition
Date from time to time by the Ad Hoc Group Advisors, but in any event within
five business days of delivery to the HCR Entities of any applicable invoice or
receipt, and (C) on the Effective Date, reimbursement to the Ad Hoc Group
Advisors for all reasonable and documented fees and expenses incurred and
outstanding in connection with the Restructuring Transactions

 

11



--------------------------------------------------------------------------------

  (including any estimated fees and expenses estimated to be incurred through
the Effective Date pursuant to the terms and conditions of the Plan); and

 

  (xv)

not terminate the applicable engagement agreements of, and not breach the
reimbursement obligations owed to, the Ad Hoc Group Advisors.

 

  (b)

The HCR Entities shall not, directly or indirectly, at any time prior to
consummation of the Restructuring Transactions, solicit, encourage or initiate
any offer or proposal from, or actively negotiate term sheets or other
definitive documentation, or enter into any agreement (other than a
confidentiality agreement permitted under this Section 6(b)) with, any person or
entity concerning any actual or proposed transaction involving any or all of any
dissolution, winding up, liquidation, reorganization (including a competing plan
of reorganization or other financial and/or corporate restructuring of the HCR
Entities), assignment for the benefit of creditors, transaction, merger,
consolidation, tender offer, exchange offer, business combination, joint
venture, partnership, sale of a material portion of assets, sale, issuance, or
other disposition of any equity or debt interests, financing (debt (including
any alternative debtor-in-possession financing other than under the DIP
Facilities) or equity), or recapitalization or restructuring of any of the
Debtors (including, for the avoidance of doubt, a transaction premised on a sale
of a material portion of assets under section 363 of the Bankruptcy Code), other
than the Restructuring Transactions (each, an “Alternative Transaction”);
provided, however, that if any of the HCR Entities receives a proposal or
expression of interest regarding any Alternative Transaction from the RSA
Effective Date until the occurrence of a Termination Date, the HCR Entities
shall, (A) within twenty-four (24) hours, (i) notify counsel to the other
Parties of any proposals for, or expressions of interest in, an Alternative
Transaction, with such notice to include the material terms thereof, including
the identity of the person or group of persons involved, and (ii) furnish
counsel to the other Parties with copies of any written offer, oral offer, or
any other information that they receive relating to the foregoing and shall
promptly inform counsel to the other Parties of any material changes to such
proposals, and (B) not enter into any confidentiality agreement with a party
interested in an Alternative Transaction unless such party consents to
identifying and providing to counsel to the Parties (under a reasonably
acceptable confidentiality agreement) the information contemplated under this
Section 6(b).

 

  (c)

Notwithstanding anything to the contrary in this Agreement, nothing in this
Agreement shall require the HCR Entities or any directors, officers, managers,
or members of the HCR Entities, each in its capacity as a director, officer,
manager, or member of the HCR Entities, to take any action or to refrain from
taking any action, to the extent inconsistent with the exercise of its fiduciary
duties they have under applicable law, rule, or regulation (as reasonably
determined by them in good faith after receiving advice from outside counsel).

 

12



--------------------------------------------------------------------------------

  (d)

From and after the RSA Effective Date, the HCR Entities will operate the
business of the HCR Entities in the ordinary course (subject to the terms of the
DIP Budget) and keep the Consenting Noteholders reasonably informed about the
operations of the HCR Entities (provided, that any transaction (or series of
related transactions) in an amount exceeding $5 million is deemed not to be in
the ordinary course of business for purposes of this Section 6(d) and the HCR
Entities shall be required to obtain the consent of the Required Consenting
Noteholders to effectuate such transaction (or series of related transactions)),
and the HCR Entities shall provide to the Ad Hoc Group Advisors, and shall
direct its employees, officers, advisors, and other representatives to provide
the Ad Hoc Group Advisors, (A) reasonable access (without any material
disruption to the conduct of the HCR Entities’ businesses) to the HCR Entities’
books and records during normal business hours; (B) reasonable access to the
management and advisors of the HCR Entities during normal business hours; and
(C) timely and reasonable responses to all reasonable diligence requests, in
each case, for the purposes of evaluating the HCR Entities’ assets, liabilities,
operations, businesses, finances, strategies, prospects, and affairs.

7.    Noteholder Termination Events. The obligations of the Consenting
Noteholders under this Agreement shall automatically terminate upon the
occurrence of any of the following events, unless waived, in writing, by the
Required Consenting Noteholders on a prospective or retroactive basis (each, a
“Noteholder Termination Event”):

 

  (a)

the failure to meet any of the Milestones unless (i) such failure is the result
of any act, omission, or delay on the part of the Consenting Noteholders, as the
case may be, in violation of their obligations under this Agreement or (ii) such
Milestone is extended in accordance with Section 4 of this Agreement; provided
that, a Party in breach of any of its respective undertakings, obligations,
representations, warranties, or covenants set forth in this Agreement
cannot enforce this Section 7(a);

 

  (b)

the occurrence of a material breach of this Agreement by any HCR Entity that has
not been cured (if susceptible to cure) before the earlier of (i) five (5)
business days after written notice to the HCR Entities of such material breach
from the Required Consenting Noteholders, as the case may be, asserting such
termination and (ii) one (1) calendar day prior to any proposed Effective Date;
provided, that for the avoidance of doubt, any breach of Sections 6(a)(xi),
6(a)(xii) or 6(a)(xiii) shall constitute a material breach;

 

  (c)

the conversion of one or more of the Chapter 11 Cases to a case under chapter 7
of the Bankruptcy Code;

 

13



--------------------------------------------------------------------------------

  (d)

the dismissal of one or more of the Chapter 11 Cases;

 

  (e)

the appointment of a trustee, receiver, or examiner with expanded powers beyond
those set forth in section 1106(a)(3) and (4) of the Bankruptcy Code in one or
more of the Chapter 11 Cases;

 

  (f)

(i) any Definitive Documentation does not comply with Section 3 of this
Agreement or (ii) any other document or agreement necessary to consummate the
Restructuring Transactions is not satisfactory or reasonably satisfactory (as
applicable) to the Required Consenting Noteholders;

 

  (g)

the HCR Entities (i) amend or modify, or file a pleading seeking authority to
amend or modify, any Definitive Documentation in a manner that is materially
inconsistent with this Agreement; (ii) suspend, withdraw, or revoke their
support for the Restructuring Transactions; (iii) actively negotiate term sheets
or other definitive documentation regarding an Alternative Transaction; or
(iv) publicly announce their intention to take any such action listed in clauses
(i) through (iii) of this subsection;

 

  (h)

any HCR Entity (i) files or publicly announces that it will file any plan of
reorganization other than the Plan or (ii) withdraws or publicly announces its
intention not to support the Plan;

 

  (i)

any HCR Entity files any motion or application seeking authority to sell any
material assets without the prior written consent of the Required Consenting
Noteholders, or such motion or application is inconsistent with the commitments
set forth in Sections 6 hereof;

 

  (j)

the issuance by any governmental authority, including the Bankruptcy Court, any
regulatory authority, or any other court of competent jurisdiction, of any
ruling or order enjoining the substantial consummation of any of the
Restructuring Transactions, which ruling or order has become final and
non-appealable;

 

  (k)

the Bankruptcy Court enters any order authorizing the use of cash collateral or
post-petition financing that is not in the form of the applicable DIP Orders or
otherwise consented to by the Required Consenting Noteholders (such consent not
to be unreasonably withheld);

 

  (l)

the occurrence of any Event of Default under the DIP Orders or the DIP TL Credit
Agreement or DIP ABL Credit Agreement (as defined therein, respectively), as
applicable, that has not been cured (if susceptible to cure) or waived by the
applicable percentage of DIP Term Loan Lenders or DIP ABL Lenders, as
applicable, in accordance with the terms of the DIP TL Credit Agreement or DIP
ABL Credit Agreement, as applicable;

 

14



--------------------------------------------------------------------------------

  (m)

the termination of the Backstop Purchase Agreement in accordance with the
Backstop Documents;

 

  (n)

the HCR Entities seek to, or file any motion or application, including in
connection with the Plan, seeking authority to, reject, assume, assume and
assign, amend, supplement, or modify any Railcar Lease or other material
executory contract or unexpired lease, without the prior written consent of the
Required Consenting Noteholders (such consent not to be unreasonably withheld);

 

  (o)

the HCR Entities assume, assume and assign, amend, supplement or modify any
Railcar Lease, or enter into any new agreement or arrangement with the Railcar
Lessors on a post-petition basis without the prior written consent of the
Required Consenting Noteholders (such consent not to be unreasonably withheld);

 

  (p)

a breach by any HCR Entity of any representation, warranty, or covenant of such
HCR Entity set forth in Section 17 of this Agreement that could reasonably be
expected to have a material adverse impact on the consummation of the
Restructuring Transactions that (to the extent curable) has not been cured
before the earlier of (i) five (5) business days after the receipt by the HCR
Entities of written notice and description of such breach from any other Party
and (ii) one (1) calendar day prior to any proposed Effective Date;

 

  (q)

either (i) any HCR Entity, or any other party acting on behalf, of the HCR
Entities, files a motion, application, or adversary proceeding (or any HCR
Entity supports any such motion, application, or adversary proceeding filed or
commenced by any third party) challenging the validity, enforceability,
perfection, or priority of, or seeking avoidance or subordination of, any
portion of the DIP Term Loan Claims or the Senior Notes Claims or asserting any
other cause of action against the DIP Term Loan Lenders or the Consenting
Noteholders and/or with respect or relating to such DIP Term Loan Claims or
Senior Notes Claims, each as applicable; or (ii) the Bankruptcy Court (or any
court with jurisdiction over the Chapter 11 Cases) enters an order that could
reasonably be expected to have a material adverse impact on the consummation of
the Restructuring Transactions and such order has become final and
non-appealable;

 

  (r)

any HCR Entity terminates its obligations under and in accordance with Section 8
of this Agreement;

 

  (s)

the Bankruptcy Court enters an order in the Chapter 11 Cases terminating any of
the HCR Entities’ exclusive right to file a plan or plans of reorganization or
to solicit acceptances thereof pursuant to section 1121 of the Bankruptcy Code;

 

15



--------------------------------------------------------------------------------

  (t)

the Bankruptcy Court enters an order granting relief from the automatic stay
imposed by section 362 of the Bankruptcy Code authorizing any party to proceed
against any material asset of any of the HCR Entities that would materially and
adversely affect any of the HCR Entities’ ability to operate their businesses in
the ordinary course;

 

  (u)

the commencement of an involuntary case against any HCR Entity or any HCR
Entity’s foreign subsidiaries and affiliates or the filing of an involuntary
petition seeking bankruptcy, winding up, dissolution, liquidation,
administration, moratorium, reorganization or other relief in respect of such
HCR Entity or such HCR Entity’s foreign subsidiaries and affiliates, or their
debts, or of a substantial part of their assets, under any federal, state or
foreign bankruptcy, insolvency, administrative receivership or similar law now
or hereafter in effect, provided, that such involuntary proceeding is not
dismissed or converted by the HCR Entities to a voluntary case within a period
of thirty (30) days after the filing thereof, or if any court grants the relief
sought in such involuntary proceeding;

 

  (v)

any HCR Entity (i) voluntarily commences any case or files any petition seeking
bankruptcy, winding up, dissolution, liquidation, administration, moratorium,
reorganization or other relief under any federal, state, or foreign bankruptcy,
insolvency, administrative receivership or similar law now or hereafter in
effect except the voluntary case contemplated under this Agreement,
(ii) consents to the institution of, or failing to contest in a timely and
appropriate manner, any involuntary proceeding or petition described above,
(iii) files an answer admitting the material allegations of a petition filed
against it in any such proceeding, (iv) applies for or consents to the
appointment of a receiver, administrator, administrative receiver, trustee,
custodian, sequestrator, conservator or similar official, (v) makes a general
assignment or arrangement for the benefit of creditors or (vi) takes any
corporate action for the purpose of authorizing any of the foregoing;

 

  (w)

if (i) any of the DIP Orders or the Backstop Order are reversed, stayed,
dismissed, vacated, reconsidered, modified, or amended without the consent of
the Required Consenting Noteholders, or (ii) a motion for reconsideration,
reargument, or rehearing with respect to any such order has been filed and the
HCR Entities have failed to timely object to such motion;

 

  (x)

if (i) the Solicitation Order or the Confirmation Order are reversed, stayed,
dismissed, vacated, reconsidered, modified, or amended without the consent of
the Required Consenting Noteholders, or (ii) a motion for reconsideration,
reargument, or rehearing with respect to any such order has been filed and the
HCR Entities have failed to timely object to such motion;

 

  (y)

the occurrence of the Maturity Date (as defined in either the DIP TL Credit
Agreement or in the DIP ABL Agreement, as applicable) without the Plan having
been substantially consummated; or

 

16



--------------------------------------------------------------------------------

  (z)

at any time after the RSA Effective Date but prior to the Effective Date,
Mr. Robert Rasmus ceases to serve as Chief Executive Officer of Holdco for any
reason; provided, that a Noteholder Termination Event shall not occur under this
Section 7(z) if, within three (3) business days of the date that Mr. Rasmus
ceases to serve as Chief Executive Officer for any reason, the board of
directors, managing members or other governing body of each HCR Entity, as
applicable, appoints Mr. Ryan Omohundro, of Alvarez & Marsal North America, LLC
(or such other person acceptable to the Required Consenting Noteholders), to the
position of Chief Restructuring Officer (the “CRO”) of each of the HCR Entities
and bestows upon the CRO all duties and responsibilities customarily associated
with such position, including, without limitation, the duties and
responsibilities exercised by Mr. Rasmus as of the RSA Effective Date.

For the avoidance of doubt, subject to Section 9, any written waiver of the
occurrence of a Noteholder Termination Event granted in writing by the Required
Consenting Noteholders shall bind all Consenting Noteholders with respect to
such written waiver.

8.    HCR Entities’ Termination Events. Each HCR Entity may, upon notice to the
Consenting Noteholders, terminate its obligations under this Agreement upon the
occurrence of any of the following events (each, a “HCR Termination Event”),
subject to the rights of the HCR Entities to fully or conditionally waive, in
writing, on a prospective or retroactive basis, the occurrence of a HCR
Termination Event:

 

  (a)

a breach by a Consenting Noteholder (such Consenting Noteholder in breach, a
“Defaulting Noteholder”) of any obligation, representation, warranty, or
covenant of such Consenting Noteholder set forth in this Agreement that could
reasonably be expected to have a material adverse impact on the consummation of
the Restructuring Transactions that (to the extent curable) has not been cured
before the earlier of (i) five (5) business days after notice to all Parties of
such breach and a description thereof and (ii) one (1) calendar day prior to any
proposed Effective Date; provided, however, notwithstanding the foregoing, it
shall not be a HCR Termination Event if the non-breaching Consenting Noteholders
hold more than two-thirds in principal amount of the Senior Notes Claims;

 

  (b)

if the board of directors of any HCR Entity determines, and notifies the Ad Hoc
Group Advisors within twenty-four (24) hours of such determination, after
receiving advice from outside counsel, that (i) proceeding with the
Restructuring Transactions (including, without limitation, the Plan or
solicitation of the Plan) would be inconsistent with the exercise of its
fiduciary duties, or (ii) an Alternative Transaction is more favorable than the
Plan and continued support of the Plan would be inconsistent with the exercise
of its fiduciary duties; provided, that the HCR Entities shall give the
Consenting Noteholders not less than three (3) Business Days’ prior written
notice before exercising the termination right in accordance with this
Section 8(b); or

 

17



--------------------------------------------------------------------------------

  (c)

the issuance by any governmental authority, including the Bankruptcy Court, any
regulatory authority, or any other court of competent jurisdiction, of any
ruling or order enjoining the substantial consummation of any of the
Restructuring Transactions, which ruling or order has become final and
non-appealable; provided, however, that the HCR Entities have made commercially
reasonable, good faith efforts to cure, vacate, or have overruled such ruling or
order prior to terminating this Agreement.

9.    Individual Termination. Any Consenting Noteholder may terminate this
Agreement as to itself only, upon written notice to the other Parties, in the
event that:

 

  (a)

such Consenting Noteholder has transferred all (but not less than all) of its
Senior Notes Claims in accordance with Section 13 of this Agreement (such
termination shall be effective on the date on which such Consenting Noteholder
has effected such transfer, satisfied the requirements of Section 13 and
provided the written notice required above in this Section 9); or

 

  (b)

this Agreement is amended without its consent in such a way as to alter any of
the material terms hereof in a manner that is disproportionately adverse to such
Consenting Noteholder as compared to similarly situated Consenting Noteholders
by giving ten (10) Business Days’ written notice to the HCR Entities and the
other Consenting Noteholders; provided, that such written notice shall be given
by the applicable Consenting Noteholder within five (5) Business Days of such
amendment, filing, or execution.

10.    Mutual Termination; Automatic Termination. This Agreement and the
obligations of all Parties hereunder may be terminated by mutual written
agreement by and among Holdco, on behalf of itself and each other HCR Entity and
the Required Consenting Noteholders. Notwithstanding anything in this Agreement
to the contrary, this Agreement shall terminate automatically without further
required action upon the occurrence of the Effective Date.

11.    Effect of Termination.

 

  (a)

The earliest date on which termination of this Agreement as to a Party is
effective in accordance with Sections 7, 8, 9 or 10 of this Agreement shall be
referred to, with respect to such Party, as a “Termination Date”.

 

  (b)

Upon the occurrence of a Termination Date, the terminating Party’s obligations
under this Agreement shall be terminated effective immediately, and such Party
or Parties shall be released from its commitments, undertakings, and agreements;
provided, however, that each of the following shall survive any such
termination: (a) any claim for breach of this Agreement that occurs prior to
such Termination Date, and all rights and remedies with respect to such claims
shall not be prejudiced in any way; and (b) Sections 2, 11, 15 (for purposes of
enforcement of obligations accrued through the Termination Date), 16, 18, 19,
20, 21, 22, 23, 24, 25, 26, 27, 29, with respect to the last sentence of 31, 32,
33, 35, 36 and 37.

 

18



--------------------------------------------------------------------------------

  The automatic stay imposed by section 362 of the Bankruptcy Code shall not
prohibit a Party from taking any action necessary to effectuate the termination
of and otherwise enforce this Agreement pursuant to and in accordance with the
terms hereof.

12.    Cooperation and Support. The HCR Entities shall provide draft copies of
all material “first day” motions, applications, and other material documents
related to the Definitive Documentation that any HCR Entity intends to file with
the Bankruptcy Court in any of the Chapter 11 Cases to the Ad Hoc Group Advisors
at least three (3) calendar days (or as soon as is reasonably practicable under
the circumstances) prior to the date when such HCR Entity intends to file such
document, and shall consult in good faith with such counsel regarding the form
and substance of any such proposed filing; provided that all such “first day”
and other material motions, applications, and other documents that any HCR
Entity intends to file with the Bankruptcy Court in any of the Chapter 11 Cases
(other than the Definitive Documentation) shall be in the form and substance
reasonably satisfactory to the Required Consenting Noteholders. The HCR Entities
will use reasonable efforts to provide draft copies of all other material
pleadings any HCR Entity intends to file with the Bankruptcy Court to the Ad Hoc
Group Advisors at least three (3) calendar days prior to filing such pleading
(or as soon as is reasonably practicable under the circumstances), and shall
consult in good faith with such counsel regarding the form and substance of any
such proposed pleading. For the avoidance of doubt, the Parties agree,
consistent with clause (b) of Section 3 hereof, (a) to negotiate in good faith
the Definitive Documentation that is subject to negotiation and completion on
the RSA Effective Date and (b) that, notwithstanding anything herein to the
contrary, the Definitive Documentation, including any motions or orders related
thereto, shall be consistent with this Agreement and otherwise subject to the
applicable consent rights of the Consenting Noteholders set forth in clause
(b) of Section 3.

13.    Transfers of Claims.

 

  (a)

No Consenting Noteholder shall (i) sell, transfer, assign, pledge, grant a
participation interest in, or otherwise dispose of, directly or indirectly, any
of its right, title, or interest in respect of any of such Consenting
Noteholder’s Senior Notes Claims in whole or in part, or (ii) deposit any of
such Consenting Noteholder’s Senior Notes Claims into a voting trust, or grant
any proxies, or enter into a voting agreement with respect to any such claims
(the actions described in Clauses (i) and (ii) are collectively referred to
herein as a “Transfer” and the Consenting Noteholder making such Transfer is
referred to herein as the “Transferor”), unless such Transfer is to or with
another Consenting Noteholder or any other entity (a “Transferee”) that first
agrees in writing to be bound by the terms of this Agreement by executing and
delivering to the HCR Entities and the Ad Hoc Group Advisors a Transferee
Joinder substantially in the form attached hereto as Exhibit B (the “Transferee
Joinder”). With respect to Senior Notes Claims held by the relevant Transferee
upon consummation of a Transfer in accordance herewith, such Transferee is
deemed to make all of the representations, warranties, and covenants of a
Consenting Noteholder set forth in this Agreement as of the date of such
Transfer. Upon compliance with the foregoing, the Transferor shall be deemed to
relinquish

 

19



--------------------------------------------------------------------------------

  its rights and be released from its obligations (except for any claim for
breach of this Agreement that occurs prior to such Transfer and any remedies
with respect to such claim) under this Agreement to the extent of such
transferred rights and obligations.

 

  (b)

Notwithstanding anything herein to the contrary, (i) the foregoing Clause (a) of
this Section 13 shall not preclude any Consenting Noteholder from transferring
Senior Notes Claims to affiliates of such Consenting Noteholder (each, a
“Consenting Noteholder Affiliate”), which Consenting Noteholder Affiliate shall
be automatically bound by this Agreement upon the transfer of such Senior Notes
Claims; and (ii) a Consenting Noteholder may effect a Transfer of its Senior
Notes Claims to an entity that is acting in its capacity as a Qualified
Marketmaker2 without the requirement that the Qualified Marketmaker become a
Consenting Noteholder; provided, that any subsequent Transfer by such Qualified
Marketmaker of the right, title or interest in such Senior Notes Claims is to a
Transferee that is or becomes a Consenting Noteholder at the time of such
Transfer by executing and delivering a Transferee Joinder and to the extent any
Consenting Noteholder is acting in its capacity as a Qualified Marketmaker, it
may effect a Transfer of any Senior Notes Claims that it acquires from a holder
of such claims that is not a Consenting Noteholder without the requirement that
the Transferee be or become a Consenting Noteholder. Notwithstanding the
foregoing, if, at the time of the proposed Transfer of such claims to the
Qualified Marketmaker, such claims (A) may be voted on the Plan, the proposed
Transferor must first vote such claims in accordance with the requirements of
this Agreement or (B) have not yet been and may not yet be voted on the Plan and
such Qualified Marketmaker does not effect a Transfer of such claims to a
subsequent transferee prior to the third (3rd) business day prior to the
expiration of the voting deadline (such date, the “Qualified Marketmaker Joinder
Date”), such Qualified Marketmaker shall be required to (and the Transfer
documentation to the Qualified Marketmaker shall have provided that it shall),
on the first (1st) business day immediately following the Qualified Marketmaker
Joinder Date, become a Consenting Noteholder with respect to such Senior Notes
Claims in accordance with the terms hereof for the purposes of voting on the
Plan as contemplated hereunder (provided that the Qualified Marketmaker shall
automatically, and without further notice or action, no longer be a Consenting
Noteholder with respect to such Senior Notes Claims at such time that the
transferee of such claims becomes a Consenting Noteholder with respect to such
claims).

 

 

2 

As used herein, the term “Qualified Marketmaker” means an entity that (a) holds
itself out to the public or the applicable private markets as standing ready in
the ordinary course of business to purchase from customers and sell to customers
claims against the HCR Entities (or enter with customers into long and short
positions in claims against the HCR Entities), in its capacity as a dealer or
market maker in claims against the HCR Entities and (b) is, in fact, regularly
in the business of making a market in claims against issuers or borrowers
(including debt securities or other debt).

 

20



--------------------------------------------------------------------------------

  (c)

Any Transfer made in violation of this Section 13 shall be deemed null and void
ab initio and of no force or effect, regardless of any prior notice provided to
the HCR Entities and/or any Consenting Noteholder, and shall not create any
obligation or liability of any HCR Entity or any other Consenting Noteholder to
the purported transferee.

 

  (d)

This Section 13 shall not impose any obligation on the HCR Entities to issue any
“cleansing letter” or otherwise publicly disclose information for the purpose of
enabling a Consenting Noteholder to transfer any of its Senior Notes Claims.
Notwithstanding anything to the contrary herein, to the extent the HCR Entities
and any another Party have entered into a confidentiality agreement, the terms
of such confidentiality agreement shall continue to apply and remain in full
force and effect according to its terms, and this Agreement does not supersede
any rights or obligations otherwise arising under such confidentiality
agreement.

14.    Further Acquisition of Claims or Interests. Except as set forth in
Section 13, nothing in this Agreement shall be construed as precluding any
Consenting Noteholder or any of its affiliates from acquiring any claims (as
defined in section 101(5) of the Bankruptcy Code) against the HCR Entities
(“Claims”), Senior Notes Claims, additional claims arising from the DIP Term
Loan Facility (the “DIP Term Loan Claims”), or interests in the instruments
underlying any of the Claims, Senior Notes Claims or the DIP Term Loan Claims;
provided, however, that any such additional Claims, Senior Notes Claims or DIP
Term Loan Claims acquired by any Consenting Noteholder or by any of its
affiliates shall automatically be subject to the terms and conditions of this
Agreement. Upon any such further acquisition by a Consenting Noteholder or any
of its affiliates, such Consenting Noteholder shall promptly notify counsel to
the HCR Entities, who will then promptly notify the Ad Hoc Group Advisors.

15.    Fees and Expenses. In accordance with and subject to Section 6(a)(xiv)
and Section 6(a)(xv) hereof, the DIP Orders and/or the Backstop Order (as
applicable), which orders shall provide for the payment of all reasonable and
documented fees and expenses described in this Agreement and the Definitive
Documentation, the HCR Entities shall pay or reimburse when due all reasonable
and documented fees and expenses (including reasonable and documented travel
costs and expenses) of the Ad Hoc Group Advisors (regardless of whether such
fees and expenses were incurred before or after the Petition Date) incurred
through and including the date on which a Termination Date has occurred, in each
case solely to the extent set forth in the engagement letters between the HCR
Entities and each respective Ad Hoc Group Advisor.

16.    Consents and Acknowledgments.

 

  (a)

Each Party irrevocably acknowledges and agrees that this Agreement is not and
shall not be deemed to be a solicitation for acceptances of the Plan. The
acceptance of the Plan by each of the Consenting Noteholders will not be
solicited until such Consenting Noteholders has received the Disclosure

 

21



--------------------------------------------------------------------------------

  Statement and Solicitation Materials in accordance with the Solicitation Order
or applicable law, and will be subject to sections 1125, 1126, and 1127 of the
Bankruptcy Code.

 

  (b)

By executing this Agreement, each Consenting Noteholder (including, for the
avoidance of doubt, any entity that may execute this Agreement or a Transferee
Joinder after the RSA Effective Date) forbears from exercising remedies with
respect to any Default or Event of Default as defined under the Senior Notes
Documents that has occurred and is continuing as of the RSA Effective Date or is
caused by the HCR Entities’ entry into this Agreement or the other documents
related to this Agreement and the transactions contemplated in this Agreement.
For the avoidance of doubt, the forbearance set forth in this Section 16(b)
shall not constitute a waiver with respect to any Default or Event of Default
under the Senior Notes Documents and shall not bar any Consenting Noteholders
from filing a proof of claim or taking action to establish the amount of such
claim. Except as expressly provided in this Agreement, nothing herein is
intended to, or does, in any manner waive, limit, impair, or restrict any right
of any holder of the Senior Notes to protect and preserve any right, remedy,
condition, or approval requirement under this Agreement or the Definitive
Documentation. Upon the termination of this Agreement, the agreement of the
Consenting Noteholders to forbear from exercising rights and remedies in
accordance with this Section 16(b) shall immediately terminate without
requirement of any demand, presentment or protest of any kind, all of which the
HCR Entities hereby waive.

17.    Representations and Warranties.

 

  (a)

Each Consenting Noteholder hereby represents and warrants on a several and not
joint and several basis for itself and not any other person or entity that the
following statements are true, correct, and complete, to the best of its actual
knowledge, as of the date hereof:

 

  (i)

it has the requisite organizational power and authority to enter into this
Agreement and to carry out the transactions contemplated by, and perform its
respective obligations under, this Agreement;

 

  (ii)

the execution and delivery of this Agreement and the performance of its
obligations hereunder have been duly authorized by all necessary corporate or
other organizational action on its part;

 

  (iii)

the execution and delivery by it of this Agreement does not (A) violate its
certificates of incorporation, or bylaws, or other organizational documents, or
those of any of its affiliates in any material respect, or (B) result in a
breach of, or constitute (with due notice or lapse of time or both) a default
under any material contractual obligation to which it or any of its affiliates
is a party;

 

22



--------------------------------------------------------------------------------

  (iv)

this Agreement is its legally valid and binding obligation, enforceable against
it in accordance with its terms, except as enforcement may be limited by
bankruptcy, insolvency, reorganization, moratorium, or other similar laws
relating to or limiting creditors’ rights generally, or by equitable principles
relating to enforceability;

 

  (v)

the execution, delivery, and performance by it of this Agreement does not
require any registration or filing with, the consent or approval of, notice to,
or any other action with any federal, state, or other governmental authority or
regulatory body, except (A) any of the foregoing as may be necessary and/or
required for disclosure by the Securities and Exchange Commission and applicable
state securities laws, (B) any of the foregoing as may be necessary and/or
required in connection with the Chapter 11 Cases, including the approval of the
Disclosure Statement and confirmation of the Plan, (C) any other registrations,
filings, consents, approvals, notices, or other actions, the failure of which to
make, obtain or take, as applicable, would not be reasonably likely,
individually or in the aggregate, to materially delay or materially impair the
ability of any Party hereto to consummate the Restructuring Transactions
contemplated hereby;

 

  (vi)

such Consenting Noteholder is an “accredited investor” within the meaning of
Rule 501 of Regulation D promulgated under the Securities Act of 1933, as
amended (the “Securities Act”), with sufficient knowledge and experience to
evaluate properly the terms and conditions of this Agreement, and has been
afforded the opportunity to consult with its legal and financial advisors with
respect to its decision to execute this Agreement, and it has made its own
analysis and decision to enter into this Agreement and otherwise investigated
this matter to its full satisfaction;

 

  (vii)

such Consenting Noteholder acknowledges the HCR Entities’ representation and
warranty that the issuance and any resale of the New Common Stock pursuant to
the Plan is intended to be exempt from registration under the Securities Act
pursuant to Section 4(a)(2) of the Securities Act and Regulation D thereunder or
pursuant to section 1145 of the Bankruptcy Code, as applicable; and

 

  (viii)

it (A) either (1) is the sole owner of the claims and interests identified below
its name on its signature page hereof and in the amounts set forth therein, free
and clear of all claims, liens, encumbrances, charges, equity options, proxy,
voting restrictions, rights of first refusal or other limitations on
dispositions of any kind, or (2) has all necessary investment or voting
discretion with respect to the principal amount of claims and interests
identified below its

 

23



--------------------------------------------------------------------------------

  name on its signature page hereof, and has the power and authority to bind the
owner(s) of such claims and interests to the terms of this Agreement; (B) is
entitled (for its own accounts or for the accounts of such other owners) to all
of the rights and economic benefits of such claims and interests; and (C) to the
knowledge of the individuals working on the Restructuring Transactions, does not
directly or indirectly own any Senior Notes Claims, other than as identified
below its name on its signature page hereof.

 

  (b)

Each HCR Entity hereby represents and warrants on a joint and several basis (and
not any other person or entity other than the HCR Entities) that the following
statements are true, correct, and complete, to the best of its actual knowledge,
as of the date hereof:

 

  (i)

it has the requisite corporate or other organizational power and authority to
enter into this Agreement and to carry out the transactions contemplated by, and
perform its respective obligations under, this Agreement;

 

  (ii)

the execution and delivery of this Agreement and the performance of its
obligations hereunder have been duly authorized by all necessary corporate or
other organizational action on its part, including, without limitation, approval
of each of the independent directors of each of the corporate entities that
comprise the HCR Entities;

 

  (iii)

the execution and delivery by it of this Agreement does not (A) violate its
certificates of incorporation, or bylaws, or other organizational documents, or
those of any of its affiliates in any material respect, or (B) result in a
breach of, or constitute (with due notice or lapse of time or both) a default
(other than, for the avoidance of doubt, a breach or default that would be
triggered as a result of the Chapter 11 Cases of any HCR Entity’s undertaking to
implement the Restructuring Transactions through the Chapter 11 Cases) under any
material contractual obligation to which it or any of its affiliates is a party;

 

  (iv)

the execution, delivery, and performance by it of this Agreement does not
require any registration or filing with, the consent or approval of, notice to,
or any other action with any federal, state, or other governmental authority or
regulatory body, except (A) any of the foregoing as may be necessary and/or
required for disclosure by the Securities and Exchange Commission and applicable
state securities or “blue sky” laws, (B) any of the foregoing as may be
necessary and/or required in connection with the Chapter 11 Cases, including the
approval of the Disclosure Statement and confirmation of the Plan, (C) filings
of amended certificates of incorporation or

 

24



--------------------------------------------------------------------------------

  articles of formation or other organizational documents with applicable state
authorities, and other registrations, filings, consents, approvals, notices, or
other actions that are reasonably necessary to maintain permits, licenses,
qualifications, and governmental approvals to carry on the business of the
HCR Entities, and (D) any other registrations, filings, consents, approvals,
notices, or other actions, the failure of which to make, obtain or take, as
applicable, would not be reasonably likely, individually or in the aggregate, to
materially delay or materially impair the ability of any Party hereto to
consummate the Restructuring Transactions contemplated hereby;

 

  (v)

the issuance of and any resale of the New Common Stock pursuant to the Plan is
intended to be exempt from registration under the Securities Act pursuant to
Section 4(a)(2) of the Securities Act and Regulation D thereunder or pursuant to
section 1145 of the Bankruptcy Code;

 

  (vi)

subject to the provisions of sections 1125 and 1126 of the Bankruptcy Code, this
Agreement is its legally valid and binding obligation, enforceable against it in
accordance with its terms, except as enforcement may be limited by bankruptcy,
insolvency, reorganization, moratorium, or other similar laws relating to or
limiting creditors’ rights generally, or by equitable principles relating to
enforceability; and

 

  (vii)

it has sufficient knowledge and experience to evaluate properly the terms and
conditions of the Plan and this Agreement, and has been afforded the opportunity
to consult with its legal and financial advisors with respect to its decision to
execute this Agreement, and it has made its own analysis and decision to enter
into this Agreement and otherwise investigated this matter to its full
satisfaction.

18.    Survival of Agreement. Each of the Parties acknowledges and agrees that
this Agreement is being executed in connection with negotiations concerning a
possible financial restructuring of the HCR Entities and in contemplation of
possible chapter 11 filings by the HCR Entities and the rights granted in this
Agreement are enforceable by each signatory hereto without approval of any
court, including, without limitation, the Bankruptcy Court.

19.    Settlement Discussions. The Parties acknowledge that this Agreement, the
Plan, and all negotiations relating hereto are part of a proposed settlement of
matters that could otherwise be the subject of litigation. Pursuant to Rule 408
of the Federal Rules of Evidence, any applicable state rules of evidence, and
any other applicable law, foreign or domestic, the Restructuring Term Sheet,
this Agreement, the Plan, any related documents, and all negotiations relating
thereto shall not be construed as or deemed to be an admission of any kind or be
admissible into evidence in any proceeding other than a proceeding to enforce
its terms.

 

25



--------------------------------------------------------------------------------

20.    Relationship Among Parties.

 

  (a)

None of the Consenting Noteholders shall have any fiduciary duty, any duty of
trust or confidence in any form, or other duties or responsibilities to each
other, the HCR Entities or their affiliates, or any of the HCR Entities’ or
their affiliates’ creditors or other stakeholders, including any holders of
Senior Notes Claims, and, other than as expressly set forth in this Agreement,
there are no commitments among or between the Consenting Noteholders. It is
understood and agreed that any Consenting Noteholder may trade in any debt or
equity securities of the HCR Entities without the consent of the HCR Entities or
any other Consenting Noteholder, subject to applicable securities laws and
Sections 13 and 14 of this Agreement. No prior history, pattern, or practice of
sharing confidences among or between any of the Consenting Noteholders or the
HCR Entities shall in any way affect or negate this understanding and agreement.

 

  (b)

The obligations of each Consenting Noteholder are several and not joint with the
obligations of any other Consenting Noteholder. Nothing contained herein and no
action taken by any Consenting Noteholder shall be deemed to constitute the
Consenting Noteholders as a partnership, an association, a joint venture, or any
other kind of group or entity, or create a presumption that the Consenting
Noteholders are in any way acting in concert. The decision of each Consenting
Noteholder to enter into this Agreement has been made by each such Consenting
Noteholder independently of any other Consenting Noteholder.

 

  (c)

The Consenting Noteholders are not part of a “group” (within the meaning of
Section 13(d)(3) or Section 14(d)(2) of the Securities Exchange Act of 1934, as
amended or any successor provision), including any group acting for the purpose
of acquiring, holding, or disposing of securities (within the meaning of Rule
13d-5(b)(1) under the Securities Exchange Act of 1934, as amended), with any
other Party. For the avoidance of doubt, neither the existence of this
Agreement, nor any action that may be taken by a Consenting Noteholder pursuant
to this Agreement, shall be deemed to constitute or to create a presumption by
any of the Parties that the Consenting Stakeholders are in any way acting in
concert or as such a “group” within the meaning of Rule 13d-5(b)(1).

 

  (d)

The HCR Entities understand that the Consenting Noteholders are engaged in a
wide range of financial services and businesses, and in furtherance of the
foregoing, the HCR Entities acknowledge and agree that the obligations set forth
in this Agreement shall only apply to the trading desk(s) or business group(s)
of the Consenting Noteholders that principally manage or supervise such
Consenting Noteholder’s investment in the HCR Entities, and shall not apply to
any other trading desk or business group of the Consenting Noteholder so long as
they are not acting at the direction or for the benefit of such Consenting
Noteholder.

 

26



--------------------------------------------------------------------------------

21.    Specific Performance. It is understood and agreed by the Parties that
money damages may be an insufficient remedy for any breach of this Agreement by
any Party and each non-breaching Party shall be entitled to seek specific
performance and injunctive or other equitable relief as a remedy of any such
breach of this Agreement, including, without limitation, an order of the
Bankruptcy Court or other court of competent jurisdiction requiring any Party to
comply promptly with any of its obligations hereunder.

22.    Governing Law & Jurisdiction. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York, without regard
to such state’s choice of law provisions which would require the application of
the law of any other jurisdiction, except where preempted by the Bankruptcy
Code. By its execution and delivery of this Agreement, each Party irrevocably
and unconditionally agrees for itself that any legal action, suit, or proceeding
against it with respect to any matter arising under or arising out of or in
connection with this Agreement or for recognition or enforcement of any judgment
rendered in any such action, suit, or proceeding, may be brought in the United
States District Court for the Southern District of New York, and by executing
and delivering this Agreement, each of the Parties irrevocably accepts and
submits itself to the exclusive jurisdiction of such court, generally and
unconditionally, with respect to any such action, suit or proceeding.
Notwithstanding the foregoing consent to New York jurisdiction, if the Chapter
11 Cases are commenced, each Party agrees that the Bankruptcy Court shall have
exclusive jurisdiction of all matters arising out of or in connection with this
Agreement. By executing and delivering this Agreement, and upon commencement of
the Chapter 11 Cases, each of the Parties irrevocably and unconditionally
submits to the personal jurisdiction of the Bankruptcy Court solely for purposes
of any action, suit, proceeding, or other contested matter arising out of or
relating to this Agreement, or for recognition or enforcement of any judgment
rendered or order entered in any such action, suit, proceeding, or other
contested matter.

23.    WAIVER OF RIGHT TO TRIAL BY JURY. EACH OF THE PARTIES WAIVES ANY RIGHT TO
HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT,
TORT OR OTHERWISE, BETWEEN ANY OF THE PARTIES ARISING OUT OF, CONNECTED WITH,
RELATING TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED BETWEEN ANY OF THEM
IN CONNECTION WITH THIS AGREEMENT. INSTEAD, ANY DISPUTES RESOLVED IN COURT SHALL
BE RESOLVED IN A BENCH TRIAL WITHOUT A JURY.

24.    Successors and Assigns. Subject to Section 13, neither this Agreement nor
any of the rights or obligations hereunder may be assigned by any Party hereto
without the prior written consent of the other Parties hereto, and then only to
a Person who has agreed to be bound by the provisions of this Agreement. Except
as otherwise provided in this Agreement, this Agreement is intended to bind and
inure to the benefit of each of the Parties and each of their respective
permitted successors, assigns, heirs, executors, administrators, and
representatives.

25.    No Third-Party Beneficiaries. Unless expressly stated herein, this
Agreement shall be solely for the benefit of the Parties and no other person or
entity shall be a third-party beneficiary of this Agreement.

 

27



--------------------------------------------------------------------------------

26.    Notices. All notices (including, without limitation, any notice of
termination or breach) and other communications from any Party hereunder shall
be in writing and shall be deemed to have been duly given if personally
delivered by courier service, messenger, email, or facsimile to the other
Parties at the applicable addresses below, or such other addresses as may be
furnished hereafter by notice in writing. Any notice of termination or breach
shall be delivered to all other Parties.

 

  (a)

If to any HCR Entity:

Hi-Crush, Inc.

1330 Post Oak Blvd., #600

Houston, Texas 77056

Attn.:    Robert E. Rasmus

Email:   razz@redoakcap.com

With a copy to:

 

28



--------------------------------------------------------------------------------

    

Latham & Watkins LLP

    

885 Third Avenue

    

New York, New York 10022

    

Attn:    Keith A Simon

      

Annemarie V. Reilly

    

Email:  keith.simon@lw.com

  annemarie.reilly@lw.com



 

  (b)

If to the Consenting Noteholders, to the notice address provided on such
Consenting Noteholder’s signature page

With a copy to:

 

    

Paul, Weiss, Rifkind, Wharton & Garrison LLP

    

1285 Avenue of the Americas

    

New York, New York 10019-6064

    

Attn.:    Brian S. Hermann

    

 Elizabeth McColm

    

 John T. Weber

    

Email:  bhermann@paulweiss.com

   emccolm@paulweiss.com



   jweber@paulweiss.com



27.    Entire Agreement. This Agreement (including the Exhibits and Schedules)
constitutes the entire agreement of the Parties with respect to the subject
matter of this Agreement, and supersedes all prior negotiations, agreements, and
understandings, whether written or oral, among the Parties with respect to the
subject matter of this Agreement; provided that any confidentiality agreement
between or among the Parties shall remain in full force and effect in accordance
with its terms; provided further that the Parties intend to enter into the
Definitive Documentation after the date hereof to consummate the Restructuring
Transactions.

28.    Amendments. Except as otherwise provided herein, this Agreement may not
be modified, amended, or supplemented, and no term or provision hereof or
thereof waived, without the prior written consent of the HCR Entities and the
Required Consenting Noteholders, provided that, (i) the written consent of each
Consenting Noteholder and the HCR Entities shall be required for any amendments,
amendments and restatements, modifications, or other changes to Section 9 and
this Section 28 and (ii) the written consent of each Consenting Noteholder and
the HCR Entities shall be required for any amendment or modification of the
defined term “Required Consenting Noteholders”. In determining whether any
consent or approval has been given or obtained by the Required Consenting
Noteholders or the Consenting Noteholders, as applicable, each then existing
Defaulting Noteholder and its respective Senior Notes Claims shall be excluded
from such determination.

29.    Reservation of Rights.

 

  (a)

Except as expressly provided in this Agreement or the Restructuring Term Sheet,
including, without limitation, Section 5(a) of this Agreement,

 

29



--------------------------------------------------------------------------------

  nothing herein is intended to, or does, in any manner waive, limit, impair, or
restrict the ability of any Party to protect and preserve its rights, remedies
and interests, including, without limitation, its claims against any of the
other Parties.

 

  (b)

Without limiting clause (a) of this Section 29 in any way, if this Agreement is
terminated for any reason, nothing shall be construed herein as a waiver by any
Party of any or all of such Party’s rights, remedies, claims, and defenses and
the Parties expressly reserve any and all of their respective rights, remedies,
claims and defenses, subject to Section 19 of this Agreement. This Agreement,
the Plan, and any related document shall in no event be construed as or be
deemed to be evidence of an admission or concession on the part of any Party of
any claim or fault or liability or damages whatsoever. Each of the Parties
denies any and all wrongdoing or liability of any kind and does not concede any
infirmity in the claims or defenses which it has asserted or could assert.

30.    Counterparts. This Agreement may be executed in one or more counterparts,
each of which, when so executed, shall constitute the same instrument, and the
counterparts may be delivered by facsimile transmission or by electronic mail in
portable document format (.pdf).

31.    Public Disclosure. The HCR Entities shall deliver drafts to the Ad Hoc
Group Advisors of any press releases and public documents that constitute
disclosure of the existence or terms of this Agreement or any amendment to the
terms of this Agreement to the general public (each a “Public Disclosure”) at
least two (2) calendar days before making any such disclosure. Any Public
Disclosure shall be reasonably acceptable to the HCR Entities and the Required
Consenting Noteholders. Under no circumstances may any Party make any public
disclosure of any kind that would disclose either: (i) the holdings of any
Consenting Noteholder (including on the signature pages of the Consenting
Noteholders, which shall not be publicly disclosed or filed) or (ii) the
identity of any Consenting Noteholder without the prior written consent of such
Consenting Noteholder or the order of a Bankruptcy Court or other court with
competent jurisdiction; provided, however, that notwithstanding the foregoing,
the HCR Entities shall not be required to keep confidential the aggregate
holdings of all Consenting Noteholders, and each Consenting Noteholder hereby
consents to the disclosure of the execution of this Agreement by the HCR
Entities, and the terms and contents hereof, in the Plan, the Disclosure
Statement filed therewith, and any filings by the HCR Entities with the
Bankruptcy Court or the Securities and Exchange Commission, or as otherwise
required by applicable law or regulation, or the rules of any applicable stock
exchange or regulatory body.

32.    Creditors’ Committee. Notwithstanding anything herein to the contrary, if
any Consenting Noteholder is appointed to, and serves on an official committee
of creditors in the Chapter 11 Cases, the terms of this Agreement shall not be
construed so as to limit such Consenting Noteholder’s exercise of its fiduciary
duties arising from its service on such committee; provided, however, that
service as a member of a committee shall not relieve such Consenting Noteholder
of its obligations to affirmatively support the Restructuring Transactions on
the terms and conditions set forth in this Agreement and the Restructuring Term
Sheet on the terms and conditions set forth in this Agreement

 

30



--------------------------------------------------------------------------------

33.    Severability. If any portion of this Agreement shall be held to be
invalid, unenforceable, void or voidable, or violative of applicable law, the
remaining portions of this Agreement insofar as they may practicably be
performed shall remain in full force and effect and binding on the Parties.

34.    Headings. The section headings of this Agreement are for convenience of
reference only and shall not, for any purpose, be deemed a part of this
Agreement.

35.    Interpretation. This Agreement is the product of negotiations among the
Parties, and the enforcement or interpretation hereof, is to be interpreted in a
neutral manner, and any presumption with regard to interpretation for or against
any Party by reason of that Party having drafted or caused to be drafted this
Agreement or any portion hereof, shall not be effective in regard to the
interpretation hereof. For purposes of this Agreement, unless otherwise
specified: (a) each term, whether stated in the singular or the plural, shall
include both the singular and the plural, and pronouns stated in the masculine,
feminine, or neuter gender shall include the masculine, feminine, and the neuter
gender; (b) all references herein to “Articles,” “Sections,” and “Exhibits” are
references to Articles, Sections, and Exhibits of this Agreement; (c) the words
“herein,” “hereof,” “hereunder,” and “hereto,” refer to this Agreement in its
entirety rather than to a particular portion of this Agreement; and (d) the
words “include” and “including,” and variations thereof, shall not be deemed to
be terms of limitation, and shall be deemed to be followed by the words “without
limitation”. The phrase “reasonable best efforts”, “commercially reasonable best
efforts”, “commercially reasonable efforts” or words or phrases of similar
import as used herein shall not be deemed to require any party to enforce or
exhaust their appellate rights in any court of competent jurisdiction,
including, without limitation, the Bankruptcy Court.

36.    Computation of Time. Rule 9006(a) of the Federal Rules of Bankruptcy
Procedure applies in computing any period of time prescribed or allowed herein
only to the extent such period of time governs a Milestone pertaining to the
entry of an order by the Bankruptcy Court in the Chapter 11 Cases.

37.    Remedies Cumulative; No Waiver. All rights, powers, and remedies provided
under this Agreement or otherwise available in respect hereof at law or in
equity shall be cumulative and not alternative, and the exercise of any right,
power, or remedy thereof by any Party shall not preclude the simultaneous or
later exercise of any other such right, power, or remedy by such Party. The
failure of any Party hereto to exercise any right, power, or remedy provided
under this Agreement or otherwise available in respect hereof at law or in
equity, or to insist upon strict compliance by any other Party hereto with its
obligations hereunder, and any custom or practice of the parties at variance
with the terms hereof, shall not constitute a waiver by such Party of its right
to exercise any such or other right, power, or remedy or to demand such strict
compliance.

38.    Additional Parties. Without in any way limiting the provisions hereof,
additional holders of Senior Notes Claims may elect to become Parties by
executing and delivering to the HCR Entities and the Ad Hoc Group Advisors a
counterpart hereof. Such additional holders of Senior Notes Claims shall become
a Party to this Agreement as a Consenting Noteholder in accordance with the
terms of this Agreement.

[Signature pages follow]

 

31



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date and
year first written above.

 

HCR Entities Hi-Crush Inc. OnCore Processing LLC, Hi-Crush Augusta LLC, Hi-Crush
Whitehall LLC, PDQ Properties LLC, Hi-Crush Wyeville Operating LLC, D&I Silica,
LLC, Hi-Crush Blair LLC, Hi-Crush LMS LLC, Hi-Crush Investments Inc., Hi-Crush
Permian Sand LLC, Hi-Crush Proppants LLC, Hi-Crush Pods LLC, Hi-Crush Canada
Inc., Hi-Crush Holdings LLC, Hi-Crush Services LLC, BulkTracer Holdings LLC,
Pronghorn Logistics Holdings, LLC, FB Industries USA Inc., PropDispatch LLC,
Pronghorn Logistics, LLC, and FB Logistics, LLC By: /s/ J. Philip McCormick,
Jr.                                 Name:   J. Philip McCormick, Jr. Title:  
Authorized Signatory

[Signature Page to Restructuring Support Agreement]



--------------------------------------------------------------------------------

 

 

[Consenting Noteholder Signature Pages Intentionally Omitted]



--------------------------------------------------------------------------------

Exhibit A to the Restructuring Support Agreement

Restructuring Term Sheet



--------------------------------------------------------------------------------

Execution Version

 

 

HI-CRUSH INC., ET AL.

RESTRUCTURING TERM SHEET

July 12, 2020

 

 

This non-binding indicative term sheet (the “Term Sheet”) sets forth the
principal terms of a comprehensive restructuring (the “Restructuring”) of the
existing debt and other obligations of the HCR Entities (defined below). The
Restructuring will be consummated through the commencement by the HCR Entities
of voluntary cases under chapter 11 (the “Chapter 11 Cases”) of title 11 of the
United States Code (the “Bankruptcy Code”) in the United States Bankruptcy Court
for the Southern District of Texas (the “Bankruptcy Court”), in accordance with
the terms of the RSA (as defined below) to be executed by the HCR Entities and
the Consenting Noteholders (as defined below) and to which this Term Sheet is
appended. Capitalized terms used but not otherwise defined herein have the
meaning given to such terms in the RSA (defined below).

THIS TERM SHEET DOES NOT CONSTITUTE AN OFFER OF SECURITIES OR A SOLICITATION OF
THE ACCEPTANCE OR REJECTION OF A CHAPTER 11 PLAN FOR PURPOSES OF SECTIONS 1125
AND 1126 OF THE BANKRUPTCY CODE (AS DEFINED IN THE RSA). ANY SUCH OFFER OR
SOLICITATION WILL ONLY BE MADE IN COMPLIANCE WITH ALL APPLICABLE SECURITIES,
BANKRUPTCY, AND OTHER APPLICABLE LAWS.

THIS TERM SHEET IS BEING PROVIDED AS PART OF A COMPREHENSIVE COMPROMISE AND
SETTLEMENT, EACH ELEMENT OF WHICH IS CONSIDERATION FOR THE OTHER ELEMENTS AND AN
INTEGRAL ASPECT OF THE RESTRUCTURING. THIS TERM SHEET IS CONFIDENTIAL AND
SUBJECT TO FEDERAL RULE OF EVIDENCE 408. NOTHING IN THIS TERM SHEET SHALL
CONSTITUTE OR BE CONSTRUED AS AN ADMISSION OF ANY FACT OR LIABILITY, A
STIPULATION OR A WAIVER, AND EACH STATEMENT CONTAINED HEREIN IS MADE WITHOUT
PREJUDICE SOLELY FOR SETTLEMENT PURPOSES, WITH A FULL RESERVATION AS TO ALL
RIGHTS, REMEDIES, CLAIMS OR DEFENSES OF THE CONSENTING LENDERS.

THE TRANSACTIONS DESCRIBED HEREIN WILL BE SUBJECT TO THE NEGOTIATION AND
COMPLETION OF DEFINITIVE DOCUMENTATION INCORPORATING THE TERMS SET FORTH HEREIN,
AND THE CLOSING OF ANY TRANSACTION SHALL BE SUBJECT TO THE TERMS AND CONDITIONS
SET FORTH IN SUCH AGREED DEFINITIVE DOCUMENTATION.



--------------------------------------------------------------------------------

    

Material Terms of the Restructuring

Term

  

Description

Overview of the Restructuring   

This Term Sheet contemplates the Restructuring of Hi-Crush Inc. (f/k/a Hi-Crush
Partners LP) (“Holdco”) and its direct and indirect subsidiaries (collectively
with Holdco, the “HCR Entities” or the “Debtors” and each a “HCR Entity”). The
Restructuring will be consummated pursuant to a joint “pre-arranged” chapter 11
plan of reorganization (as amended, restated, modified or otherwise
supplemented, the “Plan” and, the supplement thereto, the “Plan Supplement”) to
be confirmed by the Bankruptcy Court. To effectuate the Restructuring, certain
parties, including: (a) the HCR Entities and (b) certain holders (the
“Consenting Noteholders”) of the 9.500% senior notes (the “Senior Notes”) issued
by Holdco pursuant to that certain Indenture, dated as of August 1, 2018 (as
amended, restated, supplemented or otherwise modified, the “Indenture” and,
together with all ancillary documents related thereto, the “Senior Notes
Documents”), by and among Holdco, as issuer, the guarantors party thereto, and
U.S. Bank National Association, as trustee, will enter into a Restructuring
Support Agreement (as amended, restated, supplemented or otherwise modified in
accordance with the terms hereof and thereof, the “RSA”) consistent in all
respects with the material terms set forth herein.

 

The Chapter 11 Cases will be financed by two debtor-in-possession financing
facilities, including (a) an up to $30 million superpriority senior secured
asset-based revolving loan financing facility (the “DIP ABL Facility”) pursuant
to a credit agreement substantially in the form attached hereto as Exhibit 1
(the “DIP ABL Agreement”) that shall refinance and satisfy in full the HCR
Entities’ obligations under that certain Credit Agreement, dated as of
August 1, 2018 (as amended, restated, supplemented or otherwise modified from
time to time, the “Existing Credit Agreement” and, together with the collateral
and ancillary documents related thereto the “Existing Credit Documents” and the
credit facility thereunder, the “Existing Credit Facility”) by and among Holdco,
as borrower, the guarantors party thereto, the lenders party thereto from time
to time and JPMorgan Chase Bank, N.A., as administrative agent. The DIP ABL
Facility shall be funded by certain of the existing lenders to the Existing
Credit Agreement (such lenders, the “Existing Lenders”, and in such capacity,
the “DIP ABL Lenders”), and the existing administrative agent under the Existing
Credit Agreement shall act as the administrative agent thereunder (the “Existing
Agent” and, in such capacity, the “DIP ABL Agent”). The letters of credit
outstanding under the Existing Credit Agreement shall be deemed (“Existing
L/Cs”) outstanding under the DIP ABL Facility.

 

The second debtor-in-possession financing facility shall be a $40 million
superpriority secured delayed-draw term loan financing facility (the “DIP Term
Loan Facility”) pursuant to a credit agreement substantially in the form
attached hereto as Exhibit 2 (the “DIP TL Agreement”). The DIP Term Loan
Facility shall be funded by members of the ad hoc group of Consenting
Noteholders (the “Ad Hoc Group”) that are represented by Paul, Weiss, Rifkind,
Wharton & Garrison LLP, as counsel, Porter Hedges LLP, as local counsel, and
Moelis & Company LLC, as financial advisor and investment banker (together,
the “Ad Hoc Group Advisors”).

 

2



--------------------------------------------------------------------------------

  

On the effective date of the Restructuring (the “Effective Date”): (a) subject
to satisfaction of certain conditions set forth in the DIP ABL Facility, the
Exit ABL Facility (as defined herein) and/or the other Definitive Documentation,
the DIP ABL Facility shall be refinanced by the Exit ABL Facility (as defined
herein), and the Existing L/Cs shall be deemed outstanding under the Exit ABL
Facility; (b) the HCR Entities shall consummate the Rights Offering (as defined
below) pursuant to which the Rights Offering Participants and the Backstop
Parties (each as defined below) shall fund an aggregate amount of $43.3 million1
(excluding the Put Option Premium) to acquire the New Secured Convertible Notes
(defined below) to be issued by the Reorganized Debtors (as defined below), and
the proceeds of the Rights Offering shall be used to satisfy the HCR Entities’
obligations under the DIP Term Loan Facility, including any accrued and unpaid
fees and interest (the “DIP TL Obligations”), and (c) the Senior Notes Claims
and the General Unsecured Claims (each, as defined below) shall be equitized.

 

As reorganized on the Effective Date pursuant to the Plan, the HCR Entities
shall be referred to collectively herein as the “Reorganized Debtors,” and as
reorganized on the Effective Date pursuant to the Plan, Holdco shall be referred
to herein as “Reorganized Holdco.”

Rights Offering   

The Debtors shall effectuate a rights offering during the Chapter 11 Cases and
in conjunction with and pursuant to the Plan (the “Rights Offering”) to record
holders as of a specified record date of Allowed2 Senior Notes Claims and
Allowed General Unsecured Claims (each, as defined below), each of which shall
be an “accredited investor” (as such term is defined in Rule 501 under the
Securities Act) (an “Accredited Investor”) and shall complete a customary
accredited investor questionnaire (each such holder, a “Rights Offering
Participant” and, collectively, the “Rights Offering Participants”). Each Rights
Offering Participant shall be offered the right (collectively, the “Rights”),
attached to its respective Allowed Senior Notes Claim or Allowed General
Unsecured Claim, to purchase its pro rata share (based on such Rights Offering
Participant’s relative share of the total amount of all Allowed Senior Notes
Claims and Allowed General Unsecured Claims) of the New Secured Convertible
Notes (defined below) for an aggregate purchase price of $43.3 million (the
“Rights Offering Amount”). Rights Offering Participants shall be issued Rights
at no charge. The Rights shall be attached to each Allowed Senior Notes Claim
and each Allowed General Unsecured Claim and shall be transferable with such
Allowed claims as shall be set forth in the Rights Offering Procedures (as
defined herein).

 

Each Rights Offering Participant electing to exercise its Rights shall purchase
New Secured Convertible Notes by paying cash in an aggregate amount equal to the
aggregate original principal amount of the New Secured Convertible Notes to be
acquired by such Rights Offering Participant in the Rights Offering.

 

Any New Secured Convertible Notes that are not subscribed for and purchased in
the Rights Offering by a Rights Offering Participant (including any portion of
the Rights Offering Amount that holders of Allowed Senior Notes Claims or
Allowed General Unsecured Claims as of the applicable record date who are not
Accredited Investors could have purchased if such holders exercised their
respective Rights in

 

1 

Amount subject to professional fee budget acceptable to the Backstop Parties.

2 

“Allowed” shall mean any claim that is determined to be an allowed claim in the
Chapter 11 Cases in accordance with section 502 or section 506 of the Bankruptcy
Code.

 

3



--------------------------------------------------------------------------------

  

the Rights Offering) shall be put to and purchased by the Backstop Parties in
accordance with the terms and conditions of the Backstop Purchase Agreement;
provided, however, that no Backstop Party shall be required to purchase the New
Secured Convertible Notes pursuant to such Backstop Party’s Backstop Commitment
in an aggregate original principal amount that exceeds the Backstop Commitment
Amount (as defined below) for such Backstop Party. There will be no
over-subscription privilege in the Rights Offering, such that any New Secured
Convertible Notes that are not subscribed for and purchased in the Rights
Offering by a Rights Offering Participant (including any portion of the Rights
Offering Amount that holders of Allowed Senior Notes Claims or Allowed General
Unsecured Claims as of the applicable record date who are not Accredited
Investors could have purchased if such holders exercised their respective Rights
in the Rights Offering) will not be offered to other Rights Offering
Participants, but rather will be purchased by the Backstop Parties (subject to
their respective Backstop Commitment Amounts applicable to the Rights Offering)
in accordance with the terms and conditions of the Backstop Purchase Agreement.

 

The aggregate amount of cash received by the Debtors from (a) Rights Offering
Participants and (b) the Backstop Parties pursuant to the Backstop Purchase
Agreement, in each case, for the New Secured Convertible Notes shall be used:
(w) first, to satisfy the DIP TL Obligations; (x) second, to satisfy
out-of-pocket costs and expenses incurred by the Debtors in connection with the
Restructuring, (y) third, if necessary, to cash collateralize letter of credit
obligations that shall become outstanding under the Exit ABL Facility, in an
amount not to exceed $25 million, and (z) fourth, for working capital and other
general corporate purposes of the Reorganized Debtors following the Effective
Date.

 

The Rights Offering shall be conducted by the Debtors and consummated on terms,
subject to conditions and in accordance with procedures that are consistent in
all material respects with this Term Sheet and otherwise in form and substance
acceptable to the Debtors and the Required Backstop Parties (the “Rights
Offering Procedures”). The HCR Entities shall seek to establish the general bar
date to file proofs of claim for a date no later than forty-five (45) days after
the Petition Date so the universe of General Unsecured Claims (defined below) is
known for purposes of the Rights Offering.

 

Backstop
Commitments   

In conjunction with the Restructuring, certain members of the Ad Hoc Group (in
such capacity, the “Backstop Parties” and, the Backstop Parties representing at
least two-thirds of the Backstop Commitments, the “Required Backstop Parties”)
shall provide the Debtors with a commitment to backstop the Rights Offering on
terms and conditions set forth in the Backstop Purchase Agreement.

 

On the terms and subject to the conditions set forth in the Backstop Purchase
Agreement, each of the Backstop Parties will severally, and not jointly,
purchase its Backstop Commitment Percentage (as defined below) (subject to such
Backstop Party’s applicable Backstop Commitment Amount) of the New Secured
Convertible Notes offered for sale in the Rights Offering that are not purchased
by Rights Offering Participants (including any portion of the Rights Offering
Amount that holders of Allowed Senior Notes Claims or Allowed General Unsecured
Claims as of the applicable record date who are not Accredited Investors could
have purchased if such holders exercised their respective Rights in the Rights
Offering) (the “Unsubscribed Notes”) at par.

 

4



--------------------------------------------------------------------------------

        

  

In the event that a Backstop Party defaults on its obligation to purchase
Unsubscribed Notes (a “Defaulting Backstop Party”), then each Backstop Party
that is not a Defaulting Backstop Party (each, a “Non-Defaulting Backstop
Party”) shall also have the right, but not the obligation, to purchase its
Adjusted Commitment Percentage of such Unsubscribed Notes at par and on the
terms set forth in the Backstop Purchase Agreement.

 

“Adjusted Commitment Percentage” means, with respect to any Non-Defaulting
Backstop Party, a fraction, expressed as a percentage, the numerator of which is
the Backstop Commitment Percentage of such Non-Defaulting Backstop Party and the
denominator of which is the aggregate Backstop Commitment Percentages of all
Non-Defaulting Backstop Parties.

 

“Backstop Commitment” means, with respect to any Backstop Party for the Rights
Offering, the commitment, on the terms set forth in the Backstop Purchase
Agreement, of such Backstop Party to purchase (directly or through an affiliate)
a portion of the New Secured Convertible Notes offered for sale in the Rights
Offering to the extent that such Rights Offering is not fully subscribed
pursuant to the terms and conditions thereof. If a group of Backstop Parties
that are affiliates of one another purchase New Secured Convertible Notes in the
Rights Offering in an aggregate original principal amount that is less than the
product of (a) aggregate Backstop Commitment Percentages of such Backstop
Parties and (b) the Rights Offering Amount, then such affiliated Backstop
Parties shall be required to purchase Unsubscribed Notes such that no such
deficiency exists and such obligation shall constitute the Backstop Commitments
of such affiliated Backstop Parties (it being understood that such obligation to
purchase such Unsubscribed Notes shall be satisfied prior to determining the
Backstop Commitments of all other Backstop Parties).

 

“Backstop Commitment Amount” means, with respect to any Backstop Party, (a) the
product of (i) the Rights Offering Amount and (ii) such Backstop Party’s
Backstop Commitment Percentage, minus (b) the aggregate original principal
amount of New Secured Convertible Notes that such Backstop Party purchases in
the Rights Offering in its capacity as a Rights Offering Participant.

 

“Backstop Commitment Percentage” means, with respect to any Backstop Party, a
percentage that will be ascribed to such Backstop Party, which percentage will
based upon the amount of Senior Notes Claims held by each respective Backstop
Party as compared to the aggregate amount of Senior Notes Claims held by all
Backstop Parties.

 

“Backstop Purchase Agreement” means an agreement to be executed by and between
the Debtors and the Backstop Parties setting forth, among other things, the
terms and conditions of the Rights Offering, the Backstop Commitments, the
payment of the Put Option Premium, the Liquidated Damages Payment and the
Backstop Expenses (each as defined below), such agreement to contain
representations, warranties, covenants, conditions to closing, termination
rights, indemnities, reimbursements and other terms and provisions that are
consistent in all material respects with this Term Sheet and otherwise
acceptable to the Debtors and the Backstop Parties, and the disclosures to the
representations and warranties made by the Debtors in the Backstop Purchase
Agreement shall be reasonably acceptable to the Backstop Parties.

 

5



--------------------------------------------------------------------------------

        

  

In consideration for the Debtors’ right to cause the Backstop Parties to
purchase (directly or through an affiliate) their respective Backstop Commitment
Percentages of the Unsubscribed Notes (limited by their respective Backstop
Commitment Amounts), the Reorganized Debtors shall be required to make a
non-refundable put option premium (the “Put Option Premium”) equal to
$4.8 million, which Put Option Premium shall be paid in the form of New Secured
Convertible Notes to be issued on the Effective Date. The Put Option Premium
shall be paid to the Backstop Parties on a pro rata basis based upon their
respective Backstop Commitment Percentages; provided, however, that (a) no
Defaulting Backstop Party shall be entitled to any portion of the Put Option
Premium, and (b) Non-Defaulting Backstop Parties that purchase Unsubscribed
Notes that are offered for sale in the Rights Offering that are not purchased by
any other Backstop Party (in its capacity as a Right Offering Participant)
pursuant to the exercise of such other Backstop Party’s Rights in such Rights
Offering shall be entitled to receive a proportionate share of the amount of the
Put Option Premium that would have otherwise been distributed to the applicable
Defaulting Backstop Party if such Defaulting Backstop Party had been a
Non-Defaulting Backstop Party. The Put Option Premium (i) shall be fully earned
as of the date of execution of the Backstop Purchase Agreement, (ii) shall not
be refundable under any circumstance or creditable against any other amount paid
or to be paid in connection with the Backstop Purchase Agreement or otherwise,
(iii) shall be issued without setoff or recoupment and shall not be subject to
defense or offset on account of any claim, defense or counterclaim, (iv) shall
be issued free and clear of and without deduction for any and all applicable
taxes, levies, imposts, deductions, charges or withholdings, and all liabilities
with respect thereto (with appropriate gross-up for withholding taxes), and
(v) shall be treated for U.S. federal income tax purposes as a premium for an
option to put the Unsubscribed Notes to the Backstop Parties.

 

If any Debtor (a) enters into, publicly announces its intention to enter into,
or announces to any of the parties to the RSA or other holders of claims against
or interest in any of the Debtors its intention to enter into, an agreement
(including, without limitation, any agreement in principle, letter of intent,
memorandum of understanding or definitive agreement), whether binding or
non-binding, or whether subject to terms and conditions, with respect to any
Alternative Transaction (as defined in the RSA), (b) files any pleading or
document with the Bankruptcy Court agreeing to, evidencing its intention to
support, or otherwise supports, any Alternative Transaction or (c) consummates
any Alternative Transaction (any of the events described in clause (a),
clause (b) or clause (c), a “Triggering Event”), in any such case described in
clause (a), clause (b) or clause (c), at any time prior to the termination of
the Backstop Purchase Agreement or within twelve (12) months following the
termination of the Backstop Purchase Agreement, then the Debtors will pay to the
Non-Defaulting Backstop Parties a cash payment in the aggregate amount of
$4.8 million (the “Liquidated Damages Payment”), such Liquidated Damages Payment
shall be deemed earned in full on the date of the occurrence of the Triggering
Event and to be paid to the Non-Defaulting Backstop Parties on a pro rata basis
based upon their respective Adjusted Commitment Percentages. The Liquidated
Damages Payment, if any, shall be (A) paid (1) only upon consummation of an
Alternative Transaction, (2) without setoff or recoupment and shall not be
subject to defense or offset on account of any claim, defense or counterclaim,
and (3) free and clear of and without deduction for any and all applicable
taxes, levies, imposts, deductions, charges or withholdings, and all liabilities
with respect thereto

 

6



--------------------------------------------------------------------------------

  

(with appropriate gross-up for withholding taxes), and (B) treated as having
administrative expense priority status under sections 503(b)(1) and 507(a)(2) of
the Bankruptcy Code.

 

The Debtors will reimburse or pay, as the case may be, all reasonable fees,
costs, expenses, disbursements and charges of the Backstop Parties incurred in
connection with or relating to the diligence, negotiation, preparation,
execution, delivery, implementation and/or consummation of the Plan, the Rights
Offering, the Backstop Commitments, the Backstop Purchase Agreement, the
Backstop Approval Motion, the Backstop Order, and the transactions contemplated
by any of the foregoing, or any of the other Definitive Documentation, and the
enforcement, attempted enforcement or preservation of any rights or remedies
under the Backstop Purchase Agreement or any of the other Definitive
Documentation (collectively, the “Backstop Expenses”), including, but not
limited to, (i) the reasonable and documented fees, costs and expenses of,
counsel, advisors and agents for the Backstop Parties (including, for the
avoidance of doubt, the Ad Hoc Group Advisors’ reasonable and documented fees
and expenses) and (y) filing fees (if any) required by the Hart Scott Rodino
Antitrust Improvements Act of 1976 or any other competition Laws and any
expenses related thereto.

 

The Backstop Commitment of a Backstop Party shall not be assigned (whether by
operation of Law or otherwise) without the prior written consent of the Debtors
and the Required Backstop Parties. Notwithstanding the immediately preceding
sentence, any Backstop Party’s Backstop Commitment may be freely assigned or
transferred, in whole or in part, by such Backstop Party, to (a) any other
Backstop Party or (b) any affiliate of a Backstop Party; provided, that any such
assignee of a Backstop Commitment must be an Accredited Investor.

 

New Secured Convertible
Notes   

On the Effective Date, Reorganized Holdco shall issue new secured convertible
notes in an aggregate principal amount of the Rights Offering Amount (the “New
Secured Convertible Notes”). The New Secured Convertible Notes shall be on terms
acceptable to the Debtors and the Required Backstop Parties and consistent with
the material terms set forth in the term sheet attached hereto as Exhibit 3 (the
“New Secured Notes Term Sheet”).

 

Exit ABL
Facility   

On the Effective Date, the Reorganized Debtors shall enter into a new credit
agreement (the “Exit ABL Credit Agreement” and, collectively with any other
definitive documentation governing the Exit ABL Facility, the “Exit ABL
Documents”) providing for a new senior secured asset-based revolving loan
facility in the aggregate principal commitment amount of not less than
$20 million, and shall provide for a not less than $20 million letter of credit
sub-limit (the “Exit ABL Facility”), which shall refinance and replace the DIP
ABL Facility, and the Existing L/Cs outstanding under the DIP ABL Facility shall
be deemed outstanding under the Exit ABL Facility.

 

The Exit ABL Documents shall be on terms substantially similar to the Existing
Credit Documents, and shall be on terms reasonably acceptable to the Reorganized
HCR Entities and the Required Backstop Parties.

 

7



--------------------------------------------------------------------------------

    

Treatment of Claims and Interests Under the Restructuring and the Plan

Claim

  

Proposed Treatment

    

Unclassified Claims

DIP ABL
Claims   

Treatment. On the Effective Date, each holder of an Allowed claim under DIP ABL
Agreement (collectively, the “DIP ABL Claims”) shall receive payment in full in
cash from the proceeds of the Exit ABL Facility, and the Existing L/Cs under the
DIP ABL Facility that remain undrawn as of the Effective Date shall be deemed
outstanding under the Exit ABL Facility or, if necessary, be 105% cash
collateralized as of the Effective Date and remain outstanding.

 

Voting. Not classified; non-voting.

DIP Term
Loan Claims   

Treatment. On the Effective Date, each holder of an Allowed claim under the
DIP TL Agreement (collectively, the “DIP Term Loan Claims”) shall receive
payment in full in cash from the proceeds of the Rights Offering and Backstop
Purchase Agreement.

 

Voting. Not classified; non-voting.

Administrative
Claims   

Treatment. Except to the extent that a holder of an Allowed administrative claim
(collectively, the “Administrative Claims”) and the Debtors, with the consent of
the Required Backstop Parties, which consent shall not be unreasonably withheld,
agree in writing to less favorable treatment for such Administrative Claim, such
holder shall receive payment in full, in cash, of the unpaid portion of its
Allowed Administrative Claim on the Effective Date or as soon thereafter as
reasonably practicable (or, if payment is not then due, on the due date of such
Allowed Administrative Claim).

 

Administrative Claims shall include, among other things: (a) claims against the
Debtors arising under section 503(b) of the Bankruptcy Code; (b) Allowed claims
for reasonable fees and expenses of professionals retained in the Chapter 11
Cases with the approval of the Bankruptcy Court; and (c) the Backstop Expenses
and the Liquidated Damages Payment in accordance with the terms and conditions
of the Backstop Purchase Agreement and the Backstop Order.

 

Voting. Not classified; non-voting.

Priority Tax
Claims   

Treatment. All Allowed claims against the Debtors under section 507(a)(8) of the
Bankruptcy Code (collectively, the “Priority Tax Claims”) shall be treated in
accordance with section 1129(a)(9)(C) of the Bankruptcy Code.

 

Voting. Not classified; non-voting.

Intercompany
Claims    There shall be no distributions on account of intercompany claims
between and among the Debtors and their subsidiaries. Notwithstanding the
foregoing, (a) the Debtors, with the consent of the Required Backstop Parties,
may reinstate or compromise, as the case may be, the intercompany claims between
and among the Debtors and their subsidiaries, and (b) the treatment of the
intercompany claims shall be effectuated in a tax efficient manner.

 

8



--------------------------------------------------------------------------------

    

Classified Claims and Interests

Other Secured
Claims   

Treatment. Except to the extent that a holder of an Allowed secured claim, other
than a DIP Claim (collectively, the “Other Secured Claims”), and the Debtors,
with the consent of the Required Backstop Parties, which consent shall not be
unreasonably withheld, agree in writing to less favorable treatment for such
Other Secured Claim, such holder shall receive either (a) payment in full in
cash of the unpaid portion of their Allowed Other Secured Claims, including any
interest thereon required to be paid under section 506(b) of the Bankruptcy Code
(or if payment is not then due, on the due date of such Allowed Other Secured
Claims), (b) reinstatement pursuant to section 1124 of the Bankruptcy Code,
(c) the return or abandonment of the collateral securing such claim to such
holder, or (d) such other treatment necessary to satisfy section 1129 of the
Bankruptcy Code.

 

Voting. Unimpaired. Each holder of an Allowed Other Secured Claim will be
conclusively deemed to have accepted the Plan pursuant to section 1126(f) of the
Bankruptcy Code. Therefore, each holder of an Allowed Other Secured Claim will
not be entitled to vote to accept or reject the Plan.

Other Priority
Claims   

Treatment. Except to the extent that a holder of an Allowed claim described in
section 507(a) of the Bankruptcy Code, other than a Priority Tax Claim
(collectively, the “Other Priority Claims”) and the Debtors, with the consent of
the Required Backstop Parties, which consent shall not be unreasonably withheld,
agree in writing to less favorable treatment for such Other Priority Claim, such
holder shall receive payment in full, in cash, of the unpaid portion of its
Allowed Other Priority Claim on the Effective Date or as soon thereafter as
reasonably practicable (or, if payment is not then due, on the due date of such
Other Priority Claim).

 

Voting. Unimpaired. Each holder of an Other Priority Claim will be conclusively
deemed to have accepted the Plan pursuant to section 1126(f) of the Bankruptcy
Code. Therefore, each holder of an Allowed Other Priority Claim will not be
entitled to vote to accept or reject the Plan.

Senior Notes
Claims   

Treatment. On the Effective Date or as soon thereafter as reasonably
practicable, each holder of an Allowed claim arising under the Senior Notes
Documents (collectively, the “Senior Notes Claims”), except to the extent that a
holder of an Allowed Senior Notes Claim agrees to less favorable treatment of
its Allowed Senior Notes Claim, shall receive its pro rata share of:

 

(a)   the Rights (which shall be attached to each Allowed Senior Notes Claim and
transferable with such Allowed Senior Notes Claim as set forth in the Rights
Offering Procedures, but the Rights may only be exercised to the extent the
holder is an Accredited Investor); and

 

(b)   100% of the common equity of Reorganized Holdco (the “New Common Stock”)
shared pro rata with the holders of Allowed General Unsecured Claims (as defined
herein) (subject to dilution on account of (i) the New Common Stock issued upon
conversion of the New Secured Convertible Notes, and (ii) the MIP Equity).

 

Voting. Impaired. Each holder of an Allowed Senior Notes Claim will be entitled
to vote to accept or reject the Plan.

 

9



--------------------------------------------------------------------------------

General Unsecured Claims   

Treatment. On the Effective Date or as soon thereafter as reasonably
practicable, each holder of an Allowed unsecured claim that is not (a) an
Administrative Claim, (b) a Priority Tax Claim, (c) an Other Priority Claim,
(d) a Senior Notes Claim, (e) an Intercompany Claim, or (f) a Section 510(b)
Claim (as defined below) (collectively, the “General Unsecured Claims”), except
to the extent that a holder of an Allowed General Unsecured Claim agrees to less
favorable treatment of its Allowed General Unsecured Claim, shall receive its
pro rata share of:

 

(c)   the Rights (which shall be attached to each Allowed General Unsecured
Claim and transferable with such Allowed General Unsecured Claim as set forth in
the Rights Offering Procedures, but the Rights may only be exercised to the
extent the holder is an Accredited Investor); and

 

(d)   100% of the New Common Stock shared pro rata with the holders of Allowed
Senior Notes Claims (subject to dilution on account of (i) the New Common Stock
issued upon conversion of the New Secured Convertible Notes, and (ii) the MIP
Equity).

 

Voting. Impaired. Each holder of an Allowed General Unsecured Claim will be
entitled to vote to accept or reject the Plan.

Section 510(b) Claims   

Treatment. Holders of any claim subject to subordination under section 510(b) of
the Bankruptcy Code (collectively, the “Section 510(b) Claims”), shall receive
no recovery.

 

Voting. Impaired. Each holder of a Section 510(b) Claim will be deemed to have
rejected the Plan pursuant to section 1126(g) of the Bankruptcy Code. Therefore,
each holder of a Section 510(b) Claim will not be entitled to vote to accept or
reject the Plan.

Interests in Holdco   

Treatment. On the Effective Date, all Interests in Holdco will be cancelled and
the holders of Interests in Holdco shall not receive or retain any distribution,
property, or other value on account of their Interests in Holdco.

 

“Interests” means the common stock, preferred stock, limited liability company
interests, and any other equity, ownership, or profits interests of any Debtor
and options, warrants, rights, or other securities or agreements to acquire the
common stock, preferred stock, limited liability company interests, or other
equity, ownership, or profits interests of any Debtor (whether or not arising
under or in connection with any employment agreement).

 

Voting. Impaired. Holders of Interests in Holdco are deemed to have rejected the
Plan pursuant to section 1126(g) of the Bankruptcy Code and, therefore, are not
entitled to vote to accept or reject the Plan.

    

General Provisions

Capital Structure   

On the Effective Date, the debt and equity capital structure of the Reorganized
Debtors will be consistent in all material respects with the capital structure
of the Reorganized Debtors as set forth in this Term Sheet, unless otherwise
agreed to by the Required Backstop Parties.

 

Neither the New Common Stock, the New Secured Convertible Notes nor any other
Interests in of any of the Reorganized Debtors will be listed for trading on a
securities exchange, and none of the Reorganized Debtors will be required to
file reports with the United States Securities and Exchange Commission unless it
is required to do so pursuant to the Exchange Act.

 

10



--------------------------------------------------------------------------------

Interests in Holdco Subsidiaries    All existing Interests in HCR Entities other
than Holdco shall remain effective and outstanding on the Effective Date and
shall be owned and held by the same applicable Person(s) that held or owned such
Interests immediately before the Effective Date. Executory Contracts and
Unexpired Leases    Executory contracts and unexpired leases shall be assumed or
rejected (as the case may be), as determined by the Debtors, and with the
consent of the Required Backstop Parties, which consent shall not be
unreasonably withheld; provided, however, that any executory contract or
unexpired lease between any of the HCR Entities in respect of the use of rail
cars shall be assumed or rejected by the applicable HCR Entity (such executory
contracts or unexpired leases, the “Railcar Leases”) only with the consent of
the Required Backstop Parties; provided, further, that the Debtors shall not
enter into any modification or amendment to any Railcar Leases or enter into any
new Railcar Leases without the consent of the Required Backstop Parties.
Employee Compensation, Severance, and Benefits Programs    All employment
agreements and severance policies, including all employment, compensation and
benefit plans, policies, and programs of the Debtors applicable to any of their
employees and retirees, including without limitation, all workers’ compensation
programs, savings plans, retirement plans, healthcare plans, disability plans,
incentive plans, life and accidental death and dismemberment insurance plans
(collectively, the “Specified Employee Plans”), shall be assumed by the Debtors
(and assigned to the Reorganized Debtors, if necessary) pursuant to section
365(a) of the Bankruptcy Code, either by separate motion filed with the
Bankruptcy Court or pursuant to the terms of the Plan and the order confirming
the Plan; provided, in each case, with respect to any provision of a Specified
Employee Plan that relates to a “change in control”, “change of control” or
words of similar import, that the Debtors, and, if applicable, the individual
participants in the applicable Specified Employee Plan, agree that the
Restructuring and related transactions do not constitute such an event for
purposes of such Specified Employee Plan. Notwithstanding anything contained
herein, any employment agreements or offer letters relating to senior management
personnel and officers of the HCR Entities shall not be assumed without the
advanced written consent of the Required Backstop Parties. D&O Liability
Insurance Policies, Tail Policies, and Indemnification    The Debtors shall
maintain and continue in full force and effect all insurance policies (and
purchase any related tail policies providing for coverage for at least a
six-year period after the Effective Date) for directors’, managers’ and
officers’ liability (the “D&O Liability Insurance Policies”). The Debtors shall
assume (and assign to the Reorganized Debtors, if necessary), pursuant to
section 365(a) of the Bankruptcy Code, either by a separate motion filed with
the Bankruptcy Court or pursuant to the terms of the Plan and the order
confirming the Plan, all of the D&O Liability Insurance Policies and all
indemnification provision in existence as of the date of the RSA for directors,
managers and officers of the HCR Entities (whether in by-laws, certificate of
formation or incorporation, board resolutions, employment contracts, or
otherwise, such indemnification provisions, “Indemnification Provisions”). All
claims arising from the D&O Liability Insurance Policies and such
Indemnification Provisions shall be unimpaired by the Plan. Notwithstanding
anything to the contrary herein, the Reorganized Debtors shall not assume any
obligations under the Indemnification Provisions with respect to any of the
Debtors’

 

11



--------------------------------------------------------------------------------

   senior officers or managers, as applicable, who (i) received retention
payments from the Debtors in July 2020 and prior to the Petition Date, and
(ii) are not employed by the Reorganized Debtors as of June 30, 2021 (such
senior managers or officers, the “Designated Persons”). Cancellation of
Instruments, Certificates and Other Documents    On the Effective Date, except
to the extent otherwise provided above or in the Plan, all instruments,
certificates and other documents evidencing indebtedness or debt securities of,
or Interests in, any of the Debtors shall be cancelled, and the obligations of
the Debtors thereunder, or in any way related thereto, shall be discharged.
Restructuring Expenses    On the Effective Date, in addition to the Backstop
Expenses, without the need to file a fee or retention application in the Chapter
11 Cases, the HCR Entities shall pay all reasonable and documented fees and
expenses, including fees and expenses estimated to be incurred through the
Effective Date to the extent invoiced at least one (1) business day prior to the
Effective Date, of the Ad Hoc Group Advisors (the “Restructuring Expenses”).
Exemption from SEC Registration    The issuance of all securities under the Plan
will be exempt from registration under (a) section 1145 of the Bankruptcy Code
to the extent permitted pursuant to section 1145 of the Bankruptcy Code, or
(b) such other applicable securities law exemption that is acceptable to the
Debtors and the Required Backstop Parties. Definitive Documentation    The
Definitive Documentation, including the Plan Supplement, shall be in form and
substance acceptable to the Debtors and the Required Backstop Parties. The Plan
and each of the Definitive Documentation shall contain conditions precedent that
are usual and customary for the transactions contemplated thereby. Tax Issues   
The terms of the Restructuring shall, to the extent practicable, be structured
to (a) preserve or otherwise maximize favorable tax attributes (including tax
basis) of the HCR Entities, and (b) achieve the most optimal and efficient tax
outcomes for the HCR Entities, the Consenting Noteholders, and the Backstop
Parties taking into account applicable tax and securities law, applicable
regulations, and business and cost considerations, in a manner acceptable to the
Debtors and the Required Backstop Parties.

Fiduciary Out

   Notwithstanding anything to the contrary herein, the terms of this Term Sheet
shall be subject to the “fiduciary out” provisions set forth in the RSA.     

Company Governance/Organizational Documents/Release

New Board    The composition of Reorganized Holdco’s initial board of directors
(the “New Board”) shall consist of five (5) directors in total, which shall
include (a) the Chief Executive Officer of Reorganized Holdco and (b) other
directors designated by the Backstop Parties prior to the Effective Date and
disclosed in the Plan Supplement. Management Incentive Plan    After the
Effective Date, the New Board shall adopt a management equity incentive plan
(the “MIP”) pursuant to which New Common Stock (or restricted stock units,
options, or other instruments (including “profits interests” in Reorganized
Holdco), or some combination of the foregoing) representing up to 10% of the New
Common Stock issued as of the Effective Date on a fully diluted basis may be
reserved for grants (the “MIP Equity”) to be made from time to time to the
directors, officers, and other management of Reorganized Holdco, subject to the
terms and conditions set forth in the MIP. The details and allocation of the MIP
and the underlying awards will be determined by the New Board.

 

12



--------------------------------------------------------------------------------

New Stockholders’ Agreement / Amended Governance Documents    Holders of New
Common Stock shall be deemed parties to the New Stockholders’ Agreement, subject
to the consent rights set forth in the RSA, the material terms of which shall be
set forth in the Plan Supplement. The Amended Governance Documents shall be
subject to the consent rights set forth in the RSA.

Releases

  

The Plan and order confirming the Plan shall provide customary mutual releases,
with a customary exclusion for criminal acts, gross negligence, willful
misconduct, and fraud, in each case, to the fullest extent permitted by law, for
the benefit of the HCR Entities, members of the Ad Hoc Group, the DIP ABL
Lenders, the DIP ABL Agent, the DIP Term Loan Lenders, the DIP Term Loan Agent,
the Consenting Noteholders, the Backstop Parties, the Existing Agent, the
Existing Lenders, and such entities’ respective current and former affiliates,
and such entities’ and their current and former affiliates’ current and former
officers, managers, directors, equity holders (regardless of whether such
interests are held directly or indirectly), predecessors, successors, assigns,
subsidiaries, and each of their current and former officers, managers,
directors, equity holders, principals, members, employees, agents, managed
accounts or funds, management companies, fund advisors, advisory board members,
financial advisors, partners, attorneys, accountants, investment bankers,
consultants, representatives, and other professionals, each in their capacity as
such (collectively, the “Released Parties”); provided, that the Designated
Persons shall not be Released Parties.

 

Such releases shall include, without limitation, any and all claims,
obligations, rights, suits, damages, causes of action, remedies, and liabilities
whatsoever, whether known or unknown, foreseen or unforeseen, existing or
hereinafter arising, in law, equity, or otherwise, including any derivative
claims and avoidance actions, of the HCR Entities and such other releasing
party, whether known or unknown, foreseen or unforeseen, existing or hereinafter
arising, in law, equity, or otherwise, that the HCR Entities or such other
releasing party would have been legally entitled to assert in its own right
(whether individually or collectively), or on behalf of the holder of any claim
or equity interest (whether individually or collectively) or other entity, based
in whole or in part upon any act or omission, transaction, or other occurrence
or circumstances existing or taking place at any time prior to or on the
Effective Date arising from or related in any way in whole or in part to the HCR
Entities or their affiliates or subsidiaries, the Existing Credit Facility, the
Senior Notes, the DIP ABL Facility, the DIP Term Loan Facility, the Exit ABL
Facility, the Chapter 11 Cases, the purchase, sale, or rescission of the
purchase or sale of any security of the HCR Entities, the subject matter of, or
the transactions or events giving rise to, any claim or equity interest that is
treated in the Plan, or the negotiation, formulation, or preparation of the
Definitive Documentation or related agreements, instruments, or other documents.
To the maximum extent permitted by applicable law, any such releases shall bind
all parties who affirmatively vote to accept the Plan, those parties who abstain
from voting on the Plan if they fail to opt-out of the releases, those parties
that vote to reject the Plan unless they opt-out of the releases, and those
non-voting parties that fail to return an opt-out form.

Exculpation

   Customary exculpation provisions.

 

13



--------------------------------------------------------------------------------

Discharge

   Customary discharge provisions.

Injunction

   Customary injunction provisions.

*                     *                     *                     *

 

14



--------------------------------------------------------------------------------

Exhibit 1

DIP ABL Agreement



--------------------------------------------------------------------------------

 

 

SENIOR SECURED DEBTOR-IN-POSSESSION CREDIT AGREEMENT

dated as of July [    ], 2020

Among

HI-CRUSH INC.

as Borrower,

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent and an Issuing Lender,

ZIONS BANCORPORATION, N.A. DBA AMEGY BANK,

as an Issuing Lender

and

THE LENDERS NAMED HEREIN,

as Lenders

$25,000,000

 

 

JPMORGAN CHASE BANK, N.A.,

ZIONS BANCORPORATION, N.A. DBA AMEGY BANK,

as Joint Lead Arrangers and Joint Bookrunners



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE 1 DEFINITIONS AND ACCOUNTING TERMS

     2  

    Section 1.1.

  

Certain Defined Terms

     2  

    Section 1.2.

  

Computation of Time Periods

     33  

    Section 1.3.

  

Accounting Terms; Changes in GAAP

     33  

    Section 1.4.

  

Types of Loans

     33  

    Section 1.5.

  

Miscellaneous

     33  

    Section 1.6.

  

Divisions

     34  

ARTICLE 2 CREDIT FACILITIES

     34  

    Section 2.1.

  

Commitments

     34  

    Section 2.2.

  

Letters of Credit

     35  

    Section 2.3.

  

Loans

     42  

    Section 2.4.

  

Prepayments

     45  

    Section 2.5.

  

Repayment of Loans; Evidence of Debt

     46  

    Section 2.6.

  

Fees

     47  

    Section 2.7.

  

Interest

     48  

    Section 2.8.

  

Illegality

     48  

    Section 2.9.

  

Breakage Costs

     48  

    Section 2.10.

  

Increased Costs

     49  

    Section 2.11.

  

Payments and Computations

     50  

    Section 2.12.

  

Taxes

     52  

    Section 2.13.

  

Replacement of Lenders

     55  

    Section 2.14.

  

Defaulting Lenders

     56  

    Section 2.15.

  

[Reserved]

     58  

    Section 2.16.

  

Alternate Rate of Interest

     58  

    Section 2.17.

  

Cash Dominion

     59  

    Section 2.18.

  

Priority and Liens

     59  

    Section 2.19.

  

No Discharge; Survival of Claims

     59  

    Section 2.20.

  

Conversion to Exit Facility Agreement

     60  

ARTICLE 3 CONDITIONS OF LENDING

     60  

    Section 3.1.

  

Conditions Precedent to Effectiveness

     60  

    Section 3.2.

  

Conditions Precedent to Each Revolving Borrowing and to Each Issuance. Extension
or Renewal of a Letter of Credit

     63  

    Section 3.3.

  

Determinations Under Sections 3.1 and 3.2

     64  

ARTICLE 4 REPRESENTATIONS AND WARRANTIES

     65  

    Section 4.1.

  

Organization

     65  

    Section 4.2.

  

Authorization

     65  

    Section 4.3.

  

Enforceability

     65  



--------------------------------------------------------------------------------

    Section 4.4.

  

Financial Condition

     65  

    Section 4.5.

  

Ownership and Liens; Real Property

     66  

    Section 4.6.

  

True and Complete Disclosure

     66  

    Section 4.7.

  

Litigation

     66  

    Section 4.8.

  

[Reserved]

     66  

    Section 4.9.

  

Pension Plans

     66  

    Section 4.10.

  

Environmental Condition

     67  

    Section 4.11.

  

Subsidiaries

     68  

    Section 4.12.

  

Investment Company Act

     68  

    Section 4.13.

  

Taxes

     68  

    Section 4.14.

  

Permits. Licenses. etc

     68  

    Section 4.15.

  

Use of Proceeds

     68  

    Section 4.16.

  

Condition of Property; Casualties

     68  

    Section 4.17.

  

Insurance

     69  

    Section 4.18.

  

[Reserved]

     69  

    Section 4.19.

  

Sanctions; Anti-Terrorism; Patriot Act; Anti-Corruption Laws

     69  

    Section 4.20.

  

[Reserved]

     69  

    Section 4.21.

  

EEA Financial Institutions

     69  

    Section 4.22.

  

Borrowing Base Certificate

     69  

ARTICLE 5 AFFIRMATIVE COVENANTS

     70  

    Section 5.1.

  

Organization

     70  

    Section 5.2.

  

Reporting

     70  

    Section 5.3.

  

Insurance

     75  

    Section 5.4.

  

Compliance with Laws

     76  

    Section 5.5.

  

Taxes

     77  

    Section 5.6.

  

[Reserved]

     77  

    Section 5.7.

  

Security

     77  

    Section 5.8.

  

Deposit Accounts

     77  

    Section 5.9.

  

Records; Inspection

     77  

    Section 5.10.

  

Maintenance of Property

     77  

    Section 5.11.

  

Royalty Agreements

     78  

    Section 5.12.

  

Field Examinations

     78  

    Section 5.13.

  

[Reserved]

     78  

    Section 5.14.

  

Further Assurances

     78  

    Section 5.15.

  

Compliance with Anti-Corruption Laws and Sanctions

     79  

    Section 5.16.

  

Accuracy of Information

     79  

    Section 5.17.

  

Casualty and Condemnations

     79  

    Section 5.18.

  

Payment of Obligations

     79  

    Section 5.19.

  

Beneficial Ownership Certificate

     79  

    Section 5.20.

  

Use of Proceeds

     79  

ARTICLE 6 NEGATIVE COVENANTS

     80  

    Section 6.1.

  

Debt

     80  

    Section 6.2.

  

Liens

     81  

 

ii



--------------------------------------------------------------------------------

    Section 6.3.

  

Investments

     82  

    Section 6.4.

  

Acquisitions

     83  

    Section 6.5.

  

Agreements Restricting Liens

     83  

    Section 6.6.

  

Use of Proceeds

     83  

    Section 6.7.

  

Corporate Actions; Accounting Changes

     84  

    Section 6.8.

  

Sale of Assets

     84  

    Section 6.9.

  

Restricted Payments

     84  

    Section 6.10.

  

Affiliate Transactions

     84  

    Section 6.11.

  

Line of Business

     85  

    Section 6.12.

  

Hazardous Materials

     85  

    Section 6.13.

  

Compliance with ERISA

     85  

    Section 6.14.

  

Sale and Leaseback Transactions

     85  

    Section 6.15.

  

Limitation on Hedging

     86  

    Section 6.16.

  

Minimum Liquidity

     86  

    Section 6.17.

  

Landlord Agreements

     86  

    Section 6.18.

  

Operating Leases

     86  

    Section 6.19.

  

Amendment of Material Contracts

     87  

    Section 6.20.

  

Budget Variance

     87  

    Section 6.21.

  

Capital Expenditures

     87  

    Section 6.22.

  

Key Employee Plans

     87  

    Section 6.23.

  

Superpriority Claims

     87  

    Section 6.24.

  

Repayment of DIP Term Loan Credit Agreement

     87  

ARTICLE 7 DEFAULT AND REMEDIES

     87  

    Section 7.1.

  

Events of Default

     87  

    Section 7.2.

  

Optional Acceleration of Maturity

     92  

    Section 7.3.

  

Set-off

     93  

    Section 7.4.

  

Remedies Cumulative. No Waiver

     93  

    Section 7.5.

  

Application of Payments

     93  

ARTICLE 8 THE ADMINISTRATIVE AGENT

     94  

    Section 8.1.

  

Appointment, Powers and Immunities

     94  

    Section 8.2.

  

Reliance by Administrative Agent

     95  

    Section 8.3.

  

Defaults

     95  

    Section 8.4.

  

Rights as Lender

     95  

    Section 8.5.

  

Indemnification

     96  

    Section 8.6.

  

Non-Reliance on Administrative Agent, Lead Arranger and Other Lenders

     96  

    Section 8.7.

  

Resignation of Administrative Agent and Issuing Lenders

     97  

    Section 8.8.

  

Collateral Matters

     98  

    Section 8.9.

  

No Other Duties, etc

     99  

    Section 8.10.

  

Flood Laws

     99  

    Section 8.11.

  

Credit Bidding

     99  

    Section 8.12.

  

Not Partners or Co-Venturers; Administrative Agent as Representative of the
Secured Parties

     100  

    Section 8.13.

  

Certain ERISA Matters

     100  

 

iii



--------------------------------------------------------------------------------

ARTICLE 9 MISCELLANEOUS

     102  

    Section 9.1.

  

Costs and Expenses

     102  

    Section 9.2.

  

Indemnification; Waiver of Damages

     103  

    Section 9.3.

  

Waivers and Amendments

     104  

    Section 9.4.

  

Severability

     105  

    Section 9.5.

  

Survival of Representations and Obligations

     105  

    Section 9.6.

  

Binding Effect

     105  

    Section 9.7.

  

Lender Assignments and Participations

     106  

    Section 9.8.

  

Confidentiality

     107  

    Section 9.9.

  

Notices. Etc.

     108  

    Section 9.10.

  

Usury Not Intended

     108  

    Section 9.11.

  

Usury Recapture

     109  

    Section 9.12.

  

Governing Law; Service of Process

     109  

    Section 9.13.

  

Submission to Jurisdiction

     109  

    Section 9.14.

  

Execution in Counterparts; Electronic Execution

     110  

    Section 9.15.

  

WAIVER OF JURY TRIAL

     111  

    Section 9.16.

  

[Reserved]

     111  

    Section 9.17.

  

USA Patriot Act

     111  

    Section 9.18.

  

No Fiduciary or Agency Relationship

     111  

    Section 9.19.

  

Keepwell

     112  

    Section 9.20.

  

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     112  

    Section 9.21.

  

Integration

     112  

    Section 9.22.

  

Several Obligations; Nonreliance; Violation of Law

     113  

    Section 9.23.

  

Disclosure

     113  

    Section 9.24.

  

Appointment for Perfection

     113  

    Section 9.25.

  

Acknowledgement Regarding an Supported QFCs

     113  

 

iv



--------------------------------------------------------------------------------

   EXHIBITS:

Exhibit A

  

Restructuring Term Sheet

Exhibit B

  

Form of Assignment and Acceptance

Exhibit C

  

Form of Borrowing Base Certificate

Exhibit D

  

Form of Compliance Certificate

Exhibit E

  

[Reserved]

Exhibit F

  

Exit Facility Term Sheet

Exhibit G

  

Form of Guaranty

Exhibit H

  

Interim Order

Exhibit I

  

Form of Notice of Borrowing

Exhibit J

  

Form of Notice of Continuation/Conversion

Exhibit K

  

Form of Revolving Note

Exhibit L

  

Form of Security Agreement

Exhibit M-1

  

U.S. Tax Certificate (For Foreign Lenders that are not Partnerships for U.S.
Federal Income Tax Purposes)

Exhibit M-2

  

U.S. Tax Certificate (For Foreign Participants that are not Partnerships for
U.S. Federal Income Tax Purposes)

Exhibit M-3

  

U.S. Tax Certificate (For Foreign Participants that are Partnerships for U.S.
Federal Income Tax Purposes)

Exhibit M-4

  

U.S. Tax Certificate (For Foreign Lenders that are Partnerships for U.S. Federal
Income Tax Purposes)

   SCHEDULES:

Schedule 1.1

  

Commitments

Schedule 1.1(a)

  

Existing Letters of Credit

Schedule 1.1(b)

  

Milestones

Schedule 2.20

  

Exit Conversion Conditions

Schedule 4.1

  

Credit Parties

Schedule 4.5

  

Real Property

Schedule 4.7

  

Litigation

Schedule 4.10

  

Environmental Matters

Schedule 4.11

  

Subsidiaries

Schedule 6.1

  

Existing Debt

Schedule 6.2

  

Existing Liens

Schedule 6.3

  

Existing Investments

Schedule 9.9

  

Notices

 

v



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This SENIOR SECURED DEBTOR-IN-POSSESSION CREDIT AGREEMENT dated as of July
[    ], 2020 (the “Agreement”) is among Hi-Crush Inc., a Delaware corporation
(the “Borrower”), which is a debtor and debtor-in-possession in a Chapter 11
Case (as defined below), the Lenders (as defined below) and other parties from
time to time party hereto, and JPMorgan Chase Bank, N.A., as Administrative
Agent (as defined below) for the Lenders and as an Issuing Lender (as defined
below), and each other Issuing Lender (as defined below).

RECITALS

A.    Reference is made to that certain (a) Credit Agreement, dated as of
August 1, 2018 (as amended, supplemented, restated or otherwise modified prior
to the date hereof, the “Existing Credit Agreement”), among the Borrower, the
lenders and other parties from time to time party thereto (the “Existing
Lenders”) and JPMorgan, as administrative agent (in such capacity, the “Existing
Administrative Agent”) and (b) Restructuring Support Agreement, dated as of July
12, 2020, among the Borrower, certain subsidiaries of the Borrower and the
Consenting Noteholders (as defined therein) (as amended, supplemented or
otherwise modified in a manner reasonably satisfactory to the Required Lenders,
the “RSA”).

B.    Pursuant to the RSA, the Borrower and the other parties thereto have
agreed to a restructuring of the Borrower and its Subsidiaries pursuant to the
Approved Plan (as defined below).

C.    In furtherance of the Approved Plan and the provisions of the RSA, on July
12, 2020 (the “Petition Date”), the Credit Parties filed voluntary petitions to
commence cases (the “Chapter 11 Cases”) under title 11 of the United States Code
(the “Bankruptcy Code”) in the United States Bankruptcy Court for the Southern
District of Texas (the “Bankruptcy Court”) and continued in the possession of
their assets and in the management of their businesses pursuant to Sections 1107
and 1108 of the Bankruptcy Code.

D.    In connection with the Chapter 11 Cases and the Approved Plan, the
Borrower has requested that (x) the Lenders provide a senior secured
debtor-in-possession asset-based revolving credit facility (the “DIP Facility”)
which would, upon the satisfaction of certain conditions, convert into a senior
secured exit asset-based credit facility (the “Exit Facility” and, together with
the DIP Facility, the “Facilities”), in each case in an aggregate principal
amount not to exceed $25,000,000 and (y) certain other lenders provide a senior
secured debtor-in-possession term loan credit facility in an aggregate principal
amount not to exceed $40,000,000 (the “DIP Term Loan Facility”).

E.     The Lenders have agreed to provide the Facilities upon the terms and
conditions set forth herein, including without limitation, (a) in the case of
the DIP Facility, so long as all outstanding loans and letters of credit under
the Existing Credit Agreement are refunded, refinanced and replaced in whole
with Loans and Letters of Credit under this Agreement and (b) in the case of the
Exit Facility and the consummation of the Approved Plan, so long as all
outstanding Loans and Letters of Credit under this Agreement are, pursuant to
Section 2.20, refunded, refinanced and replaced in whole with Loans and Letters
of Credit under, and as defined in, the Exit Facility Agreement.

F.    To provide guarantees for the repayment of the Loans, the reimbursement of
any draft drawn under the Letters of Credit and the payment of the other Secured
Obligations of the Borrower hereunder and under the other Credit Documents, the
Credit Parties are providing to the Administrative Agent and the Lenders,
pursuant to this Agreement, the other Credit Documents and the DIP Order, a
guarantee from each of the Guarantors of the due and punctual payment and
performance of the Secured Obligations of the Borrower hereunder;



--------------------------------------------------------------------------------

G.    To provide security for the repayment of the Loans, the reimbursement of
any draft drawn under the Letters of Credit and the payment of the other Secured
Obligations of the Borrower hereunder and under the other Credit Documents, the
Credit Parties are providing to the Administrative Agent and the Lenders,
pursuant to this Agreement, the other Credit Documents and the DIP Order,
(i) the Liens granted hereby and thereby, having the priorities set forth in the
DIP Order and the Intercreditor Agreement and (ii) the Superpriority Claims in
respect of the Secured Obligations of the Loan Parties.

H.    All of the claims and the Liens granted hereunder and pursuant to the DIP
Order in the Chapter 11 Cases to the Administrative Agent, the Lenders and the
other Secured Parties shall be subject to the Carve-Out, but in each case only
to the extent provided in the DIP Order.

I.    Pursuant to the terms of the DIP Order the Liens securing the Secured
Obligations shall be valid and perfected Liens.

J.    In consideration of the mutual covenants and agreements herein contained
and of the loans, extensions of credit and commitments hereinafter referred to,
the parties hereto agree as follows:

ARTICLE 1

DEFINITIONS AND ACCOUNTING TERMS

Section 1.1.    Certain Defined Terms. The following terms shall have the
following meanings (unless otherwise indicated, such meanings to be equally
applicable to both the singular and plural forms of the terms defined):

“13-Week Forecast” has the meaning set forth in Section 5.2(f).

“ABL Priority Collateral” means the “ABL Priority Collateral” (as defined in the
Intercreditor Agreement).

“ABR”, when used in reference to any Loan or Revolving Borrowing, refers to
whether such Loan, or the Loans comprising such Revolving Borrowing, bear
interest at a rate determined by reference to the Alternate Base Rate.

“ABR Loan” means a Loan which bears interest based upon the Alternate Base Rate.

“Acceptable Security Interest” means a security interest which (a) exists in
favor of the Administrative Agent for its benefit and the ratable benefit of the
Secured Parties, (b) is superior to all other security interests (other than the
Permitted Liens to the extent such Permitted Liens are made superior to such
security interest by (i) the DIP Order, (ii) the Intercreditor Agreement or
(iii) automatically by operation of law and without the consent of the
Administrative Agent or the Lenders), (c) secures the Secured Obligations,
(d) is enforceable against the Credit Party which created such security interest
and (e) is perfected to the extent required by any Credit Document.

“Account” has the meaning set forth in the Security Agreement.

“Account Control Agreement” means an account control agreement (or similar
agreement), in form and substance reasonably acceptable to the Administrative
Agent, executed by the applicable Credit Party,

 

2



--------------------------------------------------------------------------------

the Administrative Agent and the relevant depository institution, securities
intermediary or as applicable, party thereto. Such agreement shall provide a
first priority perfected Lien in favor of the Administrative Agent, for the
benefit of the Secured Parties, in the applicable Credit Party’s Deposit
Account, Securities Account or Commodity Account, as applicable.

“Account Debtor” shall mean an account debtor as defined in the UCC.

“Acquisition” means the purchase by any Credit Party of (a) any business,
division or enterprise or all or substantially all of any Person through the
purchase of assets (but, for the avoidance of doubt, excluding purchases of
equipment only with no other tangible or intangible property associated with
such equipment purchase, unless such purchase of equipment involves all or
substantially all the assets of the seller) or (b) Equity Interests of any
Person sufficient to cause such Person to become a Subsidiary of a Credit Party.

“Adjusted LIBO Rate” means, with respect to any Revolving Borrowing of
Eurodollar Loans for any Interest Period, an interest rate per annum (rounded
upwards, if necessary, to the next 1/16 of 1%) equal to (a) the LIBO Rate for
such Interest Period multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means JPMCB in its capacity as administrative agent and
collateral agent for the Lenders pursuant to Article 8 and any successor agent
pursuant to Section 8.7.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such Person or any Subsidiary of such Person. The
term “control” (including the terms “controlled by” or “under common control
with”) means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership, by contract, or otherwise.

“Aggregate Commitments” means, at any time, the aggregate of the Commitments of
all the Lenders, as increased or reduced from time to time pursuant to the terms
and conditions hereof. As of the Effective Date, the Aggregate Commitments are
equal to $25,000,000.

“Aggregate Revolving Credit Exposure” means, at any time, the aggregate of the
Revolving Credit Exposures of all the Lenders, as increased or reduced from time
to time pursuant to the terms and conditions hereof.

“Agreement” has the meaning set forth in the preamble.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus 1⁄2 of 1% and (c) the Adjusted LIBO Rate for a one month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1%, provided that for the purpose of this
definition, the Adjusted LIBO Rate for any day shall be based on the LIBO Screen
Rate (or if the LIBO Screen Rate is not available for such one month Interest
Period, the Interpolated Rate) at approximately 11:00 a.m. London time on such
day. Any change in the Alternate Base Rate due to a change in the Prime Rate,
the NYFRB Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the NYFRB Rate or the
Adjusted LIBO Rate, respectively. If the Alternate Base Rate is being used as an
alternate rate of interest pursuant to Section 2.16 hereof, then the Alternate
Base Rate shall be the greater of clause (a) and (b) above and shall be
determined without reference to clause (c) above. For the avoidance of doubt, if
the Alternate Base Rate shall be less than 2.00%, such rate shall be deemed to
be 2.00% for purposes of this Agreement.

 

3



--------------------------------------------------------------------------------

“Amegy” means Zions Bancorporation, N.A. DBA Amegy Bank.

“Ancillary Document” has the meaning set forth in Section 9.14.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption, including, without limitation,
the United States Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder.

“Anti-Money Laundering Laws” has the meaning set forth in Section 4.19(c).

“Applicable Margin” means, as of any date of determination, (a) in the case of
ABR Loans, a percentage per annum equal to 2.50%, and (b) in the case of
Eurodollar Loans, a percentage per annum equal to 3.50%.

“Approved Fund” shall mean any Person (other than a natural Person) that is
engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit in the ordinary course and that is administered or managed
by a Lender, an Affiliate of a Lender or an entity or an Affiliate of an entity
that administers or manages a Lender.

“Approved Plan” means (a) a plan of reorganization consistent with that set
forth in the Restructuring Term Sheet attached hereto as Exhibit A or (b) any
Cash Pay Plan, in each case, as such plan may be modified, amended or
supplemented; provided that the consent of the Administrative Agent and the
Required Lenders shall be required in respect of any such modification,
amendment or supplement solely to the extent that such modification, supplement
or amendment: (i) adversely impacts the Administrative Agent’s or Lenders’
interests, economic recovery, rights or treatment in comparison to the Approved
Plan (without giving effect to any such modification, supplement or amendment),
(ii) alters the debt capital structure of the Credit Parties as set forth in the
Approved Plan, (iii) allows for the incurrence of Debt upon or in conjunction
with the effective date of the Approved Plan not otherwise contemplated under
the Approved Plan (without giving effect to any such modification, supplement or
amendment) or (iv) changes the priority or treatment of any Debt from that set
forth in the Approved Plan (without giving effect to any such modification,
supplement or amendment).

“Availability” means, at any time and without any duplication, an amount equal
to (a) the Facility Limit, minus (b) the Aggregate Revolving Credit Exposure,
minus (c) Reserves.

“Availability Trigger Period” shall occur at any time that Availability is less
than the greater of (a) $7,500,000 and (b) 20% of the Facility Limit. Once
commenced, an Availability Trigger Period shall be deemed to be continuing until
such time as (i) Availability equals or exceeds for thirty (30) consecutive days
the greater of (A) $7,500,000 and (B) 20% of the Facility Limit and (ii) no
Event of Default has occurred and is continuing during such thirty
(30) consecutive day period.

“Assignment and Acceptance” means an assignment and acceptance executed by a
Lender and an Eligible Assignee and accepted by the Administrative Agent, in
substantially the same form as Exhibit B.

“Backstop Agreement” shall mean the “Backstop Purchase Agreement” (as defined in
the RSA).

“Backstop Order” shall mean the “Backstop Order” (as defined in the RSA).

 

4



--------------------------------------------------------------------------------

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Banking Services” means each and any of the following bank services provided to
any Credit Party by any Lender (other than a Defaulting Lender) or any Affiliate
of a Lender (other than a Defaulting Lender): (a) commercial credit cards,
(b) stored value cards and (c) treasury management services (including, without
limitation, controlled disbursement, automated clearinghouse transactions,
return items, overdrafts and interstate depository network services).

“Banking Services Obligations” means any and all obligations of any Credit
Party, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Banking
Services.

“Banking Services Provider” means any Lender (other than a Defaulting Lender) or
Affiliate of a Lender (other than a Defaulting Lender) that provides Banking
Services to the Borrower or any Subsidiary.

“Bankruptcy Code” has the meaning assigned to such term in the recitals hereto.

“Bankruptcy Court” has the meaning assigned to such term in the recitals hereto.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a voluntary or involuntary bankruptcy or insolvency proceeding, or
has had a receiver, conservator, trustee, administrator, custodian, assignee for
the benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of, or acquiescence in, any such
proceeding or appointment or has had any order for relief in such proceeding
entered in respect thereof, provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority or instrumentality thereof,
unless such ownership interest results in or provides such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permits such Person (or
such Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may be a SOFR-Based Rate) that has been selected by the Administrative
Agent and the Borrower giving due consideration to (i) any selection or
recommendation of a replacement rate or the mechanism for determining such a
rate by the applicable Governmental Authority and/or (ii) any evolving or
then-prevailing market convention for determining a rate of interest as a
replacement to the LIBO Rate for U.S. dollar-denominated syndicated credit
facilities and (b) the Benchmark Replacement Adjustment; provided that, if the
Benchmark Replacement as so determined would be less than 1.00%, the Benchmark
Replacement will be deemed to be 1.00% for the purposes of this Agreement;
provided further that any such Benchmark Replacement shall be administratively
feasible as determined by the Administrative Agent in its sole discretion.

 

5



--------------------------------------------------------------------------------

“Benchmark Replacement Adjustment” means the spread adjustment, or method for
calculating or determining such spread adjustment, (which may be a positive or
negative value or zero) that has been selected by the Administrative Agent and
the Borrower giving due consideration to (a) any selection or recommendation of
a spread adjustment, or method for calculating or determining such spread
adjustment, for the replacement of the LIBO Rate with the applicable Unadjusted
Benchmark Replacement by the applicable Governmental Authority and/or (b) any
evolving or then-prevailing market convention for determining a spread
adjustment, or method for calculating or determining such spread adjustment, for
the replacement of the LIBO Rate with the applicable Unadjusted Benchmark
Replacement for U.S. dollar-denominated syndicated credit facilities at such
time (for the avoidance of doubt, such Benchmark Replacement Adjustment shall
not be in the form of a reduction to the Applicable Rate).

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Alternate Base Rate,” the definition of “Interest
Period,” timing and frequency of determining rates and making payments of
interest and other administrative matters) that the Administrative Agent decides
in its reasonable discretion may be appropriate to reflect the adoption and
implementation of such Benchmark Replacement and to permit the administration
thereof by the Administrative Agent in a manner substantially consistent with
market practice (or, if the Administrative Agent decides that adoption of any
portion of such market practice is not administratively feasible or if the
Administrative Agent determines that no market practice for the administration
of the Benchmark Replacement exists, in such other manner of administration as
the Administrative Agent decides is reasonably necessary in connection with the
administration of this Agreement).

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the LIBO Rate:

(a) in the case of clause (1) or (2) of the definition of “Benchmark Transition
Event,” the later of (i) the date of the public statement or publication of
information referenced therein and (ii) the date on which the administrator of
the LIBO Screen Rate permanently or indefinitely ceases to provide the LIBO
Screen Rate; or

(b) in the case of clause (3) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the LIBO Rate:

(1) a public statement or publication of information by or on behalf of the
administrator of the LIBO Screen Rate announcing that such administrator has
ceased or will cease to provide the LIBO Screen Rate, permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide the LIBO Screen
Rate;

(2) a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBO Screen Rate, the U.S. Federal
Reserve System, an insolvency official with jurisdiction over the administrator
for the LIBO Screen Rate, a resolution authority with jurisdiction over the
administrator for the LIBO Screen Rate or a court or an entity with similar
insolvency or resolution authority over the administrator for the LIBO Screen
Rate, in each case which states that the administrator of the LIBO Screen Rate
has ceased or will cease to provide the LIBO Screen Rate permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide the LIBO Screen
Rate; and/or

 

6



--------------------------------------------------------------------------------

(3) a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBO Screen Rate announcing that the
LIBO Screen Rate is no longer representative.

“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Required Lenders, as applicable, by notice to the Borrower, the
Administrative Agent (in the case of such notice by the Required Lenders) and
the Lenders.

“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the LIBO Rate
and solely to the extent that the LIBO Rate has not been replaced with a
Benchmark Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced the LIBO Rate for all purposes hereunder in accordance with
Section 2.16 and (y) ending at the time that a Benchmark Replacement has
replaced the LIBO Rate for all purposes hereunder pursuant to Section 2.16.

“Beneficial Ownership Certification” means a certificate regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies,
and (c) any Person whose assets include (for purposes of the Plan Asset
Regulations or otherwise for purposes of Title I of ERISA or Section 4975 of the
Code) the assets of any such “employee benefit plan” or “plan”.

“BHC Act Affiliate” of a party means an “affiliate’ (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” has the meaning set forth in the preamble.

“Borrower Materials” has the meaning set forth in Section 5.2.

“Borrowing Base” means, at any time, an amount equal to the sum of the
following: (a) 90% of each Credit Party’s Investment Grade Eligible Accounts,
plus (b) 85% of each Credit Party’s Non-Investment Grade Eligible Accounts, plus
(c) 100% of each Credit Party’s Eligible Cash, minus (d) Reserves. The
Administrative Agent may, in its Permitted Discretion, (i) impose Reserves in
accordance with the definition thereof (provided that any Reserves with respect
to the Borrowing Base shall not be duplicative of any Reserves with respect to
Availability) and (ii) modify one or more of the other elements used in
computing the Borrowing Base, with any such changes to be effective three
(3) Business Days after delivery of notice thereof to the Borrower and the
Lenders. The Borrowing Base at any time shall be determined by reference to the
most recent Borrowing Base Certificate delivered to the Administrative Agent
pursuant to and in accordance with Section 5.2(u), giving effect, for the
avoidance of doubt, to Reserves imposed subsequent to such delivery.

 

7



--------------------------------------------------------------------------------

“Borrowing Base Certificate” means a certificate, signed and certified as
accurate by a Responsible Officer, substantially in the form of Exhibit C or
another form which is acceptable to the Administrative Agent in its sole
discretion.

“Budget” means a written budget for the period from the Petition Date through
the Scheduled Maturity Date setting forth on a line-item basis the Credit
Parties’ projected cash receipts and cash disbursements, including, without
limitation, disbursements on account of the reasonable and documented fees and
expenses of advisors (including, without limitation, advisors of the
Administrative Agent, the Lenders, the DIP Term Loan Agent and the DIP Term Loan
Lenders) and, on a weekly basis, which budget shall be in form and substance
acceptable to the Required Lenders and which budget shall be updated every four
weeks in form and substance acceptable to the Required Lenders. To the extent
that any updated Budget is not acceptable to the Required Lenders, the
then-existent approved budget will remain the “Budget” until replaced by an
updated budget that is acceptable to the Required Lenders. Concurrently with the
delivery of each updated budget, the Borrower shall deliver to the
Administrative Agent a certificate of a financial officer of the Borrower
stating that such Budget has been prepared on a reasonable basis and in good
faith and is based on assumptions believed by the Borrower to be reasonable at
the time made and from the best information then available to the Borrower in
connection therewith (such certificate a “Budget Certificate”).

“Budget Certificate has the meaning assigned to such term in the definition of
“Budget”.

“Business Day” means a day (a) other than a Saturday, Sunday, or other day on
which banks are required or permitted to be closed under the laws of, or are in
fact closed in, Texas or New York, and (b) if the applicable Business Day
relates to any Eurodollar Loans, on which dealings are carried on by commercial
banks in the London interbank market.

“Cash Pay Plan” has the meaning assigned to such term in Section 7.1(m)(ii).

“Carve-Out” has the meaning assigned to such term in the applicable DIP Order.

“Canadian Subs” means, collectively, (a) Hi-Crush Canada Distribution Corp., a
company incorporated under the Business Corporations Act of the Province of
British Columbia and (b) FB Industries Inc., a Manitoba corporation.

“Capital Expenditures” for any Person and period of its determination means,
without duplication, the aggregate of all expenditures and costs (whether paid
in cash or accrued as liabilities during that period and including that portion
of payments under Capital Leases that are capitalized on the balance sheet of
such Person) of such Person during such period that, in conformity with GAAP,
are required to be included in or reflected by the property, plant, or equipment
or similar fixed asset accounts reflected in the balance sheet of such Person.

“Capital Leases” means, subject to Section 1.3(d)(iii), for any Person, any
lease of any Property by such Person as lessee which would, in accordance with
GAAP, be required to be classified and accounted for as a capital lease on the
balance sheet of such Person.

“Cash Collateral Account” means a cash collateral account pledged to the
Administrative Agent containing cash deposited pursuant to the terms hereof to
be maintained with the Administrative Agent in accordance with Section 2.2(h).

 

8



--------------------------------------------------------------------------------

“Casualty Event” means the damage, destruction or condemnation, including by
process of eminent domain or any transfer or disposition of property in lieu of
condemnation, as the case may be, of property of any Person or any of its
Subsidiaries.

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, state and local analogs, and all rules and
regulations and requirements thereunder in each case as now or hereafter in
effect.

“Certificated Equipment” means any equipment the ownership of which is evidenced
by, or under applicable Legal Requirement, is required to be evidenced by, a
certificate of title.

“Change in Control” means the occurrence of any of the following events:

(i)    the acquisition of ownership, directly or indirectly, beneficially or of
record, by any Person or group (within the meaning of the Securities Exchange
Act of 1934 and the rules of the SEC thereunder as in effect on the date hereof)
of Equity Interests representing more than 35% or more of the aggregate ordinary
voting power represented by the issued and outstanding Equity Interests of the
Borrower;

(ii)    the acquisition of direct or indirect Control of the Borrower by any
Person or group;

(iii)    occupation at any time of a majority of the seats (other than vacant
seats) on the board of directors of the Borrower by Persons who were not
(A) directors of the Borrower on the date of this Agreement, nominated or
appointed by the board of directors of the Borrower or (B) appointed by
directors so nominated or appointed; or

(iv)    a “change of control” (or similar term or concept) occurs under the
documentation related to the DIP Term Loan Facility.

“Change in Law” means the occurrence after the date of this Agreement or, with
respect to any Lender, such later date on which such Lender becomes a party to
this Agreement, of (a) the adoption of or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (c) compliance by any Lender or Issuing Lender
(or, for purposes of Section 2.10(b), by any lending office of such Lender or by
such Lender’s or Issuing Lender’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement; provided
that, notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith or in the implementation
thereof and (y) all requests, rules, guidelines or directives promulgated by the
Bank for International Settlements, the Basel Committee on Banking Supervision
(or any successor or similar authority) or the United States or foreign
regulatory authorities, in each case pursuant to Basel III, shall, in each case,
be deemed to be a “Change in Law,” regardless of the date enacted, adopted,
issued or implemented.

“Chapter 11 Cases” has the meaning assigned to such term in the recitals hereto.

“Chevron” means Chevron U.S.A. Inc. and its Affiliates.

“Code” means the Internal Revenue Code of 1986, as amended, and the regulations
and published interpretations thereof.

 

9



--------------------------------------------------------------------------------

“Collateral” means all property of the Credit Parties which is “Collateral” (as
defined in the Security Agreement) and any and all other property of any Credit
Party, now existing or hereafter acquired, that may at any time be, become or be
intended to be, subject to a security interest or Lien in favor of the
Administrative Agent, on behalf of itself and the Secured Parties, to secure the
Obligations.

“Commercial Letter of Credit Exposure” means, at any time, the sum of (a) the
aggregate undrawn amount of all outstanding commercial Letters of Credit plus
(b) the aggregate amount of all Letter of Credit Disbursements relating to
commercial Letters of Credit that have not yet been reimbursed by or on behalf
of the Borrower. The Commercial Letter of Credit Exposure of any Lender at any
time shall be such Lender’s Pro Rata Share of the aggregate Commercial Letter of
Credit Exposure at such time.

“Commitment” means, for each Lender, the obligation of each Lender to advance to
Borrower the amount set opposite such Lender’s name on Schedule 1.1 as its
Commitment, or if such Lender has entered into any Assignment and Acceptance,
set forth for such Lender as its Commitment in the Register, as such amount may
be reduced pursuant to Section 2.1(b); provided that, after the Maturity Date,
the Commitment for each Lender shall be zero.

“Commitment Fees” means the fees required under Section 2.6(a).

“Commodities Account” has the meaning set forth in the UCC.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Compliance Certificate” means a compliance certificate executed by a
Responsible Officer of the Borrower or such other Person as required by this
Agreement in substantially the same form as Exhibit D.

“Compounded SOFR” means the compounded average of SOFRs for the applicable
Corresponding Tenor, with the rate, or methodology for this rate, and
conventions for this rate (which may include compounding in arrears with a
lookback and/or suspension period as a mechanism to determine the interest
amount payable prior to the end of each Interest Period) being established by
the Administrative Agent in accordance with:

 

  (1)

the rate, or methodology for this rate, and conventions for this rate selected
or recommended by the relevant Governmental Authority for determining compounded
SOFR; provided that:

 

  (2)

if, and to the extent that, the Administrative Agent determines that Compounded
SOFR cannot be determined in accordance with clause (1) above, then the rate, or
methodology for this rate, and conventions for this rate that the Administrative
Agent determines in its reasonable discretion are substantially consistent with
any evolving or then-prevailing market convention for determining compounded
SOFR for U.S. dollar-denominated syndicated credit facilities at such time;

provided, further, that if the Administrative Agent decides that any such rate,
methodology or convention determined in accordance with clause (1) or clause
(2) is not administratively feasible for the Administrative Agent, then
Compounded SOFR will be deemed unable to be determined for purposes of the
definition of “Benchmark Replacement.”

“Concentration Account” means a Controlled Account maintained by the Borrower
with the Administrative Agent; provided that any cash in the Concentration
Account shall be subject to Section 2.4 and Section 2.17, as applicable.

 

10



--------------------------------------------------------------------------------

“Confirmation Order” means an order, in form and substance reasonably
satisfactory to the Administrative Agent, confirming the Approved Plan.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Controlled Account” means a Deposit Account, Securities Account or Commodity
Account that is subject to an Account Control Agreement.

“Controlled Group” means all members of a controlled group of corporations and
all businesses (whether or not incorporated) under common control which,
together with the Borrower or any Subsidiary, are treated as a single employer
under Section 414 of the Code.

“Convert”, “Conversion” and “Converted” each refers to a conversion of Loans of
one Type into Loans of another Type pursuant to Section 2.3(c).

“Corresponding Tenor” with respect to a Benchmark Replacement means a tenor
(including overnight) having approximately the same length (disregarding
business day adjustment) as the applicable tenor for the applicable Interest
Period with respect to the LIBO Rate.

“Covered Entity” means any of the following: (a) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (b) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (c) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).

“Covered Party” has the meaning set forth in Section 9.25(b).

“Credit Documents” means this Agreement, the Revolving Notes, the Letters of
Credit, the Letter of Credit Applications, the Guaranty, the Notices of
Borrowing, the Notices of Continuation or Conversion, the Security Documents,
the Fee Letter, and each other agreement, instrument, or document executed at
any time in connection with this Agreement.

“Credit Parties” means the Borrower and the Guarantors.

“Debt” means, for any Person, without duplication: (a) indebtedness of such
Person for borrowed money, including the face amount of any letters of credit
supporting the repayment of indebtedness for borrowed money issued for the
account of such Person; (b) to the extent not covered under clause (a) above,
obligations under letters of credit and agreements relating to the issuance of
letters of credit or acceptance financing, including Letters of Credit;
(c) obligations of such Person evidenced by bonds, debentures, notes or other
similar instruments, or upon which interest payments are customarily made;
(d) obligations of such Person under conditional sale or other title retention
agreements relating to any Properties purchased by such Person (other than
customary reservations or retentions of title under agreements with suppliers
entered into in the ordinary course of business); (e) obligations of such Person
to pay the deferred purchase price of property or services (including, without
limitation, any contingent obligations or other similar obligations associated
with such purchase, and including obligations that are non-recourse to the
credit of such Person but are secured by the assets of such Person); (f)
obligations of such Person as lessee under Capital Leases and obligations of
such Person in respect of synthetic leases; (g) obligations of such Person

 

11



--------------------------------------------------------------------------------

under any Hedging Arrangement; (h) all obligations of such Person to mandatorily
purchase, redeem, retire, defease or otherwise make any payment in respect of
any Equity Interest in such Person or any other Person on a date certain or upon
the occurrence of certain events or conditions; (i) the Debt of any partnership
or unincorporated joint venture in which such Person is a general partner or a
joint venturer, but only to the extent to which there is recourse to such Person
for the payment of such Debt; (j) obligations of such Person under direct or
indirect guaranties in respect of, and obligations (contingent or otherwise) of
such Person to purchase or otherwise acquire, or otherwise to assure a creditor
against loss in respect of, indebtedness or obligations of others of the kinds
referred to in clauses (a) through (i) above; (k) indebtedness or obligations of
others of the kinds referred to in clauses (a) through (j) secured by any Lien
on or in respect of any Property of such Person; and (l) all liabilities of such
Person in respect of unfunded vested benefits under any Plan.

“Default” means (a) an Event of Default or (b) any event or condition which with
notice or lapse of time or both would, unless cured or waived, become an Event
of Default.

“Default Rate” means a per annum rate equal to (i) in the case of principal of
any Loan, 2.00% plus the rate otherwise applicable to such Loan as provided in
Sections 2.7(a) or (b), and (ii) in the case of any other Obligation, 2.00% plus
the non-default rate applicable to ABR Loans as provided hereunder.

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or
(iii) pay over to any Lender Party any other amount required to be paid by it
hereunder, unless, in the case of clause (i) above, such Lender notifies the
Administrative Agent in writing that such failure is the result of such Lender’s
good faith determination that a condition precedent to funding (specifically
identified and including the particular default, if any) has not been satisfied,
(b) has notified the Borrower or any Lender Party in writing, or has made a
public statement to the effect, that it does not intend or expect to comply with
any of its funding obligations under this Agreement, (unless such writing or
public statement indicates that such position is based on such Lender’s good
faith determination that a condition precedent (specifically identified and
including the particular default, if any) to funding a loan under this Agreement
cannot be satisfied) or generally under other agreements in which it commits to
extend credit, (c) has failed to confirm in writing to the Administrative Agent,
for at least three Business Days, in response to a written request of the
Administrative Agent, that it will comply with its funding obligations hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent), or (d) has become the subject of (A) a Bankruptcy Event or (B) a Bail-In
Action. Any determination that a Lender is a Defaulting Lender will be made by
the Administrative Agent in its sole discretion acting in good faith. Any
determination by the Administrative Agent that a Lender is a Defaulting Lender
under any one or more of clauses (a) through (d) above shall be conclusive and
binding absent manifest error.

“Deposit Account” has the meaning set forth in the UCC.

“DIP Facility” has the meaning assigned to such term in the recitals hereto.

“DIP Order” means the Interim Order and/or the Final Order, as applicable.

“DIP Term Loan Agent” shall mean Cantor Fitzgerald Securities, in its individual
capacity, and its successors, as administrative agent and collateral agent under
the DIP Term Loan Facility.

 

12



--------------------------------------------------------------------------------

“DIP Term Loan Credit Agreement” means that certain Senior Secured
Debtor-in-Possession Term Loan Credit Agreement dated as of even date herewith
among the Borrower, the lenders and the other parties thereto from time to time
and the DIP Term Loan Agent, as amended, restated, supplemented or otherwise
modified from time to time in accordance with the Intercreditor Agreement.

“DIP Term Loan Documents” shall have the meaning assigned to the term “Credit
Documents” in the DIP Term Loan Credit Agreement.

“DIP Term Loan Lenders” shall have the meaning assigned to the term “Lenders” in
the DIP Term Loan Credit Agreement.

“DIP Term Loan Facility” has the meaning assigned to such term in the recitals
hereto.

“DIP Term Loans” shall have the meaning assigned to the term “Loans” in the DIP
Term Loan Credit Agreement.

“Disqualified Stock” shall mean any Equity Interest that, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option of the holder thereof, in whole or in part, or
requires the payment of any cash dividend or any other scheduled payment
constituting a return of capital, in each case at any time on or prior to the
first anniversary of the Maturity Date, or (b) is convertible into or
exchangeable (unless at the sole option of the issuer thereof) for (i) debt
securities or (ii) any Equity Interest referred to in clause (a) above, in each
case at any time prior to the first anniversary of the Maturity Date.

“Dollars” and “$” means lawful money of the United States of America.

“Domestic Subsidiary” means, with respect to any Person, any of its Subsidiaries
that (a) is incorporated or organized under the laws of the United States, any
State thereof or the District of Columbia or (b) could provide a guarantee of
the Obligations without any material adverse federal income tax consequences to
the Borrower (including by constituting an investment of earnings in United
States property under Section 956 (or any successor provision) of the Code and,
therefore, triggering an increase in the gross income of the Borrower pursuant
to Section 951 (or a successor provision) of the Code).

“Early Opt-in Election” means the occurrence of:

(a) (i) a determination by the Administrative Agent or (ii) a notification by
the Required Lenders to the Administrative Agent (with a copy to the Borrower)
that the Required Lenders have determined that U.S. dollar-denominated
syndicated credit facilities being executed at such time, or that include
language similar to that contained in Section 2.16 are being executed or
amended, as applicable, to incorporate or adopt a new benchmark interest rate to
replace the LIBO Rate, and

(b) (i) the election by the Administrative Agent or (ii) the election by the
Required Lenders to declare that an Early Opt-in Election has occurred and the
provision, as applicable, by the Administrative Agent of written notice of such
election to the Borrower and the Lenders or by the Required Lenders of written
notice of such election to the Administrative Agent.

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
financial institution established in an EEA Member Country which is a subsidiary
of an institution described in clauses (a) or (b) of this definition and is
subject to consolidated supervision with its parent;

 

13



--------------------------------------------------------------------------------

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” has the meaning set forth in Section 3.1.

“Electronic Signature” ” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.

“Eligible Accounts” means, at any time, the Accounts of any Credit Party which
the Administrative Agent determines in its Permitted Discretion are eligible as
the basis for the extension of Loans and the issuance of Letters of Credit.
Without limiting the Administrative Agent’s discretion provided herein, Eligible
Accounts shall not include any Account:

(a)    which is not subject to a first priority perfected security interest in
favor of the Administrative Agent;

(b)    which is subject to any Lien other than (i) a Lien in favor of the
Administrative Agent and (ii) a Permitted Lien which does not have priority over
the Lien in favor of the Administrative Agent;

(c)    (i) which is unpaid more than 105 days after the date of the original
invoice therefor or more than 60 days after the original due date therefor or
(ii) which has been written off the books of the Borrower or otherwise
designated as uncollectible;

(d)    which is owing by an Account Debtor for which more than 50% of the
Accounts owing from such Account Debtor and its Affiliates are ineligible
pursuant to clause (c) above;

(e)    with respect to which any covenant, representation or warranty contained
in this Agreement or in the Security Agreement has been breached or is not true;

(f)    which (i) does not arise from the sale of goods or performance of
services in the ordinary course of business, (ii) is not evidenced by an invoice
or other documentation satisfactory to the Administrative Agent which has been
sent to the Account Debtor, (iii) represents a progress billing, (iv) is
contingent upon the Borrower’s completion of any further performance,
(v) represents a sale on a bill-and-hold, guaranteed sale, sale-and-return, sale
on approval, consignment, cash-on-delivery or any other repurchase or return
basis or (vi) relates to payments of interest;

(g)    for which the goods giving rise to such Account have not been shipped to
the Account Debtor or for which the services giving rise to such Account have
not been performed by the Borrower or if such Account was invoiced more than
once;

 

14



--------------------------------------------------------------------------------

(h)    with respect to which any check or other instrument of payment has been
returned uncollected for any reason;

(i)    which is owed by an Account Debtor which has (i) applied for, suffered,
or consented to the appointment of any receiver, custodian, trustee, or
liquidator of its assets, (ii) had possession of all or a material part of its
property taken by any receiver, custodian, trustee or liquidator, (iii) filed,
or had filed against it, any request or petition for liquidation,
reorganization, arrangement, adjustment of debts, adjudication as bankrupt,
winding-up, or voluntary or involuntary case under any state or federal
bankruptcy laws, (iv) admitted in writing its inability, or is generally unable
to, pay its debts as they become due, (v) become insolvent, or (vi) ceased
operation of its business;

(j)    which is owed by any Account Debtor which has sold all or substantially
all of its assets;

(k)    which is owed by an Account Debtor which (i) does not maintain its chief
executive office in the U.S. or Canada or (ii) is not organized under applicable
law of the U.S., any state of the U.S., or the District of Columbia, Canada, or
any province of Canada unless, in any such case, such Account is backed by a
Letter of Credit acceptable to the Administrative Agent which is in the
possession of, and is directly drawable by, the Administrative Agent;

(l)    which is owed in any currency other than U.S. dollars;

(m)    which is owed by (i) any government (or any department, agency, public
corporation, or instrumentality thereof) of any country other than the U.S.
unless such Account is backed by a Letter of Credit acceptable to the
Administrative Agent which is in the possession of, and is directly drawable by,
the Administrative Agent, or (ii) any government of the U.S., or any department,
agency, public corporation, or instrumentality thereof, unless the Federal
Assignment of Claims Act of 1940, as amended (31 U.S.C. § 3727 et seq. and 41
U.S.C. § 15 et seq.), and any other steps necessary to perfect the Lien of the
Administrative Agent in such Account have been complied with to the
Administrative Agent’s satisfaction;

(n)    which is owed by any Affiliate of any Credit Party or any employee,
officer, director, agent or stockholder of any Credit Party or any of its
Affiliates;

(o)    which is owed by an Account Debtor or any Affiliate of such Account
Debtor to which any Credit Party is indebted, but only to the extent of such
indebtedness, or is subject to any security, deposit, progress payment,
retainage or other similar advance made by or for the benefit of an Account
Debtor, in each case to the extent thereof;

(p)    which is subject to any actual or potential contra account, counterclaim,
deduction, defense, setoff or dispute, but only to the extent of any such actual
or potential contra account, counterclaim, deduction, defense, setoff or
dispute;

(q)    which is evidenced by any promissory note, chattel paper or instrument;

(r)    which is owed by an Account Debtor (i) located in any jurisdiction which
requires filing of a “Notice of Business Activities Report” or other similar
report in order to permit the Borrower to seek judicial enforcement in such
jurisdiction of payment of such Account, unless the Borrower has filed such
report or qualified to do business in such jurisdiction or (ii) which is a
Sanctioned Person;

 

15



--------------------------------------------------------------------------------

(s)    with respect to which the Borrower has made any agreement with the
Account Debtor for any reduction thereof, other than discounts and adjustments
given in the ordinary course of business, or any Account which was partially
paid and the Borrower created a new receivable for the unpaid portion of such
Account;

(t)    which does not comply in all material respects with the requirements of
all applicable laws and regulations, whether Federal, state or local, including
without limitation the Federal Consumer Credit Protection Act, the Federal Truth
in Lending Act and Regulation Z of the Board;

(u)    which is for goods that have been sold under a purchase order or pursuant
to the terms of a contract or other agreement or understanding (written or oral)
that indicates or purports that any Person other than the Borrower has or has
had an ownership interest in such goods, or which indicates any party other than
the Borrower as payee or remittance party;

(v)    which was created on cash on delivery terms;

(w)    to the extent such amount constitutes a “make-whole”, “minimum volume” or
other similar payment in connection with a sales contract where an Account
Debtor has not taken delivery of the volumes required by the terms of such sales
contract;

(x)    which are owing by (i) any Account Debtor (other than the Specified
Account Debtors) to the extent the aggregate amount of Accounts owing from such
Account Debtor and its Affiliates to the Credit Parties exceeds 20% of the
aggregate Eligible Accounts, but only to the extent of such excess and (ii) any
Specified Account Debtor to the extent the aggregate amount of Accounts owing
from such Specified Account Debtor and its Affiliates to the Credit Parties
exceeds 30% of the aggregate Eligible Accounts, but only to the extent of such
excess; or

(y)    which the Administrative Agent determines may not be paid by reason of
the Account Debtor’s inability to pay or which the Administrative Agent
otherwise determines is unacceptable for any reason whatsoever.

In the event that an Account which was previously an Eligible Account ceases to
be an Eligible Account hereunder, the Borrower shall notify the Administrative
Agent thereof as soon as possible and, in no event later than the time of
submission to the Administrative Agent of the next Borrowing Base Certificate.
In determining the amount of an Eligible Account, the face amount of an Account
may, in the Administrative Agent’s Permitted Discretion, be reduced by, without
duplication, to the extent not reflected in such face amount, (i) the amount of
all accrued and actual discounts, claims, credits or credits pending,
promotional program allowances, price adjustments, finance charges or other
allowances (including any amount that the Borrower may be obligated to rebate to
an Account Debtor pursuant to the terms of any agreement or understanding
(written or oral)) and (ii) the aggregate amount of all cash received in respect
of such Account but not yet applied by the Borrower to reduce the amount of such
Account.

“Eligible Assignee” means (a) a Lender (other than a Defaulting Lender), (b) any
Affiliate of a Lender, (c) any Approved Fund of a Lender or (d) any other Person
(other than a natural Person) reasonably acceptable to the Administrative Agent;
provided, however, that neither the Borrower nor any of its Affiliates shall
qualify as an Eligible Assignee.

“Eligible Cash” means the amount of unrestricted cash of the Credit Parties that
is (a) held in a segregated account with the Administrative Agent and subject to
a fully-blocked account control agreement and (b) not subject to Liens other
than Liens in favor of the Administrative Agent for the benefit of the

 

16



--------------------------------------------------------------------------------

Secured Parties, Liens in favor of the DIP Term Loan Agent for the benefit of
the secured parties under the DIP Term Loan Facility that are junior to the
Liens of the Administrative Agent and Permitted Liens attaching by operation of
law in favor of JPMorgan Chase Bank, N.A. in its capacity as depository bank.

“Environment” shall have the meanings set forth in 42 U.S.C. 9601(8).

“Environmental Claim” means any third party (including governmental agencies and
employees) action, lawsuit, claim, demand, regulatory action or proceeding,
order, decree, consent agreement or notice of potential or actual responsibility
or violation (including claims or proceedings under the Occupational Safety and
Health Acts or similar laws or requirements relating to health or safety of
employees) which seeks to impose liability under any Environmental Law.

“Environmental Law” means all federal, state, and local laws, rules,
regulations, ordinances, orders, decisions, agreements, and other requirements,
including common law theories, now or hereafter in effect and relating to, or in
connection with the Environment, human health, or safety, including without
limitation CERCLA, relating to (a) pollution, contamination, injury,
destruction, loss, protection, cleanup, reclamation or restoration of the air,
surface water, groundwater, land surface or subsurface strata, or other natural
resources; (b) solid, gaseous or liquid waste generation, treatment, processing,
recycling, reclamation, cleanup, storage, disposal or transportation;
(c) exposure to pollutants, contaminants, hazardous, medical infections, or
toxic substances, materials or wastes; (d) the safety or health of employees; or
(e) the manufacture, processing, handling, transportation, distribution in
commerce, use, storage or disposal of hazardous, medical infections, or toxic
substances, materials or wastes.

“Environmental Permit” means any permit, license, order, approval, registration
or other authorization under Environmental Law.

“EOG Resources” means EOG Resources Inc. and its Affiliates.

“Equity Interest” means with respect to any Person, any shares, interests,
participation, or other equivalents (however designated) of corporate stock,
membership interests or partnership interests (or any other ownership interests)
of such Person.

“Equity Issuance” means any issuance of equity securities or any other Equity
Interests (including any preferred equity securities) by the Borrower or any of
its Subsidiaries.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Eurodollar” when used in reference to any Loan or Revolving Borrowing, refers
to whether such Loan, or the Loans comprising such Revolving Borrowing, are
bearing interest at a rate determined by reference to the Adjusted LIBO Rate.

“Eurodollar Loan” means a Loan that bears interest based upon the LIBO Rate.

“Event of Default” has the meaning specified in Section 7.1.

“Excluded Deposit Accounts” means accounts that are (a) solely used for the
purposes of making payments in respect of payroll, taxes and employees’ wages
and benefits, (b) disbursement accounts where

 

17



--------------------------------------------------------------------------------

solely proceeds of the indebtedness, including the proceeds of the Loans, are
deposited, (c) zero balance accounts (d) trust accounts, and (e) other accounts
with funds on deposit with an average weekly balance for two weeks of any four
week period less than $1,000,000 for any single account or $2,500,000 in the
aggregate for all such accounts.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the guarantee of such Guarantor or the grant
of such security interest becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such guarantee or security
interest is or becomes illegal.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan, Letter of Credit or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan, Letter of Credit or Commitment (other than
pursuant to an assignment request by the Borrower under Section 2.13) or
(ii) such Lender changes its lending office, except in each case to the extent
that, pursuant to Section 2.12, amounts with respect to such Taxes were payable
either to such Lender’s assignor immediately before such Lender acquired the
applicable interest in a Loan, Letter of Credit or Commitment or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 2.12(f) and (d) any U.S. federal
withholding Taxes imposed under FATCA.

“Exit Facility” has the meaning assigned to such term in the recitals hereto.

“Exit Facility Agreement” means the Credit Agreement governing the Exit Facility
which shall be substantially consistent with the term sheet attached hereto as
Exhibit F.

“Existing Agent” has the meaning assigned to such term in the recitals hereto.

“Existing Credit Agreement” has the meaning assigned to such term in the
recitals hereto.

“Existing Lenders” has the meaning assigned to such term in the recitals hereto.

“Existing Letters of Credit” means the letters of credit issued by Amegy and set
forth on the attached Schedule 1.1(a).

“Facilities” has the meaning assigned to such term in the recitals hereto.

“Facility Limit” means, at any time, the lesser of (a) the Aggregate Commitments
and (b) the Borrowing Base then in effect.

 

18



--------------------------------------------------------------------------------

“FATCA” means Sections 1471 through 1474 of the Code as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code, and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depository institutions,
as determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the effective federal funds rate, provided that if the Federal Funds
Effective Rate as so determined would be less than zero, such rate shall be
deemed to zero for the purposes of this Agreement.

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System or any of its successors.

“Fee Letter” means that certain Fee Letter dated as of the date hereof between
the Borrower and JPMCB.

“Final Order” means the order or judgment of the Bankruptcy Court in
substantially in the form of the Interim Order with such changes as are
acceptable to the Required Lenders.

“Final Order Entry Deadline” means, as to the Final Order, entry thereof by the
Bankruptcy Court on or before the date that is twenty-five (25) days following
the Petition Date.

“Foreign Lender” means any Lender that is not a “United States person” as
defined in Section 7701(a)(30) of the Code.

“Foreign Subsidiary” means any Subsidiary of a Person that is not a Domestic
Subsidiary.

“GAAP” means United States of America generally accepted accounting principles
as in effect from time to time, applied on a basis consistent with the
requirements of Section 1.3.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Guarantors” means any Person that now or hereafter is party to a Guaranty.

“Guaranty” means the Guaranty Agreement executed and delivered in substantially
the same form as Exhibit G.

“Hazardous Substance” means any substance or material identified as such
pursuant to CERCLA and those regulated under any other Environmental Law,
including without limitation pollutants, contaminants, petroleum, petroleum
products, radionuclides, and radioactive materials.

“Hazardous Waste” means any substance or material regulated or designated as
such pursuant to any Environmental Law, including without limitation,
pollutants, contaminants, flammable substances and materials, explosives,
radioactive materials, oil, petroleum and petroleum products, chemical liquids
and solids, polychlorinated biphenyls, asbestos, toxic substances, and similar
substances and materials.

 

19



--------------------------------------------------------------------------------

“Hedging Arrangement” means a hedge, call, swap, collar, floor, cap, option,
forward sale or purchase or other contract or similar arrangement (including any
obligations to purchase or sell any commodity or security at a future date for a
specific price) which is entered into to reduce or eliminate or otherwise
protect against the risk of fluctuations in prices or rates, including interest
rates, foreign exchange rates, commodity prices and securities prices.

“Impacted Interest Period” has the meaning set forth in the definition of “LIBO
Rate”.

“Income Tax Expense” means for Borrower and its Subsidiaries, on a consolidated
basis for any period, all state and federal income taxes (including without
limitation Texas franchise taxes) paid or due to be paid during such period.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Credit Document and (b) to the extent not otherwise
described in clause (a), Other Taxes.

“Indemnitee” has the meaning assigned to such term in Section 9.2(a).

“Information” has the meaning assigned to such term in Section 9.8.

“Initial Financial Statements” means the audited consolidated financial
statements of the Borrower and its Subsidiaries for the fiscal year ended
December 31, 2019 and the unaudited consolidated financial statements of the
Borrower and its Subsidiaries for the fiscal quarter ended March 31, 2020, in
each case including statements of income, retained earnings, changes in equity
and cash flow for such fiscal period as well as a balance sheet as of the end of
each such fiscal period, all prepared in accordance with GAAP.

“Intercreditor Agreement” means the Intercreditor Agreement of even date
herewith among the Administrative Agent and the DIP Term Loan Agent, as amended,
supplemented, restated or otherwise modified from time to time in accordance
with its terms.

“Interest Payment Date” means (a) with respect to any ABR Loan, the first
Business Day of each calendar month and the Maturity Date and (b) with respect
to any Eurodollar Loan, the last day of each Interest Period applicable to the
borrowing of which such Loan is a part and, in the case of a Revolving Borrowing
of Eurodollar Loans with an Interest Period of more than one month’s duration,
each day prior to the last day of such Interest Period that occurs at intervals
of one month’s duration after the first day of such Interest Period, on the date
any Eurodollar Loan is repaid and the Maturity Date (in each case unless any
such date shall not be a Business Day in which case such payment shall be made
on the next succeeding Business Day).

“Interest Period” means for each Eurodollar Loan comprising part of the same
Revolving Borrowing, the period commencing on the date of such Eurodollar Loan
is made or deemed made and ending on the last day of the period selected by the
Borrower pursuant to the provisions below and Section 2.3 and thereafter, each
subsequent period commencing on the day following the last day of the
immediately preceding Interest Period and ending on the last day of the period
selected by the Borrower pursuant to the provisions below and Section 2.3. The
duration of each such Interest Period shall be one or three months, in each case
as the Borrower may select, provided that:

 

20



--------------------------------------------------------------------------------

(a)    Interest Periods commencing on the same date for Loans comprising part of
the same Revolving Borrowing shall be of the same duration;

(b)    whenever the last day of any Interest Period would otherwise occur on a
day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided that if such
extension would cause the last day of such Interest Period to occur in the next
following calendar month, the last day of such Interest Period shall occur on
the next preceding Business Day;

(c)    any Interest Period which begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month in which it would have ended if there were a
numerically corresponding day in such calendar month; and

(d)    the Borrower may not select any Interest Period for any Loan which ends
after the Scheduled Maturity Date.

“Interim Order” means the order or judgment of the Bankruptcy Court as entered
on the docket of the Bankruptcy Court in the Cases substantially in the form of
Exhibit H and otherwise acceptable to the Administrative Agent.

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period (for which the LIBO Screen Rate is available) that is shorter
than the Impacted Interest Period; and (b) the LIBO Screen Rate for the shortest
period (for which that LIBO Screen Rate is available) that exceeds the Impacted
Interest Period, in each case, at such time.

“Inventory” has the meaning set forth in Article 9 of the UCC.

“Investment” has the meaning set forth in Section 6.3.

“Investment Grade Eligible Account” means any Eligible Account of any Credit
Party which is owing by an Account Debtor whose securities are rated BBB- or
better by S&P or Baa3 or better by Moody’s.

“Issuing Lender Sublimit” means, as of the Effective Date, (i) $10,000,000, in
the case of JPMCB and (ii) $25,000,000, in the case of Amegy, such amount as
shall be designated to the Administrative Agent and the Borrower in writing by
an Issuing Lender; provided that any Issuing Lender shall be permitted at any
time to increase its Issuing Lender Sublimit upon providing five (5) days’ prior
written notice thereof to the Administrative Agent and the Borrower.

“Issuing Lenders” means, collectively, JPMCB and Amegy, each in its capacity as
a Lender that issues Letters of Credit for the account of any Credit Party
pursuant to the terms of this Agreement.

“JPMCB” means JPMorgan Chase Bank, N.A., a national banking association, in its
individual capacity, and its successors.

“Landlord Agreement” means a lien waiver or subordination agreement from the
owner of real property regarding the subordination of its landlord’s lien
covering leased real property.

 

21



--------------------------------------------------------------------------------

“Lead Arranger” means JPMCB in its capacity as sole lead arranger and sole
bookrunner hereunder.

“Legal Requirement” means any law, statute, ordinance, decree, requirement,
order, judgment, rule, regulation (or official interpretation of any of the
foregoing) of, and the terms of any license or permit issued by, any
Governmental Authority, including, but not limited to, Regulations T, U and X.

“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.

“Lender Party” means the Administrative Agent, any Issuing Lender or any other
Lender.

“Lenders” means the Persons listed on the signature pages hereto as Lenders, any
other Person that shall have become a Lender hereto pursuant to Section 2.13 and
any other Person that shall have become a Lender hereto pursuant to an
Assignment and Acceptance, but in any event, excluding any such Person that
ceases to be a party hereto pursuant to an Assignment and Acceptance.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“Letter of Credit” means any standby or commercial letter of credit issued or
deemed issued by an Issuing Lender for the account of a Credit Party pursuant to
the terms of this Agreement, in such form as may be agreed by the Borrower and
the relevant Issuing Lender.

“Letter of Credit Application” means an Issuing Lender’s standard form letter of
credit application for standby or commercial letters of credit which has been
executed by the Borrower and accepted by such Issuing Lender in connection with
the issuance of a Letter of Credit.

“Letter of Credit Disbursement” means a payment made by an Issuing Lender
pursuant to a Letter of Credit.

“Letter of Credit Documents” means all Letters of Credit, Letter of Credit
Applications and amendments thereof, and agreements, documents, and instruments
entered into in connection therewith or relating thereto.

“Letter of Credit Exposure” means, at any time, the sum of the Commercial Letter
of Credit Exposure and the Standby Letter of Credit Exposure at such time. The
Letter of Credit Exposure of any Lender at any time shall be its Pro Rata Share
of the aggregate Letter of Credit Exposure at such time.

“Letter of Credit Maximum Amount” means $25,000,000; provided that, on and after
the Maturity Date, the Letter of Credit Maximum Amount shall be zero.

“Letter of Credit Obligations” means any obligations of the Borrower under this
Agreement in connection with the Letters of Credit.

“LIBO Rate” means, with respect to any Revolving Borrowing of Eurodollar Loans
for any Interest Period, the LIBO Screen Rate at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period; provided that if the LIBO Screen Rate shall not be available at such
time for such Interest Period (an “Impacted Interest Period”) then the LIBO Rate
shall be the Interpolated Rate.

 

22



--------------------------------------------------------------------------------

“LIBO Screen Rate” means, for any day and time, with respect to any Revolving
Borrowing of Eurodollar Loans for any Interest Period, the London interbank
offered rate as administered by ICE Benchmark Administration (or any other
Person that takes over the administration of such rate for U.S. Dollars for a
period equal in length to such Interest Period) as displayed on such day and
time on pages LIBOR01 or LIBOR02 of the Reuters screen that displays such rate
(or, in the event such rate does not appear on a Reuters page or screen, on any
successor or substitute page on such screen that displays such rate), or on the
appropriate page of such other information service that publishes such rate from
time to time as selected by the Administrative Agent in its reasonable
discretion, provided that if the LIBO Screen Rate shall be less than 1.00%, such
rate shall be deemed to be 1.00% for the purposes of this Agreement.

“Lien” means any mortgage, lien, pledge, charge, deed of trust, security
interest, or encumbrance to secure or provide for the payment of any obligation
of any Person, whether arising by contract, operation of law, or otherwise
(including the interest of a vendor or lessor under any conditional sale
agreement, Capital Lease, or other title retention agreement).

“Liquidity” means, as of any date of determination, the sum of (a) Availability
and (b) (without duplication) the aggregate amount of unrestricted cash and cash
equivalents of the Borrower or any of other Credit Parties at such time (it
being understood that unrestricted cash and cash equivalents shall exclude
(i) any cash or cash equivalents not held in a Controlled Account, (ii) any cash
and cash equivalents which are pledged to secure any Credit Party’s obligations
under any letter of credit and (iii) Eligible Cash).

“Liquid Investments” means (a) readily marketable direct full faith and credit
obligations of the United States of America or obligations unconditionally
guaranteed by the full faith and credit of the United States of America;
(b) commercial paper issued by (i) any Lender or any Affiliate of any Lender or
(ii) any commercial banking institutions or corporations rated at least P-1 by
Moody’s or A-1 by S&P; (c) certificates of deposit, time deposits, and bankers’
acceptances issued by (i) any of the Lenders or (ii) any other commercial
banking institution which is a member of the Federal Reserve System and has a
combined capital and surplus and undivided profits of not less than $250,000,000
and rated Aa by Moody’s or AA by S&P; (d) repurchase agreements which are
entered into with any of the Lenders or any major money center banks included in
the commercial banking institutions described in clause (c) and which are
secured by readily marketable direct full faith and credit obligations of the
government of the United States of America or any agency thereof;
(e) investments in any money market fund which holds investments substantially
of the type described in the foregoing Clauses (a) through (d); (f) readily and
immediately available cash held in any money market account maintained with any
Lender; provided that, such money market accounts and the funds therein shall be
unencumbered and free and clear of all Liens and other third party rights other
than a Lien in favor of the Administrative Agent pursuant to the Security
Documents; and (g) other investments made through the Administrative Agent or
its Affiliates and approved by the Administrative Agent. All the Liquid
Investments described in Clauses (a) through (d) above shall have maturities of
not more than 365 days from the date of issue.

“Loan Limit” means, at any time, the lesser of (a) the Aggregate Commitments and
(b) the difference of the Borrowing Base minus the amount of the Credit Parties’
Eligible Cash.

“Loans” means each of the loans made by the Lenders to the Borrower pursuant to
this Agreement.

“Material Adverse Change” means any event, development or circumstance (other
than (a) in the case of the Credit Parties, (i) any matters disclosed in any
“first day” pleadings or declarations and (ii) the effect of filing the Chapter
11 Cases, the events and conditions related to, resulting from and/or leading up
thereto and the effects thereon and any action required to be taken under the
Credit Documents or the DIP Order. and (b) in the case of the Credit Parties,
taking into account the effect of the automatic stay under the Bankruptcy Code)
that has had or could reasonably be expected to have a material adverse effect
(A)

 

23



--------------------------------------------------------------------------------

on the business, assets, operations, Property or financial condition of the
Borrower and its Subsidiaries, taken as a whole; (B) on the validity or
enforceability of this Agreement or any of the other Credit Documents; (C) on
any Credit Party’s ability to perform its obligations under this Agreement, any
Revolving Note, the Guaranty or any other Credit Document; (D) in any right or
remedy of any Secured Party under any Credit Document; or (E) the Collateral, or
the Administrative Agent’s liens (on behalf of itself and the Secured Parties)
on the Collateral or the priority of such Liens.

“Material Contract” means each of (a) the Senior Notes, (b) the DIP Term Loan
Credit Agreement, (c) the RSA, (d) the Backstop Agreement and (e) any contract
of the Borrower and its consolidated Subsidiaries to which at least 10% of the
Borrower’s consolidated revenue for the four-fiscal quarter period most recently
ended is attributable, in each case, as each such contract is amended, restated,
supplemented or otherwise modified from time to time.

“Maturity Date” means the earliest of (a) the Scheduled Maturity Date, (b) the
date on which the Approved Plan becomes effective, (c) the date of the closing
of a sale of all or substantially all of the assets of the Credit Parties under
section 363 of the Bankruptcy Code or otherwise, and (d) the date all of the
Loans become due and payable under the Credit Documents, whether by acceleration
or otherwise.

“Maximum Rate” means the maximum nonusurious interest rate under applicable law.

“Milestones” means the milestones set forth on Schedule 1.1(b), to be completed
in each case in accordance with the applicable timing referred to therein (or
such later dates as may be agreed by the Required Lenders).

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto which
is a nationally recognized statistical rating organization.

“Mortgage” means each mortgage or deed of trust in form acceptable to the
Administrative Agent executed by any Credit Party to secure all or a portion of
the Obligations.

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which the Borrower or any member of the
Controlled Group is making or accruing an obligation to make contributions.

“Net Cash Proceeds” means with respect to any Prepayment Event, all cash and
Liquid Investments received in respect of such Prepayment Event after
(a) payment of, or provision for, all brokerage commissions and other reasonable
out of pocket fees and expenses actually incurred (including attorneys’,
accountants’, investment bankers’, consultants’ or other customary fees and
expenses); (b) payment of any outstanding obligations relating to such Property
paid in connection with any such Prepayment Event; and (c) taxes paid or
reasonably estimated to be payable within one year after such Prepayment Event
as a result thereof and as a result of any gain recognized in connection
therewith.

“Net Income” means, for any period and with respect to any Person, the net
income for such period for such Person after taxes as determined in accordance
with GAAP, including any cash net gain but excluding, however, (a) extraordinary
items, including (i) any net non-cash gain or loss during such period arising
from the sale, exchange, retirement or other disposition of capital assets (such
term to include all fixed assets and all securities) other than in the ordinary
course of business, and (ii) any write up or write down of assets and (b) the
cumulative effect of any change in GAAP.

“Non-Defaulting Lender” means any Lender that is not then a Defaulting Lender.

 

24



--------------------------------------------------------------------------------

“Non-Investment Grade Eligible Account” means any Eligible Account of any Credit
Party which is owing by an Account Debtor whose securities are rated worse than
BBB- by S&P and worse than Baa3 by Moody’s.

“Notice of Borrowing” means a notice of borrowing signed by the Borrower in
substantially the same form as Exhibit I.

“Notice of Continuation or Conversion” means a notice of continuation or
conversion signed by the Borrower in substantially the same form as Exhibit J.

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received by the
Administrative Agent from a federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates as so determined be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.

“Obligations” means all principal, interest (including post-petition interest),
fees, reimbursements, indemnifications, and other amounts now or hereafter owed
by any of the Credit Parties to the Lenders, the Issuing Lenders, or the
Administrative Agent under this Agreement and the Credit Documents, including,
the Letter of Credit Obligations, and any increases, extensions, and
rearrangements of those obligations under any amendments, supplements, and other
modifications of the documents and agreements creating those obligations.

“OFAC” means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.

“Operating Lease” means any lease that constitutes an operating lease under
GAAP.

“Organization Documents” means (a) for any corporation, the certificate or
articles of incorporation and the bylaws, (b) for any partnership, the
partnership agreement and, if applicable, certificate of limited partnership or
(c) for any limited liability company, the operating agreement and articles or
certificates of formation of incorporation.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Credit Document, or sold or assigned an interest in any Loan or Credit
Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Credit Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.13).

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as

 

25



--------------------------------------------------------------------------------

such composite rate shall be determined by the NYFRB as set forth on its public
website from time to time, and published on the next succeeding Business Day by
the NYFRB as an overnight bank funding rate.

“Participant Register” has the meaning set forth in Section 9.7(d).

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)).

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

“Permitted Debt” has the meaning set forth in Section 6.1.

“Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured asset based lender)
business judgment.

“Permitted Investments” has the meaning set forth in Section 6.3.

“Permitted Liens” has the meaning set forth in Section 6.2.

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, limited liability company, limited liability
partnership, unincorporated association, joint venture, or other entity, or a
government or any political subdivision or agency thereof, or any trustee,
receiver, custodian, or similar official.

“Petition Date” has the meaning assigned to such term in the recitals hereto.

“Plan” means an employee benefit plan, as defined in Section 3(3) of ERISA
(other than a Multiemployer Plan), maintained or contributed to by the Borrower
or any member of the Controlled Group and covered by Title IV of ERISA or
subject to the minimum funding standards under Sections 412 or 430 of the Code
or Sections 302 or 303 of ERISA.

“Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.

“Platform” has the meaning assigned to such term in Section 5.2.

“Prepayment Event” means (i) the sale, transfer or other disposition of assets
by the Borrower or its Subsidiaries in a single transaction or series of related
transactions that yields Net Cash Proceeds other than asset sales permitted by
Section 6.8(a), Section 6.8(b), Section 6.8(c) (other than asset sales permitted
by Section 6.8(c) yielding Net Cash Proceeds in excess of $1,000,000),
Section 6.8(d), Section 6.8(e), Section 6.8(f) or Section 6.8(g), (ii) the
receipt of any Net Cash Proceeds by any Person from the issuance of any Debt by
the Borrower or any Subsidiary not permitted hereunder and (iii) the receipt by
the Borrower or any Subsidiary of Net Cash Proceeds in respect of one or more
Casualty Events.

“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Federal Reserve
Board in Federal Reserve Statistical Release H.15 (519) (Selected Interest
Rates) as the “bank prime loan” rate or, if such rate is no longer quoted
therein, any similar rate quoted therein (as determined by the Administrative
Agent) or any similar release by the Federal Reserve Board

 

26



--------------------------------------------------------------------------------

(as determined by the Administrative Agent). Each change in the Prime Rate shall
be effective from and including the date such change is publicly announced or
quoted as being effective.

“Professional Fees” means “Allowed Professional Fees” (as defined in the DIP
Order).

“Projections” has the meaning set forth in Section 5.2(g).

“Property” of any Person means any property or assets (whether real, personal,
or mixed, tangible or intangible) of such Person.

“Pro Rata Share” means, at any time with respect to any Lender, (a) the ratio
(expressed as a percentage) of such Lender’s Commitment at such time to the
Aggregate Commitments at such time, or (b) if all of the Commitments have been
terminated, the ratio (expressed as a percentage) of such Lender’s aggregate
outstanding Loans at such time to the total aggregate outstanding Loans at such
time.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

“QFC Credit Support” has the meaning assigned to it in Section 9.25.

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Credit
Party that has total assets exceeding $10,000,000 at the time the relevant
guaranty or grant of the relevant security interest becomes or would become
effective with respect to such Swap Obligation or such other person as
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another Person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Railcar Lease” has the meaning set forth in the RSA.

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Lender, as applicable.

“Register” has the meaning set forth in Section 9.7(b).

“Registration Statement” means that Registration Statement on Form S-1 (File
No. 333-182574) filed by the Borrower with the SEC, amended as of August 21,
2012.

“Regulation D” means Regulation D of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.

“Regulation T” means Regulation T of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.

“Regulation U” means Regulation U of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.

“Regulation X” means Regulation X of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.

 

27



--------------------------------------------------------------------------------

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, partners, members, trustees,
employees, agents, administrators, managers, representatives and advisors of
such Person and such Person’s Affiliates.

“Release” shall have the meaning set forth in CERCLA or under any other
Environmental Law.

“Report” means reports prepared by the Administrative Agent or another Person
showing the results of appraisals, field examinations or audits pertaining to
the assets of the Credit Parties from information furnished by or on behalf of
the Borrower, which Reports may be distributed to the Lenders by the
Administrative Agent.

“Reportable Event” means any of the events set forth in Section 4043(c) of ERISA
(other than any such event not subject to the provision for 30-day notice to the
PBGC under the regulations issued under such section).

“Required Lenders” means, at any time, Lenders (other than Defaulting Lenders)
having Revolving Credit Exposures and Unused Commitments representing at least
50% of the sum of the Aggregate Revolving Credit Exposure and Unused Commitments
at such time; provided that, as long as there are three or fewer Lenders,
Required Lenders shall mean all Lenders.

“Reserves” means any and all reserves which the Administrative Agent deems
necessary, in its Permitted Discretion, to maintain (including, without
limitation, reserves applicable to Availability, reserves applicable to the
Borrowing Base, reserves for accrued and unpaid interest on the Secured
Obligations, reserves applicable to Banking Services, volatility reserves,
reserves for dilution of Accounts, reserves for obligations of any of the Credit
Parties owing to Swap Counterparties under any Hedging Arrangements, reserves
for contingent liabilities of any Credit Party, reserves for uninsured losses of
any Credit Party, reserves for uninsured, underinsured, un-indemnified or
under-indemnified liabilities or potential liabilities with respect to any
litigation and reserves for taxes, fees, assessments, and other governmental
charges) with respect to the Collateral or any Credit Party.

“Response” shall have the meaning set forth in CERCLA or under any other
Environmental Law.

“Responsible Officer” means (a) with respect to any Person that is a
corporation, such Person’s Chief Executive Officer, President, or Chief
Financial Officer, (b) with respect to any Person that is a limited liability
company, if such Person has officers, then such Person’s Chief Executive
Officer, President, or Chief Financial Officer, and if such Person is managed by
members, then a Responsible Officer of such Person’s managing member, and if
such Person is managed by managers, then a manager (if such manager is an
individual) or a Responsible Officer of such manager (if such manager is an
entity), and (c) with respect to any Person that is a general partnership,
limited partnership or a limited liability partnership, the Responsible Officer
of such Person’s general partner or partners.

“Restricted Payment” means, with respect to any Person, (a) any direct or
indirect dividend or other distribution (whether in cash, securities or other
Property) or any direct or indirect payment of any kind or character (whether in
cash, securities or other Property) made in connection with the Equity Interest
of such Person, including those dividends, distributions and payments made in
consideration for or otherwise in connection with any retirement, purchase,
redemption or other acquisition of any Equity Interest of such Person, or any
options, warrants or rights to purchase or acquire any such Equity Interest of
such Person or (b) principal or interest payments (in cash, Property or
otherwise) on, or redemptions of, subordinated debt of such Person.

 

28



--------------------------------------------------------------------------------

“Revolving Borrowing” means a borrowing consisting of simultaneous Loans of the
same Type made by the Lenders pursuant to Section 2.1(a) or Converted by each
Lender to Loans of a different Type pursuant to Section 2.3(c).

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Loans and its Letter of
Credit Exposure at such time.

“Revolving Note” means a promissory note of the Borrower payable to the order of
a Lender in the amount of such Lender’s Commitment, in substantially the same
form as Exhibit K, evidencing indebtedness of the Borrower to such Lender
resulting from Loans owing to such Lender.

“RSA” has the meaning assigned to such term in the recitals.

“RSA Effective Date” means the date on which the RSA is signed and the terms of
which become effective.

“S&P” means Standard & Poor’s Rating Agency Group, a division of McGraw-Hill
Companies, Inc., or any successor thereof which is a national credit rating
organization.

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union,
any European Union member state, Her Majesty’s Treasury of the United Kingdom,
or other relevant sanctions authority, (b) any Person operating, organized or
resident in a Sanctioned Country, (c) any Person owned or controlled by any such
Person or Persons described in clauses (a) and (b) of this definition or (d) any
Person otherwise the subject of any Sanctions.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government (including
those administered by OFAC or the U.S. Department of State), the European Union,
any European Union member state, Her Majesty’s Treasury of the United Kingdom,
or other relevant sanctions authority.

“Sand Reserves” means (a) at any particular time, the estimated quantities of
sand which geological and engineering data demonstrate with reasonable certainty
to be recoverable in future years under then existing economic and operating
conditions (i.e., prices and costs as of the date of the estimate is made) and
(b) any fee mineral interests, term mineral interests, leases, subleases,
farm-outs, royalties, overriding royalties, net profit interests, carried
interests, production payments and similar mineral interests, and all unsevered
and unextracted sand in, under, or attributable to the properties described in
the foregoing clause (a).

“Scheduled Maturity Date” means January 12, 2021.

“SEC” means, the Securities and Exchange Commission.

 

29



--------------------------------------------------------------------------------

“Secured Obligations” means (a) the Obligations, (b) the Banking Services
Obligations, and (c) all obligations of any of the Credit Parties owing to Swap
Counterparties under any Hedging Arrangements; provided that the “Secured
Obligations” shall not include any Excluded Swap Obligations.

“Secured Parties” means the Administrative Agent, the Issuing Lenders, the
Lenders, the Swap Counterparties and Banking Services Providers.

“Securities Account” has the meaning set forth in the UCC.

“Security Agreement” means the Pledge and Security Agreement among the Credit
Parties and the Administrative Agent in substantially the same form as Exhibit
L.

“Security Documents” means, collectively, the Mortgages, Security Agreement, the
Intercreditor Agreement, and any and all other instruments, documents or
agreements, including Account Control Agreements, now or hereafter executed by
any Credit Party or any other Person to secure the Secured Obligations.

“Senior Notes” has the meaning assigned to such term in the RSA.

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the NYFRB, as the administrator of the benchmark (or a
successor administrator), on the Federal Reserve Bank of New York’s Website.

“SOFR-Based Rate” means SOFR, Compounded SOFR or Term SOFR.

“Specified Account Debtor” means each of EOG Resources and Chevron; provided,
that EOG Resources and Chevron shall constitute “Specified Account Debtors” only
so long as their respective securities are rated BBB- or better by S&P and Baa3
or better by Moody’s.

“Standby Letter of Credit Exposure” means, at any time, the sum of (a) the
aggregate undrawn amount of all outstanding standby Letters of Credit plus
(b) the aggregate amount of all Letter of Credit Disbursements relating to
standby Letters of Credit that have not yet been reimbursed by or on behalf of
the Borrower. The Standby Letter of Credit Exposure of any Lender at any time
shall be such Lender’s Pro Rata Share of the aggregate Standby Letter of Credit
Exposure at such time.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Federal Reserve Board to which the Administrative Agent is
subject with respect to the Adjusted LIBO Rate, for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D). Such
reserve percentage shall include those imposed pursuant to Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

“Subject Lender” has the meaning set forth in Section 2.13.

“Subsidiary” means, with respect to any Person (the “holder”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with

 

30



--------------------------------------------------------------------------------

those of the holder in the holder’s consolidated financial statements if such
financial statements were prepared in accordance with GAAP as of such date, as
well as any other corporation, limited liability company, partnership,
association or other entity, a majority of whose outstanding Voting Securities
shall at any time be owned by the holder or one more Subsidiaries of the holder.
Unless expressly provided otherwise, all references herein and in any other
Credit Document to any “Subsidiary” or “Subsidiaries” means a Subsidiary or
Subsidiaries of the Borrower.

“Superpriority Claim” means a claim against a Credit Party in any of the Chapter
11 Cases that is a superpriority administrative expense claim having priority
over any or all administrative expenses and other claims of the kind specified
in, or otherwise arising or ordered under, any sections of the Bankruptcy Code
(including, without limitation, sections 105, 326, 328, 330, 331, 503(b),
507(a), 507(b), 546(c) and/or 726 thereof), whether or not such claim or
expenses may become secured by a judgment Lien or other non-consensual Lien,
levy or attachment.

“Supported QFC” has the meaning assigned to it in Section 9.25.

“Swap Counterparty” means a Lender or an Affiliate of a Lender that has entered
into a Hedging Arrangement with a Credit Party as permitted by the terms of this
Agreement.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1 a(47) of the Commodity Exchange Act.

“Tax Group” has the meaning assigned to it in Section 4.13.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Termination Event” means (a) a Reportable Event with respect to a Plan, (b) the
withdrawal of the Borrower or any member of the Controlled Group from a Plan
during a plan year in which it was a “substantial employer” as defined in
Section 4001(a)(2) of ERISA or a cessation of operations that is treated as a
termination under Section 4062(e) of ERISA, (c) the filing of a notice of intent
to terminate a Plan or the treatment of a Plan amendment as a termination under
Section 4041(c) of ERISA, (d) the institution of proceedings to terminate a Plan
by the PBGC, (e) the occurrence of a nonexempt prohibited transaction (within
the meaning of Section 4975 of the Code or Section 406 of ERISA) which could
result in liability to the Borrower, (f) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon the Borrower or any member of the Controlled Group,
or (g) any other event or condition which constitutes grounds under Section 4042
of ERISA for the termination of, or the appointment of a trustee to administer,
any Plan.

“Term Loan Priority Collateral” means the “Term Loan Priority Collateral” (as
defined in the Intercreditor Agreement).

“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the relevant Governmental Authority.

“Testing Date” has the meaning assigned to such term in Section 6.20.

“Testing Period” has the meaning assigned to such term in Section 6.20.

“Type” has the meaning set forth in Section 1.4.

 

31



--------------------------------------------------------------------------------

“UCC” means the Uniform Commercial Code, as in effect in the State of New York,
as the same may be amended from time to time.

“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment; provided that, if the Unadjusted Benchmark
Replacement as so determined would be less than zero, the Unadjusted Benchmark
Replacement will be deemed to be zero for the purposes of this Agreement.

“Unused Commitment” means, at any time and with respect to any Lender, the
difference between the amount of such Lender’s Commitment and the amount of such
Lender’s Revolving Credit Exposure at such time.

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Special Resolution Regime” has the meaning set forth in Section 9.25.

“U.S. Tax Compliance Certificate” has the meaning set forth in
Section 2.12(f)(ii)(B)(3).

“Variance and Liquidity Report” means a line-by-line report in a form reasonably
satisfactory to the Required Lenders (a) detailing any variance (whether plus or
minus and expressed as a percentage) (x) between the actual aggregate cash
expenses and disbursements other than Professional Fees made during the relevant
Testing Period by the Borrower and its Subsidiaries against the projected
aggregate cash expenses and disbursements other than Professional Fees set forth
in the Budget for the relevant Testing Period, (y) the actual total cash
receipts received during the relevant Testing Period by the Borrower and its
Subsidiaries against the projected total cash receipts set forth in the Budget
for the relevant Testing Period, and (z) the actual aggregate amount of Capital
Expenditures made during the relevant Testing Period by the Borrower and its
Subsidiaries against the projected aggregate amount of Capital Expenditures set
forth in the Budget for the relevant Testing Period, (b) certifying as to
whether a Default has occurred since the last date on which a Variance and
Liquidity Report was delivered and, if a Default has occurred, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto and (c) certifying that the Borrower has been in compliance with
Section 6.16 and Section 6.20 as required therein since the last date on which a
Variance and Liquidity Report was delivered.

“Voting Securities” means (a) with respect to any corporation, capital stock of
the corporation having general voting power under ordinary circumstances to
elect directors of such corporation (irrespective of whether at the time stock
of any other class or classes shall have or might have special voting power or
rights by reason of the happening of any contingency), (b) with respect to any
partnership, any partnership interest or other ownership interest having general
voting power to elect the general partner or other management of the partnership
or other Person, and (c) with respect to any limited liability company,
membership certificates or interests having general voting power under ordinary
circumstances to elect managers of such limited liability company.

“Wisconsin Letter of Credit” means any letter of credit issued for the account
of Credit Party for the benefit of the Wisconsin Department of Natural
Resources; provided that the aggregate amount of all Wisconsin Letters of Credit
shall not exceed $1,275,768 at any time.

“Withholding Agent” means any Credit Party and the Administrative Agent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

32



--------------------------------------------------------------------------------

Section 1.2.    Computation of Time Periods. In this Agreement in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
means “to but excluding”.

Section 1.3.    Accounting Terms; Changes in GAAP.

(a)    All accounting terms not specifically defined in this Agreement shall be
construed in accordance with GAAP applied on a consistent basis with those
applied in the preparation of the Initial Financial Statements.

(b)    Unless otherwise indicated, all financial statements of the Borrower, all
calculations for compliance with covenants in this Agreement, all determinations
of the Applicable Margin, and all calculations of any amounts to be calculated
under the definitions in Section 1.1 shall be based upon the consolidated
accounts of the Borrower and its Subsidiaries in accordance with GAAP and
consistent with the principles of consolidation applied in preparing the Initial
Financial Statements.

(c)    If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Credit Document, and either the
Borrower or the Required Lenders shall so request, the Administrative Agent, the
Lenders and the Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Required Lenders); provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.

(d)    Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made (i) without
giving effect to any election under Accounting Standards Codification 825-10-25
(or any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any Debt or other liabilities of the
Borrower or any Subsidiary at “fair value”, as defined therein, (ii) without
giving effect to any treatment of Debt in respect of convertible debt
instruments under Accounting Standards Codification 470-20 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any such Debt in a reduced or bifurcated
manner as described therein, and such Debt shall at all times be valued at the
full stated principal amount thereof and (iii) in a manner such that any
obligations relating to a lease that was accounted for by a Person as an
operating lease as of the Effective Date (as defined in the Existing Credit
Agreement) in accordance with GAAP and any similar lease entered into after the
Effective Date (as defined in the Existing Credit Agreement) by such Person
shall be accounted for as obligations relating to an operating lease and not as
a Capital Lease; provided that, notwithstanding the foregoing, all financial
statements of the Credit Parties with respect to operating leases shall be
calculated as required by and in accordance with GAAP.

Section 1.4.    Types of Loans. Loans are distinguished by “Type”. The “Type” of
a Loan refers to the determination of whether such Loan is an ABR Loan or a
Eurodollar Loan.

Section 1.5.    Miscellaneous. Article, Section, Schedule, and Exhibit
references are to this Agreement, unless otherwise specified. All references to
instruments, documents, contracts, and agreements (including this Agreement) are
references to such instruments, documents, contracts, and agreements as the

 

33



--------------------------------------------------------------------------------

same may be amended, supplemented, and otherwise modified from time to time,
unless otherwise specified and shall include all schedules and exhibits thereto
unless otherwise specified. Any reference herein to any law shall be construed
as referring to such law as amended, modified, codified or reenacted, in whole
or in part, and in effect from time to time. Any reference herein to any Person
shall be construed to include such Person’s successors and assigns (subject to
the restrictions contained herein). The words “hereof”, “herein”, and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement. The term “including” means “including, without limitation,”.
Paragraph headings have been inserted in this Agreement as a matter of
convenience for reference only and it is agreed that such paragraph headings are
not a part of this Agreement and shall not be used in the interpretation of any
provision of this Agreement. Terms defined in the UCC which are not otherwise
defined in this Agreement or in any other Credit Document, as applicable, are
used herein and/or therein as defined in the UCC.

Section 1.6.    Divisions. For all purposes under the Credit Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized and acquired on the first date of its existence by the holders of
its Equity Interests at such time.

ARTICLE 2

CREDIT FACILITIES

Section 2.1.    Commitments.

(a)    Commitment. Each Lender severally agrees, subject to the terms and
conditions set forth in this Agreement, including without limitation, entry of
the Final DIP Order, to make Loans in Dollars to the Borrower from time to time
on any Business Day during the period from the Effective Date until the Maturity
Date, in an aggregate amount not to exceed such Lender’s Commitment; provided
that, in each case, after giving effect to such Loans, the sum of the aggregate
outstanding amount of all Loans plus the Letter of Credit Exposure shall not
exceed the Loan Limit. Within the limits of the Loan Limit and subject to the
terms and conditions set forth herein, the Borrower may from time to time
borrow, prepay and reborrow Loans.

(b)    Reduction of the Commitments. The Borrower shall have the right, upon at
least three Business Days’ irrevocable notice (which notice shall specify such
election and the effective date thereof) to the Administrative Agent, to
terminate in whole or reduce in part the unused portion of the Commitments;
provided that each partial reduction shall be in a minimum amount of $5,000,000
and in integral multiples of $1,000,000 in excess thereof. Any reduction or
termination of the Commitments pursuant to this Section 2.1(b) shall be applied
ratably to each Lender’s Commitment and shall be permanent, with no obligation
of the Lenders to reinstate such Commitments, and the applicable Commitment Fees
shall thereafter be computed on the basis of the Commitments, as so reduced.
Notwithstanding the foregoing, the Borrower may (subject to payment to the
Lenders of any applicable amounts under Section 2.9 hereof) rescind or postpone
any notice to terminate in whole the Commitments if such termination would have
resulted from a refinancing of this Agreement, which refinancing shall not be
consummated or shall otherwise be delayed.

(c)    Revolving Notes. The indebtedness of the Borrower to each Lender
resulting from Loans owing to such Lender shall be evidenced by a Revolving Note
if so requested by such Lender.

 

34



--------------------------------------------------------------------------------

Section 2.2.    Letters of Credit.

(a)    Commitment for Letters of Credit. Subject to the terms and conditions set
forth in this Agreement, including, without limitation, entry of the DIP Order,
the Issuing Lenders agree in reliance upon the agreements of the other Lenders
set forth in this Section 2.2, (i) that the Existing Letters of Credit shall be
deemed issued under this Agreement on and after the Effective Date and shall
constitute Letters of Credit for all purposes hereunder and under the Credit
Documents, (ii) from time to time on any Business Day on and after the Effective
Date but prior to the entry of the Final Order, to (x) renew or extend Existing
Letters of Credit or replace an Existing Letter of Credit that has expired or
terminated without being drawn, and (y) to issue the Wisconsin Letter(s) of
Credit, in each case, in accordance with the Budget and (iii) from time to time
on any Business Day during the period from the beginning on the date of the
entry of the Final Order until the fifth Business Day prior to the Scheduled
Maturity Date, to issue, increase or extend the expiration date of, Letters of
Credit (including any Wisconsin Letter(s) of Credit issued prior to the entry of
the Final Order), for the account of any Credit Party, provided that no Letter
of Credit will be issued, increased, or extended:

(i)    if such issuance, increase, or extension would cause the Letter of Credit
Exposure to exceed the lesser of (A) the Letter of Credit Maximum Amount and
(B) an amount equal to (1) the Facility Limit minus (2) the Aggregate Revolving
Credit Exposure;

(ii)    unless such Letter of Credit has an expiration date not later than the
earlier of (A) one year after its issuance or extension and (B) five (5)
Business Days prior to the Scheduled Maturity Date; provided that, (1) if the
Commitments are terminated in whole pursuant to Section 2.1(b), the Borrower
shall either (y) deposit into the Cash Collateral Account cash in an amount
equal to 105% of the Letter of Credit Exposure for the Letters of Credit which
have an expiry date beyond the date the Commitments are terminated or
(z) provide a replacement letter of credit (or other security) reasonably
acceptable to the Administrative Agent and the applicable Issuing Lender in an
amount equal to 105% of the Letter of Credit Exposure, and (2) any such Letter
of Credit with a one-year tenor may expressly provide for an automatic extension
of one additional year so long as such Letter of Credit expressly allows the
applicable Issuing Lender, at its sole discretion, to elect not to provide such
extension; provided that, in any event, such automatic extension may not result
in an expiration date that occurs after the fifth Business Day prior to the
Scheduled Maturity Date;

(iii)    unless such Letter of Credit is (A) a standby letter of credit not
supporting the repayment of indebtedness for borrowed money of any Person, or
(B) with the consent of the applicable Issuing Lender and so long as the
Borrower has agreed to such additional fees which may apply, a commercial letter
of credit;

(iv)    unless such Letter of Credit is in form and substance acceptable to the
applicable Issuing Lender in its reasonable discretion;

(v)    unless the Borrower has delivered to the applicable Issuing Lender a
completed and executed Letter of Credit Application; provided that, if the terms
of any Letter of Credit Application conflicts with the terms of this Agreement,
the terms of this Agreement shall control;

(vi)    unless such Letter of Credit is governed by (A) with respect to
Commercial Letters of Credit, the Uniform Customs and Practice for Documentary
Credits (2007 Revision), International Chamber of Commerce Publication No. 600,
or (B) with respect to Standby Letters of Credit, the International Standby
Practices (ISP98), International Chamber of Commerce Publication No. 590, in
either case, including any subsequent revisions thereof approved by a Congress
of the International Chamber of Commerce and adhered to by the applicable
Issuing Lender;

 

35



--------------------------------------------------------------------------------

(vii)    if any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the applicable
Issuing Lender from issuing such Letter of Credit, or any applicable requirement
of law relating to such Issuing Lender or any request or directive (whether or
not having the force of law) from any Governmental Authority with jurisdiction
over such Issuing Lender shall prohibit, or request that such Issuing Lender
refrain from, the issuance, increase or extension of letters of credit generally
or such Letter of Credit in particular or shall impose upon such Issuing Lender
with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which such Issuing Lender is not otherwise compensated
hereunder) not in effect on the Effective Date, or shall impose upon such
Issuing Lender any unreimbursed loss, cost or expense which was not applicable
on the Effective Date and which such Issuing Lender in good faith deems material
to it;

(viii)    if the issuance of such Letter of Credit would violate one or more
policies of the applicable Issuing Lender applicable to letters of credit
generally; provided that, notwithstanding anything herein to the contrary,
(x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines, requirements or directives thereunder or issued in
connection therewith or in the implementation thereof, and (y) all requests,
rules, guidelines, requirements or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed
not to be in effect on the Effective Date for purposes of clause (xi) below,
regardless of the date enacted, adopted, issued or implemented;

(ix)    if Letter of Credit is to be denominated in a currency other than
Dollars;

(x)    if any Lender is at such time a Defaulting Lender hereunder, unless the
applicable Issuing Lender has entered into satisfactory arrangements with the
Borrower or such Lender to eliminate such Issuing Lender’s risk with respect to
such Lender;

(xi)    the proceeds of which would be made available to any Person (A) to fund
any activity or business of or with any Sanctioned Person, or in any country or
territory that, at the time of such funding, is the subject of any Sanctions or
(B) in any manner that would result in a violation of any Sanctions by any party
to this Agreement; or

(xii)    if such Letter of Credit supports the obligations of any Person in
respect of (A) a lease of real property, or (B) an employment contract, in each
case, if the applicable Issuing Lender reasonably determines that the Borrower’s
obligation to reimburse any draws under such Letter of Credit may be limited.

Each Existing Letter of Credit, as of the Effective Date, shall be a Letter of
Credit deemed to have been issued pursuant to the Commitments and shall
constitute a portion of the Letter of Credit Exposure.

(b)    Requesting Letters of Credit. Each Letter of Credit (other than the
Existing Letters of Credit which are deemed issued hereunder) shall be issued
pursuant to a Letter of Credit Application given by the Borrower to the
Administrative Agent and the applicable Issuing Lender by electronic mail or
other writing prior to 9:00 am, Chicago time, at least three (3) Business Days
prior to the proposed date of issuance for the Letter of Credit. Each Letter of
Credit Application shall be fully completed and shall specify the information
required therein, including identifying the Letter of Credit to be amended,
renewed or extended,

 

36



--------------------------------------------------------------------------------

and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with the requirements of this Section), the amount of such
Letter of Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit. If requested by such Issuing Lender, the Borrower also shall submit a
letter of credit application on such Issuing Lender’s standard form in
connection with any request for a Letter of Credit. Each Letter of Credit
Application shall be irrevocable and binding on the Borrower. Subject to the
terms and conditions hereof, such Issuing Lender shall before 2:00 p.m.
(Chicago, Illinois time) on the date of such Letter of Credit Application issue
such Letter of Credit to the beneficiary of such Letter of Credit.
Notwithstanding the foregoing or anything to the contrary contained herein, no
Issuing Lender shall be obligated to issue or modify any Letter of Credit if,
immediately after giving effect thereto, the outstanding Letter of Credit
Exposure in respect of all Letters of Credit issued by such Person and its
Affiliates would exceed such Issuing Lender’s Issuing Lender Sublimit; provided
that any Issuing Lender may agree in its sole discretion and in writing to
issue, amend, renew or extend a Letter of Credit in excess of its Issuing Lender
Sublimit; provided, further that, for the avoidance of doubt, (i) any such
agreement shall not be deemed to increase such Issuing Lender’s Issuing Lender
Sublimit and shall be made on a case-by-case basis without any consideration to
previous agreements pursuant to the first proviso of this sentence with respect
to the applicable Letter of Credit (in the case of an amendment, renewal or
extension) or otherwise, (ii) no Lender’s Revolving Credit Exposure shall exceed
its Commitment, (iii) the Aggregate Revolving Credit Exposure shall not exceed
the Aggregate Commitments and (iv) the Letter of Credit Exposure shall not
exceed the Letter of Credit Maximum Amount. Any Letter of Credit so issued by an
Issuing Lender in excess of its individual Issuing Lender Sublimit then in
effect shall nonetheless constitute a Letter of Credit for all purposes of the
Credit Agreement, and shall not affect the Issuing Lender Sublimit of any other
Issuing Lender, subject to the limitations on the aggregate Letter of Credit
Exposure set forth Section 2.2(a)(i).

(c)    Reimbursements for Letters of Credit; Funding of Participations.

(i)    If an Issuing Lender shall make any Letter of Credit Disbursement in
respect of a Letter of Credit, the Borrower shall reimburse such Letter of
Credit Disbursement by paying to the Administrative Agent an amount equal to
such Letter of Credit Disbursement (i) not later than 11:00 a.m., Chicago time,
on the date that such Letter of Credit Disbursement is made, if the Borrower
shall have received notice of such Letter of Credit Disbursement prior to 9:00
a.m., Chicago time, on such date, or, (ii) if such notice has not been received
by the Borrower prior to such time on such date, then not later than 11:00 a.m.,
Chicago time, on (A) the Business Day that the Borrower receives such notice, if
such notice is received prior to 9:00 a.m., Chicago time, on the day of receipt,
or (B) the Business Day immediately following the day that the Borrower receives
such notice, if such notice is not received prior to such time, on the day of
receipt. Upon the applicable Issuing Lender’s demand for payment under the terms
of a Letter of Credit Application, the Borrower may, with a written notice,
request that the Borrower’s obligations to such Issuing Lender thereunder be
satisfied with the proceeds of an ABR Loan in the same amount (notwithstanding
any minimum size or increment limitations on individual Loans). If the Borrower
does not make such request and does not otherwise make the payments demanded by
such Issuing Lender as required under this Agreement or the Letter of Credit
Application, then the Borrower shall be deemed for all purposes of this
Agreement to have requested such a Loan in the same amount and the transfer of
the proceeds thereof to satisfy the Borrower’s obligations to such Issuing
Lender, and the Borrower hereby unconditionally and irrevocably authorizes,
empowers, and directs the Lenders to make such Loan, to transfer the proceeds
thereof to such Issuing Lender in satisfaction of such obligations, and to
record and otherwise treat such payments as a Loan to the Borrower. The
Administrative Agent and each Lender may record and otherwise treat the making
of such Revolving Borrowings as the making of a Revolving Borrowing to the
Borrower under this Agreement as if requested by the Borrower. Nothing herein is
intended to release any of the

 

37



--------------------------------------------------------------------------------

Borrower’s obligations under any Letter of Credit Application, but only to
provide an additional method of payment therefor. The making of any Revolving
Borrowing under this Section 2.2(c) shall not constitute a cure or waiver of any
Default, other than the payment Default which is satisfied by the application of
the amounts deemed advanced hereunder, caused by the Borrower’s failure to
comply with the provisions of this Agreement or the Letter of Credit
Application.

(ii)    Each Lender (including the Lenders acting as Issuing Lenders) shall,
upon notice from the Administrative Agent that the Borrower has requested or is
deemed to have requested a Loan pursuant to Section 2.2(c)(i) and regardless of
whether (A) the conditions in Section 3.2 have been met, (B) such notice
complies with Section 2.3(b), or (C) a Default exists, make funds available to
the Administrative Agent for the account of the applicable Issuing Lender in an
amount equal to such Lender’s Pro Rata Share of the amount of such Loan not
later than 11:00 a.m., Chicago, Illinois time, on the Business Day specified in
such notice by the Administrative Agent, whereupon each Lender that so makes
funds available shall be deemed to have made a Loan to the Borrower in such
amount. The Administrative Agent shall remit the funds so received to such
Issuing Lender.

(iii)    If any such Lender shall not have so made its Loan available to the
Administrative Agent pursuant to this Section 2.2. such Lender agrees to pay
interest thereon for each day from such date until the date such amount is paid
at the lesser of (A) the Federal Funds Effective Rate for such day for the first
three days and thereafter the interest rate applicable to the Loan and (B) the
Maximum Rate. Whenever, at any time after the Administrative Agent has received
from any Lender such Lender’s Loan, the Administrative Agent receives any
payment on account thereof, the Administrative Agent will pay to such Lender its
participating interest in such amount (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Lender’s Loan
was outstanding and funded), which payment shall be subject to repayment by such
Lender if such payment received by the Administrative Agent is required to be
returned. Each Lender’s obligation to make the Loan pursuant to this Section 2.2
shall be absolute and unconditional and shall not be affected by any
circumstance, including (1) any set-off, counterclaim, recoupment, defense or
other right which such Lender or any other Person may have against any Issuing
Lender, the Administrative Agent or any other Person for any reason whatsoever;
(2) the occurrence or continuance of a Default or the termination of the
Commitments; (3) any breach of this Agreement by any Credit Party or any other
Lender; or (4) any other circumstance, happening or event whatsoever, whether or
not similar to any of the foregoing.

(d)    Participations. Upon the date of the issuance or increase of a Letter of
Credit, the applicable Issuing Lender shall be deemed to have sold to each other
Lender and each other Lender shall have been deemed to have purchased from such
Issuing Lender a participation in the related Letter of Credit Obligations equal
to such Lender’s Pro Rata Share at such date and such sale and purchase shall
otherwise be in accordance with the terms of this Agreement. The applicable
Issuing Lender shall promptly notify each such participant Lender by electronic
mail or telephone of each Letter of Credit issued or increased and the actual
dollar amount of such Lender’s participation in such Letter of Credit.

(e)    Obligations Unconditional. The obligations of the Borrower under this
Agreement in respect of each Letter of Credit shall be unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, notwithstanding the following circumstances:

(i)    any lack of validity or enforceability of any Letter of Credit Documents
or this Agreement, or any term or provision therein or herein;

 

38



--------------------------------------------------------------------------------

(ii)    any amendment or waiver of or any consent to departure from any Letter
of Credit Documents;

(iii)    the existence of any claim, set-off, defense or other right which any
Credit Party may have at any time against any beneficiary or transferee of such
Letter of Credit (or any Persons for whom any such beneficiary or any such
transferee may be acting), any Issuing Lender, any Lender or any other person or
entity, whether in connection with this Agreement, the transactions contemplated
in this Agreement or in any Letter of Credit Documents or any unrelated
transaction;

(iv)    any statement or any other document presented under such Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect to the extent
any Issuing Lender would not be liable therefor pursuant to Section 2.2(g);

(v)    payment by any Issuing Lender under such Letter of Credit against
presentation of a draft or certificate which does not comply with the terms of
such Letter of Credit; or

(vi)    any other event or circumstance whatsoever, whether or not similar to
any of the foregoing, that might, but for the provisions of this Section 2.2(e),
constitute a legal or equitable discharge of, or provide a right of setoff
against, the Borrower’s obligations hereunder;

provided, however, that nothing contained in this paragraph (e) shall be deemed
to constitute a waiver of any remedies of the Borrower in connection with the
Letters of Credit.

(f)    Prepayments of Letters of Credit. In the event that any Letter of Credit
shall be outstanding or shall be drawn and not reimbursed on or prior to the
fifth Business Day prior to the Scheduled Maturity Date, the Borrower shall pay
to the Administrative Agent an amount equal to 105% of the Letter of Credit
Exposure allocable to such Letter of Credit, such amount to be due and payable
on the fifth Business Day prior to the Scheduled Maturity Date, and to be held
in the Cash Collateral Account and applied in accordance with paragraph
(h) below.

(g)    Liability of Issuing Lenders. The Borrower assumes all risks of the acts
or omissions of any beneficiary or transferee of any Letter of Credit with
respect to its use of such Letter of Credit. None of the Administrative Agent,
the Lenders, nor any Issuing Lender nor any of their Related Parties shall have
any liability or responsibility by reason of or in connection with:

(i)    the issuance or transfer of any Letter of Credit or any payment or
failure to make any payment thereunder (irrespective of any of the circumstances
referred to in the preceding sentence) any error, omission, interruption, loss
or delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder);

(ii)    any error in interpretation of technical terms or any consequence
arising from causes beyond the control of any Issuing Lender;

(iii)    the use which may be made of any Letter of Credit or any acts or
omissions of any beneficiary or transferee in connection therewith;

(iv)    the validity, sufficiency or genuineness of documents, or of any
endorsement thereon, even if such documents should prove to be in any or all
respects invalid, insufficient, fraudulent or forged (including, for the
avoidance of doubt, in connection with the Administrative

 

39



--------------------------------------------------------------------------------

Agent’s reliance on any Electronic Signature transmitted by telecopy, emailed
pdf. or any other electronic means that reproduces an image of an actual
executed signature page);

(v)    payment by any Issuing Lender against presentation of documents which do
not comply with the terms of a Letter of Credit, including failure of any
documents to bear any reference or adequate reference to the relevant Letter of
Credit; or

(vi)    any other circumstances whatsoever in making or failing to make payment
under any Letter of Credit (including any Issuing Lender’s own negligence),

except that the Borrower shall have a claim against an Issuing Lender, and such
Issuing Lender shall be liable to, and shall promptly pay to, the Borrower, to
the extent of any direct, as opposed to consequential, damages suffered by the
Borrower which the Borrower proves were caused by (A) such Issuing Lender’s
willful misconduct or gross negligence in determining whether documents
presented under a Letter of Credit comply with the terms of such Letter of
Credit or (B) such Issuing Lender’s willful failure to make lawful payment under
any Letter of Credit after the presentation to it of a draft and certificate
strictly complying with the terms and conditions of such Letter of Credit. The
parties hereto expressly agree that, in the absence of gross negligence or
willful misconduct on the part of an Issuing Lender (as finally determined by a
court of competent jurisdiction), such Issuing Lender shall be deemed to have
exercised care in each such determination. In furtherance and not in limitation
of the foregoing, such Issuing Lender may either accept and make payment upon
documents that appear on their face to be in substantial compliance with the
terms of a Letter of Credit, without responsibility for further investigation,
regardless of any notice or information to the contrary, or refuse to accept and
make payment upon such documents if such documents are not in strict compliance
with the terms of such Letter of Credit.

(h)    Cash Collateral Account.

(i)    If the Borrower is required to deposit funds in the Cash Collateral
Account pursuant to Sections 2.2(a)(ii), 2.2(f), 2.2(h)(iv), 2.2(i), 2.4(c),
2.14, or 7.2(b) or any other provision under this Agreement, then the Borrower
and the Administrative Agent shall establish the Cash Collateral Account (which
may be a Cash Collateral Account under the Existing Credit Agreement) and the
Borrower shall execute any documents and agreements, including the
Administrative Agent’s standard form assignment of deposit accounts, that the
Administrative Agent requests in connection therewith to establish the Cash
Collateral Account and grant the Administrative Agent an Acceptable Security
Interest in such account and the funds therein. The Borrower hereby pledges to
the Administrative Agent and grants the Administrative Agent a security interest
in the Cash Collateral Account, whenever established, and all funds held in the
Cash Collateral Account from time to time, and all proceeds thereof as security
for the payment of the Secured Obligations.

(ii)    Funds held in the Cash Collateral Account shall be held as cash
collateral for obligations with respect to Letters of Credit and promptly
applied by the Administrative Agent at the request of the Issuing Lenders to any
reimbursement or other obligations under Letters of Credit that exist or occur.
To the extent that any surplus funds are held in the Cash Collateral Account
above the Letter of Credit Exposure during the existence of an Event of Default
the Administrative Agent may (A) hold such surplus funds in the Cash Collateral
Account as cash collateral for the Secured Obligations or (B) apply such surplus
funds to any Secured Obligations in any manner directed by the Required Lenders.
If no Default exists, the Administrative Agent shall release any surplus funds
held in the Cash Collateral Account above the Letter of Credit Exposure to the
Borrower at the Borrower’s written request.

 

40



--------------------------------------------------------------------------------

(iii)    Funds held in the Cash Collateral Account may be invested in Liquid
Investments maintained with, and under the sole dominion and control of, the
Administrative Agent or in another investment if mutually agreed upon by the
Borrower and the Administrative Agent, but the Administrative Agent shall have
no obligation to make any investment of the funds therein. The Administrative
Agent shall exercise reasonable care in the custody and preservation of any
funds held in the Cash Collateral Account and shall be deemed to have exercised
such care if such funds are accorded treatment substantially equivalent to that
which the Administrative Agent accords its own property, it being understood
that the Administrative Agent shall not have any responsibility for taking any
necessary steps to preserve rights against any parties with respect to any such
funds.

(iv)    If any Event of Default shall occur and be continuing, on the Business
Day that the Borrower receives notice from the Administrative Agent or the
Required Lenders (or, if the maturity of the Loans has been accelerated, the
Required Lenders) demanding the deposit of cash collateral pursuant to this
paragraph, the Borrower shall (A) establish a deposit account with the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Lenders (the “Cash Collateral Account”), (B) execute any
documents and agreements, including the Administrative Agent’s standard form
assignment of deposit accounts, that the Administrative Agent requests in
connection therewith to establish the Cash Collateral Account and grant the
Administrative Agent an Acceptable Security Interest in such account and the
funds therein including and (C) deposit into the Cash Collateral Account an
amount in cash equal to 105% of the amount of the Letter of Credit Exposure as
of such date plus accrued and unpaid interest thereon; provided that the
obligation to deposit such cash collateral shall become effective immediately.
Such deposit shall be held by the Administrative Agent as collateral for the
payment and performance of the Secured Obligations. The Administrative Agent
shall have exclusive dominion and control, including the exclusive right of
withdrawal, over the Cash Collateral Account and the Borrower hereby grants the
Administrative Agent a security interest in the Cash Collateral Account and all
money or other assets on deposit therein or credited thereto. Other than any
interest earned on the investment of such deposits, which investments shall be
made at the option and sole discretion of the Administrative Agent and at the
Borrower’s risk and expense, such deposits shall not bear interest. Interest or
profits, if any, on such investments shall accumulate in the Cash Collateral
Account. Moneys in the Cash Collateral Account shall be applied by the
Administrative Agent to reimburse one or both Issuing Lenders for Letter of
Credit Disbursements for which it has not been reimbursed and, to the extent not
so applied, shall be held for the satisfaction of the reimbursement obligations
of the Borrower for the Letter of Credit Exposure at such time or, if the
maturity of the Loans has been accelerated (but subject to the consent of the
Required Lenders), be applied to satisfy other Secured Obligations. If the
Borrower is required to provide an amount of cash collateral hereunder as a
result of the occurrence of an Event of Default, such amount (to the extent not
applied as aforesaid) shall be returned to the Borrower within three
(3) Business Days after all such Events of Default have been cured or waived as
confirmed in writing by the Administrative Agent. The Administrative Agent shall
exercise reasonable care in the custody and preservation of any funds held in
the Cash Collateral Account and shall be deemed to have exercised such care if
such funds are accorded treatment substantially equivalent to that which the
Administrative Agent accords its own property, it being understood that the
Administrative Agent shall not have any responsibility for taking any necessary
steps to preserve rights against any parties with respect to any such funds.

(v)    Notwithstanding the foregoing or anything to the contrary contained
herein, so long as (A) no Default has occurred and is continuing and
(B) Availability exceeds $1,000,000 for the immediately preceding twenty-eight
(28) consecutive days, then subject to Borrower’s delivery of a pro forma
Borrowing Base Certificate, Borrower may request that Eligible Cash in an amount
equal to the lowest amount by which Availability exceeded $1,000,000 in the
immediately

 

41



--------------------------------------------------------------------------------

preceding twenty-eight (28) consecutive days be transferred to another
Controlled Account of the Credit Parties that is not fully-blocked, it being
understood that upon such transfer, Eligible Cash shall be reduced by the amount
of such transferred cash. Upon such request, the Administrative Agent shall
promptly transfer such cash as directed by the Borrower.

(i)    Defaulting Lender. If, at any time, a Defaulting Lender exists hereunder,
then, at the request of the Issuing Lenders subject to Section 2.14(c), the
Borrower shall deposit funds with Administrative Agent into the Cash Collateral
Account an amount equal to such Defaulting Lender’s Pro Rata Share of the Letter
of Credit Exposure.

(j)    Letters of Credit Issued for Guarantors or any Subsidiary.
Notwithstanding that a Letter of Credit issued or outstanding hereunder is in
support of any obligations of, or is for the account of, a Guarantor or any
Subsidiary, the Borrower shall be obligated to reimburse any Issuing Lender
hereunder for any and all drawings under such Letter of Credit issued hereunder
by any Issuing Lender. The Borrower hereby acknowledges that the issuance of
Letters of Credit for the account of any Guarantor, the Borrower or any
Subsidiary inures to the benefit of the Borrower, and that the Borrower’s
business (indirectly or directly) derives substantial benefits from the
businesses of such other Persons.

(k)    Disbursement Procedures. The applicable Issuing Lender shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. Such Issuing Lender shall promptly
notify the Administrative Agent and the Borrower by telephone (confirmed by
facsimile) of such demand for payment and whether such Issuing Lender has made
or will make an Letter of Credit Disbursement thereunder; provided that any
failure to give or delay in giving such notice shall not relieve the Borrower of
its obligation to reimburse such Issuing Lender and the Lenders with respect to
any such Letter of Credit Disbursement.

(l)    Interim Interest. If any Issuing Lender shall make any Letter of Credit
Disbursement, then, unless the Borrower shall reimburse such Letter of Credit
Disbursement in full on the date such Letter of Credit Disbursement is made, the
unpaid amount thereof shall bear interest, for each day from and including the
date such Letter of Credit Disbursement is made to but excluding the date that
the Borrower reimburses such Letter of Credit Disbursement, at the rate per
annum then applicable to ABR Loans and such interest shall be due and payable on
the date when such reimbursement is payable; provided that, if the Borrower
fails to reimburse such Letter of Credit Disbursement when due pursuant to
Section 2.2(c), then Section 2.7(d) shall apply. Interest accrued pursuant to
this paragraph shall be for the account of such Issuing Lender, except that
interest accrued on and after the date of payment by any Lender pursuant to
Section 2.2(c) to reimburse such Issuing Lender shall be for the account of such
Lender to the extent of such payment.

Section 2.3.    Loans.

(a)    Generally.

(i)    Each Loan shall be made as part of a Revolving Borrowing consisting of
Loans made by the Lenders ratably in accordance with their respective
Commitments. The failure of any Lender to make any Loan required to be made by
it shall not relieve any other Lender of its obligations hereunder; provided
that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.

(ii)    Subject to Section 2.16, each Revolving Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request in
accordance herewith. Each Lender at its option may make any Eurodollar Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of the Borrower to repay such Loan in accordance with the terms of this
Agreement.

 

42



--------------------------------------------------------------------------------

(iii)    Each Revolving Borrowing shall (i) if comprised of ABR Loans be in an
aggregate amount not less than $500,000 and in integral multiples of $50,000 in
excess thereof; provided that an ABR Revolving Borrowing may be in an aggregate
amount that is equal to the entire unused balance of the Loan Limit or that is
required to finance the reimbursement of an Letter of Credit Disbursement as
contemplated by Section 2.2(c)(i), (ii) at the commencement of each Interest
Period for any Eurodollar Revolving Borrowing, if comprised of Eurodollar Loans
be in an aggregate amount not less than $1,000,000 and in integral multiples of
$500,000 in excess thereof, and (iii) consist of Loans of the same Type made on
the same day by the Lenders ratably according to their respective Commitments.
Revolving Borrowings of more than one Type may be outstanding at the same time;
provided that there shall not at any time be more than a total of seven
(7) Eurodollar Revolving Borrowings outstanding.

(iv)    Notwithstanding any other provision of this Agreement, the Borrower
shall not be entitled to request, or to elect to convert or continue, any
Revolving Borrowing if the Interest Period requested with respect thereto would
end after the Maturity Date.

(b)    Notice. Each Revolving Borrowing, shall be made pursuant to the
applicable Notice of Borrowing submitted by the Borrower to the Administrative
Agent not later than (i) 10:00 a.m. (Chicago, Illinois time) on the third
Business Day before the date of the proposed Revolving Borrowing, in the case of
a Eurodollar Loan or (ii) 10:00 a.m. (Chicago, Illinois time) on the Business
Day on the date of the proposed Revolving Borrowing, in the case of a ABR Loan,
by the Borrower to the Administrative Agent, which shall give to each Lender
prompt notice of such proposed Revolving Borrowing, by electronic mail. Each
Notice of Borrowing shall be submitted by electronic mail, specifying (A) the
requested date of such Revolving Borrowing, which shall be a Business Day,
(B) the requested Type of Loans comprising such Revolving Borrowing, (C) the
aggregate amount of such Revolving Borrowing, (D) if such Revolving Borrowing is
to be comprised of Eurodollar Loans, the requested Interest Period to be
applicable to each such Loan, which shall be a period contemplated by the
definition of the term “Interest Period”, and (E) that the intended use of
proceeds of such Borrowing are in accordance with the Budget. Each Lender shall,
before 12:00 p.m. (Chicago, Illinois time) on the date of such Revolving
Borrowing (or, in the case of Revolving Borrowings on the Effective Date, 2:00
p.m. (Chicago, Illinois time)), make available for the account of its applicable
Lending Office to the Administrative Agent at its address referred to in
Section 9.9 or such other location as the Administrative Agent may specify by
notice to the Lenders, solely by wire transfer of immediately available funds,
such Lender’s Pro Rata Share of such Revolving Borrowing. After the
Administrative Agent’s receipt of such funds and upon fulfillment of the
applicable conditions set forth in Article 3, except in respect of the
provisions of this Agreement covering the reimbursement of Letters of Credit,
the Administrative Agent will make such Loans available to the Borrower by
promptly crediting the funds so received in the aforesaid account of the
Administrative Agent to an account of the Borrower maintained with the
Administrative Agent in Houston, Texas and designated by the Borrower in the
applicable Notice of Borrowing; provided that ABR Loans made to finance the
reimbursement of an Letter of Credit Disbursement as provided in Section 2.2(c)
shall be remitted by the Administrative Agent to the applicable Issuing Lender.

(c)    Conversions and Continuations. In order to elect to Convert or continue a
Loan under this paragraph, the Borrower shall deliver an irrevocable Notice of
Continuation or Conversion to the Administrative Agent at the Administrative
Agent’s office no later than 11:00 a.m. (Chicago, Illinois time) (i) on the
Business Day before the date of the proposed conversion date in the case of a
Conversion to a ABR Loan and (ii) at least three Business Days in advance of the
proposed Conversion or continuation date in the case of a Conversion to, or a
continuation of, a Eurodollar Loan. Each such Notice of Continuation

 

43



--------------------------------------------------------------------------------

or Conversion shall be in writing or by electronic mail, specifying (A) the
requested Conversion or continuation date (which shall be a Business Day), (B)
the amount and Type of the Loan to be Converted or continued, (C) whether a
Conversion or continuation is requested and, if a Conversion, into what Type of
Loan, and (D) in the case of a Conversion to, or a continuation of, a Eurodollar
Loan, the requested Interest Period. Promptly after receipt of a Notice of
Conversion or Continuation under this paragraph, the Administrative Agent shall
provide each Lender with a copy thereof and, in the case of a Conversion to or a
continuation of a Eurodollar Loan, notify each Lender of the applicable interest
rate under Section 2.7(b). The portion of Loans comprising part of the same
Revolving Borrowing that are Converted to Loans of another Type shall constitute
a new Revolving Borrowing. If the Borrower fails to deliver a timely Notice of
Continuation or Conversion with respect to a Eurodollar Revolving Borrowing
prior to the end of the Interest Period applicable thereto, then, unless such
Revolving Borrowing is repaid as provided herein, at the end of such Interest
Period such Revolving Borrowing shall be converted to an ABR Revolving
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Borrower, then, so long as an Event of
Default is continuing (i) no outstanding Revolving Borrowing may be converted to
or continued as a Eurodollar Revolving Borrowing and (ii) unless repaid, each
Eurodollar Revolving Borrowing shall be converted to an ABR Revolving Borrowing
at the end of the Interest Period applicable thereto.

(d)    Certain Limitations.

(i)    Notwithstanding anything in paragraphs (a) and (b) above, at no time
shall there be more than seven Interest Periods applicable to outstanding
Eurodollar Loans;

(ii)    the Borrower may not select Eurodollar Loans for any Revolving Borrowing
at any time when an Event of Default has occurred and is continuing;

(iii)    if any Lender shall notify the Administrative Agent that any Change in
Law makes it unlawful, or that any central bank or other Governmental Authority
asserts that it is unlawful, for such Lender or its applicable Lending Office to
perform its obligations under this Agreement to make Eurodollar Loans or to fund
or maintain Eurodollar Loans, (A) the obligation of such Lender to make such
Eurodollar Loan as part of the requested Revolving Borrowing or for any
subsequent Revolving Borrowing shall be suspended until such Lender shall notify
the Borrower that the circumstances causing such suspension no longer exist and
such Lender’s portion of such requested Revolving Borrowing or any subsequent
Revolving Borrowing of Eurodollar Loans shall be made in the form of a ABR Loan,
and (B) such Lender agrees to use commercially reasonable efforts (consistent
with its internal policies and legal and regulatory restrictions) to designate a
different Lending Office if the making of such designation would avoid the
effect of this paragraph and would not, in the reasonable judgment of such
Lender, be otherwise disadvantageous to such Lender;

(iv)    if the Required Lenders shall notify the Administrative Agent that the
LIBO Rate for Eurodollar Loans comprising such Revolving Borrowing will not
adequately reflect the cost to such Lenders of making or funding their
respective Eurodollar Loans, as the case may be, for such Revolving Borrowing,
the right of the Borrower to select Eurodollar Loans for such Revolving
Borrowing or for any subsequent Revolving Borrowing shall be suspended until the
Administrative Agent shall notify the Borrower and the Lenders that the
circumstances causing such suspension no longer exist, and each Loan comprising
such Revolving Borrowing shall be an ABR Loan; and

(v)    if the Borrower shall fail to select the duration or continuation of any
Interest Period for any Eurodollar Loans in accordance with the provisions
contained in the definition of Interest Period in Section 1.1 and paragraph
(b) above, the Administrative Agent will forthwith so notify the Borrower and
the Lenders and such Loans will be made available to the Borrower on the date of
such Revolving Borrowing as Eurodollar Loans with an Interest Period duration of
one month or, in the case of continuation of an existing Loan, Convert into ABR
Loans.

 

44



--------------------------------------------------------------------------------

(e)    Notices Irrevocable. Each Notice of Borrowing and Notice of Continuation
or Conversion delivered by the Borrower hereunder, including its deemed request
for borrowing made under Section 2.2(c), shall be irrevocable and binding on the
Borrower.

(f)    Administrative Agent Reliance. Unless the Administrative Agent shall have
received notice from a Lender prior to the proposed date of any Revolving
Borrowing that such Lender will not make available to the Administrative Agent
such Lender’s share of such Revolving Borrowing, the Administrative Agent may
assume that such Lender has made such share available on such date in accordance
with this Section and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Revolving Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (i) in the case of such Lender, the greater of the
NYFRB Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation or (ii) in the case of the
Borrower, the interest rate applicable to ABR Loans. If such Lender pays such
amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Revolving Borrowing.

Section 2.4.    Prepayments.

(a)    Right to Prepay; Ratable Prepayment. The Borrower shall have no right to
prepay any principal amount of any Loan except as provided in this Section 2.4
and all notices given pursuant to this Section 2.4 shall, except as provided in
this Section 2.4, be irrevocable and binding upon the Borrower. Each payment of
any Loan pursuant to this Section 2.4 shall be made in a manner such that all
Loans comprising part of the same Revolving Borrowing are paid in whole or
ratably in part other than Loans owing to a Defaulting Lender as provided in
Section 2.14.

(b)    Optional. The Borrower may elect to prepay any of the Loans without
penalty or premium except as set forth in Section 2.9 and after giving by 10:00
a.m. (Chicago, Illinois time) (i) in the case of Eurodollar Loans, at least
three Business Days’ or (ii) in case of ABR Loans, one Business Day’s prior
written notice to the Administrative Agent stating the proposed date and
aggregate principal amount of such prepayment. Each such notice shall be
irrevocable and shall specify the prepayment date and the principal amount of
each Revolving Borrowing or portion thereof to be prepaid. Notwithstanding the
foregoing, the Borrower may (subject to payment to the Lenders of any applicable
amounts under Section 2.9 hereof) rescind or postpone any notice to prepay any
Loans if such repayment would have resulted from a refinancing of this
Agreement, which refinancing shall not be consummated or shall otherwise be
delayed. Promptly following receipt of any such notice relating to a Revolving
Borrowing, the Administrative Agent shall advise the Lenders of the contents
thereof. Each prepayment of a Revolving Borrowing shall be applied ratably to
the Loans included in the prepaid Revolving Borrowing. Prepayments shall be
accompanied by accrued interest to the extent required by Section 2.7 and any
break funding payments required by Section 2.9. If any such notice is given, the
Borrower shall prepay Loans comprising part of the same Revolving Borrowing in
whole or ratably in part in an aggregate principal amount equal to the amount
specified in such notice, together with accrued interest to the date of such
prepayment on the principal amount prepaid and amounts, if any, required to be
paid pursuant to Section 2.9 as a result of such prepayment being made on such
date; provided that (A) each optional prepayment of Eurodollar Loans shall be in
a minimum amount not less than $500,000 and in multiple integrals of $100,000 in
excess thereof

 

45



--------------------------------------------------------------------------------

and (B) each optional prepayment of ABR Loans shall be in a minimum amount not
less than $500,000 and in multiple integrals of $50,000 in excess thereof.
Notwithstanding the foregoing, the Borrower may (subject to payment to the
Lenders of any applicable amounts under Section 2.9 hereof) rescind or postpone
any notice of prepayment under this Section 2.4(b) if such prepayment would have
resulted from a refinancing of this Agreement, which refinancing shall not be
consummated or shall otherwise be delayed.

(c)    Mandatory.

(i)    On any date that (A)(1) the sum of the outstanding principal amount of
all Loans plus the Letter of Credit Exposure exceeds (2) the Facility Limit or
(B)(1) thee sum of the principal amount of all Loans exceeds (2) the Loan Limit,
as notified to the Borrower by the Administrative Agent (with such calculation
set forth in reasonable detail which shall be conclusive absent manifest error),
the Borrower shall, within one Business Day, to the extent of such excess, first
prepay to the Lenders on a pro rata basis the outstanding principal amount of
the Loans, and second make deposits into the Cash Collateral Account to provide
cash collateral in the amount of such excess for the Letter of Credit Exposure.

(ii)    If any Credit Party receives any Net Cash Proceeds in respect of any
Prepayment Event, then the Borrower shall, no later than three Business Days
following the receipt thereof, apply (A) in respect of any sale, transfer or
other disposition of ABL Priority Collateral or receipt of Net Cash Proceeds in
connection with a Casualty Event involving ABL Priority Collateral, an amount
equal to 100% of such Net Cash Proceeds first to prepay to the Lenders on a pro
rata basis the outstanding principal amount of the Loans, and second to make
deposits into the Cash Collateral Account to provide cash collateral up to the
amount of such Letter of Credit Exposure and, in each case, if any such ABL
Priority Collateral was included in the calculation of the Borrowing Base, the
Borrower shall deliver a Borrowing Base Certificate including pro forma
adjustments for such sale and/or Casualty Event concurrently with the making of
any prepayment required by this Section 2.4(c)(ii) and (B) in respect of any
other Prepayment Event, an amount equal to 100% of such Net Cash Proceeds that
were not used to prepay the DIP Term Loan Facility.

(d)    Interest; Costs. Each prepayment pursuant to this Section 2.4 shall be
accompanied by accrued interest on the amount prepaid to the date of such
prepayment and amounts, if any, required to be paid pursuant to Section 2.9 as a
result of such prepayment being made on such date.

Section 2.5.    Repayment of Loans; Evidence of Debt.

(a)    The Borrower hereby unconditionally promises to (i) pay to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Loan on the Maturity Date and (ii) and the cash collateralize all
outstanding Letters of Credit in an amount equal to 105% of the Letter of Credit
Exposure for such Letters of Credit and subject to documentation reasonably
satisfactory to the Issuing Lenders on the Maturity Date. Upon the Maturity Date
of any of the Secured Obligations under this Agreement or any of the other
Credit Documents, the Lenders shall be entitled to immediate payment and cash
collateralization of such Secured Obligations without further application to or
order of the Bankruptcy Court.

(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

 

46



--------------------------------------------------------------------------------

(c)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Type thereof and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder
for the account of the Lenders and each Lender’s share thereof.

(d)    The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section 2.5 shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Loans in accordance with the terms of this Agreement.

Section 2.6.    Fees.

(a)    Commitment Fees. The Borrower agrees to pay to the Administrative Agent
for the account of each Lender a facility fee, which shall accrue at the rate of
0.50% per annum on the daily amount of the aggregate Unused Commitment of each
Lender (determined for each calendar month as of the end of each such calendar
month) during the period from and including the Effective Date to but excluding
the date on which such Commitment terminates; provided that, if such Lender
continues to have any Revolving Credit Exposure after its Commitment terminates,
then such facility fee shall continue to accrue on the daily amount of such
Lender’s Revolving Credit Exposure from and including the date on which its
Commitment terminates to but excluding the date on which such Lender ceases to
have any Revolving Credit Exposure. Facility fees accrued through and including
the last day of each calendar month shall be payable in arrears commencing, with
respect to such fees accrued through and including the last day of the first
calendar month ending after the Effective Date, on the first Business Day of
each calendar month and on the date on which the Commitments terminate; provided
that any facility fees accruing after the date on which the Commitments
terminate shall be payable on demand. All facility fees shall be computed on the
basis of a year of 360 days and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).

(b)    Fees for Letters of Credit. The Borrower agrees to pay (i) to the
Administrative Agent for the account of each Lender a participation fee with
respect to its participations in Letters of Credit, which shall accrue at the
same Applicable Margin used to determine the interest rate applicable to
Eurodollar Loans on the average daily amount of such Lender’s Letter of Credit
Exposure (excluding any portion thereof attributable to unreimbursed Letter of
Credit Disbursements) during the period from and including the Effective Date to
but excluding the later of the date on which such Lender’s Commitment terminates
and the date on which such Lender ceases to have any Letter of Credit Exposure,
and (ii) to the applicable Issuing Lender (A) a fronting fee to be agreed by the
Borrower and the applicable Issuing Lender on the face amount of each Letter of
Credit issued by such Issuing Lender, together with (B) the applicable Issuing
Lender’s standard documentary, processing, administrative, issuance, amendment
and negotiation fees in connection with Letters of Credit, during the period
from and including the Effective Date to but excluding the later of the date of
termination of the Commitments and the date on which there ceases to be any
Letter of Credit Exposure, as well as such Issuing Lender’s standard fees with
respect to the renewal or extension of any Letter of Credit or processing of
drawings thereunder. Participation fees and fronting fees accrued through and
including the last day of each calendar month shall be payable in arrears
commencing, with respect to such fees accrued through and including the last day
of the first calendar month ending after the Effective Date, on the first
Business Day of each calendar month; provided that all such fees shall be
payable on the date on which the Commitments terminate and any such fees
accruing after the date on which the Commitments terminate shall be payable on
demand. Any other fees payable to the any Issuing Lender pursuant to this
paragraph shall be payable within 10 days after demand. All participation fees
and fronting fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).

 

47



--------------------------------------------------------------------------------

(c)    All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to any Issuing Lender, as the
case may be) for distribution, in the case of facility fees and participation
fees, to the Lenders. Fees paid shall not be refundable under any circumstances.

(d)    Fee Letter. The Borrower agrees to pay the fees as set forth in the Fee
Letter.

Section 2.7.    Interest.

(a)    ABR Loans. Each ABR Loan shall bear interest at the Alternate Base Rate
in effect from time to time plus the Applicable Margin for ABR Loans for such
period. The Borrower shall pay to Administrative Agent for the ratable account
of each Lender all accrued but unpaid interest on such Lender’s Loans which are
ABR Loans on the applicable Interest Payment Date.

(b)    Eurodollar Loans. Each Eurodollar Loan shall bear interest during its
Interest Period equal to at all times the LIBO Rate for such Interest Period
plus the Applicable Margin for Eurodollar Loans for such period. The Borrower
shall pay to the Administrative Agent for the ratable account of each Lender all
accrued but unpaid interest on each of such Lender’s Eurodollar Loans on the
applicable Interest Payment Date.

(c)    [Reserved].

(d)    Default Rate. Notwithstanding the foregoing, (i) upon the occurrence and
during the continuance of an Event of Default, all Obligations shall bear
interest, after as well as before judgment, at the Default Rate. Interest
accrued pursuant to this Section 2.7(d) and all interest accrued but unpaid on
or after the Maturity Date shall be due and payable on demand, and if no express
demand is made, then due and payable on the otherwise required interest payment
dates hereunder.

Section 2.8.    Illegality. If any Lender shall notify the Borrower that any
Change in Law makes it unlawful, or that any central bank or other Governmental
Authority asserts that it is unlawful, for such Lender or its applicable Lending
Office to perform its obligations under this Agreement to make, maintain, or
fund any Eurodollar Loans of such Lender then outstanding hereunder, (a) all
Eurodollar Loans of such Lender that are then the subject of any Notice of
Borrowing and that cannot be lawfully funded shall be funded as ABR Loans of
such Lender, (b) all Eurodollar Loans of such Lender shall be Converted
automatically to ABR Loans of such Lender on the respective last days of the
then current Interest Periods with respect to such Eurodollar Loans or within
such earlier period as required by such change in circumstances, and (c) the
right of the Borrower to select Eurodollar Loans from such Lender for any
subsequent Revolving Borrowing shall be suspended until such Lender shall notify
the Borrower that the circumstances causing such suspension no longer exist.
Each Lender agrees to use commercially reasonable efforts (consistent with its
internal policies and legal and regulatory restrictions) to designate a
different Lending Office if the making of such designation would avoid the
effect of this paragraph and would not, in the reasonable judgment of such
Lender, be otherwise disadvantageous to such Lender.

Section 2.9.    Breakage Costs. In the event of (a) the payment of any principal
of any Eurodollar Loan other than on the last day of an Interest Period
applicable thereto (including as a result of an Event of Default), (b) the
conversion of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert, continue or
prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under

 

48



--------------------------------------------------------------------------------

Section 2.4(b) and is revoked in accordance therewith) or (d) the assignment of
any Eurodollar Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrower pursuant to Section 2.13, then,
in any such event, the Borrower shall compensate each Lender for the loss, cost
and expense attributable to such event. In the case of a Eurodollar Loan, such
loss, cost or expense to any Lender shall be deemed to include an amount
determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate that would have been applicable to
such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for dollar deposits of a
comparable amount and period from other banks in the eurodollar market. A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.

Section 2.10.    Increased Costs.

(a)    Eurodollar Loans. If any Change in Law shall:

(i)    impose, modify or deem applicable any reserve, special deposit, liquidity
or similar requirement (including any compulsory loan requirement, insurance
charge or other assessment) against assets of, deposits with or for the account
of, or credit extended by, any Lender (except any such reserve requirement
reflected in the Adjusted LIBO Rate) or Issuing Lender;

(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Connection Income Taxes and (C) Taxes described in Clauses (b) through (d)
of the definition of Excluded Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

(iii)    impose on any Lender or Issuing Lender or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Loans made by such Lender or any Letter of Credit or participation therein;
or

(iv)    impose on financial institutions generally, including such Lender (or
its applicable Lending Office), or on the London interbank market any other
condition affecting this Agreement or its Revolving Notes or any of such
extensions of credit or liabilities or commitments;

(v)    and the result of any of the foregoing shall be to increase the cost to
such Lender or such other Recipient of making, continuing, converting or
maintaining any Loan (or of maintaining its obligation to make any such Loan) or
to increase the cost to such Lender, such Issuing Lender or such other Recipient
of participating in, issuing or maintaining any Letter of Credit or to reduce
the amount of any sum received or receivable by such Lender, such Issuing Lender
or such other Recipient hereunder (whether of principal, interest or otherwise),
then the Borrower will pay to such Lender, such Issuing Lender or such other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, such Issuing Lender or such other Recipient, as the case
may be, for such additional costs incurred or reduction suffered.

(b)    Capital Adequacy. If any Lender or Issuing Lender determines that any
Change in Law regarding capital or liquidity requirements has or would have the
effect of reducing the rate of return on such Lender’s or Issuing Lender’s
capital or on the capital of such Lender’s or Issuing Lender’s holding

 

49



--------------------------------------------------------------------------------

company, if any, as a consequence of this Agreement or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by such Issuing Lender, to a level below that which such Lender or
Issuing Lender or such Lender’s or Issuing Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
Issuing Lender’s policies and the policies of such Lender’s or Issuing Lender’s
holding company with respect to capital adequacy and liquidity), then from time
to time the Borrower will pay to such Lender or Issuing Lender, as the case may
be, such additional amount or amounts as will compensate such Lender or Issuing
Lender or such Lender’s or Issuing Lender’s holding company for any such
reduction suffered.

(c)    Mitigation. Each Lender shall promptly notify the Borrower and the
Administrative Agent of any event of which it has knowledge, occurring after the
date hereof, which will entitle such Lender to compensation pursuant to this
Section 2.10 and will designate a different Lending Office if such designation
will avoid the need for, or reduce the amount of, such compensation and will
not, in the reasonable judgment of such Lender, be otherwise disadvantageous to
it and the Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation. Any Lender
claiming compensation under this Section 2.10 shall furnish to the Borrower and
the Administrative Agent a statement setting forth the additional amount or
amounts to be paid to it hereunder which shall be determined by such Lender in
good faith and which shall be conclusive in the absence of manifest error. In
determining such amount, such Lender may use any reasonable averaging and
attribution methods.

(d)    Delay in Requests. Failure or delay on the part of any Lender or Issuing
Lender to demand compensation pursuant to this Section 2.10 shall not constitute
a waiver of such Lender’s or such Issuing Lender’s right to demand such
compensation, provided that the Borrower shall not be required to compensate a
Lender or Issuing Lender pursuant to this Section 2.10 for any increased costs
incurred or reductions suffered more than 180 days prior to the date that such
Lender or Issuing Lender, as the case may be, notifies the Borrower and the
Administrative Agent of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s or Issuing Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the 180-day period referred
to above shall be extended to include the period of retroactive effect thereof).

(e)    A certificate of a Lender or Issuing Lender setting forth the amount or
amounts necessary to compensate such Lender or Issuing Lender or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section 2.10 shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender or Issuing Lender, as the
case may be, the amount shown as due on any such certificate within 10 days
after receipt thereof.

Section 2.11.    Payments and Computations.

(a)    Payments. All payments of principal, interest, and other amounts to be
made by the Borrower under this Agreement and other Credit Documents shall be
made to the Administrative Agent in Dollars and in immediately available funds,
without setoff, deduction, or counterclaim; provided that, the Borrower may
setoff amounts owing to any Lender that is at such time a Defaulting Lender
against Loans that such Defaulting Lender failed to fund to the Borrower under
this Agreement (the “Unfunded Loans”) so long as (i) the Borrower shall have
delivered prior written notice of such setoff to the Administrative Agent and
such Defaulting Lender, (ii) the Loans made by the Non-Defaulting Lenders as
part of the original Revolving Borrowing to which the Unfunded Loans applied
shall still be outstanding, (iii) if such Defaulting Lender failed to fund Loans
under more than one Revolving Borrowing, such setoff shall be applied in a
manner satisfactory to the Administrative Agent, and (iv) upon the application
of such setoff, the Unfunded Loans shall be deemed to have been made by such
Defaulting Lender on the effective date of such setoff.

 

50



--------------------------------------------------------------------------------

(b)    Payment Procedures. The Borrower shall make each payment under this
Agreement and under the Revolving Notes not later than 1:00 p.m. (Chicago,
Illinois time) on the day when due in Dollars to the Administrative Agent at the
location referred to in the Revolving Notes (or such other location as the
Administrative Agent shall designate in writing to the Borrower) in same day
funds. The Administrative Agent will promptly thereafter, and in any event prior
to the close of business on the day any timely payment is made, cause to be
distributed like funds relating to the payment of principal, interest or fees
ratably (other than amounts payable solely to the Administrative Agent or a
specific Lender pursuant to Sections 2.8. 2.9, 2.10, 2.12, 2.13, and 9.2 and
such other provisions herein which expressly provide for payments to a specific
Lender, but after taking into account payments effected pursuant to Section 9.1)
in accordance with each Lender’s Pro Rata Share to the Lenders for the account
of their respective applicable Lending Offices, and like funds relating to the
payment of any other amount payable to any Lender to such Lender for the account
of its applicable Lending Office, in each case to be applied in accordance with
the terms of this Agreement. Upon receipt of other amounts due solely to the
Administrative Agent, a specific Issuing Lender or a specific Lender, the
Administrative Agent shall distribute such amounts to the appropriate party to
be applied in accordance with the terms of this Agreement.

(c)    Non Business Day Payments. Whenever any payment shall be stated to be due
on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or fees, as the case may be;
provided that if such extension would cause payment of interest on or principal
of Eurodollar Loans to be made in the next following calendar month, such
payment shall be made on the next preceding Business Day.

(d)    Computations. All computations of interest for ABR Loans based upon the
Alternate Base Rate shall be made by the Administrative Agent on the basis of a
year of 365/366 days and all computations of all other interest and fees shall
be made by the Administrative Agent on the basis of a year of 360 days, in each
case for the actual number of days (including the first day, but excluding the
last day) occurring in the period for which such interest or fees are payable.
Each determination by the Administrative Agent of an amount of interest or fees
shall be conclusive and binding for all purposes, absent manifest error.

(e)    Sharing of Payments, Etc. If any Lender shall obtain any payment (whether
voluntary, involuntary, through the exercise of any right of set off, or
otherwise) on account of the Loans made by it in excess of its ratable share of
payments on account of the Loans or Letter of Credit Obligations obtained by the
Lenders (other than as a result of a termination of a Defaulting Lender’s
Commitment under Section 2.14, the setoff right of the Borrower under clause
(a) above, or the non-pro rata application of payments provided in the last
sentence of this clause (e)), such Lender shall notify the other Lenders and
forthwith purchase from the other Lenders such participations in the Loans made
by it or the Letter of Credit Obligations held by it as shall be necessary to
cause such purchasing Lender to share the excess payment ratably with the other
Lenders; provided that if all or any portion of such excess payment is
thereafter recovered from such purchasing Lender, such purchase from the other
Lenders shall be rescinded and each such Lender shall repay to the purchasing
Lender the purchase price to the extent of such Lender’s ratable share, but
without interest. The Borrower agrees that any Lender so purchasing a
participation from another Lender pursuant to this Section 2.11(e) may, to the
fullest extent permitted by law, exercise all its rights of payment (including
the right of set off) with respect to such participation as fully as if such
Lender were the direct creditor of the Borrower in the amount of such
participation. If a Lender fails to fund a Loan with respect to a Revolving
Borrowing as and when required hereunder and the Borrower subsequently makes a
repayment of any Loans, then, after taking into account any setoffs made
pursuant to Section 2.11(a) above, such payment shall be applied among the
Non-Defaulting Lenders ratably in accordance with their respective Commitment
percentages until each Lender (including any Lender that is at such time a
Defaulting Lender) has its percentage of all of the outstanding Loans and the
balance of such repayment shall be applied among the Lenders in accordance with
their Pro Rata Share. The provisions of this Section

 

51



--------------------------------------------------------------------------------

2.11(e) shall not be construed to apply to any payment made by the Borrower
pursuant to and in accordance with the express terms of this Agreement or to any
payment obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or participations in Letter of Credit Exposure
to any assignee or participant, other than to the Borrower or any Subsidiary or
Affiliate thereof (as to which the provisions of this Section 2.11(e) shall
apply).

(f)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Lenders hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the Issuing
Lenders, as the case may be, the amount due. In such event, if the Borrower has
not in fact made such payment, then each of the Lenders or the Issuing Lenders,
as the case may be, severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender or Issuing Lender
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the NYFRB Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

Section 2.12.    Taxes.

(a)    No Deduction for Certain Taxes. Any and all payments by or account of any
obligation of any Credit Party under any of the Credit Documents shall be made
free and clear of and without deduction or withholding for any Taxes, except as
required by applicable Legal Requirements. If any applicable Legal Requirement
(as determined in the good faith discretion of an applicable Withholding Agent)
requires the deduction or withholding of any Tax from any such payment by an
applicable Withholding Agent, then such Withholding Agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with applicable
Legal Requirements and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Credit Party shall be increased as necessary so that after
such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

(b)    Other Taxes. The Credit Parties shall timely pay to the relevant
Governmental Authority in accordance with applicable Legal Requirements, or at
the option of the Administrative Agent timely reimburse it for the payment of,
any Other Taxes.

(c)    Indemnification The Borrower will indemnify each Recipient, within 10
days after written demand therefor, for the full amount of Indemnified Taxes
(including, without limitation, any Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.12(c)) payable or paid by
such Recipient or required to be withheld or deducted from a payment to such
Recipient and any interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Borrower by a Lender
(with a copy to the Administrative Agent) or by the Administrative Agent on its
own behalf or on behalf of a Lender shall be conclusive absent manifest error.
Notwithstanding anything herein to the contrary, a Recipient shall not be
indemnified for any Indemnified Taxes under this Section 2.12 unless such
Recipient shall make written demand on Borrower for such reimbursement no later
than one year after the date on which a court of competent jurisdiction rules in
a final, non-appealable judgment that the relevant payment related to such
Indemnified Tax is required be paid by such Recipient.

 

52



--------------------------------------------------------------------------------

(d)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Credit Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of Credit Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.7(d) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any
Credit Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Credit Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (d).

(e)    Evidence of Tax Payments. As soon as practicable after any payment of
Taxes by any Credit Party to a Governmental Authority, the Borrower shall
deliver to the Administrative Agent the original or a certified copy of any
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment, or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

(f)    Withholding Reduction or Exemption. (i) Each Lender that is entitled to
an exemption from, or a reduction of, withholding Tax with respect to payments
under this Agreement or under any other Credit Document shall, to the extent
that it is legally entitled to do so, deliver to the Borrower (with a copy to
the Administrative Agent), on or before the date it becomes a party to this
Agreement and from time to time thereafter at the time or times prescribed by
applicable Legal Requirements or reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable Legal Requirements or reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without, or at a reduced rate of, withholding. In addition, any Lender shall, if
reasonably requested by the Borrower and to the extent that it is legally
entitled to do so, deliver to Borrower (with a copy to the Administrative
Agent), on or before the date it becomes a party to this Agreement and from time
to time thereafter at the time or times prescribed by applicable Legal
Requirements or reasonably requested by the Borrower or the Administrative Agent
as will enable the Borrower or the Administrative Agent to determine whether or
not such Lender is subject to backup withholding or information reporting
requirements. Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 2.12(f)(ii)(A), (B) and, (D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender

(ii)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,

(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), an executed
copy of IRS Form W-9 certifying that such Lender is exempt from U.S. federal
backup withholding tax;

(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be

 

53



--------------------------------------------------------------------------------

requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), whichever of
the following is applicable:

(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Credit Document, an executed copy of IRS Form W-8BEN-E or IRS
Form W-8BEN establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Credit Document, IRS
Form W-8BEN-E or IRS Form W-8BEN establishing an exemption from, or reduction
of, U.S. Federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

(2)    in the case of a Foreign Lender claiming that its extension of credit
will generate U.S. effectively connected income, an executed copy of IRS Form
W-8ECI;

(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit M-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) an executed copy of IRS Form W-8BEN-E or IRS Form W-8BEN;
or;

(4)    to the extent a Foreign Lender is not the beneficial owner, an executed
copy of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E, IRS
Form W-8BEN, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit M-2 or Exhibit M-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of Exhibit
M-4 on behalf of each such direct and indirect partner;

(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D)    if a payment made to a Lender under any Credit Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained

 

54



--------------------------------------------------------------------------------

in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

(g)    Mitigation. Each Lender shall use reasonable efforts (consistent with its
internal policies and legal and regulatory restrictions) to select a
jurisdiction for its applicable Lending Office or change the jurisdiction of its
applicable Lending Office, as the case may be, so as to avoid the imposition of
any Indemnified Taxes or to eliminate or reduce the payment of any additional
sums under this Section 2.12; provided, that no such selection or change of
jurisdiction for its applicable Lending Office shall be made if, in the
reasonable judgment of such Lender, such selection or change would be
disadvantageous to such Lender and the Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
selection or change.

(h)    Tax Credits and Refunds. If any party determines, in its sole discretion
exercised in good faith, that it has received a refund of any Taxes as to which
it has been indemnified pursuant to this Section 2.12 (including by the payment
of additional amounts pursuant to this Section 2.12), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(i)    Survival. Each party’s obligations under this Section 2.12 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Credit
Document.

(j)    Definitions. For purposes of this Section 2.12, the term “Lender”
includes the Issuing Lenders and the term “applicable Legal Requirements”
includes FATCA.

Section 2.13.    Replacement of Lenders. If (a) the Borrower is required
pursuant to Section 2.10 or 2.12 to make any additional payment to any Lender,
(b) any Lender’s obligation to make or continue, or to Convert ABR Loans into,
Eurodollar Loans shall be suspended pursuant to Section 2.3(d)(iii) or Section

 

55



--------------------------------------------------------------------------------

2.8, or (c) any Lender is a Defaulting Lender (any such Lender described in any
of the preceding clauses (a) — (c), being a “Subject Lender”), then (i) in the
case of a Defaulting Lender, the Administrative Agent may, upon notice to the
Subject Lender and the Borrower, require such Defaulting Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 9.7), all of its interests,
rights and obligations under this Agreement and the related Credit Documents as
a Lender to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment) and (ii) in
the case of any Subject Lender, the Borrower may, upon notice to the Subject
Lender and the Administrative Agent and at the Borrower’s sole cost and expense,
require such Subject Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 9.7), all of its interests, rights and obligations under
this Agreement and the related Credit Documents to an Eligible Assignee that
shall assume such obligations (which Eligible Assignee may be another Lender, if
a Lender accepts such assignment), provided that, in any event:

(A)    as to assignments required by the Borrower, the Borrower shall have paid
to the Administrative Agent the assignment fee specified in Section 9.7;

(B)    such Subject Lender shall have received payment of an amount equal to the
outstanding principal of its applicable Loans and participations in outstanding
Letter of Credit Obligations, accrued interest thereon, accrued fees and all
other amounts payable to it hereunder and under the other Credit Documents
(including any amounts under Section 2.9) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);

(C)    in the case of any such assignment resulting from a claim for
compensation under Section 2.12, such assignment will result in a reduction in
such compensation or payments thereafter; and

(D)    such assignment does not conflict with applicable Legal Requirements.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower or the Administrative Agent to require such
assignment and delegation cease to apply. Solely for purposes of effecting any
assignment involving a Defaulting Lender under this Section 2.13 and to the
extent permitted under applicable Legal Requirements, each Lender hereby
designates and appoints the Administrative Agent as true and lawful agent and
attorney-in-fact, with full power and authority, for and on behalf of and in the
name of such Lender to execute, acknowledge and deliver the Assignment and
Acceptance required hereunder if such Lender is a Defaulting Lender and such
Lender shall be bound thereby as fully and effectively as if such Lender had
personally executed, acknowledged and delivered the same. In lieu of the
Borrower or the Administrative Agent replacing a Defaulting Lender as provided
in this the Borrower may terminate such Defaulting Lender’s Commitment as
provided in Section 2.14.

Section 2.14.    Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a)    fees shall cease to accrue on the unfunded portion of the Commitment of
such Defaulting Lender pursuant to Section 2.6;

(b)    such Defaulting Lender shall not have the right to vote on any issue on
which voting is required (other than to the extent expressly provided in
Sections 9.3(a) and 9.3(b)) and the Commitment

 

56



--------------------------------------------------------------------------------

and Revolving Credit Exposure of such Defaulting Lender shall not be included in
determining whether the Required Lenders have taken or may take any action
hereunder (including any consent to any amendment, waiver or other modification
pursuant to Section 9.3) or under any other Credit Document; provided, that,
except as otherwise provided in Section 9.3, this clause (b) shall not apply to
the vote of a Defaulting Lender in the case of an amendment, waiver or other
modification requiring the consent of such Lender or each Lender directly
affected thereby.

(c)    if any Letter of Credit Exposure exists at the time such Lender becomes a
Defaulting Lender then:

(i)    all or any part of the Letter of Credit Exposure of such Defaulting
Lender shall be reallocated among the non-Defaulting Lenders in accordance with
their respective Pro Rata Share but only to the extent that such reallocation
does not, as to any non-Defaulting Lender, cause such non-Defaulting Lender’s
Revolving Credit Exposure to exceed its Commitment;

(ii)    if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Administrative Agent cash collateralize for the benefit of the
Issuing Lenders only the Borrower’s obligations corresponding to such Defaulting
Lender’s Letter of Credit Exposure (after giving effect to any partial
reallocation pursuant to clause (i) above) in accordance with the procedures set
forth in Section 2.2(h) for so long as such Letter of Credit Exposure is
outstanding;

(iii)    if the Borrower cash collateralizes any portion of such Defaulting
Lender’s Letter of Credit Exposure pursuant to clause (ii) above, the Borrower
shall not be required to pay any fees to such Defaulting Lender pursuant to
Section 2.6(b) with respect to such Defaulting Lender’s Letter of Credit
Exposure during the period such Defaulting Lender’s Letter of Credit Exposure is
cash collateralized;

(iv)    if the Letter of Credit Exposure of the non-Defaulting Lenders is
reallocated pursuant to clause (i) above, then the fees payable to the Lenders
pursuant to Section 2.6(a) and Section 2.6(b) shall be adjusted in accordance
with such non-Defaulting Lenders’ respective Pro Rata Shares; and

(v)    if all or any portion of such Defaulting Lender’s Letter of Credit
Exposure is neither reallocated nor cash collateralized pursuant to clause
(i) or (ii) above, then, without prejudice to any rights or remedies of any
Issuing Lender or any other Lender hereunder, all letter of credit fees payable
under Section 2.6(b) with respect to such Defaulting Lender’s Letter of Credit
Exposure shall be payable to the Issuing Lenders until and to the extent that
such Letter of Credit Exposure is reallocated and/or cash collateralized; and

(d)    so long as such Lender is a Defaulting Lender, no Issuing Lender shall be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
Letter of Credit Exposure will be 100% covered by the Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Borrower
in accordance with Section 2.14(c), and Letter of Credit Exposure related to any
newly issued or increased Letter of Credit shall be allocated among
non-Defaulting Lenders in a manner consistent with Section 2.14(c)(i) (and such
Defaulting Lender shall not participate therein).

If (i) Bankruptcy Event or a Bail-In Action with respect to a Lender Parent
shall occur following the date hereof and for so long as such event shall
continue or (ii) any Issuing Lender has a good faith belief that any Lender has
defaulted in fulfilling its obligations under one or more other agreements in
which such

 

57



--------------------------------------------------------------------------------

Lender commits to extend credit, no Issuing Lender shall be required to issue,
amend or increase any Letter of Credit, unless the Issuing Lenders shall have
entered into arrangements with the Borrower or such Lender, satisfactory to such
Issuing Lender to defease any risk to it in respect of such Lender hereunder.

In the event that each of the Administrative Agent, the Borrower and each
Issuing Lender agrees that a Defaulting Lender has adequately remedied all
matters that caused such Lender to be a Defaulting Lender, then the Letter of
Credit Exposure of the Lenders shall be readjusted to reflect the inclusion of
such Lender’s Commitment and on such date such Lender shall purchase at par such
of the Loans of the other Lenders as the Administrative Agent shall determine
may be necessary in order for such Lender to hold such Loans in accordance with
its Pro Rata Share.

Section 2.15.    [Reserved].

Section 2.16.    Alternate Rate of Interest.

(a)    If prior to the commencement of any Interest Period for a Eurodollar
Revolving Borrowing:

(i)    the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable
(including, without limitation, because the LIBO Screen Rate is not available or
published on a current basis), for such Interest Period; or

(ii)    the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Revolving
Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (A) any Notice of
Continuation or Conversion that requests the conversion of any Revolving
Borrowing to, or continuation of any Revolving Borrowing as, a Eurodollar
Revolving Borrowing shall be ineffective and (B) if any Notice of Borrowing
requests a Eurodollar Revolving Borrowing, such Revolving Borrowing shall be
made as an ABR Revolving Borrowing.

(b)    Notwithstanding anything to the contrary herein or in any other Credit
Document, upon the occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, the Administrative Agent and the Borrower may amend
this Agreement to replace the LIBO Rate with a Benchmark Replacement. Any such
amendment with respect to a Benchmark Transition Event will become effective at
5:00 p.m. on the fifth (5th) Business Day after the Administrative Agent has
posted such proposed amendment to all Lenders and the Borrower, so long as the
Administrative Agent has not received, by such time, written notice of objection
to such proposed amendment from Lenders comprising the Required Lenders;
provided that, with respect to any proposed amendment containing any SOFR-Based
Rate, the Lenders shall be entitled to object only to the Benchmark Replacement
Adjustment contained therein. Any such amendment with respect to an Early Opt-in
Election will become effective on the date that Lenders comprising the Required
Lenders have delivered to the Administrative Agent written notice that such
Required Lenders accept such amendment. No replacement of LIBO Rate with a
Benchmark Replacement will occur prior to the applicable Benchmark Transition
Start Date.

(c)    In connection with the implementation of a Benchmark Replacement, the
Administrative Agent will have the right to make Benchmark Replacement
Conforming Changes from time to time and,

 

58



--------------------------------------------------------------------------------

notwithstanding anything to the contrary herein or in any other Credit Document,
any amendments implementing such Benchmark Replacement Conforming Changes will
become effective without any further action or consent of any other party to
this Agreement.

(d)    The Administrative Agent will promptly notify the Borrower and the
Lenders of (i) any occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, (ii) the implementation of any Benchmark Replacement,
(iii) the effectiveness of any Benchmark Replacement Conforming Changes and
(iv) the commencement or conclusion of any Benchmark Unavailability Period. Any
determination, decision or election that may be made by the Administrative Agent
or Lenders pursuant to this Section 2.16, including any determination with
respect to a tenor, rate or adjustment or of the occurrence or non-occurrence of
an event, circumstance or date and any decision to take or refrain from taking
any action, will be conclusive and binding absent manifest error and may be made
in its or their sole discretion and without consent from any other party hereto,
except, in each case, as expressly required pursuant to this Section 2.16.

(e)    Upon the Borrower’s receipt of notice of the commencement of a Benchmark
Unavailability Period, (i) any Notice of Continuation/Conversion that requests
the conversion of any Revolving Borrowing to, or continuation of any Revolving
Borrowing as, a Eurodollar Revolving Borrowing shall be ineffective and (ii) if
any Borrowing Request requests a Eurodollar Revolving Borrowing, such Borrowing
shall be made as an ABR Revolving Borrowing.

Section 2.17.    Cash Dominion. At all times subject to the following sentence,
all Deposit Accounts, Securities Accounts and Commodities Accounts (other than
any Excluded Deposit Account for so long as such account is an Excluded Deposit
Account) of the Credit Parties shall be Controlled Accounts. The Credit Parties
will, in connection with any Deposit Account, Securities Account or Commodity
Account (other than any Excluded Deposit Account for so long as such account is
an Excluded Deposit Account) established after the Effective Date, enter into
and deliver to the Administrative Agent an Account Control Agreement and/or
lockbox agreement, in each case in form and substance acceptable to the
Administrative Agent, concurrently with the establishment of such Deposit
Account, Securities Account or Commodity Account. Each Credit Party shall be
subject to cash dominion at all times. Cash on hand and collections which are
received into any Controlled Account and to the extent necessary any securities
held in any Securities Account shall be liquidated and the cash proceeds
thereof, shall be swept on a daily basis into the Concentration Account and used
to prepay Loans outstanding under this Agreement in accordance with Section 2.4.
All proceeds of any Loans shall be deposited into a Deposit Account that is a
Controlled Account and maintained with the Administrative Agent.

Section 2.18.    Priority and Liens. The Credit Parties hereby covenant,
represent and warrant that, upon entry of the DIP Order, the Secured Obligations
of the Credit Parties hereunder and under the other Credit Documents and the DIP
Order, shall have the priority and liens set forth in the DIP Order and the
Intercreditor Agreement, subject to the Carve-Out as described therein.

Section 2.19.    No Discharge; Survival of Claims. Subject to Section 2.20, the
Borrower and each Guarantor agrees that (a) any Confirmation Order entered in
the Chapter 11 Cases shall not discharge or otherwise affect in any way any of
the Secured Obligations of the Credit Parties to the Secured Parties under this
Agreement and the related Credit Documents, other than after the payment in full
in cash to the Secured Parties of all Secured Obligations under the DIP Facility
(and the cash collateralization of all outstanding Letters of Credit in an
amount equal to 105% of the Letter of Credit Exposure for such Letters of Credit
and subject to documentation reasonably satisfactory to the Issuing Lenders) and
the related Credit Documents on or before the effective date of a plan of
reorganization and termination of the Commitments and (b) to the extent its
Secured Obligations hereunder and under the other Credit Documents are not

 

59



--------------------------------------------------------------------------------

satisfied in full, (i) its Secured Obligations arising hereunder shall not be
discharged by the entry of a Confirmation Order (and each Loan Party, pursuant
to Section 1141(d)(4) of the Bankruptcy Code, hereby waives any such discharge)
and (ii) the Superpriority Claim granted to the Administrative Agent, the
Lenders pursuant to the DIP Order and the Liens granted to the Administrative
Agent pursuant to the DIP Order shall not be affected in any manner by the entry
of a Confirmation Order.

Section 2.20.    Conversion to Exit Facility Agreement. Upon the satisfaction or
waiver of the Exit Conversion Conditions set forth on Schedule 2.20,
automatically and without any further consent or action required by the
Administrative Agent or any Lender, (a) each Loan and Letter of Credit hereunder
shall be deemed refinanced, replaced and issued as a Loan or Letter of Credit,
as applicable, under the Exit Facility Agreement, (b) in connection therewith
the Borrower, in its capacity as reorganized Hi-Crush Inc., and each Guarantor,
in its capacity as a reorganized Debtor, to the extent such Person is required
under the Exit Facility Agreement to continue to be a guarantor in respect
thereof, shall assume all obligations in respect of the Loans and Letters of
Credit hereunder and all other obligations in respect hereof, (c) each Lender
hereunder shall be a Lender under the Exit Facility Agreement and (d) this
Agreement shall terminate and be superseded, refunded, refinanced and replaced
by, and deemed amended and restated in its entirety substantially in the form
of, the Exit Facility Agreement (with such changes and insertions reasonably
satisfactory to the Administrative Agent, the Lenders and the Borrower thereto
incorporated as necessary to make such technical changes necessary to effectuate
the intent of this Section 2.20 or otherwise), and the Commitments hereunder
shall terminate. Notwithstanding the foregoing, all obligations of the Borrower
and the other Credit Parties to the Administrative Agent, the Issuing Lenders
and the Lenders under this Agreement and any other Credit Document (except, for
the avoidance of doubt, the Exit Facility Agreement) which are expressly stated
in this Agreement or such other Credit Document as surviving such agreement’s
termination shall, as so specified, survive without prejudice and remain in full
force and effect. Each of the Credit Parties, the Administrative Agent, the
Lenders and the Issuing Lenders shall take such actions and execute and deliver
such agreements, instruments or other documents as the Administrative Agent may
reasonably request to give effect to the provisions of this Section 2.20 and as
are required to complete the Schedules to the Exit Facility Agreement.

ARTICLE 3

CONDITIONS OF LENDING

Section 3.1.    Conditions Precedent to Effectiveness. The obligations of the
Lenders to make Loans and of the Issuing Lenders to issue Letters of Credit
hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 9.3)
(such date, the “Effective Date”):

(a)    Documentation. The Administrative Agent shall have received the following
and, if applicable, they shall be duly executed by all the parties thereto, in
form and substance reasonably satisfactory to the Administrative Agent and the
Lenders (which, subject to Section 9.14, may include any Electronic Signatures
transmitted by telecopy, emailed pdf. or any other electronic means that
reproduces an image of an actual executed signature page):

(i)    this Agreement and all attached Exhibits and Schedules and the Revolving
Notes payable to the order of each applicable Lender;

(ii)    the Guaranty;

(iii)    the Security Agreement, together with appropriate UCC-1 financing
statements, if any, necessary or desirable for filing with the appropriate
authorities and any other documents, agreements, or instruments necessary to
create, perfect or maintain an Acceptable Security Interest in the Collateral
described in the Security Agreement;

 

60



--------------------------------------------------------------------------------

(iv)    the DIP Term Loan Documents;

(v)    the Intercreditor Agreement;

(vi)    [reserved];

(vii)    a certificate from an authorized officer of the Borrower dated as of
the Effective Date stating that as of such date (A) all representations and
warranties of the Borrower set forth in this Agreement are true and correct,
(B) no Default has occurred and is continuing; and (C) the conditions precedent
set forth in Section 3.1(b) and (e) have been met;

(viii)    a secretary’s certificate from each Credit Party certifying such
Person’s (A) officers’ incumbency, (B) resolutions of its Board of Directors,
members, general partner or other body authorizing the execution, delivery and
performance of the Credit Documents to which it is a party, and (C) Organization
Documents;

(ix)    certificates of good standing (or the substantive equivalent available)
for each Credit Party from the appropriate governmental officer in each
jurisdiction in which each such Person is organized or qualified to do business,
which certificate shall be (A) dated a date not earlier than 30 days prior to
Effective Date or (B) otherwise effective on the Effective Date;

(x)    [Reserved]; and

(xi)    such other documents, governmental certificates, agreements, and lien
searches as the Administrative Agent or any Lender may reasonably request.

(b)    Consents; Authorization; Conflicts. The Borrower shall have received any
consents, licenses and approvals required in accordance with applicable law, or
in accordance with any document, agreement, instrument or arrangement to which
the Borrower or any Subsidiary is a party, in connection with the execution,
delivery, performance, validity and enforceability of this Agreement and the
other Credit Documents. In addition, the Borrower and the Subsidiaries shall
have all such material consents, licenses and approvals required in connection
with the continued operation of the Borrower and the Subsidiaries, and such
approvals shall be in full force and effect, and all applicable waiting periods
shall have expired without any action being taken or threatened by any competent
authority which would restrain, prevent or otherwise impose adverse conditions
on this Agreement and the actions contemplated hereby. Any consents or
authorizations received pursuant to this Section 3.1(b) shall be on reasonably
satisfactory terms and shall be in full force and effect on the Effective Date.

(c)    Representations and Warranties. The representations and warranties
contained in Article 4 and in each other Credit Document shall be true and
correct in all material respects or, with respect to representations and
warranties qualified by materiality, in all respects, on and as of the Effective
Date, on and as of the Effective Date, except to the extent such representations
and warranties expressly relate to an earlier date, in which case they shall be
true and correct in all material respects or, with respect to representations
and warranties qualified by materiality, in all respects as of such earlier date
before and after giving effect to the deemed issuance of the Letters of Credit
on the Effective Date.

(d)    Fees. The Lenders and the Administrative Agent shall have received all
fees required to be paid, and all expenses for which invoices have been
presented (including the reasonable and documented

 

61



--------------------------------------------------------------------------------

fees and expenses of legal counsel), on or before the Effective Date. All such
amounts will be paid with proceeds of the DIP Term Loans made on the Effective
Date and will be reflected in the funding instructions given by the Borrower to
the Administrative Agent on or before the Effective Date.

(e)    Other Proceedings. There shall exist no unstayed action, suit,
investigation, litigation or proceeding pending or threatened in writing in any
court or before any arbitrator or governmental instrumentality (other than the
Chapter 11 Cases) that could reasonably be expected to cause a Material Adverse
Change.

(f)    DIP Term Loan Facility Conditions Precedent. The DIP Term Loan Facility
shall become effective substantially contemporaneously with the effectiveness of
this Agreement.

(g)    Material Adverse Change. Since the RSA Effective Date, there shall not
have occurred any event, change, condition, or circumstance that has caused, or
that could reasonably be expected to cause, a Material Adverse Change, other
than as a result of those events leading up to and following commencement of the
Chapter 11 Cases.

(h)    Liquidity. The Administrative Agent shall have received a certificate in
form and substance reasonably satisfactory to the Administrative Agent from a
senior financial officer or such other officer acceptable to the Administrative
Agent of the Borrower and each Guarantor certifying that, after giving effect to
the deemed issuance of the Letters of Credit on the Effective Date made
hereunder, the incurrence of the DIP Term Facility and any payments required to
be made on the Effective Date, Liquidity of the Borrower and its Subsidiaries is
not less than $12,500,000.

(i)    Restructuring Support Agreement. The RSA shall have been executed and
shall be in full force and effect, and shall not have been amended in a manner
materially adverse to the Administrative Agent, the Existing Administrative
Agent, the Lenders or the Existing Lenders.

(j)    Chapter 11 Cases. (i) The Chapter 11 Cases shall have been commenced and
(ii) the motion to approve the Interim Order, and all “first day orders” entered
at the time of commencement of the Chapter 11 Cases shall be satisfactory in
form and substance to the Required Lenders in their reasonable discretion.

(k)    Interim Order. The Administrative Agent shall have received a signed copy
of the Interim Order which shall have been entered by the Bankruptcy Court on or
before the third Business Day after the Petition Date and shall be satisfactory
in form and substance to the Required Lenders in their sole discretion, and such
Interim Order shall not have been vacated, reversed, modified amended or stayed.

(l)    Acceptable Security Interest. The Administrative Agent for the benefit of
the Secured Parties shall have an Acceptable Security Interest in substantially
all of the assets of the Credit Parties pursuant to the Interim Order.

(m)    USA Patriot Act. The Administrative Agent shall have received all
documentation and other information that is required by bank regulatory
authorities under applicable “know your customer” and anti-money-laundering
rules and regulations, including, without limitation, the Patriot Act, for each
Credit Party, in each case no later than three (3) Business Days prior to the
Effective Date to the extent reasonably requested by the Lenders at least ten
(10) Business Days in advance of the Effective Date. To the extent the Borrower
qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation, at least three (3) days prior to the Effective Date, the
Administrative Agent and any Lenders who have provided a written request
therefor shall have received a Beneficial Ownership Certification with respect
to the Borrower.

 

62



--------------------------------------------------------------------------------

(n)    Initial Budget. The Administrative Agent shall have received the initial
Budget, which shall be in a form and substance satisfactory to the Required
Lenders, together with the Budget Certificate.

(o)    Borrowing Base Certificate. The Administrative Agent shall have received
a Borrowing Base Certificate which calculates the Borrowing Base as of the end
of the Business Day immediately preceding the Effective Date.

(p)    [Reserved].

(q)    Other Debt. On the Effective Date, neither the Borrower nor any of its
Subsidiaries shall have any Debt other than (i) Debt in respect of Letters of
Credit issued hereunder, (ii) Senior Notes outstanding on the Petition Date,
(iii) any Debt in respect of the DIP Term Loan Facility, and (iv) Debt incurred
in the ordinary course in respect of (x) existing Capital Leases, (y) trade
payables (including any notes issued in respect thereof), and (x) existing
Banking Services Obligations.

(r)    Liens. The Administrative Agent shall have received evidence satisfactory
to it that there are no Liens encumbering any of the Credit Parties’ respective
Property other than Permitted Liens.

(s)    Eligible Cash. The amount of the Credit Parties’ Eligible Cash on the
Effective Date shall be not less than $14,454,279.43.

(t)    Regulatory Matters. No part of the proceeds of any Revolving Loans or
Letters of Credit will be used for any purpose that would violate the applicable
requirements of Regulations U, T and X of the Board of Governors of the Federal
Reserve System.

(u)    [Reserved].

(v)    Event of Default. No Default or Event of Default shall exist, and the
deemed issuance of each Letter of Credit would not cause a Default or Event of
Default.

(w)    Pledged Stock; Stock Powers; Pledged Notes. The Administrative Agent
shall have received (i) the certificates representing the shares of Equity
Interests pledged under the Security Agreement, together with an undated stock
power for each such certificate executed in blank by a duly authorized
Responsible Officer of the pledgor thereof, other than the certificate and stock
power for Hi-Crush Investments Inc., which shall be delivered within ten
(10) Business Days of the Effective Date (or such later date as may be agreed by
the Administrative Agent) and (ii) each promissory note (if any) pledged to the
Administrative Agent pursuant to the Security Agreement endorsed (without
recourse) in blank (or accompanied by an executed transfer form in blank) by the
pledgor thereof.

Section 3.2.    Conditions Precedent to Each Revolving Borrowing and to Each
Issuance. Extension or Renewal of a Letter of Credit. The obligation of each
Lender to make a Loan on the occasion of each Revolving Borrowing (including the
initial Revolving Borrowing), the obligation of each Issuing Lender to issue,
increase, renew or extend a Letter of Credit (including the deemed issuance of
Letters of Credit) and of any reallocation of Letter of Credit Exposure provided
in Section 2.14, shall be subject to the further conditions precedent that on
the date of such Revolving Borrowing or such issuance, increase, renewal or
extension:

 

63



--------------------------------------------------------------------------------

(a)    Representations and Warranties. After giving effect to any Loan or
issuance, increase, renewal or extension of any Letter of Credit to be made on
such date, the representations and warranties made by any Credit Party or any
officer or employee of any Credit Party contained in the Credit Documents shall
be true and correct in all material respects (except that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof) on such
date, except that any representation and warranty which by its terms is made as
of a specified date shall be required to be true and correct only as of such
specified date and each request for the making of any Loan or issuance,
increase, renewal or extension of any Letter of Credit and the making of such
Loan or the issuance, increase, renewal or extension of such Letter of Credit
shall be deemed to be a reaffirmation of such representations and warranties.

(b)    Event of Default. No Default shall exist, and the making of such Loan or
issuance, increase, renewal or extension of such Letter of Credit, or the
relocation of the Letter of Credit Exposure would not cause a Default.

(c)    Loan Limit. On the date of and after giving effect to any Loan to be made
on such date, the Aggregate Revolving Credit Exposure shall not exceed the Loan
Limit.

(d)    Facility Limit. On the date of and after giving effect to any issuance of
Letters of Credit to be made on such date, the Aggregate Revolving Credit
Exposure shall not exceed the Facility Limit.

(e)    Entry of Final Order. Other than in connection with (i) the extension or
renewal of an Existing Letter of Credit, (ii) the issuance of any Wisconsin
Letter(s) of Credit, or (iii) the replacement of an Existing Letter of Credit
that has expired or terminated without being drawn, the Final Order shall have
been entered and shall be in full force and effect and shall not have been
vacated, reversed, modified, amended or stayed in any respect without the
consent of the Required Lenders.

(f)    Violation of Law. The making of such Loan or issuance, increase, renewal
or extension of such Letter of Credit, or the relocation of the Letter of Credit
Exposure would not contravene any law and shall not be enjoined, temporarily,
preliminarily or permanently.

(g)    Prior to Final Order. In connection with an extension or renewal of an
Existing Letter of Credit or issuance of any Wisconsin Letter(s) of Credit, the
Interim Order shall have been entered and shall be in full force and effect and
shall not have been vacated, reversed, modified, amended or stayed in any
respect without the consent of the Required Lenders.

(h)    Liquidity. After giving effect to any Loan or issuance, increase, renewal
or extension of any Letter of Credit to be made on such date, Liquidity shall
not be less than $12,500,000.

Each of the giving of the applicable Notice of Borrowing or Letter of Credit
Application, the acceptance by the Borrower of the proceeds of such Revolving
Borrowing, the issuance, increase, or extension of such Letter of Credit, and
the reallocation of the Letter of Credit Exposure, shall constitute a
representation and warranty by the Borrower that on the date of such Revolving
Borrowing, such issuance, increase, or extension of such Letter of Credit or
such reallocation, as applicable, the foregoing conditions have been met.

Section 3.3.    Determinations Under Sections 3.1 and 3.2. For purposes of
determining compliance with the conditions specified in Sections 3.1 and 3.2
each Lender shall be deemed to have consented to, approved or accepted or to be
satisfied with each document or other matter required thereunder to be consented
to or approved by or acceptable or satisfactory to the Lenders unless an officer
of the Administrative Agent responsible for the transactions contemplated by the
Credit Documents shall have received written notice from such Lender prior to
the Revolving Borrowings hereunder specifying its objection thereto and such
Lender shall not have made available to the Administrative Agent such Lender’s
ratable portion of such Revolving Borrowings.

 

64



--------------------------------------------------------------------------------

ARTICLE 4

REPRESENTATIONS AND WARRANTIES

Each Credit Party hereto represents and warrants as follows:

Section 4.1.    Organization. Subject to any restrictions arising on account of
any Credit Party’s status as a “debtor” under the Bankruptcy Code and the entry
of the DIP Order, each Credit Party is duly and validly organized and existing
and in good standing under the laws of its jurisdiction of incorporation or
formation. Each Credit Party is authorized to do business and is in good
standing in all jurisdictions in which such qualifications or authorizations are
necessary except where the failure to be so qualified or authorized could not
reasonably be expected to result in a Material Adverse Change. As of the
Effective Date, each Credit Party’s type of organization and jurisdiction of
incorporation or formation are set forth on Schedule 4.1.

Section 4.2.    Authorization. Subject to any restrictions arising on account of
any Credit Party’s status as a “debtor” under the Bankruptcy Code and the entry
of the DIP Order, the execution, delivery, and performance by each Credit Party
of each Credit Document to which such Credit Party is a party and the
consummation of the transactions contemplated thereby, (a) are within such
Credit Party’s powers, (b) have been duly authorized by all necessary corporate,
limited liability company or partnership action, (c) do not contravene any
articles or certificate of incorporation or bylaws, partnership or limited
liability company agreement binding on or affecting such Credit Party, (d) do
not contravene any law or any contractual restriction binding on or affecting
such Credit Party, (e) do not result in or require the creation or imposition of
any Lien prohibited by this Agreement, and (f) do not require any authorization
or approval or other action by, or any notice or filing with, any Governmental
Authority except, in the case of (d) and (f), to the extent such contravention
or the failure to obtain authorization, approval or notice or take other action
could not reasonably be expected to have a Material Adverse Change.

Section 4.3.    Enforceability. The Credit Documents have each been duly
executed and delivered by each Credit Party that is a party thereto and each
Credit Document, upon entry of the applicable DIP Order, constitutes the legal,
valid, and binding obligation of each Credit Party that is a party thereto
enforceable against such Credit Party in accordance with its terms, except as
limited by the DIP Order and subject to any restrictions arising on account of
any Credit Party’s status as a “debtor” under the Bankruptcy Code, and further
subject to other applicable bankruptcy, insolvency, reorganization, moratorium,
or similar laws at the time in effect affecting the rights of creditors
generally and by general principles of equity whether applied by a court of law
or equity.

Section 4.4.    Financial Condition.

(a)    The Borrower has heretofore furnished to the Administrative Agent (i) the
audited financial statements of the Borrower for the fiscal year ended
December 31, 2019 and (ii) the unaudited balance sheet and statements of income,
members’ equity and cash flows as of and for the fiscal quarters ended March 31,
2020.

(b)    Each of the foregoing financial statements present fairly, in all
material respects, the financial position and results of operations and cash
flows of the entities for which such financial statements have been provided as
of such date and for such period in accordance with GAAP, subject to year-end
audit adjustments and the absence of footnotes in the case of the unaudited
quarterly financial statements.

 

65



--------------------------------------------------------------------------------

(c)    Since the Petition Date, there has been no Material Adverse Change.

Section 4.5.    Ownership and Liens; Real Property. Other than as a result of
the Chapter 11 Cases and subject to any necessary order or authorization of the
Bankruptcy Court, each Credit Party (a) has good and marketable title to, or a
valid and subsisting leasehold interest in, all real property, and good title to
all personal Property, in each case necessary for its business, and (b) none of
the Property owned by the Borrower or a Subsidiary of the Borrower is subject to
any Lien except for minor defects in title that do not materially interfere with
its ability to conduct its business or to utilize such assets for their intended
purpose and Permitted Liens. As of the Effective Date, the Borrower and its
Subsidiaries own no real property other than that listed on Schedule 4.5 and all
equipment (other than office equipment and equipment located on jobsites, in
transit or off location for servicing, repairs or modifications) owned by the
Borrower and its Subsidiaries are located at the fee owned or leased real
property listed on Schedule 4.5.

Section 4.6.    True and Complete Disclosure. All written factual information
(whether delivered before or after the date of this Agreement) prepared by or on
behalf of the Borrower and its Subsidiaries and furnished to the Administrative
Agent or the Lenders for purposes of or in connection with this Agreement, any
other Credit Document or any transaction contemplated hereby or thereby does not
contain any material misstatement of fact or omits to state any material fact
necessary to make the statements therein not misleading. There is no fact known
to any Responsible Officer of any Credit Party on the date of this Agreement
that has not been disclosed to the Administrative Agent that could reasonably be
expected to result in a Material Adverse Change. All projections, estimates,
budgets, and pro forma financial information furnished by the Borrower or any of
its Subsidiaries (or on behalf of the Borrower or any such Subsidiary), were
prepared on the basis of assumptions, data, information, tests, or conditions
(including current and reasonably foreseeable business conditions) believed to
be reasonable at the time such projections, estimates, budgets and pro forma
financial information were furnished; it being understood that actual results
may vary and such variances may be material.

Section 4.7.    Litigation. Subject to any restrictions arising on account of
any Credit Party’s status as a “debtor” under the Bankruptcy Code, except as
otherwise provided in Schedule 4.7 and the Chapter 11 Cases, (a) there are no
actions, suits, or proceedings pending or, to any Credit Party’s knowledge,
threatened against the Borrower or any Subsidiary, at law, in equity, or in
admiralty, or by or before any Governmental Authority, which could reasonably be
expected to result in a Material Adverse Change or is not otherwise subject to
the automatic stay as a result of the Chapter 11 Cases; provided that this
Section 4.7 does not apply with respect to environmental claims.

Section 4.8.    [Reserved].

Section 4.9.    Pension Plans. Except to the extent excused by the Bankruptcy
Code or as a result of the filing of the Chapter 11 Cases, (a) except for
matters that could not reasonably be expected to result in a Material Adverse
Change, all Plans are in compliance with all applicable provisions of ERISA,
(b) no Termination Event has occurred with respect to any Plan that would result
in an Event of Default under Section 7.1(h), and, except for matters that could
not reasonably be expected to result in a Material Adverse Change, each Plan has
complied with and been administered in accordance with applicable provisions of
ERISA and the Code, (c) there has been no failure to satisfy the “minimum
funding standards”, whether or not waived, under Sections 412 or 430 of the Code
or Sections 302 or 303 of ERISA with respect to any Plan, and there has been no
excise tax imposed under Section 4971 of the Code, (d) to the knowledge of
Credit Parties, no Reportable Event has occurred with respect to any
Multiemployer Plan, and each Multiemployer Plan has complied with and been
administered in accordance with applicable provisions of

 

66



--------------------------------------------------------------------------------

ERISA and the Code, (e) the present value of all benefits vested under each Plan
(based on the assumptions used to fund such Plan) did not, as of the last annual
valuation date applicable thereto, exceed the value of the assets of such Plan
allocable to such vested benefits in an amount that could reasonably be expected
to result in a Material Adverse Change, (f) neither the Borrower nor any member
of the Controlled Group has had a complete or partial withdrawal from any
Multiemployer Plan for which there is any unsatisfied withdrawal liability that
could reasonably be expected to result in a Material Adverse Change or an Event
of Default under Section 7.1(i), and (g) except for matters that could not
reasonably be expected to result in a Material Adverse Change, as of the most
recent valuation date applicable thereto, neither the Borrower nor any member of
the Controlled Group would become subject to any liability under ERISA if the
Borrower or any Subsidiary has received notice that any Multiemployer Plan is
insolvent. Based upon GAAP existing as of the date of this Agreement and current
factual circumstances, no Credit Party has any reason to believe that the annual
cost during the term of this Agreement to the Borrower or any Subsidiary for
post-retirement benefits to be provided to the current and former employees of
the Borrower or any Subsidiary under Plans that are welfare benefit plans (as
defined in Section 3(1) of ERISA) could, in the aggregate, reasonably be
expected to cause a Material Adverse Change.

Section 4.10.    Environmental Condition.

(a)    Permits, Etc. Each Credit Party (i) has obtained all material
Environmental Permits necessary for the ownership and operation of its
Properties and the conduct of its businesses; (ii) has at all times since the
date six months prior to the Effective Date been and is currently in material
compliance with all terms and conditions of such Environmental Permits and with
all other material requirements of applicable Environmental Laws; (iii) has not
received written notice of any material violation or alleged material violation
of any Environmental Law or Environmental Permit; and (iv) is not subject to any
actual or contingent Environmental Claim which could reasonably be expected to
cause a Material Adverse Change.

(b)    Certain Liabilities. Except as disclosed on Schedule 4.10. to such Credit
Parties’ knowledge, none of the present or previously owned or operated Property
of any such Credit Party or of any Subsidiary thereof, wherever located, (i) has
been placed on or proposed to be placed on the National Priorities List, the
Comprehensive Environmental Response Compensation Liability Information System
list, the Superfund Enterprise Management System list, or their state or local
analogs, or have been otherwise investigated, designated, listed, or identified
as a potential site for removal, remediation, cleanup, closure, restoration,
reclamation, or other response activity under any Environmental Laws; (ii) is
subject to a Lien, arising under or in connection with any Environmental Laws,
that attaches to any revenues or to any Property owned or operated by any Credit
Party, wherever located, which could reasonably be expected to cause a Material
Adverse Change; or (iii) has been the site of any Release of Hazardous
Substances or Hazardous Wastes from present or past operations which has caused
at the site or at any third party site any condition that has resulted in or
could reasonably be expected to result in the need for Response that could cause
a Material Adverse Change.

(c)    Certain Actions. Without limiting the foregoing and except as disclosed
on Schedule 4.10. (i) all necessary material notices have been properly filed,
and no further action is required under current applicable Environmental Law as
to each Response or other restoration or remedial project undertaken by the
Borrower, any of its Subsidiaries or any of the Borrower’s or such Subsidiary’s
former Subsidiaries on any of their presently or formerly owned or operated
Property and (ii) the present and, to the Credit Parties’ knowledge, future
liability, if any, of the Borrower or of any Subsidiary which could reasonably
be expected to arise in connection with requirements under Environmental Laws
will not reasonably be expected to result in a Material Adverse Change.

 

67



--------------------------------------------------------------------------------

Section 4.11.    Subsidiaries. As of the Effective Date, the Borrower has no
Subsidiaries other than those listed on Schedule 4.11.

Section 4.12.    Investment Company Act. Neither the Borrower nor any Subsidiary
is an “investment company” or a company “controlled” by an “investment company”
within the meaning of the Investment Company Act of 1940, as amended. Neither
the Borrower nor any Subsidiary is subject to regulation under any Federal or
state statute, regulation or other Legal Requirement which limits its ability to
incur Debt.

Section 4.13.    Taxes. Proper and accurate (in all material respects), federal,
state, local and foreign tax returns, reports and statements required to be
filed (after giving effect to any extension granted in the time for filing) by
the Borrower and each Subsidiary (hereafter collectively called the “Tax Group”)
have been filed with the appropriate Governmental Authorities, and all taxes and
other impositions due and payable, in each case, which are material in amount,
except to the extent such payment is excluded by, or is otherwise prohibited by
the provisions of the Bankruptcy Code or order of the Bankruptcy Court, have
been timely paid prior to the date on which any fine, penalty, interest, late
charge or loss may be added thereto for non-payment thereof except where
contested in good faith by appropriate proceeding and for which adequate
reserves have been established in compliance with GAAP. Neither the Borrower nor
any member of the Tax Group has given, or been requested to give, a waiver of
the statute of limitations relating to the payment of any federal, state, local
or foreign taxes or other impositions. Except to the extent such payment is
excluded by, or is otherwise prohibited by the provisions of the Bankruptcy Code
or order of the Bankruptcy Court, proper and accurate amounts have been withheld
by the Borrower and all other members of the Tax Group from their employees for
all periods to comply in all material respects with the tax, social security and
unemployment withholding provisions of applicable federal, state, local and
foreign law.

Section 4.14.     Permits. Licenses. etc. Each of the Borrower and its
Subsidiaries possesses all permits, licenses, patents, patent rights or
licenses, trademarks, trademark rights, trade names rights, and copyrights which
are material to the conduct of its business. Each of the Borrower and its
Subsidiaries manages and operates its business in accordance with all applicable
Legal Requirements except where the failure to so manage or operate could not
reasonably be expected to result in a Material Adverse Change; provided that
this Section 4.14 does not apply with respect to Environmental Permits.

Section 4.15.     Use of Proceeds. The proceeds of the Loans will be used by the
Borrower for the purposes described in Section 5.20. No Credit Party nor any
Subsidiary thereof is engaged principally or as one of its activities in the
business of extending credit for the purpose of “purchasing” or “carrying” any
“margin stock” (as each such term is defined or used, directly or indirectly, in
Regulation U). No part of the proceeds of any of the Loans or Letters of Credit
will be used for purchasing or carrying margin stock or for any purpose which
violates, or which would be inconsistent with, the provisions of Regulation T, U
or X. Following the application of the proceeds of each Loan or Letter of
Credit, not more than twenty-five percent (25%) of the value of the assets
(either of the Borrower only or of the Borrower and its Subsidiaries on a
consolidated basis) subject to the provisions of Section 6.2 or Section 6.8 or
subject to any restriction contained in any agreement or instrument between the
Borrower and any Lender or any Affiliate of any Lender relating to Debt will be
“margin stock”.

Section 4.16.    Condition of Property; Casualties. The material Properties used
or to be used in the continuing operations of the Borrower and each Subsidiary,
are in good working order and condition, normal wear and tear and casualty and
condemnation (excluding casualty and condemnation which could, individually or
in the aggregate, reasonably be expected to cause a Material Adverse Change)
excepted. Neither the business nor the material Properties of the Borrower or
any Subsidiary has been affected as a result of any fire, explosion, earthquake,
flood, drought, windstorm, accident, strike or other labor

 

68



--------------------------------------------------------------------------------

disturbance, embargo, requisition or taking of Property or cancellation of
contracts, permits or concessions by a Governmental Authority, riot, activities
of armed forces or acts of God or of any public enemy, which effect could
reasonably be expected to cause a Material Adverse Change.

Section 4.17.    Insurance. Each of the Borrower and its Subsidiaries carry
insurance (which may be carried by the Borrower on a consolidated basis) with
reputable insurers in respect of such of their respective Properties, in such
amounts and against such risks as is customarily maintained by other Persons of
similar size engaged in similar businesses.

Section 4.18.    [Reserved].

Section 4.19.    Sanctions; Anti-Terrorism; Patriot Act; Anti-Corruption Laws.

(a)    Neither the Borrower nor any Subsidiary of the Borrower is in violation
of any of the country or list based economic and trade sanctions administered
and enforced by OFAC.

(b)    The Borrower has implemented and maintains in effect policies and
procedures designed to ensure compliance by the Borrower, its Subsidiaries and
their respective directors, officers, employees and agents with Anti-Corruption
Laws and applicable Sanctions, and the Borrower, its Subsidiaries and their
respective officers and directors and to the knowledge of the Borrower its
employees and agents, are in compliance with Anti-Corruption Laws and applicable
Sanctions in all material respects. None of (a) the Borrower, any Subsidiary,
any of their respective directors or officers or employees, or (b) to the
knowledge of the Borrower, any agent of the Borrower or any Subsidiary that will
act in any capacity in connection with or benefit from the credit facility
established hereby, is a Sanctioned Person. No Revolving Borrowing or Letter of
Credit, use of proceeds or other transaction contemplated by this Agreement will
violate any Anti-Corruption Law or applicable Sanctions.

(c)    The operations of the Borrower and each of its Subsidiaries are and have
been conducted at all times in material compliance with all applicable financial
recordkeeping and reporting requirements, including those of the Bank Secrecy
Act, as amended by Title III of the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001 (USA PATRIOT Act), and the applicable anti-money laundering statutes of
jurisdictions where the Borrower and each of its Subsidiaries conduct business,
the rules and regulations thereunder and any related or similar rules,
regulations or guidelines, issued, administered or enforced by any governmental
agency (collectively, the “Anti-Money Laundering Laws”), and no action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving the Borrower or any of its subsidiaries with respect to
the Anti-Money Laundering Laws is pending or, to the best knowledge of the
Borrower, threatened, which could reasonably be expected to result in a Material
Adverse Change.

(d)    The Borrower and each of its Subsidiaries is in compliance with all
Anti-Corruption Laws.

Section 4.20.    [Reserved].

Section 4.21.    EEA Financial Institutions. No Credit Party is an EEA Financial
Institution.

Section 4.22.    Borrowing Base Certificate. At the time of delivery of each
Borrowing Base Certificate, assuming that any eligibility criteria that requires
the approval of the Administrative Agent has been approved by or is satisfactory
to the Administrative Agent, each Account reflected therein as eligible for
inclusion in the Borrowing Base is an Eligible Account.

 

69



--------------------------------------------------------------------------------

ARTICLE 5

AFFIRMATIVE COVENANTS

So long as any Obligation (other than (a) Letter of Credit Obligations which are
not yet due and payable in connection with Letters of Credit which have been
cash collateralized in accordance with this Agreement and (b) contingent
indemnification obligations which are not due and payable and which by their
terms survive the termination or expiration of this Agreement and the other
Credit Documents) shall remain unpaid, any Lender shall have any Commitment
hereunder, or there shall exist any Letter of Credit Exposure (other than Letter
of Credit exposure which has been cash collateralized in accordance with this
Agreement), each Credit Party agrees to comply with the following covenants.

Section 5.1.    Organization. Each Credit Party shall, and shall cause each of
its respective Subsidiaries to, (a) preserve and maintain its partnership,
limited liability company or corporate existence, rights, franchises and
privileges in the jurisdiction of its organization, and (b) qualify and remain
qualified as a foreign business entity in each jurisdiction in which
qualification is necessary in view of its business and operations or the
ownership of its Properties and where failure to qualify could reasonably be
expected to cause a Material Adverse Change; provided, however, that nothing
herein contained shall prevent any transaction permitted by Section 6.7 or
Section 6.8.

Section 5.2.    Reporting.

(a)    Annual Financial Reports. The Borrower shall provide, or shall cause to
be provided, to the Administrative Agent, as soon as available, but in any event
within 150 days after the end of each fiscal year of the Borrower, a
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such fiscal year, and the related consolidated statements of income or
operations, shareholder’s equity and cash flows for such fiscal year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all in reasonable detail and prepared in accordance with GAAP, such consolidated
statements to be audited and accompanied by a report and opinion of an
independent certified public accountant of nationally recognized standing
reasonably acceptable to the Administrative Agent, which report and opinion
shall be prepared in accordance with generally accepted auditing standards and
shall not be subject to any qualification or exception as to the scope of such
audit, and such statements to be certified by the chief executive officer or a
financial officer of the Borrower, to the effect that (i) such statements
fairly, in all material respects, present the financial condition, results of
operations, shareholder’s equity and cash flows of the Borrower and its
Subsidiaries in accordance with GAAP and (ii) there were no material contingent
obligations, material unaccrued liabilities for taxes, material unusual forward
or long-term commitments, or material unrealized or anticipated losses of the
Borrower and its Subsidiaries, except as disclosed therein or as otherwise
disclosed in writing to the Administrative Agent and adequate reserves for such
items have been made in accordance with GAAP;

(b)    Quarterly Financial Reports. The Borrower shall provide, or shall cause
to be provided, to the Administrative Agent, as soon as available, but in any
event within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Borrower, commencing with the fiscal quarter ended June
30, 2020, (i) consolidated balance sheet of the Borrower and its Subsidiaries as
at the end of such fiscal quarter, and the related consolidated statements of
income or operations, shareholder’s equity and cash flows for such fiscal
quarter and for the portion of the Borrower’s fiscal year then ended, setting
forth in each case in comparative form the figures for the corresponding fiscal
quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail, such consolidated statements to
be certified by the chief executive officer or a financial officer of the
Borrower as (A) fairly presenting, in all material respects, the financial
condition, results of operations, stockholders’ or shareholder’s equity and cash
flows of the Borrower and its Subsidiaries in accordance with GAAP, subject only
to normal year-end audit adjustments and the absence of footnotes, and (B)
showing that there were

 

70



--------------------------------------------------------------------------------

no material contingent obligations, material unaccrued liabilities for taxes,
material unusual forward or long term commitments, or material unrealized or
anticipated losses of the Borrower and its Subsidiaries, except as disclosed
therein or as otherwise disclosed in writing to the Administrative Agent and
adequate reserves for such items have been made in accordance with GAAP, and
(ii) a copy of the management discussion and analysis with respect to such
financial statements;

(c)    Monthly Financial Reports. The Borrower shall provide, or shall cause to
be provided, to the Administrative Agent, as soon as available, but in any event
within 30 days after the end of each calendar month, commencing with the
calendar month ended June 30, 2020 (i) consolidated balance sheet of the
Borrower and its Subsidiaries as at the end of such calendar month, and the
related consolidated statements of income or operations, shareholder’s equity
and cash flows for such calendar month and for the portion of the Borrower’s
fiscal year then ended, such consolidated statements to be certified by the
chief executive officer or financial officer of the Borrower as (A) fairly
presenting, in all material respects, the financial condition, results of
operations, stockholders’ or shareholder’s equity and cash flows of the Borrower
and its Subsidiaries in accordance with GAAP, subject only to normal year-end
audit adjustments and the absence of footnotes, and (B) showing that there were
no material contingent obligations, material unaccrued liabilities for taxes,
material unusual forward or long term commitments, or material unrealized or
anticipated losses of the Borrower and its Subsidiaries, except as disclosed
therein or as otherwise disclosed in writing to the Administrative Agent and
adequate reserves for such items have been made in accordance with GAAP and
(ii) an operational report including, in each case, for the preceding calendar
month (A) the volume of sand sold, (B) the revenue and tonnage of sand contracts
sold, (C) the revenue and tonnage of sand spot sales, (D) the amount of sand
produced and delivered, (E) the percentage of sold volume that was sold to
exploration and production companies, (F) the percentage of sold volume that was
sold FOB, (G) the percentage of sold volume sold in-basin and (H) the percentage
of sold volume that was sold at the wellsite;

(d)    Compliance Certificate. Concurrently with the delivery of the financial
statements referred to in Section 5.2(a), (b), and (c) above, the Borrower shall
provide to the Administrative Agent a duly completed Compliance Certificate
signed by the chief executive officer or financial officer of the Borrower;

(i)    certifying, in the case of the financial statements delivered under
Section 5.2(a) 5.2(b) or 5.2(c), as presenting fairly in all material respects
the financial condition and results of operations of the Borrower and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes;

(ii)    certifying as to whether a Default has occurred and, if a Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto;

(iii)    certifying that the Borrower has been in compliance with Section 6.16
and Section 6.20 as required therein since the last date on which a Compliance
Certificate was delivered; and

(iv)    stating whether any change in GAAP or in the application thereof has
occurred since the date of the financial statements referred to in Sections
5.2(a), 5.2(b) or 5.2(c) and, if any such change has occurred, specifying the
effect of such change on the financial statements accompanying such certificate.

(e)    Variance and Liquidity Reports. Beginning with the second Friday
following the Closing Date and on each Friday thereafter, the Borrower shall
provide to the Administrative Agent a Variance and Liquidity Report.

 

71



--------------------------------------------------------------------------------

(f)    13-Week Projections. Beginning on the Effective Date, and on each four
week anniversary thereafter, the Borrower shall provide to the Administrative
Agent a 13-week cash flow forecast in form and substance reasonably satisfactory
to the Administrative Agent (the “13-Week Forecast”), which 13-Week Forecast and
any amendments thereto shall reflect, for the periods covered thereby, projected
weekly disbursements, cash receipts, and ending cash for each week covered by
the 13-Week Forecast.

(g)    Annual Budget; Projections. As soon as available and in any event within
60 days after the end of each fiscal year of the Borrower, the Borrower shall
provide to the Administrative Agent (i) an annual operating, capital and cash
flow budget for the immediately following fiscal year and detailed on a
quarterly basis and (ii) a copy of the plan and forecast (including a projected
consolidated balance sheet, income statement and cash flow statement) of the
Borrower for each quarter of the upcoming fiscal year (the “Projections”) in
form reasonably satisfactory to the Administrative Agent;

(h)    Defaults. The Credit Parties shall provide to the Administrative Agent
promptly, but in any event within five (5) Business Days after the occurrence
thereof, a notice of each Default known to the Responsible Officer of the
Borrower or to any of its Subsidiaries, together with a statement of a
Responsible Officer of the Borrower setting forth the details of such Default
and the actions which the Credit Parties have taken and proposes to take with
respect thereto;

(i)    Other Creditors. The Credit Parties shall provide to the Administrative
Agent promptly after the giving or receipt thereof, copies of any default
notices given or received by the Borrower or by any of its Subsidiaries pursuant
to the terms of the DIP Term Loan Facility, or any other indenture, loan
agreement, credit agreement, royalty agreement or similar agreement;

(j)    Litigation. The Credit Parties shall provide to the Administrative Agent
promptly after the commencement thereof, notice of all actions, suits, and
proceedings before any Governmental Authority, in each case, arising
post-petition or not otherwise previously addressed pursuant to Section 4.7
hereof, affecting the Borrower or any of its Subsidiaries or any of their
respective assets that has a claim for damages in excess of $1,000,000 or that
could otherwise result in a cost, expense or loss to the Borrower or any of its
Subsidiaries in excess of $1,000,000, in each case, other than the Chapter 11
Cases;

(k)    Environmental Notices. (i) Promptly upon, and in any event no later than
thirty (30) days after, the receipt thereof, or the acquisition of knowledge
thereof, by any Credit Party, the Credit Parties shall provide the
Administrative Agent with a copy of any form of request, claim, complaint,
order, notice, summons or citation received from any Governmental Authority or
any other Person, (A) concerning violations or alleged violations of
Environmental Laws, which seeks to impose liability therefore in excess of
$1,000,000, (B) concerning any action or omission on the part of any of the
Credit Parties or any of their former Subsidiaries in connection with Hazardous
Waste or Hazardous Substances which could reasonably result in the imposition of
liability in excess of $1,000,000 or requiring that action be taken to respond
to or clean up a Release of Hazardous Substances or Hazardous Waste into the
environment and such action or clean-up could reasonably be expected to exceed
$1,000,000, including without limitation any information request related to, or
notice of, potential responsibility under CERCLA, or (C) concerning the filing
of a Lien securing liabilities in excess of $1,000,000 described in clause
(A) or (B) above upon, against or in connection with the Borrower, any
Subsidiary, or any of their respective former Subsidiaries, or any of their
material leased or owned Property, wherever located and (ii) promptly upon the
reasonable request of the Administrative Agent, the Credit Parties shall provide
all existing environmental reports (including all available Phase I
Environmental Site Assessment reports and Phase II Environmental Site Assessment
reports) and any such other report, audit or certification in the possession of
the Credit Parties;

 

72



--------------------------------------------------------------------------------

(l)    Material Changes. The Credit Parties shall provide to the Administrative
Agent prompt written notice of any event, development of circumstance that has
had or would reasonably be expected to give rise to a Material Adverse Change;

(m)    Termination Events. As soon as possible and in any event (i) within
thirty (30) days after the Borrower or any member of the Controlled Group knows
or has reason to know that any Termination Event described in clause (a) of the
definition of Termination Event with respect to any Plan has occurred, and
(ii) within ten (10) days after the Borrower or any member of the Controlled
Group knows or has reason to know that any other Termination Event with respect
to any Plan has occurred, the Credit Parties shall provide to the Administrative
Agent a statement of a Responsible Officer of the Borrower describing such
Termination Event and the action, if any, which the Borrower or any member of
the Controlled Group proposes to take with respect thereto;

(n)    Termination of Plans. Promptly and in any event within five (5) Business
Days after receipt thereof by the Borrower or any member of the Controlled Group
from the PBGC, the Credit Parties shall provide to the Administrative Agent
copies of each notice received by the Borrower or any such member of the
Controlled Group of the PBGC’s intention to terminate any Plan or to have a
trustee appointed to administer any Plan;

(o)    Other ERISA Notices. Promptly and in any event within five (5) Business
Days after receipt thereof by the Borrower or any member of the Controlled Group
from a Multiemployer Plan sponsor, the Credit Parties shall provide to the
Administrative Agent a copy of each notice received by the Borrower or any
member of the Controlled Group concerning the imposition or amount of withdrawal
liability imposed on the Borrower or any member of the Controlled Group pursuant
to Section 4202 of ERISA;

(p)    Other Governmental Notices. Promptly and in any event within five
(5) Business Days after receipt thereof by the Borrower or any Subsidiary, the
Credit Parties shall provide to the Administrative Agent a copy of any notice,
summons, citation, or proceeding seeking to modify in any material respect,
revoke, or suspend any material contract, license, permit, or agreement with any
Governmental Authority (other than the Chapter 11 Cases);

(q)    Disputes; etc. The Credit Parties shall provide to the Administrative
Agent prompt written notice of (i) any claims, legal or arbitration proceedings,
proceedings before any Governmental Authority, or disputes, or to the knowledge
of any Credit Party, any such actions threatened, or affecting the Borrower or
any Subsidiary, which could reasonably be expected to cause a Material Adverse
Change, or any material labor controversy of which the Borrower or any of its
Subsidiaries has knowledge resulting in or reasonably considered to be likely to
result in a strike against the Borrower or any Subsidiary, and (ii) any claim,
judgment, Lien or other encumbrance (other than a Permitted Lien) affecting any
Property of the Borrower or any Subsidiary, if the value of the claim, judgment,
Lien, or other encumbrance affecting such Property shall exceed $1,000,000, in
each case, other than the Chapter 11 Cases;

(r)    Management Letters; Other Accounting Reports. Promptly upon receipt
thereof, the Credit Parties shall provide to the Administrative Agent a copy of
any final management letter submitted to the Borrower or any Subsidiary by its
independent accountants, and a copy of any response by the Borrower or any
Subsidiary of the Borrower, or the board of directors or managers (or other
applicable governing body) of the Borrower or any Subsidiary of the Borrower, to
such letter;

(s)    Material Contracts. Promptly upon receipt thereof, the applicable Credit
Party shall provide to the Administrative Agent a copy of any amendment of or
notice of default under any Material Contract to which it is a party;

 

73



--------------------------------------------------------------------------------

(t)    Securities Law Filings and other Public Information. The Borrower shall
provide to the Administrative Agent promptly after the same are available,
copies of each annual report, proxy or financial statement or other material
report or communication sent to the equityholders of the Borrower, and copies of
all annual, regular, periodic and special reports and registration statements
which the Borrower may file or be required to file with the SEC under Section 13
or 15(d) of the Securities Exchange Act of 1934 or any other securities
Governmental Authority, and not otherwise required to be delivered to the
Administrative Agent pursuant hereto;

(u)    Borrowing Base Certificates. As soon as available but in any event within
three (3) Business Days of the end of each calendar week, and at such other
times as are required by Section 2.4(c)(ii) or as may be requested by the
Administrative Agent, the Borrower shall furnish a Borrowing Base Certificate
calculated as of the close of business on the last Business Day of the
immediately preceding calendar week;

(v)    Collateral Reporting. Prior to or concurrently with the delivery of each
Borrowing Base Certificate from and after the Effective Date, and at such other
times as may be requested by the Administrative Agent, as of the period then
ended, all delivered electronically in a text formatted file acceptable to the
Administrative Agent, the Borrower shall deliver to the Administrative Agent:

(i)    a detailed aging of the Borrower’s Accounts, including all invoices aged
by invoice date and due date (with an explanation of the terms offered),
prepared in a manner reasonably acceptable to the Administrative Agent, together
with the name and balance due for each Account Debtor;

(ii)    a worksheet of calculations prepared by the Borrower to determined
Eligible Accounts, such worksheets detailing the Accounts excluded from Eligible
Accounts and the reason for such exclusion.

(w)    After-Acquired Property. If, subsequent to the Effective Date, a Credit
Party shall acquire any intellectual property, securities, instruments, chattel
paper or other personal property required to be delivered to the Administrative
Agent as Collateral hereunder or any of the Security Documents, the Borrower
shall promptly (and in any event within ten (10) Business Days after any
Responsible Officer of any Credit Party acquires knowledge of the same) notify
the Administrative Agent of the same. Each of the Credit Parties shall adhere to
the covenants regarding the location of personal property as set forth in the
Security Documents; and

(x)    Motions. To the extent reasonably practicable at least two (2) days prior
to filing (or such shorter period as the Administrative Agent may agree), the
Borrower shall use commercially reasonable efforts to provide the Administrative
Agent copies of all material pleadings and motions (other than “first day”
motions and proposed orders, and other than emergency pleadings or motions
where, despite such Borrower’s commercially reasonable efforts, such two (2) day
notice is not possible) to be filed by or on behalf of the Borrower or any of
the other Loan Parties with the Bankruptcy Court in the Chapter 11 Cases, or to
be distributed by or on behalf of the Borrower or any of the other Credit
Parties to any official committee appointed in the Chapter 11 Cases, which such
pleadings shall include the Administrative Agent as a notice party.

(y)    Notice of Make-Whole Request. If, subsequent to the Effective Date, (i) a
Credit Party makes a request for any “make-whole”, “minimum volume” or other
similar payment referred to in clause (w) of the definition of “Eligible
Accounts”, where such request is made in respect of an Account Debtor who has
failed to take delivery of greater than 30% of the volume for which delivery is
required to be taken during any three-month period under the applicable sales
contract or (ii) a Credit Party receives a request

 

74



--------------------------------------------------------------------------------

from an Account Debtor for any “make-whole”, “minimum volume” or other similar
payment referred to in clause (w) of the definition of “Eligible Accounts”,
where such request is made in respect of such Credit Party who has failed to
deliver the volume for which delivery is required to be made under the
applicable sales contract, in each case the Borrower will provide prompt written
notice of such request to the Administrative Agent (but in any event no later
than five (5) Business Days after the date of such request), which written
notice shall include a reasonably detailed description of the circumstances
surrounding such request and the contemplated amount of such requested payment.

(z)    Information Provided Under DIP Term Loan Documents: The Credit Parties
shall provide to the Administrative Agent copies of all certificates, reports,
notices and other information provided to the DIP Term Loan Agent or the DIP
Term Loan Lenders pursuant to the DIP Term Loan Documents.

(aa)    Other Information. Subject to the confidentiality provisions of
Section 9.8, the Credit Parties shall provide to the Administrative Agent such
other information respecting the business, operations, or Property of the
Borrower or any Subsidiary, financial or otherwise, as any Lender through the
Administrative Agent may reasonably request including, but not limited to, a
list of customers of the Credit Parties.

The Borrower hereby acknowledges that (i) the Administrative Agent will make
available to the Lenders materials and/or information provided by or on behalf
of the Borrower and its Subsidiaries hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (ii) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrower or its securities) (each, a
“Public Lender”). The Borrower hereby agrees that (A) all Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (B) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent, the Issuing Lenders and the Lenders to treat such Borrower
Materials as not containing any material non-public information with respect to
the Borrower, its Subsidiaries or their securities for purposes of United States
Federal and state securities laws; (C) all Borrower Materials marked “PUBLIC”
are permitted to be made available through a portion of the Platform designated
“Public Investor;” and (D) the Administrative Agent shall be entitled to treat
any Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Investor.”

Documents required to be delivered pursuant to Section 5.2 may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date (i) on which the Borrower posts such documents, or provides a link
thereto on the Borrower’s website on the Internet and (ii) on which such
documents are posted on the Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided, however, that (A) the Borrower shall deliver
paper copies of such documents to the Administrative Agent or any Lender that
requests the Borrower to deliver such paper copies until a written request to
cease delivering paper copies is given by the Administrative Agent or such
Lender and (B) the Borrower shall notify the Administrative Agent and each
Lender (by electronic mail) of the posting of any such documents;

Section 5.3.    Insurance.

(a)    Each Credit Party shall, and shall cause each of its Subsidiaries to,
carry and maintain all such other insurance in such amounts and against such
risks as is customarily maintained by other Persons of similar size engaged in
similar businesses and reasonably acceptable to the Administrative Agent and
with reputable insurers reasonably acceptable to the Administrative Agent.

 

75



--------------------------------------------------------------------------------

(b)    If requested by the Administrative Agent, copies of all policies of
insurance or certificates thereof covering the property or business of the
Credit Parties, and endorsements and renewals thereof, certified as true and
correct copies of such documents by a Responsible Officer of the Borrower shall
be delivered by Borrower to and retained by the Administrative Agent. Subject to
the terms of the DIP Order, all policies of property insurance with respect to
the Collateral either shall have attached thereto a lender’s loss payable
endorsement in favor of the Administrative Agent for its benefit and the ratable
benefit of the Secured Parties or name the Administrative Agent as lender’s loss
payee for its benefit and the ratable benefit of the Secured Parties, in either
case, in form reasonably satisfactory to the Administrative Agent, and all
policies of liability insurance with respect to the Credit Parties shall name
the Administrative Agent for its benefit and the ratable benefit of the Secured
Parties as an additional insured and shall provide for a waiver of subrogation
in favor of the Administrative Agent for its benefit and the ratable benefit of
the Secured Parties. All policies or certificates of insurance shall set forth
the coverage, the limits of liability, the name of the carrier, the policy
number, and the period of coverage. All such policies shall contain a provision
that notwithstanding any contrary agreements between the Borrower, its
Subsidiaries, and the applicable insurance company, such policies will not be
canceled or allowed to lapse without renewal without at least thirty (30) days’
(or ten (10) days in the case of non-payment) prior written notice to the
Administrative Agent.

(c)    If at any time the area in which any real property constituting
Collateral is located is designated a “flood hazard area” in any Flood Insurance
Rate Map published by the Federal Emergency Management Agency (or any successor
agency), the Borrower shall, and shall cause each of its Subsidiaries to, obtain
flood insurance in such total amount as required by Regulation H of the Federal
Reserve Board, as from time to time in effect and all official rulings and
interpretations thereunder or thereof, and otherwise comply with the National
Flood Insurance Program as set forth in the Flood Disaster Protection Act of
1973, as it may be amended from time to time.

(d)    Notwithstanding Section 2.4(c)(ii) of this Agreement, after the
occurrence and during the continuance of an Event of Default, subject to the DIP
Order and the Intercreditor Agreement, unless waived by the Administrative Agent
in writing in its sole discretion, all proceeds of insurance, including any
casualty insurance proceeds, property insurance proceeds, proceeds from actions,
and any other proceeds, shall be paid directly to the Administrative Agent and
if necessary, assigned to the Administrative Agent, to be applied in accordance
with Section 7.5 of this Agreement, whether or not the Secured Obligations are
then due and payable.

(e)    In the event that any insurance proceeds are paid to any Credit Party in
violation of clause (d), such Credit Party shall, subject to the Intercreditor
Agreement, hold the proceeds in trust for the Administrative Agent, segregate
the proceeds from the other funds of such Credit Party, and promptly pay the
proceeds to the Administrative Agent with any necessary endorsement. Upon the
request of the Administrative Agent, each of the Borrower and its Subsidiaries
shall execute and deliver to the Administrative Agent any additional assignments
and other documents as may be necessary or desirable to enable the
Administrative Agent to directly collect the proceeds as set forth herein.

Section 5.4.    Compliance with Laws. Other than violations arising as a result
of the Chapter 11 Cases and except as otherwise excused by the Bankruptcy Court,
each Credit Party shall, and shall cause each of its Subsidiaries to, comply
with all federal, state, and local laws and regulations (including Environmental
Laws, Sanctions, Anti-Corruption Laws, and the Patriot Act) which are applicable
to the operations and Property of any Credit Party and maintain all related
permits necessary for the ownership and operation of each Credit Party’s
Property and business, except in any case where the failure to so

 

76



--------------------------------------------------------------------------------

comply could not reasonably be expected to result in a Material Adverse Change;
provided that this Section 5.4 shall not prevent any Credit Party from, in good
faith and with reasonable diligence, contesting the validity or application of
any such laws or regulations by appropriate legal proceedings for which adequate
reserves have been established in compliance with GAAP.

Section 5.5.    Taxes. Each Credit Party shall, and shall cause each of its
Subsidiaries to pay and discharge all taxes, assessments, and other charges and
claims related thereto, in each case, which are material in amount, imposed on
the Borrower or any of its Subsidiaries prior to the date on which penalties
attach other than any tax, assessment, charge, or claims which is being
contested in good faith and for which adequate reserves have been established in
compliance with GAAP.

Section 5.6.    [Reserved].

Section 5.7.    Security. Each Credit Party agrees that at all times before the
termination of this Agreement, payment in full of the Obligations, the
termination and return of all Letters of Credit (other than Letters of Credit as
to which arrangements satisfactory to the applicable Issuing Lender in such
Issuing Lender’s sole discretion have been made) and termination in full of the
Commitments, the Administrative Agent shall have an Acceptable Security Interest
in the Collateral to secure the performance and payment of the Secured
Obligations. Each Credit Party shall, and shall cause each of its Domestic
Subsidiaries to, grant to the Administrative Agent a Lien in any Collateral of
such Credit Party or such Domestic Subsidiary now owned or hereafter acquired
promptly and to take such actions as may be required under the Security
Documents to ensure that the Administrative Agent has an Acceptable Security
Interest in such Property.

Section 5.8.    Deposit Accounts. Each Credit Party shall, and shall cause each
of its Subsidiaries to, maintain their principal operating accounts and other
deposit accounts with a Lender or any other bank that is reasonably acceptable
to the Administrative Agent. Each Credit Party shall, and shall cause each of
its Subsidiaries to, ensure such deposit accounts and all securities accounts
are subject to Account Control Agreements in accordance with the terms of
Section 2.17; provided that, notwithstanding anything to the contrary contained
in this Agreement or the other Credit Documents, the requirements of this
Section 5.8 shall not apply to Excluded Deposit Accounts or any deposit accounts
that constituted “Excluded Deposit Accounts” (as defined in the Existing Credit
Agreement) on the Petition Date.

Section 5.9.    Records; Inspection. Each Credit Party shall, and shall cause
each of its Subsidiaries to maintain proper, complete and consistent books of
record with respect to such Person’s operations, affairs, and financial
condition in accordance with GAAP in all material respects. From time to time
upon reasonable prior notice (without limiting the provisions of Section 5.12),
each Credit Party shall permit any Lender and shall cause each of its
Subsidiaries to permit any Lender, at such reasonable times and intervals and to
a reasonable extent and under the reasonable guidance of officers of or
employees delegated by officers of such Credit Party or such Subsidiary, to,
subject to any applicable confidentiality considerations, examine and copy the
books and records of such Credit Party or such Subsidiary, to visit and inspect
the Property of such Credit Party or such Subsidiary, and to discuss the
business operations and Property of such Credit Party or such Subsidiary with
the officers and directors thereof; provided that, unless an Event of Default
shall have occurred and be continuing, (a) only the Administrative Agent on
behalf of the Lenders may exercise inspection, examination or audit rights under
this Section 5.9 and (b) the Borrower shall bear the cost of only two (2) such
inspections per fiscal year.

Section 5.10.    Maintenance of Property. Except where compliance is excluded
by, or is otherwise prohibited by the provisions of the Bankruptcy Code or order
of the Bankruptcy Court, each Credit Party shall, and shall cause each of its
Subsidiaries to, maintain their material owned, leased, or operated Property
necessary in the operation of its business in good condition and repair, normal
wear and tear and casualty and condemnation (excluding casualty and condemnation
which could, individually or in the aggregate,

 

77



--------------------------------------------------------------------------------

reasonably be expected to cause a Material Adverse Change) excepted; and shall
abstain from, and cause each of its Subsidiaries to abstain from, knowingly or
willfully permitting the commission of waste or other injury, destruction, or
loss of natural resources, or the occurrence of pollution, contamination, or any
other condition in, on or about the owned or operated Property involving the
Environment that could reasonably be expected to result in Response activities
and that could reasonably be expected to cause a Material Adverse Change;
provided, however, that no Credit Party shall be required to maintain any
property if the preservation thereof is no longer desirable in the conduct of
the business of such Credit Party and the loss thereof is not adverse in any
material respect to such Credit Party or the Lenders.

Section 5.11.    Royalty Agreements. Except where such payment is excluded by,
or is otherwise prohibited by the provisions of the Bankruptcy Code or order of
the Bankruptcy Court, the Borrower shall, and shall cause each of its
Subsidiaries to, timely pay all amounts owing pursuant to any royalty agreement
to which the Borrower or any of its Subsidiaries is a party except where the
failure to do so (a) does not materially impair the ability of the Borrower and
its Subsidiaries to use the Property subject to any Lien created by such royalty
agreement in its business and (b) could not reasonably be expected to result in
a Material Adverse Change.

Section 5.12.    Field Examinations.

(a)    The Borrower shall, and shall cause each of its Subsidiaries to, permit
the Administrative Agent or a third party selected by the Administrative Agent
to, upon the Administrative Agent’s request in the Administrative Agent’s
Permitted Discretion, conduct field examinations, with respect to any Accounts
included in the calculation of the Borrowing Base, at reasonable business times
and upon reasonable prior notice to the Borrower; provided that (i) if no
Availability Trigger Period has occurred and is continuing, the Borrower shall
bear the costs of only one such field examination in any fiscal year and (ii) if
an Availability Trigger Period has occurred and is continuing, the Borrower
shall bear the costs of up to two such field examinations in any fiscal year.

(b)    [Reserved].

(c)    If an Event of Default has occurred and is continuing, the Administrative
Agent may perform any additional field examinations, and all such field
examinations shall be performed at the Borrower’s sole cost and expense.

(d)    Notwithstanding anything herein to the contrary, (i) no Credit Party nor
any Affiliate thereof nor any of the foregoing’s respective equity holders are
intended to, and no such Person shall be, third party beneficiaries of any
audits, appraisals, field examinations, or collateral audit conducted by any
Secured Party or any other Person at the direction of any Secured Party, (ii) no
Secured Party is obligated to share any such material or information with any
Person other than the directly intended and express beneficiary thereof and
(iii) as a condition to any disclosure of such material or information which a
Secured Party may, but is not obligated to, provide, the applicable Secured
Party may require that the Borrower execute and deliver a confidential,
non-reliance, or other disclosure agreement in form and substance acceptable to
the disclosing Secured Party (which agreement would not go into effect until the
delivery of the applicable audit, appraisal, field exam, or collateral audit).

Section 5.13.    [Reserved].

Section 5.14.    Further Assurances. Subject to the Intercreditor Agreement, the
Borrower shall, and shall cause each of its Subsidiaries to, execute and
deliver, or cause to be executed and delivered, to the Administrative Agent any
and all further documents, financing statements, agreements and instruments, and
take all further action (including filing Uniform Commercial Code and other
financing statements,

 

78



--------------------------------------------------------------------------------

fixture filings, notice, mortgages, deeds of trust and other documents and such
other actions or deliveries of the type required by Section 3.1, as applicable)
that may be required under applicable law, or that the Required Lenders or the
Administrative Agent may reasonably request, in order to effectuate the
transactions contemplated by the Credit Documents and in order to grant,
preserve, protect and perfect the validity of the security interests created or
intended to be created by the Security Documents in the Collateral, all in form
and substance reasonably satisfactory to the Administrative Agent and all at the
expense of the Credit Parties.

Section 5.15.    Compliance with Anti-Corruption Laws and Sanctions. Each Credit
Party will maintain in effect and enforce policies and procedures designed to
ensure compliance by each Credit Party, their Subsidiaries, and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
Sanctions.

Section 5.16.    Accuracy of Information. The Credit Parties will ensure that
any information, including financial statements or other documents, furnished to
the Administrative Agent or the Lenders in connection with this Agreement or any
other Credit Document or any amendment or modification hereof or thereof or
waiver hereunder or thereunder contains no material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading, and
the furnishing of such information shall be deemed to be a representation and
warranty by the Borrower on the date thereof as to the matters specified in this
Section 5.16; provided that, with respect to projected financial information,
the Credit Parties will only ensure that such information was prepared in good
faith based upon assumptions believed to be reasonable at the time.

Section 5.17.    Casualty and Condemnations. The Borrower will (a) furnish to
the Administrative Agent and the Lenders prompt written notice of any casualty
or other insured damage to any material portion of the Collateral or the
commencement of any action or proceeding for the taking of any material portion
of the Collateral or interest therein under power of eminent domain or by
condemnation or similar proceeding and (b) ensure that the Net Cash Proceeds of
any such event (whether in the form of insurance proceeds, condemnation awards
or otherwise) are collected and applied in accordance with the applicable
provisions of this Agreement and the Credit Documents.

Section 5.18.    Payment of Obligations. Each Credit Party will, and will cause
each Subsidiary to, pay or discharge all Debt and all other material liabilities
and obligations, including Taxes, before the same shall become delinquent or in
default, except where (a) such payment is excluded by, or is otherwise
prohibited by the provisions of the Bankruptcy Code or order of the Bankruptcy
Court or (b)(i) the validity or amount thereof is being contested in good faith
by appropriate proceedings, (ii) such Credit Party or Subsidiary has set aside
on its books adequate reserves with respect thereto in accordance with GAAP and
(iii) the failure to make payment pending such contest could not reasonably be
expected to result in a Material Adverse Change; provided, however, that each
Credit Party will, and will cause each Subsidiary to, remit withholding taxes
and other payroll taxes to appropriate Governmental Authorities as and when
claimed to be due, notwithstanding the foregoing exceptions, except where such
payment is excluded by, or is otherwise prohibited by the provisions of the
Bankruptcy Code or order of the Bankruptcy Court.

Section 5.19.    Beneficial Ownership Certificate. If at any time any
information contained in the most recent Beneficial Ownership Certification
delivered hereunder becomes untrue, inaccurate, incorrect or incomplete, the
Borrower will promptly provide an updated Beneficial Ownership Certification to
the Administrative Agent correcting such information.

Section 5.20.    Use of Proceeds. The proceeds of the Loans and Letters of
Credit shall be used (a) to pay related transaction costs, fees and expenses;
(b) to provide working capital and for other general corporate purposes of the
Credit Parties in accordance with the Budget; (c) to pay obligations arising
from

 

79



--------------------------------------------------------------------------------

or related to the Carve-Out; (d) to pay restructuring costs incurred in
connection with the Chapter 11 Cases. Notwithstanding anything to the contrary,
no portion of the Loans or the Collateral (including any cash collateral) shall
be used (i) to challenge the validity, perfection, priority, extent or
enforceability of the obligations under the DIP Facility, the Exit Facility or
the facility under the Existing Credit Agreement, (ii) to investigate or assert
any other claims or causes of action against the Administrative Agent, the Lead
Arranger, any other agent or any Lender with respect to any holder of any such
obligations, except as agreed by the Administrative Agent and provided in the
DIP Order with respect to any investigation regarding the facility under the
Existing Credit Agreement or (iii) for any act which has the effect of
materially or adversely modifying or compromising the rights and remedies of the
Administrative Agent or the Lenders or any such party with respect to the DIP
Facility, the Exit Facility or any Credit Document (as defined in the Existing
Credit Agreement).

ARTICLE 6

NEGATIVE COVENANTS

So long as any Obligation (other than (a) Letter of Credit Obligations which are
not yet due and payable in connection with Letters of Credit which have been
cash collateralized in accordance with this Agreement and (b) contingent
indemnification obligations which are not due and payable and which by their
terms survive the termination or expiration of this Agreement and the other
Credit Documents) shall remain unpaid, any Lender shall have any Commitment
hereunder, or there shall exist any Letter of Credit Exposure (other than Letter
of Credit Exposure which has been cash collateralized in accordance with this
Agreement), each Credit Party agrees to comply with the following covenants.

Section 6.1.    Debt. No Credit Party shall, nor shall it permit any of its
Subsidiaries to, create, assume, incur, suffer to exist, or in any manner become
liable, directly, indirectly, or contingently in respect of, any Debt other than
the following (collectively, the “Permitted Debt”):

(a)    the Obligations;

(b)    unsecured intercompany Debt incurred in the ordinary course of business
owed by any Credit Party to any other Credit Party;

(c)    Debt in the form of accounts payable to trade creditors for goods or
services and current operating liabilities (other than for borrowed money) which
in each case are not more than 90 days past due, in each case incurred in the
ordinary course of business, as presently conducted, unless contested in good
faith by appropriate proceedings and adequate reserves for such items have been
made in accordance with GAAP;

(d)    purchase money indebtedness or Capital Leases incurred prior to the
Petition Date and any Debt issued to refinance, refund, extend, renew or replace
such Debt (“Refinancing Indebtedness”) so long as the principal amount of such
Refinancing Indebtedness is not greater than the outstanding principal amount of
such existing Debt plus the amount of any premiums or penalties and accrued and
unpaid interest thereof and reasonable fees and expenses in connection
therewith;

(e)    Hedging Arrangements permitted under Section 6.15;

(f)    Debt arising from the endorsement of instruments for collection in the
ordinary course of business;

(g)    the Senior Notes;

 

80



--------------------------------------------------------------------------------

(h)    Debt in respect of the DIP Term Loan Facility;

(i)    Debt under performance, stay, appeal and surety bonds or with respect to
workers’ compensation or other like employee benefit claims, in each case
incurred in the ordinary course of business;

(j)    guarantees of Debt of any Credit Party permitted under this Section 6.1;

(k)    Debt arising from royalty agreements on customary terms entered into by
the Borrower and its Subsidiaries in the ordinary course of business in
connection with the purchase of Sand Reserves; and

(l)    Debt existing on the Petition Date and set forth on Schedule 6.1.

Section 6.2.    Liens. No Credit Party shall, nor shall it permit any of its
Subsidiaries to, create, assume, incur, or suffer to exist any Lien on the
Property of any Credit Party or any Subsidiary, whether now owned or hereafter
acquired, or assign any right to receive any income, other than the following
(collectively, the “Permitted Liens”):

(a)    Liens securing the Secured Obligations;

(b)    Liens securing obligations under the DIP Term Loan Facility;

(c)    Liens imposed by law, such as landlord’s, materialmen’s, mechanics’,
carriers’, workmen’s and repairmen’s liens, and other similar liens arising in
the ordinary course of business securing obligations which if overdue for a
period of more than 30 days are being contested in good faith by appropriate
procedures or proceedings and for which adequate reserves have been established;

(d)    Liens arising in the ordinary course of business out of pledges or
deposits under workers compensation laws, unemployment insurance, old age
pensions, or other social security or retirement benefits, or similar
legislation to secure public or statutory obligations;

(e)    Liens for Taxes, assessment, or other governmental charges which are not
yet delinquent and payable or, if overdue, which are being actively contested in
good faith by appropriate proceedings and adequate reserves for such items have
been made in accordance with GAAP;

(f)    Liens securing purchase money debt or Capital Lease obligations permitted
under Section 6.1(d); provided that each such Lien encumbers only the Property
purchased in connection with the creation of any such purchase money debt or the
subject of any such Capital Lease, and all proceeds and products thereof
(including insurance proceeds) and accessions thereto, and the amount secured
thereby is not increased;

(g)    encumbrances consisting of minor easements, zoning restrictions, or other
restrictions on the use of real property that do not (individually or in the
aggregate) materially affect the value of the assets encumbered thereby or
materially impair the ability of any Credit Party to use such assets in its
business, and none of which is violated in any material aspect by existing or
proposed structures or land use;

(h)    Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights and remedies and
burdening only deposit accounts or other funds maintained with a depository
institution;

 

81



--------------------------------------------------------------------------------

(i)    Liens on cash, deposit accounts or securities pledged or encumbered to
secure performance of tenders, surety and appeal bonds, government contracts,
performance and return of money bonds, bids, trade contracts, leases, statutory
obligations, regulatory obligations and other obligations of a like nature
incurred in the ordinary course of business;

(j)    judgment and attachment Liens not giving rise to an Event of Default;

(k)    Liens in favor a banking institution arising by operation of law
encumbering deposits in accounts held by such banking institution incurred in
the ordinary course of business and which are within the general parameters
customary in the banking industry;

(l)    Any interest or title of a lessor, sublessor, licensor or sublicensor
under any lease or license entered into in the ordinary course of business and
covering only the asset so leased or licensed;

(m)    Defects and irregularities in title to any Property which in the
aggregate do not materially impair the fair market value or use of the Property
for the purposes for which it is or may reasonably be expected to be held;

(n)    Liens on advance of cash or earnest money deposits in favor of the seller
of any property to be acquired in connection with Capital Expenditures permitted
hereunder, which advances shall be applied against the purchase price for such
permitted Capital Expenditures; and

(o)    Liens on Property of the Borrower or its Subsidiaries existing on the
Petition Date and set forth in Schedule 6.2 and refinancing, extensions renewals
and replacements thereof permitted hereunder; provided that such Liens shall
secure only those obligations which they secure on the date hereof and such
Liens shall not be extended to cover any additional Property not subject thereto
on the Petition Date.

Section 6.3.    Investments. No Credit Party shall, nor shall it permit any of
its Subsidiaries to, make or hold any direct or indirect investment (each, an
“Investment”) in any other Person, including capital contributions to the
Person, investments in or the acquisition of the debt or equity securities of
the Person, or any loans, guaranties, trade credit, or other extensions of
credit to any Person, other than the following (collectively, the “Permitted
Investments”):

(a)    investments in the form of trade credit to customers of a Credit Party
arising in the ordinary course of business and represented by accounts from such
customers;

(b)    Liquid Investments;

(c)    loans, advances, or capital contributions to, or investments in, or
purchases or commitments to purchase any stock or other securities or evidences
of indebtedness of or interests in any Person and existing on the Petition Date,
in each case as specified in the attached Schedule 6.3; provided that, the
respective amounts of such loans, advances, capital contributions, investments,
purchases and commitments shall not be increased (other than appreciation);

(d)    Investments by a Credit Party in or to any other Credit Party;

(e)    [Reserved];

(f)    Investments received in connection with the bankruptcy or reorganization
of, or settlement of delinquent accounts and disputes with, customers and
suppliers, in each case, arising in the ordinary course of business;

 

82



--------------------------------------------------------------------------------

(g)    guarantees of obligations (not in respect of Debt) of the Credit Parties
incurred in the ordinary course of business;

(h)    Investments consisting of Debt or Acquisitions permitted by Article 6;
and

(i)    Investments existing on the Petition Date in wholly-owned Subsidiaries
and as otherwise set forth on Schedule 6.3.

Section 6.4.    Acquisitions. No Credit Party shall, nor shall it permit any of
its Subsidiaries to, make any Acquisition.

Section 6.5.    Agreements Restricting Liens. No Credit Party shall, nor shall
it permit any of its Subsidiaries to, create, incur, assume or permit to exist
any contract, agreement or understanding (other than (a) this Agreement, or the
other Credit Documents, (b) the DIP Term Loan Facility, (c) agreements governing
Debt permitted by Sections 6.1(d) to the extent such restrictions govern only
the Property (and all proceeds and products thereof and accessions thereto)
financed pursuant to such Debt, (d) any prohibition or limitation that exists
pursuant to applicable requirements of a Governmental Authority, (e) any
prohibition or limitation that restricts subletting or assignment of leasehold
interests contained in any lease governing a leasehold interest of Borrower or
its Subsidiaries and customary provisions in other contracts restricting
assignment thereof, (f) agreements in connection with a sale of assets permitted
by Section 6.8, and (g) any prohibition or limitation that exists in any
contract to which a Credit Party is a party on the date hereof so long as
(i) such prohibition or limitation is generally applicable and does not
specifically prohibit any of the Debt or the Liens granted under the Credit
Documents, and (ii) the noncompliance of such prohibition or limitation would
not reasonably be expected to be adverse to the Administrative Agent or the
Lenders) which in any way prohibits or restricts the granting, conveying,
creation or imposition of any Lien on any of its Property (including (A) any fee
owned real property of any Credit Party and (B) any Certificated Equipment of
any Credit Party), whether now owned or hereafter acquired, to secure the
Secured Obligations or restricts any Subsidiary from paying Restricted Payments
to the Borrower, or which requires the consent of or notice to other Persons in
connection therewith, which consent or notice has not been obtained or given on
a permanent and irrevocable basis such that no further consent of or notice to
such other Person is required to be given in connection with any such Lien or
Restricted Payment.

Section 6.6.    Use of Proceeds.

(a)    No Credit Party shall, nor shall it permit any of its Subsidiaries to use
the proceeds of the Loans or the Letters of Credit for any purposes other than
the purposes set forth in Section 5.20 and in accordance with the Budget. No
Credit Party shall, nor shall it permit any of its Subsidiaries to, directly or
indirectly, use any part of the proceeds of Loans or Letters of Credit for any
purpose which violates, or is inconsistent with, Regulations T, U, or X.

(b)    The Borrower will not request any Loans or Letter of Credit, and the
Borrower shall not use, and shall procure that its Subsidiaries and its or their
respective directors, officers, employees and agents shall not use, the proceeds
of any Loan or Letter of Credit (i) in furtherance of an offer, payment, promise
to pay, or authorization of the payment or giving of money, or anything else of
value, to any person in violation of any Anti-Corruption Laws, (ii) for the
purposes of funding, financing or facilitation of any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, to
the extent such activities, business or transaction would be prohibited by
Sanctions if conducted by a corporation incorporated in the United States or in
a European Union member state or the United Kingdom or (iii) in any manner that
would result in the violation of any Sanctions applicable to any party hereto.
No Credit Party will use the proceeds of any Loan or Letter of Credit in any way
that will violate any Anti-Corruption Laws or Sanctions.

 

83



--------------------------------------------------------------------------------

Section 6.7.    Corporate Actions; Accounting Changes.

(a)    No Credit Party shall, nor shall it permit any of its Subsidiaries to,
merge or consolidate with or into any other Person.

(b)    No Credit Party shall, nor shall it permit any of its Subsidiaries to
(i) change its name, change its state of incorporation, formation or
organization, change its organizational identification number or reorganize in
another jurisdiction, (ii) create or suffer to exist any Subsidiary not existing
on the Petition Date, (iii) amend, supplement, modify or restate their articles
or certificate of incorporation or formation, limited partnership agreement,
bylaws, limited liability company agreements, or other equivalent organizational
documents in a manner that could reasonably be expected to be materially adverse
to the interests of the Administrative Agent and the Lenders, or (iv) change the
method of accounting employed in the preparation of the Initial Financial
Statements except in accordance with GAAP or change the fiscal year end of the
Borrower unless, in each case, approved in writing by the Required Lenders.

Section 6.8.    Sale of Assets. No Credit Party shall, nor shall it permit any
of its Subsidiaries to, sell, convey, or otherwise transfer or dispose of (in
one transaction or in a series of related transactions and whether effected
pursuant to a division or otherwise) any of its assets except that (a) any
Credit Party may sell Inventory in the ordinary course of business; (b) any
Credit Party may sell, convey, dispose or otherwise transfer any of its assets
to any other Credit Party; (c) any Credit Party may make dispositions of
obsolete or worn out Property in the ordinary course of business, and
dispositions of Property no longer useful or used by the Borrower and its
Subsidiaries in the conduct of its business; (d) any Credit Party may make
dispositions of equipment to the extent that such Property is exchanged for
credit against the purchase price of similar replacement Property or the
proceeds of which are reasonably promptly applied to the purchase price of such
replacement Property; (e) any Credit Party may make dispositions of Liquid
Investments; (f) any Credit Party may make dispositions of Accounts in
connection with the collection or compromise thereof in the ordinary course of
business; (g) any Credit Party may enter into leases, subleases, licenses or
sublicenses or Property in the ordinary course of business and which do not
materially interfere with the business of the Borrower and its Subsidiaries;
(h) any Credit Party may make transfers of property subject to Casualty Events,
subject to the Borrower’s compliance with Section 2.4(c)(ii) and (i) to the
extent constituting dispositions, any Credit Party may make dispositions
permitted by Sections 6.3, 6.7 and 6.9.

Section 6.9.    Restricted Payments. No Credit Party shall, nor shall it permit
any of its Subsidiaries to make any Restricted Payments except that the
Subsidiaries of the Borrower may make Restricted Payments to the Borrower or any
other Credit Party that is a Subsidiary of the Borrower.

Section 6.10.    Affiliate Transactions. No Credit Party shall, nor shall it
permit any of its Subsidiaries to, directly or indirectly, enter into or permit
to exist any transaction or series of transactions (including, but not limited
to, the purchase, sale, lease or exchange of Property, the making of any
investment, the giving of any guaranty, the assumption of any obligation or the
rendering of any service) with any of their Affiliates which are not Credit
Parties unless such transaction or series of transactions is on terms no less
favorable to the Borrower or any Subsidiary, as applicable, than those that
could be obtained in a comparable arm’s length transaction with a Person that is
not such an Affiliate except for reasonable and customary director, officer and
employee compensation, including bonuses and severance (which compensation may
be paid to affiliates of such directors, officers and employees at the direction
of the applicable director, officer or employee), indemnification and other
benefits (including retirement, health, stock option and other benefit plans).

 

84



--------------------------------------------------------------------------------

Section 6.11.    Line of Business. No Credit Party shall, and shall not permit
any of its Subsidiaries to, change the character of the Borrower’s and its
Subsidiaries collective business as conducted on the Petition Date, or engage in
any type of business not reasonably related to the Borrower’s and its
Subsidiaries collective business as presently and normally conducted.

Section 6.12.    Hazardous Materials. No Credit Party (a) shall, nor shall it
permit any of its Subsidiaries to, create, handle, transport, use, or dispose of
any Hazardous Substance or Hazardous Waste, except in the ordinary course of its
business and except in compliance with Environmental Law other than to the
extent that such non-compliance could not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Change or in any
liability to the Lenders or the Administrative Agent, and (b) shall, nor shall
it permit any of its Subsidiaries to, Release any Hazardous Substance or
Hazardous Waste into the Environment and shall not permit any Credit Party’s or
any Subsidiary’s Property to be subjected to any Release of Hazardous Substance
or Hazardous Waste, except in compliance with Environmental Law other than to
the extent that such non-compliance could not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Change or in any
liability on the Lenders or the Administrative Agent.

Section 6.13.    Compliance with ERISA. Except for matters that individually or
in the aggregate could not reasonably be expected to cause a Material Adverse
Change, no Credit Party shall, nor shall it permit any of its Subsidiaries to,
directly or indirectly: (a) engage in any transaction in connection with which
the Borrower or any Subsidiary could be subjected to either a civil penalty
assessed pursuant to Section 502(c), (i) or (1) of ERISA or a tax imposed by
Chapter 43 of Subtitle D of the Code; (b) terminate, or permit any member of the
Controlled Group to terminate, any Plan in a manner, or take any other action
with respect to any Plan, which could result in any liability of the Borrower,
any Subsidiary or any member of the Controlled Group to the PBGC; (c) fail to
make, or permit any member of the Controlled Group to fail to make, full payment
when due of all amounts which, under the provisions of any Plan, agreement
relating thereto or applicable law, the Borrower, a Subsidiary or member of the
Controlled Group is required to pay as contributions thereto; (d) permit to
exist, or allow any Subsidiary or any member of the Controlled Group to permit
to exist, any failure to satisfy the “minimum funding standards” under Sections
302 or 303 of ERISA or Sections 412 or 430 of the Code with respect to any Plan;
(e) permit, or allow any member of the Controlled Group to permit, the actuarial
present value of the benefit liabilities (as “actuarial present value of the
benefit liabilities” shall have the meaning specified in Section 4041 of ERISA)
under any Plan that is regulated under Title IV of ERISA to exceed the current
value of the assets (computed on a plan termination basis in accordance with
Title IV of ERISA) of such Plan allocable to such benefit liabilities;
(f) contribute to or assume an obligation to contribute to, or permit any member
of the Controlled Group to contribute to or assume an obligation to contribute
to, any multiemployer plan (as defined in Section 4001(a)(3) of ERISA); (g)
acquire, or permit any member of the Controlled Group to acquire, an interest in
any Person that causes such Person to become a member of the Controlled Group if
such Person sponsors, maintains or contributes to, or at any time in the
six-year period preceding such acquisition has sponsored, maintained, or
contributed to, (i) any multiemployer plan (as defined in Section 4001(a)(3) of
ERISA), or (ii) any other employee benefit plan that is subject to Title IV of
ERISA under which the actuarial present value of the benefit liabilities under
such plan exceeds the current value of the assets (computed on a plan
termination basis in accordance with Title IV of ERISA) of such plan allocable
to such benefit liabilities; (h) incur, or permit any member of the Controlled
Group to incur, a liability to or on account of a Plan under sections 515, 4062,
4063, 4064, 4201 or 4204 of ERISA; or (i) contribute to or assume an obligation
to contribute to any employee welfare benefit plan, as defined in section 3(1)
of ERISA, including, without limitation, any such plan maintained to provide
benefits to former employees of such entities, that may not be terminated by
such entities in their sole discretion at any time without any liability.

Section 6.14.    Sale and Leaseback Transactions. No Credit Party shall, nor
shall it permit any of its Subsidiaries to, sell or transfer to a Person any
Property, whether now owned or hereafter acquired, if at

 

85



--------------------------------------------------------------------------------

the time or thereafter the Borrower or a Subsidiary shall lease as lessee such
Property or any part thereof or other Property which the Borrower or a
Subsidiary intends to use for substantially the same purpose as the Property
sold or transferred.

Section 6.15.    Limitation on Hedging. No Credit Party shall, nor shall it
permit any of its Subsidiaries to, (a) purchase, assume, or hold a speculative
position in any commodities market or futures market or enter into any Hedging
Arrangement for speculative purposes; or (b) be party to or otherwise enter into
any Hedging Arrangement which (i) is entered into for reasons other than as a
part of its normal business operations as a risk management strategy and/or
hedge against changes resulting from market conditions related to the Borrower’s
or its Subsidiaries’ operations, or (ii) obligates the Borrower or any of its
Subsidiaries to any margin call requirements or otherwise requires the Borrower
or any of its Subsidiaries to put up money, assets or other security (other than
unsecured letters of credit). Furthermore, no Credit Party shall, nor shall it
permit any of its Subsidiaries be party to or otherwise enter into any Hedging
Arrangement which relate to interest rates if such Hedging Arrangement relate to
payment obligations on Debt which is not permitted to be incurred under
Section 6.1 above, the aggregate notional amount of all such Hedging
Arrangements exceeds 100% of the outstanding principal balance of the Debt to be
hedged by such Hedging Arrangements or an average of such principal balances
calculated using a generally accepted method of matching interest swap contracts
to declining principal balances, the floating rate index of each such contract
generally matches the index used to determine the floating rates of interest on
the corresponding indebtedness to be hedged by such contract, such Hedging
Arrangement is with a counterparty or has a guarantor of the obligation of the
counterparty who (unless such counterparty is a Lender or one of its Affiliates)
at the time the Hedging Arrangement is made is rated lower than A by S & P or A2
by Moody’s, or the floating rate index of such Hedging Arrangement does not
generally match the index used to determine the floating rates of interest on
the corresponding Debt to be hedged by such Hedging Arrangement.

Section 6.16.    Minimum Liquidity. The Credit Parties shall not permit
Liquidity at any time to be less than $12,500,000.

Section 6.17.    Landlord Agreements. No Credit Party shall, nor shall it permit
any of its Subsidiaries to (a) hold, store or otherwise maintain any equipment
or Inventory that is intended to constitute Collateral pursuant to the Security
Documents at premises which are not owned by a Credit Party and located in the
U.S. unless (i) such equipment is located at the job site under which such
equipment is then currently under contract, (ii) such equipment or Inventory is
located at premises within the U.S. that are not owned by a Credit Party and
with respect to which such Credit Party has used commercially reasonable efforts
to obtain a lien waiver or subordination agreement in form and substance
satisfactory to the Administrative Agent, (iii) such equipment is office
equipment, (iv) such equipment or Inventory is in transit or being temporarily
stored for the purposes of being transported, (v) such equipment is off location
for servicing, repairs or modification, (vi) such equipment is being held for
delivery, or (vii) the aggregate value of all equipment and Inventory located at
premises which are not owned by a Credit Party and with respect to which a
Credit Party has not used commercially reasonable efforts to obtain a lien
waiver or subordination agreement in form and substance satisfactory to the
Administrative Agent does not exceed $500,000, or (b) after the date hereof,
enter into any new verbal or written leases for premises with any Person who has
not executed a lien waiver or subordination agreement in form and substance
satisfactory to the Administrative Agent unless the equipment or Inventory
located on such premises would fall under any of the provisions in the foregoing
clause (a).

Section 6.18.    Operating Leases. The Credit Parties and their Subsidiaries,
taken as a whole, shall not at any time have obligations as lessee with respect
to Operating Leases (including all lease payments with respect to all Operating
Leases entered into by any Credit Party or Subsidiary but excluding payments for
taxes, insurance, and other non-rental expenses to the extent not included
within the stated amount of the rental payments under Operating Leases)
exceeding $25,000,000 during any fiscal year.

 

86



--------------------------------------------------------------------------------

Section 6.19.    Amendment of Material Contracts. No Credit Party shall, nor
shall it permit any of its Subsidiaries to, amend, restate, supplement or
otherwise modify any Material Contract and any agreement or documentation
relating thereto, in each case in a manner materially adverse to the interests
of the Administrative Agent or the Lenders, without the prior written consent of
the Required Lenders; provided that the modification of prepetition Railcar
Leases to reject and/or replace such Railcar Leases with Railcar Leases
providing for, inter alia, reduced rates and fleet sizes shall not be a
modification materially adverse to the interests of the Administrative Agent or
the Lenders.

Section 6.20.    Budget Variance. As of the Friday after the fourth full
calendar week ending after the Petition Date and on each fourth Friday
thereafter (each a “Testing Date” and each such period, commencing on the
Petition Date or such immediately preceding Testing Date and ending on the
relevant Testing Date, a “Testing Period”; provided that the initial Testing
Period shall be deemed to include the full calendar week in which the Petition
Date occurs), the Borrower shall not permit the aggregate actual cash expenses
and disbursements other than Professional Fees made by the Borrower and its
Subsidiaries during such Testing Period to be greater than 115% of the projected
aggregate cash expenses and disbursements other than Professional Fees as set
forth in the Budget for such Testing Period.

Section 6.21.    Capital Expenditures. No Credit Party shall, nor shall it
permit any of its Subsidiaries to, incur or commit to incur any Capital
Expenditures other than Capital Expenditures set forth in the Budget.

Section 6.22.    Key Employee Plans. No Credit Party shall (a)(i) enter into any
key employee or executive incentive or retention plan, other than such plans in
effect as of the Petition Date or (ii) amend or modify any existing key employee
retention plan and incentive plan in a manner that increases benefits payable
thereunder, unless such plan, amendment or modification, as applicable, is
either consistent with the terms of the RSA or reasonably satisfactory to the
Required Lenders and (b) other than (i) the payments of salary or wages and
(ii) the retention payments made by certain Credit Parties prior to the
Effective Date, in each case to managers, officers, and management- or
executive-level employees of any of the Credit Parties, make any grant or
payment after the Effective Date (including pursuant to a key employee or
executive incentive or retention plan or other similar agreement or arrangement)
to any director, manager, officer, or management- or executive-level employee of
any of the Credit Parties.;

Section 6.23.    Superpriority Claims. No Credit Party shall create or permit to
exist any Superpriority Claim other than Superpriority Claims permitted by the
DIP Order (including the Carve-Out).

Section 6.24.    Repayment of DIP Term Loan Credit Agreement. No Credit Party
shall use or permit the use of any Net Cash Proceeds from a Prepayment Event
with respect to ABL Priority Collateral to repay obligations under the DIP Term
Loan Facility.

ARTICLE 7

DEFAULT AND REMEDIES

Section 7.1.    Events of Default. The occurrence of any of the following events
shall constitute an “Event of Default” under this Agreement and any other Credit
Document:

(a)    Payment Failure. Any Credit Party fails to pay any principal, interest or
any other amount (including fees, reimbursements and indemnifications) when due
under this Agreement or any other Credit Document;

 

87



--------------------------------------------------------------------------------

(b)    False Representation or Warranties. Any representation or warranty made
or deemed to be made by any Credit Party, the Canadian Subs or any officer
thereof in this Agreement, in any other Credit Document or in any certificate
delivered in connection with this Agreement or any other Credit Document is
incorrect, false or otherwise misleading in any material respect at the time it
was made or deemed made;

(c)    Breach of Covenant. (i) Any breach by any Credit Party or the Canadian
Subs of any of the covenants in Section 5.1(a), Section 5.2(d), Section 5.2(h),
Section 5.3(a), Section 5.11, Section 5.15, Section 5.20 or Article 6 (other
than Sections 6.11, 6.12 or 6.17) of this Agreement or (ii) any breach by any
Credit Party or the Canadian Subs of any other covenant contained in this
Agreement or any other Credit Document and such breach shall remain unremedied
for a period of five (5) days following the earlier of (A) the date on which
Administrative Agent gave notice of such failure to Borrower and (B) the date
any Responsible Officer of the Borrower or any Subsidiary acquires actual
knowledge of such failure (such grace period to be applicable only in the event
such Default can be remedied by corrective action of the Borrower or any
Subsidiary);

(d)    Guaranties. Any provisions in the Guaranties shall at any time (before
its expiration according to its terms) and for any reason cease to be in full
force and effect and valid and binding on the Guarantors party thereto or shall
be contested by any party thereto; any Guarantor shall deny it has any liability
or obligation under such Guaranties;

(e)    Security Documents. Any Security Document shall at any time and for any
reason cease to create an Acceptable Security Interest in Collateral with a fair
value in excess of $500,000 in the aggregate purported to be subject to such
agreement in accordance with the terms of such agreement or any material
provisions thereof shall cease to be in full force and effect and valid and
binding on the Credit Party that is a party thereto or any such Person shall so
state in writing (unless released or terminated pursuant to the terms of such
Security Document), except as a result of the Administrative Agent’s failure to
maintain possession of any stock certificates, promissory notes or other
instruments delivered to it under the Security Documents;

(f)    Cross-Default. (i) The Borrower, the Canadian Subs or any Guarantor shall
fail to pay any principal of or premium or interest (A) under the DIP Term Loan
Credit Agreement or (B) on its other Debt incurred after the Petition Date which
is outstanding in a principal amount of at least $1,000,000 individually or when
aggregated with all such Debt of the Borrower and the Subsidiaries so in default
(but excluding Debt hereunder) when the same becomes due and payable (whether by
scheduled maturity, required prepayment, acceleration, demand or otherwise), and
such failure shall continue after the applicable grace period, if any, specified
in the agreement or instrument relating to such Debt; or (ii) any other event
shall occur or condition shall exist under any agreement or instrument relating
to (A) the DIP Term Loan Credit Agreement or (B) to its other Debt incurred
after the Petition Date which is outstanding in a principal amount of at least
$1,000,000 individually or when aggregated with all such Debt of the Borrower
and the Subsidiaries so in default (other than Debt hereunder), and shall
continue after the applicable grace period, if any, specified in such agreement
or instrument, if the effect of such event or condition is to accelerate, or to
permit the acceleration of, the maturity of such Debt prior to the stated
maturity thereof; provided that for purposes of this paragraph (f), the
“principal amount” of the obligations in respect of Hedging Arrangements at any
time shall be the maximum aggregate amount (giving effect to any netting
agreements) that would be required to be paid if such Hedging Arrangements were
terminated at such time;

(g)    Settlements; Adverse Judgment. The Borrower or any of its Subsidiaries
enters into a settlement of any claim against any of them when a suit has been
filed or suffers final judgments against any of them since the Petition Date in
an aggregate amount, less (i) any insurance proceeds covering such settlements
or judgments which are received or as to which the insurance carriers have not
denied liability

 

88



--------------------------------------------------------------------------------

and (ii) with respect to settlements, any portion of such settlement not
required to be paid in cash during the term of this Agreement, greater than
$1,000,000 and, in the case of final judgments, there shall be any period of 30
consecutive days during which a stay of enforcement of such judgments, by reason
of a pending appeal or otherwise, shall not be in effect (including as a result
of the automatic stay under the Chapter 11 Cases);

(h)    Termination Events. Any Termination Event with respect to a Plan shall
have occurred, and, 30 days after notice thereof shall have been given to the
Borrower by the Administrative Agent, such Termination Event shall not have been
corrected and shall have created and caused to be continuing a material risk of
Plan termination or liability for withdrawal from the Plan as a “substantial
employer” (as defined in Section 4001(a)(2) of ERISA), which termination could
reasonably be expected to result in a liability of, or liability for withdrawal
could reasonably be expected to be, greater than $500,000;

(i)    Plan Withdrawals. The Borrower or any member of the Controlled Group as
employer under a Multiemployer Plan shall have made a complete or partial
withdrawal from such Multiemployer Plan and such withdrawing employer shall have
incurred a withdrawal liability in an annual amount exceeding $500,000;

(j)    Credit Documents. (i) Any material provision of any Credit Document,
except to the extent permitted by the terms thereof, shall for any reason cease
to be valid and binding on the Borrower or a Guarantor or any of their
respective Subsidiaries or any such Person shall so state in writing or (ii) the
occurrence of any “default”, as defined in any Credit Document (other than this
Agreement), or the breach of any of the terms or provisions of any Credit
Document (other than this Agreement), which default or breach continues beyond
any grace period therein provided;

(k)    Material Contracts. The occurrence of any breach or nonperformance by any
Person under a Material Contract or any early termination of any Material
Contract, which breach, nonperformance or early termination could reasonably be
expected to cause a Material Adverse Change; provided that the Credit Parties’
exercise of rights with respect to executory contracts pursuant to Section 365
of the Bankruptcy Code, including inter alia rejection or cure and assumption of
Material Contracts, shall not, and shall not be expected to, cause a Material
Adverse Change; or

(l)    Change in Control. The occurrence of a Change in Control.

(m)    Bankruptcy Related Events. The occurrence of any of the following:

(i)    (A) The entry of an order dismissing the Chapter 11 Cases or converting
the Chapter 11 Cases to a case under chapter 7 of the Bankruptcy Code, (B) the
entry of an order appointing a chapter 11 trustee in the Chapter 11 Cases,
(C) the entry of an order in the Chapter 11 Case appointing an examiner having
expanded powers (beyond those set forth under Sections 1106(a)(3) and (4) of the
Bankruptcy Code) and (D) the filing of any pleading by any Credit Party seeking,
or otherwise consenting to, any of the matters set forth in clauses (A) through
(C) above.

(ii)    (A) An amendment, supplement or other modification shall have been made
to, or a consent or waiver shall have been granted with respect to any departure
by any person from the provisions of, the Approved Plan (without giving effect
to such amendment, supplement, modification, consent or waiver), in each case,
in a manner that is not permitted pursuant to the definition thereof (it being
agreed an amendment, supplement or other modification to the Approved Plan to
provide for both the payment in full and in cash of all Secured Obligations
under this Agreement (including the cash collateralization of any Letters of
Credit) and the termination of all Commitments hereunder, and all claims under
the Existing Credit Agreement on the Effective

 

89



--------------------------------------------------------------------------------

Date and for third party releases in favor of the Administrative Agent, the
Lenders and any other secured parties under the Existing Credit Agreement, this
Agreement or other Credit Documents (such a plan of reorganization, a “Cash Pay
Plan”) shall not constitute an Event of Default), (B) any plan other than the
Approved Plan or a Cash Pay Plan is filed by, or with the support of, a Loan
Party without the consent of the Required Lenders, (C) the Loan Parties shall
have commenced or participated in furtherance of any solicitation in respect of
a proposed plan or reorganization other than the Approved Plan or a Cash Pay
Plan, (D) the Bankruptcy Court shall terminate or reduce the period pursuant to
Section 1121 of the Bankruptcy Code during which the Credit Parties have the
exclusive right to file a plan of reorganization and solicit acceptances
thereof, (E) the Bankruptcy Court shall grant relief that is inconsistent with
the Approved Plan in any material respect and that is adverse to the
Administrative Agent’s or the Secured Parties’ interests or inconsistent with
the Credit Documents or (F) any of the Credit Parties or any of their affiliates
shall file any motion or pleading with the Bankruptcy Court that is inconsistent
in any material respect with the Approved Plan and such motion or pleading has
not been withdrawn prior to the earlier of (y) three (3) Business Days of the
Borrower receiving notice from the Administrative Agent and (z) entry of an
order of the Bankruptcy Court approving such motion or pleading.

(iii)    The entry of the Final Order shall not have occurred on or before the
Final Order Entry Deadline, or there shall be a breach by any Loan Party of any
material provisions of the Interim Order (prior to entry of the Final Order) or
the Final Order, or the Interim Order (prior to entry of the Final Order) or
Final Order shall cease to be in full force and effect or shall have been
reversed, modified, amended, stayed, vacated or subject to stay pending appeal,
in the case of any modification or amendment, without the prior written consent
of Administrative Agent and Required Lenders.

(iv)    Other than the DIP Order in respect of the Carve-oOut, the entry of an
order in the Chapter 11 Cases charging any of the Collateral under
Section 506(c) of the Bankruptcy Code against the Lenders under which any person
takes action against the Collateral or that becomes a final non-appealable
order, or the commencement of other actions that is adverse to the
Administrative Agent or the Lenders or their respective rights and remedies
under the DIP Facility in any of the Chapter 11 Cases or inconsistent with the
Credit Documents.

(v)    The entry of an order granting relief from any stay of proceeding
(including, without limitation, the automatic stay) so as to allow a third party
to proceed with foreclosure (or granting of a deed in lieu of foreclosure)
against any asset with a value in excess of $250,000.

(vi)    The payment of any pre-Petition Date claims (other than (i) in respect
of accrued payroll and related expenses as of the Petition Date) or (ii) as
permitted by the RSA, the Interim Order, the Final Order, or pursuant to an
order entered in the Chapter 11 Cases that is supported, or not objected to, by
the Required Lenders.

(vii)    Any lien securing or Superpriority Claim in respect of the obligations
under the DIP Facility shall cease to be valid, perfected (if applicable) and
enforceable in all respects or to have the priority granted under the Interim
Order and the Final Order, as applicable.

(viii)    The existence of any claims or charges (including any grant of
adequate protection), or the entry of any order of the Bankruptcy Court
authorizing any claims or charges (including any grant of adequate protection),
other than in respect of the DIP Facility, the DIP Term Loan Facility and the
Carve-Out or as otherwise permitted under the Credit Documents and the DIP Term
Loan Documents, entitled to superpriority under Section 364(c)(1) of the
Bankruptcy Code pari passu or senior to the DIP Facility or the DIP Term Loan
Facility (other than in respect

 

90



--------------------------------------------------------------------------------

of claims or charges to the DIP Term Loan Priority Collateral in respect of the
DIP Term Loan Documents), or there shall arise or be granted by the Bankruptcy
Court (A) any claim having priority over any or all administrative expenses of
the kind specified in clause (b) of Section 503 or clause (b) of Section 507 of
the Bankruptcy Code (other than the Carve Out and the DIP Term Loan Documents)
that is pari passu or senior to the Superpriority Claim or (B) any Lien on the
Collateral having a priority senior to or pari passu with the liens and security
interests granted pursuant to the DIP Order and the Credit Documents, except as
expressly provided herein or in the Interim Order or the Final Order, whichever
is in effect.

(ix)    The Credit Parties or any of their Subsidiaries, shall obtain court
authorization to commence, or shall commence, join in, assist or otherwise
participate as an adverse party in any suit or other proceeding against the
Administrative Agent or any of the Lenders relating to the DIP Facility or the
Existing Credit Agreement.

(x)    Failure to satisfy any of the Milestones in accordance with the terms
relating to such Milestone.

(xi)    After the entry thereof by the Bankruptcy Court, the Confirmation Order
shall cease to be in full force and effect, or any Credit Party shall fail to
satisfy in full all obligations under the DIP Facility (or convert the DIP
Facility into the Exit Facility) on or prior to the effective date of the
Approved Plan or fail to comply in any material respect with the Confirmation
Order, or the Confirmation Order shall have been revoked, remanded, vacated,
reversed, rescinded or modified or amended in any manner that (a) is adverse to
the Secured Parties’ interests, rights or treatment or inconsistent with the
Credit Documents, (b) alters the debt capital structure of the Credit Parties as
set forth in the Approved Plan, (c) allows for the incurrence of indebtedness
upon or in conjunction with the effective date of the Approved Plan not
otherwise contemplated under the Approved Plan (without giving effect to any
such modification or supplement) or (d) changes the priority or treatment of any
indebtedness from that set forth in the Approved Plan (without giving effect to
any such modification or supplement).

(xii)    Except as otherwise consented to by the Required Lenders, any sale,
conveyance, disposition or other transfer of all or a material portion of the
Collateral pursuant to the Bankruptcy Code other than as permitted pursuant
(x) the Interim Order or the Final Order, (y) the Approved Plan or (z) the
Credit Documents.

(xiii)    [Reserved].

(xiv)    The RSA is terminated or ceases to be in full force and effect.

(xv)    The Backstop Agreement is terminated or ceases to be in full force and
effect.

(xvi)    The Credit Parties (A) file any motion or application, including in
connection with a plan of reorganization, seeking authority to reject, assume,
assume and assign, amend, supplement, or modify any Railcar Lease, or (B) amend,
modify, supplement, extend, terminate, or otherwise enter into a modified
arrangement with respect to any Railcar Lease, in each case, without the prior
written consent of the Required Lenders.

(xvii)    The Credit Parties, taken as a whole, cease to conduct substantially
all of their business operations without the prior written consent of the
Required Lenders.

 

91



--------------------------------------------------------------------------------

(xviii)    The Interim Order or the Final Order shall be vacated, reversed or
stayed in any respect, or modified or amended in any material respect, without
the consent of the Required Lenders.

(xix)    Any Credit Party fail to comply with the Interim Order or the Final
Order in any material respect.

(xx)    At any time after the entry of the Final Order, the sum of (A) aggregate
principal amount of outstanding loans under the DIP Term Loan Facility and
(B) the unfunded commitments under the DIP Term Loan Facility shall be (1) less
than $40,000,000 or (2) more than $60,000,000.

(xxi)    Any Credit Party shall commence, join in, assist or otherwise
participate (or attempt to commence, join in, assist or otherwise participate)
as an adverse party in any suit or other proceeding against the Administrative
Agent or any of the Lenders to (A) contest the validity or enforceability of any
Credit Document or (B) contest the validity or perfection of any Lien securing
the Obligations.

(n)    Change in CEO. At any time prior to the Effective Date (as defined in the
RSA), Mr. Robert Rasmus shall cease to serve as Chief Executive Officer of the
Borrower for any reason; provided, that an Event of Default shall not occur
under this Section 7.1(n) if, within three (3) Business Days of the date that
Mr. Rasmus ceases to serve as Chief Executive Officer of the Borrower for any
reason, the board of directors, managing member or other governing body of the
Borrower and each of its Subsidiaries, as applicable, appoints Mr. Ryan
Omohundro, of Alvarez & Marsal North America, LLC (or such other person
reasonably acceptable to the Required Lenders), to the position of Chief
Restructuring Officer (the “CRO”) of the Borrower and each of its Subsidiaries
and bestows upon the CRO all duties and responsibilities customarily associated
with such position, including, without limitation, the duties and
responsibilities exercised by Mr. Rasmus as of the Effective Date.

Section 7.2.    Optional Acceleration of Maturity. If any Event of Default shall
have occurred and be continuing, then, and in any such event,

(a)    the Administrative Agent (i) shall at the request, and may with the
consent, of the Required Lenders, by notice to the Borrower, declare that the
obligation of each Lender to make Loans and the obligation of the Issuing
Lenders to issue Letters of Credit shall be terminated, whereupon the same shall
forthwith terminate, and (ii) shall at the request, and may with the consent, of
the Required Lenders, by notice to the Borrower, declare the Revolving Notes,
all accrued and unpaid interest thereon, and all other amounts payable under
this Agreement to be forthwith due and payable, whereupon the Revolving Notes,
all such interest, and all such amounts shall become and be forthwith due and
payable in full, without presentment, demand, protest or further notice of any
kind (including, without limitation, any notice of intent to accelerate or
notice of acceleration), all of which are hereby expressly waived by each of the
Credit Parties,

(b)    the Borrower shall, on demand of the Administrative Agent at the request
or with the consent of the Required Lenders, deposit with the Administrative
Agent into the Cash Collateral Account an amount of cash equal to the
outstanding Letter of Credit Exposure as security for the Secured Obligations to
the extent the Letter of Credit Obligations are not otherwise paid or cash
collateralized at such time, and

(c)    the Administrative Agent shall at the request of, and may with the
consent of, the Required Lenders proceed to enforce its rights and remedies
under the Security Documents, the Guaranty, or any other Credit Document for the
ratable benefit of the Secured Parties by appropriate proceedings.

 

92



--------------------------------------------------------------------------------

Section 7.3.    Set-off. Upon (a) the occurrence and during the continuance of
any Event of Default and (b) the making of the request or the granting of the
consent, if any, specified by Section 7.2 to authorize the Administrative Agent
to declare the Revolving Notes and any other amount payable hereunder due and
payable pursuant to the provisions of Section 7.2, the Administrative Agent,
each Lender, and each of their respective Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other indebtedness at any time owing by the
Administrative Agent, such Lender, or any such Affiliate to or for the credit or
the account of any Credit Party against any and all of the obligations of the
Borrower now or hereafter existing under this Agreement, the Revolving Notes
held by the Administrative Agent, such Lender, or such Affiliate, and the other
Credit Documents, irrespective of whether or not the Administrative Agent, such
Lender, or such Affiliate shall have made any demand under this Agreement, such
Revolving Note, or such other Credit Documents, and although such obligations
may be unmatured. Each Lender agrees to promptly notify the Borrower and the
Administrative Agent after any such set off and application made by such Lender
or its Affiliate, provided that the failure to give such notice shall not affect
the validity of such set off and application. The rights of the Administrative
Agent and each Lender under this Section 7.3 are in addition to any other rights
and remedies (including, without limitation, other rights of set off) which the
Administrative Agent or such Lender may have.

Section 7.4.    Remedies Cumulative. No Waiver. No right, power, or remedy
conferred to any Lender in this Agreement or the Credit Documents, or now or
hereafter existing at law, in equity, by statute, or otherwise shall be
exclusive, and each such right, power, or remedy shall to the full extent
permitted by law be cumulative and in addition to every other such right, power
or remedy. No course of dealing and no delay in exercising any right, power, or
remedy conferred to any Lender in this Agreement and the Credit Documents or now
or hereafter existing at law, in equity, by statute, or otherwise shall operate
as a waiver of or otherwise prejudice any such right, power, or remedy. Any
Lender may cure any Event of Default without waiving the Event of Default. No
notice to or demand upon the Borrower or any other Credit Party shall entitle
the Borrower or any other Credit Party to similar notices or demands in the
future.

Section 7.5.    Application of Payments. Prior to an Event of Default, all
payments made hereunder shall be applied by the Administrative Agent as directed
by the Borrower, but subject to the terms of this Agreement, including the
application of prepayments according to Section 2.4 and Section 2.11. During the
existence of an Event of Default, subject to the applicable DIP Order and the
Intercreditor Agreement, all payments and collections received by the
Administrative Agent shall be applied to the Secured Obligations in accordance
with Section 2.11 and otherwise in the following order (other than funds held in
the Cash Collateral Account, which shall be applied in accordance with
Section 2.2(h)):

FIRST, to the payment of that portion of the Secured Obligations constituting
fees, indemnities, expenses and other amounts, including attorney fees, payable
to the Administrative Agent in its capacity as such, the Issuing Lenders in
their respective capacities as such, ratably among the Administrative Agent and
the Issuing Lenders in proportion to the respective amounts described in this
clause First payable to them;

SECOND, to the payment of that portion of the Secured Obligations constituting
fees, indemnities and other amounts (other than principal and interest) payable
to the Lenders in their respective capacities as such, ratably among the Lenders
in proportion to the respective amounts described in this clause Second payable
to them;

THIRD, to the payment of all accrued and unpaid interest on the Loans and any
borrowed amounts in respect of Letters of Credit, ratably among the Lenders and
the Issuing Lenders in proportion to the respective amounts described in this
clause Third payable to them;

 

93



--------------------------------------------------------------------------------

FOURTH, to the payment of any then due and owing principal of the Loans and any
borrowed amounts in respect of Letters of Credit (the amounts so applied to be
distributed ratably among the Lenders (and to the extent applicable to the
payment of any Secured Obligations in respect of Hedging Arrangements, the Swap
Counterparties and to the extent applicable to Banking Services Obligations, the
Lenders or their Affiliates that are owed such obligations, with respect to
Hedging Arrangements and Banking Services Obligations, to the extent that
Reserves have been established with respect to such amounts) pro rata in
accordance with the principal amounts of the Secured Obligations owed to them on
the date of any such distribution), and when applied to make distributions by
the Administrative Agent to pay the principal amount of the outstanding Loans,
pro rata to the Lenders;

FIFTH, to the Administrative Agent to deposit into the Cash Collateral Account
for the account of the Issuing Lenders, to cash collateralize any Letter of
Credit Exposure then outstanding;

SIXTH, to the payment of any amounts owing in respect of Hedging Arrangements,
the Swap Counterparties and to the extent applicable to Banking Service
Obligations, the Lenders or their Affiliates that are owed such obligations, to
the extent not paid pursuant to clause Fourth above; and

SEVENTH, the balance, if any, after all of the Secured Obligations have been
indefeasibly paid in full, to the Credit Parties, their successors or assigns,
or as a court of competent jurisdiction may otherwise direct.

Excluded Swap Obligations with respect to any Guarantor shall not be paid with
amounts received from such Guarantor or its assets, but appropriate adjustments
shall be made with respect to payments from other Credit Parties to preserve the
allocation to Secured Obligations otherwise set forth above in this Section 7.6.

ARTICLE 8

THE ADMINISTRATIVE AGENT

Section 8.1.     Appointment, Powers and Immunities. Each Lender hereby
irrevocably appoints and authorizes the Administrative Agent to act as its agent
under this Agreement and the other Credit Documents with such powers and
discretion as are specifically delegated to the Administrative Agent by the
terms of this Agreement and the other Credit Documents, together with such other
powers as are reasonably incidental thereto. The Administrative Agent (which
term as used in this sentence and in Section 8.5 and the first sentence of
Section 8.6 shall include its Affiliates and its own and its Affiliates’
officers, directors, employees, and agents): (a) shall not have any duties or
responsibilities except those expressly set forth in this Agreement and shall
not be a trustee or fiduciary for any Lender; (b) shall not be responsible to
the Lenders for any recital, statement, representation, or warranty (whether
written or oral) made in or in connection with any Credit Document or any
certificate or other document referred to or provided for in, or received by any
of them under, any Credit Document, or for the value, validity, effectiveness,
genuineness, enforceability, or sufficiency of any Credit Document, or any other
document referred to or provided for therein or for any failure by any Credit
Party or any other Person to perform any of its obligations thereunder; (c)
shall not be responsible for or have any duty to ascertain, inquire into, or
verify the performance or observance of any covenants or agreements by any
Credit Party or the satisfaction of any condition or to inspect the Property
(including the books and records) of any Credit Party or any of its Subsidiaries
or Affiliates; (d) shall not be required to initiate or conduct any litigation
or collection proceedings under any Credit Document unless requested by the
Required Lenders in writing and it receives indemnification satisfactory to it
from the Lenders; and (e) shall not be responsible for any action taken or
omitted to be taken by it under or in connection with any Credit Document,
except for its own gross

 

94



--------------------------------------------------------------------------------

negligence or willful misconduct. The Administrative Agent may employ agents and
attorneys-in-fact and shall not be responsible for the negligence or misconduct
of any such agents or attorneys-in-fact selected by the Administrative Agent
with reasonable care.

The Lead Arranger, in its capacity as such, shall have no right, power,
obligation, liability, responsibility or duty under this Agreement other than
those applicable to all Lenders as such. Without limiting the foregoing, the
Lead Arranger shall not have nor be deemed to have a fiduciary relationship with
any Lender. Each Lender hereby makes the same acknowledgments with respect to
the Lead Arranger as it makes with respect to the Administrative Agent in the
preceding paragraph.

Section 8.2.    Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon any certification, notice, instrument, writing, or
other communication (including, without limitation, any thereof by telephone or
electronic mail) believed by it to be genuine and correct and to have been
signed, sent or made by or on behalf of the proper Person or Persons, and upon
advice and statements of legal counsel (including counsel for any Credit Party),
independent accountants, and other experts selected by the Administrative Agent.
The Administrative Agent may deem and treat the payee of any Revolving Notes as
the holder thereof for all purposes hereof unless and until the Administrative
Agent receives and accepts an Assignment and Acceptance executed in accordance
with Section 9.7. As to any matters not expressly provided for by this
Agreement, the Administrative Agent shall not be required to exercise any
discretion or take any action, but shall be required to act or to refrain from
acting (and shall be fully protected in so acting or refraining from acting)
upon the instructions of the Required Lenders, and such instructions shall be
binding on all of the Lenders; provided, however, that the Administrative Agent
shall not be required to take any action that exposes the Administrative Agent
to personal liability or that is contrary to any Credit Document or applicable
law or unless it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking any such action.

Section 8.3.    Defaults. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of a Default unless the Administrative
Agent has received written notice from a Lender or the Borrower specifying such
Default and stating that such notice is a “Notice of Default”. In the event that
the Administrative Agent receives such a notice of the occurrence of a Default,
the Administrative Agent shall give prompt notice thereof to the Lenders. The
Administrative Agent shall (subject to Section 8.2) take such action with
respect to such Default as shall reasonably be directed by the Required Lenders,
provided that, unless and until the Administrative Agent shall have received
such directions, the Administrative Agent may (but shall not be obligated to)
take such action, or refrain from taking such action, with respect to such
Default as it shall deem advisable in the best interest of the Lenders.

Section 8.4.    Rights as Lender. With respect to its Commitments and the Loans
made by it, JPMCB (and any successor acting as Administrative Agent) in its
capacity as a Lender hereunder shall have the same rights and powers hereunder
as any other Lender and may exercise the same as though it were not acting as
the Administrative Agent, and the term “Lender” or “Lenders” shall, unless the
context otherwise indicates, include the Administrative Agent in its individual
capacity. JPMCB (and any successor acting as Administrative Agent) and its
Affiliates may (without having to account therefor to any Lender) accept
deposits from, lend money to, make investments in, provide services to, and
generally engage in any kind of lending, trust, or other business with any
Credit Party or any of its Subsidiaries or Affiliates as if it were not acting
as Administrative Agent, and JPMCB (and any successor acting as Administrative
Agent) and its Affiliates may accept fees and other consideration from any
Credit Party or any of its Subsidiaries or Affiliates for services in connection
with this Agreement or otherwise without having to account for the same to the
Lenders.

 

95



--------------------------------------------------------------------------------

Section 8.5.    Indemnification. THE LENDERS SEVERALLY AGREE TO INDEMNIFY THE
ADMINISTRATIVE AGENT, THE ISSUING LENDERS AND EACH OF THEIR RESPECTIVE
AFFILIATES AND THEIR RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES, AND AGENTS (TO
THE EXTENT NOT REIMBURSED BY THE BORROWER), RATABLY ACCORDING TO THE RESPECTIVE
PRINCIPAL AMOUNTS OF THE LOANS THEN HELD BY EACH OF THEM (OR IF NO PRINCIPAL OF
THE LOANS IS AT THE TIME OUTSTANDING, RATABLY ACCORDING TO THE RESPECTIVE
AMOUNTS OF THE COMMITMENTS THEN HELD BY EACH OF THEM, OR, IF NO SUCH PRINCIPAL
AMOUNTS ARE THEN OUTSTANDING AND NO COMMITMENTS ARE THEN EXISTING, RATABLY
ACCORDING TO THE COMMITMENTS HELD BY EACH OF THEM IMMEDIATELY PRIOR TO THE
TERMINATION OR EXPIRATION THEREOF), FROM AND AGAINST ANY AND ALL LIABILITIES,
OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS,
EXPENSES, OR DISBURSEMENTS OF ANY KIND OR NATURE WHATSOEVER WHICH MAY BE IMPOSED
ON, INCURRED BY, OR ASSERTED AGAINST THE ADMINISTRATIVE AGENT OR ISSUING LENDERS
IN ANY WAY RELATING TO OR ARISING OUT OF THIS AGREEMENT OR ANY ACTION TAKEN OR
OMITTED BY THE ADMINISTRATIVE AGENT OR THE ISSUING LENDERS UNDER THIS AGREEMENT
OR ANY OTHER CREDIT DOCUMENT (IN ALL CASES. WHETHER OR NOT CAUSED BY OR ARISING.
IN WHOLE OR IN PART. OUT OF THE COMPARATIVE. CONTRIBUTORY OR SOLE NEGLIGENCE OF
THE ADMINISTRATIVE AGENT OR THE ISSUING LENDERS). AND INCLUDING, WITHOUT
LIMITATION, ENVIRONMENTAL LIABILITIES, PROVIDED THAT NO LENDER SHALL BE LIABLE
FOR ANY PORTION OF SUCH LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES,
ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES, OR DISBURSEMENTS FOUND IN A FINAL
NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED
FROM THE ADMINISTRATIVE AGENT’S OR ANY ISSUING LENDER’S GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT. WITHOUT LIMITATION OF THE FOREGOING, EACH LENDER AGREES TO
REIMBURSE THE ADMINISTRATIVE AGENT AND THE ISSUING LENDERS PROMPTLY UPON DEMAND
FOR ITS RATABLE SHARE (DETERMINED AS SET FORTH ABOVE IN THIS PARAGRAPH) OF ANY
OUT OF POCKET EXPENSES (INCLUDING COUNSEL FEES) INCURRED BY THE ADMINISTRATIVE
AGENT OR THE ISSUING LENDERS IN CONNECTION WITH THE PREPARATION, EXECUTION,
DELIVERY, ADMINISTRATION, MODIFICATION, AMENDMENT, OR ENFORCEMENT (WHETHER
THROUGH NEGOTIATIONS, LEGAL PROCEEDINGS, OR OTHERWISE) OF, OR LEGAL ADVICE IN
RESPECT OF RIGHTS OR RESPONSIBILITIES UNDER, THIS AGREEMENT OR ANY OTHER CREDIT
DOCUMENT, TO THE EXTENT THAT THE ADMINISTRATIVE AGENT OR THE ISSUING LENDERS IS
NOT REIMBURSED FOR SUCH BY THE BORROWER.

Section 8.6.    Non-Reliance on Administrative Agent, Lead Arranger and Other
Lenders.

(a)    Each Lender agrees that it has, independently and without reliance on the
Administrative Agent, the Lead Arranger or any other Lender, and based on such
documents and information as it has deemed appropriate, made its own credit
analysis of the Borrower and the other Credit Parties and decision to enter into
this Agreement and that it will, independently and without reliance upon the
Administrative Agent, the Lead Arranger or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own analysis and decisions in taking or not taking action under the
Credit Documents. Except for notices, reports, and other documents and
information expressly required to be furnished to the Lenders by the
Administrative Agent or the Lead Arranger hereunder and for other information in
the Administrative Agent’s or the Lead Arranger’s possession which has been
requested by a Lender and for which such Lender pays the Administrative Agent’s
or the Lead Arranger’s expenses in connection therewith, the Administrative
Agent and the Lead Arranger shall not have any duty or responsibility to provide
any Lender with any credit or other information concerning the affairs,
financial condition, or business of any Credit Party or any of its Subsidiaries
or Affiliates that may come into the possession of the Administrative Agent or
the Lead Arranger or any of their respective Affiliates.

 

96



--------------------------------------------------------------------------------

(b)    Each Lender acknowledges and agrees that the extensions of credit made
hereunder are commercial loans and letters of credit and not investments in a
business enterprise or securities. Each Lender further represents that it is
engaged in making, acquiring or holding commercial loans in the ordinary course
of its business and has, independently and without reliance upon the
Administrative Agent, the Lead Arranger or any other Lender and their respective
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement as a Lender, and to make, acquire or hold Loans hereunder. Each Lender
shall, independently and without reliance upon the Administrative Agent, the
Lead Arranger or any other Lender and their respective Related Parties and based
on such documents and information (which may contain material, non-public
information within the meaning of the United States securities laws concerning
the Borrower and its Affiliates) as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Credit Document, any related agreement or any
document furnished hereunder or thereunder and in deciding whether or to the
extent to which it will continue as a Lender or assign or otherwise transfer its
rights, interests and obligations hereunder.

(c)    Each Lender hereby agrees that (i) it has requested a copy of each Report
prepared by or on behalf of the Administrative Agent; (ii) the Administrative
Agent (A) makes no representation or warranty, express or implied, as to the
completeness or accuracy of any Report or any of the information contained
therein or any inaccuracy or omission contained in or relating to a Report and
(B) shall not be liable for any information contained in any Report; (iii) the
Reports are not comprehensive audits or examinations, and that any Person
performing any field examination will inspect only specific information
regarding the Credit Parties and will rely significantly upon the Credit
Parties’ books and records, as well as on representations of the Credit Parties’
personnel and that the Administrative Agent undertakes no obligation to update,
correct or supplement the Reports; (iv) it will keep all Reports confidential
and strictly for its internal use, not share the Report with any Credit Party or
any other Person except as otherwise permitted pursuant to this Agreement; and
(v) without limiting the generality of any other indemnification provision
contained in this Agreement, (A) it will hold the Administrative Agent and any
such other Person preparing a Report harmless from any action the indemnifying
Lender may take or conclusion the indemnifying Lender may reach or draw from any
Report in connection with any extension of credit that the indemnifying Lender
has made or may make to the Borrower, or the indemnifying Lender’s participation
in, or the indemnifying Lender’s purchase of, a Loan or Loans; and (B) it will
pay and protect, and indemnify, defend, and hold the Administrative Agent and
any such other Person preparing a Report harmless from and against, the claims,
actions, proceedings, damages, costs, expenses, and other amounts (including
reasonable attorneys’ fees) incurred by the Administrative Agent or any such
other Person as the direct or indirect result of any third parties who might
obtain all or part of any Report through the indemnifying Lender.

Section 8.7.    Resignation of Administrative Agent and Issuing Lenders. The
Administrative Agent or any Issuing Lender may resign at any time by giving
written notice thereof to the Lenders and the Borrower. Upon receipt of notice
of any such resignation, the Required Lenders shall have the right to appoint a
successor Administrative Agent or Issuing Lender with, so long as no Event of
Default has occurred and is continuing, the consent of the Borrower, which
consent shall not be unreasonably withheld. If no successor Administrative Agent
or Issuing Lender shall have been so appointed by the Required Lenders with the
consent of the Borrower, and shall have accepted such appointment, within thirty
(30) days after the retiring Administrative Agent’s or Issuing Lender’s giving
of notice of resignation, then the retiring Administrative Agent or Issuing
Lender may, on behalf of the Lenders and the Borrower (subject to consultation
with the Borrower), appoint a successor Administrative Agent or Issuing Lender,
which shall be, in the case of a successor agent, a commercial bank organized
under the laws of the United States

 

97



--------------------------------------------------------------------------------

of America or of any State thereof and having a combined capital and surplus of
at least $250,000,000 and, in the case of an Issuing Lender, a Lender; provided
that, if the Administrative Agent or applicable Issuing Lender shall notify the
Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (a) the retiring Administrative Agent or Issuing
Lender shall be discharged from its duties and obligations hereunder and under
the other Credit Documents (except that (i) in the case of any collateral
security held by the Administrative Agent on behalf of the Lenders or such
Issuing Lender under any of the Credit Documents, the retiring Administrative
Agent shall continue to hold such collateral security until such time as a
successor Administrative Agent is appointed and (ii) the retiring Issuing Lender
shall remain an Issuing Lender with respect to any Letters of Credit outstanding
on the effective date of its resignation or removal and the provisions affecting
such Issuing Lender with respect to such Letters of Credit shall inure to the
benefit of the retiring Issuing Lender until the termination of all such Letters
of Credit) and (b) all payments, communications and determinations provided to
be made by, to or through the retiring Administrative Agent shall instead be
made by or to each Lender and the applicable Issuing Lender directly, until such
time as the Required Lenders appoint a successor Administrative Agent or Issuing
Lender, as applicable, as provided for above in this paragraph. Upon the
acceptance of any appointment as Administrative Agent or Issuing Lender by a
successor Administrative Agent or Issuing Lender, such successor Administrative
Agent or Issuing Lender shall thereupon succeed to and become vested with all
the rights, powers, privileges, and duties of the retiring Administrative Agent
or Issuing Lender, and the retiring Administrative Agent or Issuing Lender shall
be discharged from its duties and obligations under this Agreement and the other
Credit Documents, except that the retiring Issuing Lender shall remain an
Issuing Lender with respect to any Letters of Credit outstanding on the
effective date of its resignation or removal and the provisions affecting such
Issuing Lender with respect to such Letters of Credit shall inure to the benefit
of the retiring Issuing Lender until the termination of all such Letters of
Credit. After any retiring Administrative Agent’s or Issuing Lender’s
resignation as Administrative Agent or Issuing Lender, the provisions of this
Article 8 shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was Administrative Agent or Issuing Lender under this
Agreement and the other Credit Documents.

Section 8.8.    Collateral Matters.

(a)    The Administrative Agent is authorized on behalf of the Secured Parties,
without the necessity of any notice to or further consent from such Secured
Parties, from time to time, to take any actions with respect to any Collateral
or Security Documents which may be necessary to perfect and maintain the Liens
upon the Collateral granted pursuant to the Security Documents. The
Administrative Agent is further authorized (but not obligated) on behalf of the
Secured Parties, without the necessity of any notice to or further consent from
the Secured Parties, from time to time, to take any action in exigent
circumstances as may be reasonably necessary to preserve any rights or
privileges of the Secured Parties under the Credit Documents or applicable Legal
Requirements. By accepting the benefit of the Liens granted pursuant to the
Security Documents, each Secured Party hereby agrees to the terms of this
paragraph (a).

(b)    The Lenders hereby, and any other Secured Party by accepting the benefit
of the Liens granted pursuant to the Security Documents, irrevocably authorize
the Administrative Agent to (i) release any Lien granted to or held by the
Administrative Agent upon any Collateral (A) upon termination of this Agreement,
termination of all Hedging Agreements with such Persons (other than Hedging
Agreements as to which arrangements satisfactory to the applicable counterparty
in its sole discretion have been made), termination of all Letters of Credit
(other than Letters of Credit as to which arrangements satisfactory to the
applicable Issuing Lender in its sole discretion have been made), and the
payment in full of all outstanding Loans, Letter of Credit Obligations and all
other Secured Obligations payable under this Agreement and under any other
Credit Document; (B) constituting property sold or to be sold or disposed of as
part of or in connection with any disposition permitted under this Agreement or
any other Credit

 

98



--------------------------------------------------------------------------------

Document; (C) constituting property in which no Credit Party owned an interest
at the time the Lien was granted or at any time thereafter; or (D) constituting
property leased to any Credit Party under a lease which has expired or has been
terminated in a transaction permitted under this Agreement or is about to expire
and which has not been, and is not intended by such Credit Party to be, renewed
or extended; and (ii) release a Guarantor from its obligations under a Guaranty
and any other applicable Credit Document if such Person ceases to be a
Subsidiary as a result of a transaction permitted under this Agreement. Upon the
request of the Administrative Agent at any time, the Secured Parties will
confirm in writing the Administrative Agent’s authority to release particular
types or items of Collateral pursuant to this Section 8.8.

(c)    Notwithstanding anything contained in any of the Credit Documents to the
contrary, the Credit Parties, the Administrative Agent, and each Secured Party
hereby agree that no Secured Party shall have any right individually to realize
upon any of the Collateral or to enforce the Guaranty, it being understood and
agreed that all powers, rights and remedies hereunder and under the Security
Documents may be exercised solely by Administrative Agent on behalf of the
Secured Parties in accordance with the terms hereof and the other Credit
Documents. By accepting the benefit of the Liens granted pursuant to the
Security Documents, each Secured Party not party hereto hereby agrees to the
terms of this paragraph (c).

Section 8.9.    No Other Duties, etc. Anything herein to the contrary
notwithstanding, the Lead Arranger and Sole Bookrunner listed on the cover page
hereof shall not have any powers, duties or responsibilities under this
Agreement or any of the other Credit Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender or an Issuing Lender
hereunder.

Section 8.10.    Flood Laws. JPMCB has adopted internal policies and procedures
that address requirements placed on federally regulated lenders under the
National Flood Insurance Reform Act of 1994 and related legislation (the “Flood
Laws”). JPMCB, as administrative agent or collateral agent on a syndicated
facility, will post on the applicable electronic platform (or otherwise
distribute to each Lender in the syndicate) documents that it receives in
connection with the Flood Laws. However, JPMCB reminds each Lender and
participant in the facility that, pursuant to the Flood Laws, each federally
regulated Lender (whether acting as a Lender or participant in the facility) is
responsible for assuring its own compliance with the flood insurance
requirements.

Section 8.11.    Credit Bidding.

(a)    The Administrative Agent, on behalf of itself and the Secured Parties,
shall have the right to credit bid and purchase for the benefit of the
Administrative Agent and the Secured Parties, on terms acceptable to the
Required Lenders, all or any portion of Collateral at any sale thereof conducted
by the Administrative Agent under the provisions of the UCC, including pursuant
to Sections 9-610 or 9-620 of the UCC, at any sale thereof conducted under the
provisions of the United States Bankruptcy Code, including Section 363 thereof,
or a sale under a plan of reorganization, or at any other sale or foreclosure
conducted by the Administrative Agent (whether by judicial action or otherwise)
in accordance with applicable Legal Requirements. Such credit bid or purchase
may be completed through one or more acquisition vehicles formed by the
Administrative Agent to make such credit bid or purchase and, in connection
therewith, the Administrative Agent is authorized, on behalf of itself and the
other Secured Parties, to adopt documents providing for the governance of the
acquisition vehicle or vehicles, and assign the applicable Secured Obligations
to any such acquisition vehicle in exchange for Equity Interests and/or debt
issued by the applicable acquisition vehicle (which shall be deemed to be held
for the ratable account of the applicable Secured Parties on the basis of the
Secured Obligations so assigned by each Secured Party).

(b)    Each Lender hereby agrees, on behalf of itself and each of its Affiliates
that is a Secured Party, that, except as otherwise provided in any Credit
Document or with the written consent of the

 

99



--------------------------------------------------------------------------------

Administrative Agent and the Required Lenders, it will not take any enforcement
action, accelerate obligations under any of the Credit Documents, or exercise
any right that it might otherwise have under applicable Legal Requirement to
credit bid at foreclosure sales, UCC sales or other similar dispositions of
Collateral.

Section 8.12.    Not Partners or Co-Venturers; Administrative Agent as
Representative of the Secured Parties.

(a)    The Lenders are not partners or co-venturers, and no Lender shall be
liable for the acts or omissions of, or (except as otherwise set forth herein in
case of the Administrative Agent) authorized to act for, any other Lender. The
Administrative Agent shall have the exclusive right on behalf of the Lenders to
enforce the payment of the principal of and interest on any Loan after the date
such principal or interest has become due and payable pursuant to the terms of
this Agreement.

(b)    In its capacity, the Administrative Agent is a “representative” of the
Secured Parties within the meaning of the term “secured party” as defined in the
UCC. Each Lender authorizes the Administrative Agent to enter into each of the
Security Documents to which it is a party and to take all action contemplated by
such documents. Each Lender agrees that no Secured Party (other than the
Administrative Agent) shall have the right individually to seek to realize upon
the security granted by any Security Document, it being understood and agreed
that such rights and remedies may be exercised solely by the Administrative
Agent for the benefit of the Secured Parties upon the terms of the Security
Documents. In the event that any Collateral is hereafter pledged by any Person
as collateral security for the Secured Obligations, the Administrative Agent is
hereby authorized, and hereby granted a power of attorney, to execute and
deliver on behalf of the Secured Parties any Credit Documents necessary or
appropriate to grant and perfect a Lien on such Collateral in favor of the
Administrative Agent on behalf of the Secured Parties.

Section 8.13.    Certain ERISA Matters.

(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent, the Lead Arranger and
their respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Credit Party, that at least one of the
following is and will be true:

(i)    such Lender is not using “plan assets” (within the meaning of the Plan
Asset Regulations) of one or more Benefit Plans in connection with the Loans,
the Letters of Credit or the Commitments;

(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, and the conditions for exemptive relief thereunder are and will
continue to be satisfied in connection therewith;

(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset

 

100



--------------------------------------------------------------------------------

Manager made the investment decision on behalf of such Lender to enter into,
participate in, administer and perform the Loans, the Letters of Credit, the
Commitments and this Agreement, (C) the entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, and (E) all of the conditions for exemptive relief thereunder are and
will continue to be satisfied in connection therewith; or

(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b)    In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, the Lead Arranger and their respective Affiliates, and
not, for the avoidance of doubt, to or for the benefit of the Borrower or any
other Credit Party, that:

(i)    none of the Administrative Agent or the Lead Arranger or any of their
respective Affiliates is a fiduciary with respect to the assets of such Lender
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Credit Document or any documents
related to hereto or thereto);

(ii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21, as amended
from time to time) and is a bank, an insurance carrier, an investment adviser, a
broker-dealer or other person that holds, or has under management or control,
total assets of at least $50,000,000, in each case as described in 29 CFR §
2510.3-21(c)(1)(i)(A)-(E);

(iii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the obligations);

(iv)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder; and

(v)    no fee or other compensation is being paid directly to the Administrative
Agent, the Lead Arranger or any their respective Affiliates for investment
advice (as opposed to other services) in connection with the Loans, the Letters
of Credit, the Commitments or this Agreement.

(c)    The Administrative Agent and the Lead Arranger hereby informs the Lenders
that each such Person is not undertaking to provide impartial investment advice,
or to give advice in a fiduciary

 

101



--------------------------------------------------------------------------------

capacity, in connection with the transactions contemplated hereby, and that such
Person has a financial interest in the transactions contemplated hereby in that
such Person or an Affiliate thereof (i) may receive interest or other payments
with respect to the Loans, the Letters of Credit, the Commitments and this
Agreement, (ii) may recognize a gain if it extended the Loans, the Letters of
Credit or the Commitments for an amount less than the amount being paid for an
interest in the Loans, the Letters of Credit or the Commitments by such Lender
or (iii) may receive fees or other payments in connection with the transactions
contemplated hereby, the Credit Documents or otherwise, including structuring
fees, commitment fees, arrangement fees, facility fees, upfront fees,
underwriting fees, ticking fees, agency fees, administrative agent or collateral
agent fees, utilization fees, minimum usage fees, letter of credit fees,
fronting fees, deal-away or alternate transaction fees, amendment fees,
processing fees, term out premiums, banker’s acceptance fees, breakage or other
early termination fees or fees similar to the foregoing.

(d)    The above representations in Section 8.13(b)(ii) are intended to comply
with the Department of Labor’s regulation 29 CFR §§ 2510.3-21(a) and (c)(1) as
promulgated on April 8, 2016 (81 Fed. Reg. 20,997), and if these regulations are
revoked, repealed or no longer effective, SUCH representations shall be deemed
to be no longer required or in effect.

ARTICLE 9

MISCELLANEOUS

Section 9.1.    Costs and Expenses. The Borrower agrees to pay promptly (and in
any event within ten (10) days after written demand therefor (accompanied by
detailed invoices)):

(a)    all reasonable and documented out-of-pocket costs and expenses of
Administrative Agent and the Lead Arranger (but not of other Lenders) in
connection with the preparation, execution, delivery, administration,
modification, and amendment of this Agreement, the Revolving Notes, and the
other Credit Documents (and any amendment or waiver with respect thereto)
including, to the extent provided for in this Agreement, costs associated with
field examinations, appraisals, and the reasonable fees and out of pocket
expenses of one outside counsel for Administrative Agent and the Lead Arranger
(but not of other Lenders) and one local counsel for Administrative Agent and
the Lead Arranger (but not of other Lenders) in each relevant jurisdiction;

(b)    all reasonable and documented out-of-pocket costs and expenses of the
Lenders, taken as a whole, in connection with the preparation, execution,
delivery, administration, modification, and amendment of this Agreement, the
Revolving Notes, and the other Credit Documents (and any amendment or waiver
with respect thereto) including costs associated with field examinations,
appraisals, and the reasonable fees and out of pocket expenses of one outside
counsel for the Lenders and one local counsel for the Lenders in each relevant
jurisdiction;

(c)    all documented out-of-pocket costs and expenses, if any, of the
Administrative Agent and each Lender in connection with the enforcement (whether
through negotiations, legal proceedings, or otherwise) of this Agreement, the
Revolving Notes, and the other Credit Documents; and

(d)    to the extent required pursuant to Section 5.12, all reasonable and
documented fees and expenses associated with collateral monitoring, collateral
reviews and field examinations, including the reasonable fees and expenses of
other advisors and professionals engaged by the Administrative Agent or the Lead
Arranger in connection therewith.

(e)    Without prejudice to the survival of any other agreement of the Credit
Parties hereunder, the agreements and obligations of the Credit Parties
contained in this Section 9.1 shall survive the termination of this Agreement,
the termination of all Commitments, and the payment in full of the Loans and all
other amounts payable under this Agreement.

 

102



--------------------------------------------------------------------------------

Section 9.2.    Indemnification; Waiver of Damages.

(a)    INDEMNIFICATION. EACH CREDIT PARTY HERETO AGREES TO, JOINTLY AND
SEVERALLY, INDEMNIFY AND HOLD HARMLESS THE ADMINISTRATIVE AGENT, EACH ISSUING
LENDER AND EACH LENDER AND EACH RELATED PARTY OF EACH OF THE FOREGOING PERSONS
(EACH, AN “INDEMNITEE”) FROM AND AGAINST ANY AND ALL CLAIMS, DAMAGES, LOSSES,
LIABILITIES, PENALTIES, INCREMENTAL TAXES, COSTS, AND EXPENSES (INCLUDING,
WITHOUT LIMITATION, REASONABLE ATTORNEYS’ FEES, CHARGES AND DISBURSEMENTS OF
COUNSEL TO ANY INDEMNITEE) THAT MAY BE INCURRED BY OR ASSERTED OR AWARDED
AGAINST ANY INDEMNITEE, IN EACH CASE ARISING OUT OF OR IN CONNECTION WITH OR BY
REASON OF (INCLUDING, WITHOUT LIMITATION, IN CONNECTION WITH ANY INVESTIGATION,
LITIGATION, OR PROCEEDING OR PREPARATION OF DEFENSE IN CONNECTION THEREWITH) (i)
THE CREDIT DOCUMENTS, ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN OR THE ACTUAL
OR PROPOSED USE OF THE PROCEEDS OF THE LOANS, (ii) ANY LOAN OR LETTER OF CREDIT
OR THE USE OF THE PROCEEDS THEREFROM (INCLUDING ANY REFUSAL BY ANY ISSUING
LENDER TO HONOR A DEMAND FOR PAYMENT UNDER A LETTER OF CREDIT IF THE DOCUMENTS
PRESENTED IN CONNECTION WITH SUCH DEMAND DO NOT STRICTLY COMPLY WITH THE TERMS
OF SUCH LETTER OF CREDIT), (iii) ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE OF
HAZARDOUS SUBSTANCE ON OR FROM ANY PROPERTY OWNED OR OPERATED BY THE BORROWER OR
ANY OF ITS SUBSIDIARIES, OR ANY ENVIRONMENTAL CLAIM RELATED IN ANY WAY TO THE
BORROWER OR ANY OF ITS SUBSIDIARIES, IN ALL CASES, WHETHER OR NOT CAUSED BY OR
ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE. CONTRIBUTORY OR SOLE
NEGLIGENCE OF THE APPLICABLE INDEMNITEE, (iv) THE FAILURE OF A CREDIT PARTY TO
DELIVER TO THE ADMINISTRATIVE AGENT THE REQUIRED RECEIPTS OR OTHER REQUIRED
DOCUMENTARY EVIDENCE WITH RESPECT TO A PAYMENT MADE BY A CREDIT PARTY FOR TAXES
PURSUANT TO SECTION 2.12, OR (v) ANY ACTUAL OR PROSPECTIVE CLAIM, LITIGATION,
INVESTIGATION OR PROCEEDING RELATING TO ANY OF THE FOREGOING, WHETHER OR NOT
SUCH CLAIM, LITIGATION, INVESTIGATION OR PROCEEDING IS BROUGHT BY ANY CREDIT
PARTY OR THEIR RESPECTIVE EQUITY HOLDERS, AFFILIATES, CREDITORS OR ANY OTHER
THIRD PERSON AND WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY AND
REGARDLESS OF WHETHER ANY INDEMNITEE IS A PARTY THERETO; PROVIDED THAT SUCH
INDEMNITY SHALL NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH
LOSSES, CLAIMS, DAMAGES, PENALTIES, LIABILITIES OR RELATED EXPENSES ARE
DETERMINED BY A COURT OF COMPETENT JURISDICTION BY FINAL AND NON-APPEALABLE
JUDGMENT TO HAVE RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF
SUCH INDEMNITEE. IN THE CASE OF AN INVESTIGATION, LITIGATION OR OTHER PROCEEDING
TO WHICH THE INDEMNITY IN THIS SECTION 9.2 APPLIES, SUCH INDEMNITY SHALL BE
EFFECTIVE WHETHER OR NOT SUCH INVESTIGATION, LITIGATION OR PROCEEDING IS BROUGHT
BY ANY CREDIT PARTY, ITS DIRECTORS, SHAREHOLDERS OR CREDITORS OR AN INDEMNITEE
OR ANY OTHER PERSON OR ANY INDEMNITEE IS OTHERWISE A PARTY THERETO AND WHETHER
OR NOT THE TRANSACTIONS CONTEMPLATED HEREBY ARE CONSUMMATED. THE FOREGOING
INDEMNITY AND HOLD HARMLESS PROVISIONS SHALL NOT APPLY TO ANY CLAIMS, DAMAGES,
LOSSES, LIABILITIES, COSTS OR EXPENSES THAT IS INCURRED BY OR ASSERTED OR
AWARDED AGAINST ANY INDEMNITEE DIRECTLY FOR, OR AS A DIRECT CONSEQUENCE OF, SUCH
INDEMNITEE BEING A DEFAULTING LENDER UNDER CLAUSE

 

103



--------------------------------------------------------------------------------

(A) OR (B) OF THE DEFINITION OF “DEFAULTING LENDER”, WHETHER ASSERTED BY ANY
CREDIT PARTY, THE ADMINISTRATIVE AGENT OR ANY ISSUING LENDER NO CREDIT PARTY
SHALL, WITHOUT THE PRIOR WRITTEN CONSENT OF EACH INDEMNITEE AFFECTED THEREBY
(WHICH CONSENT WILL NOT BE UNREASONABLY WITHHELD), SETTLE ANY THREATENED OR
PENDING CLAIM OR ACTION THAT WOULD GIVE RISE TO THE RIGHT OF ANY INDEMNITEE TO
CLAIM INDEMNIFICATION HEREUNDER UNLESS SUCH SETTLEMENT (X) INCLUDES A FULL AND
UNCONDITIONAL RELEASE OF ALL LIABILITIES ARISING OUT OF SUCH CLAIM OR ACTION
AGAINST SUCH INDEMNITEE AND (Y) DOES NOT INCLUDE ANY STATEMENT AS TO OR AN
ADMISSION OF FAULT, CULPABILITY OR FAILURE TO ACT BY OR ON BEHALF OF ANY
INDEMNITEE. THIS SECTION 9.2(a) SHALL NOT APPLY WITH RESPECT TO TAXES OTHER THAN
ANY TAXES THAT REPRESENT LOSSES, CLAIMS, DAMAGES, ETC. ARISING FROM ANY NON-TAX
CLAIM.

(b)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no Credit Party shall assert, agrees not to assert, and hereby
waives, any claim against any Indemnitee on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Credit Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof. No Indemnitee referred to in
subsection (a) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed to such
unintended recipients by such Indemnitee through telecommunications, electronic
or other information transmission systems in connection with this Agreement or
the other Credit Documents or the transactions contemplated hereby or thereby
other than for direct or actual damages resulting from the gross negligence or
willful misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

(c)    Payments. All payments required to be made under this Section 9.2 shall
be made within ten (10) days of demand therefor.

(d)    Survival. Without prejudice to the survival of any other agreement of the
Credit Parties hereunder, the agreements and obligations of the Credit Parties
contained in this Section 9.2 shall survive the termination of this Agreement,
the termination of all Commitments, and the payment in full of the Loans and all
other amounts payable under this Agreement.

Section 9.3.    Waivers and Amendments. No amendment or waiver of any provision
of this Agreement, the Revolving Notes, or any other Credit Document (other than
the Fee Letter), nor consent to any departure by the Borrower or any Guarantor
therefrom, shall in any event be effective unless the same shall be in writing
and signed by the Required Lenders and the Borrower, and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided that:

(a)    no amendment, waiver, or consent shall, unless in writing and signed by
all the affected Lenders and the Borrower, do any of the following: (i) waive
any of the conditions specified in Section 3.1, (ii) reduce any principal,
interest, fees or other amounts payable hereunder or under any other Credit
Document (provided that the waiver of default interest shall only require the
consent of the Required Lenders), (iii) postpone or extend any date fixed for
any payment of any principal, interest, fees or other amounts payable hereunder,
including, without limitation, the Scheduled Maturity Date (it being understood
and agreed that a waiver of a mandatory prepayment shall only require the
consent of the Required Lenders), (iv) amend Section 2.11(e), Section 7.5. this
Section 9.3 or any other provision in any Credit Document which expressly
requires the consent of, or action or waiver by, all of the Lenders, amend the
definition of “Required Lenders”, or change the number of Lenders which shall be
required for the

 

104



--------------------------------------------------------------------------------

Lenders to take any action hereunder or under any other Credit Document,
(v) except as specifically provided in the Credit Documents and as a result of
transactions permitted by the terms of this Agreement, release any Guarantor
from its obligation under any Guaranty or release all or substantially all of
the Collateral, (vi) make any amendment to the definition of “Borrowing Base” or
(vii) make any amendment to the definitions of “Eligible Accounts” or “Eligible
Cash”;

(b)    no Commitment of a Lender or any obligations of a Lender may be increased
without such Lender’s written consent;

(c)    no amendment, waiver, or consent shall, unless in writing and signed by
the Administrative Agent in addition to the Lenders required above to take such
action, affect the rights or duties of the Administrative Agent under this
Agreement or any other Credit Document;

(d)    no amendment, waiver or consent shall, unless in writing and signed by an
Issuing Lender in addition to the Lenders required above to take such action,
affect the rights or duties of such Issuing Lender under this Agreement or any
other Credit Document;

(e)    for the avoidance of doubt, amendments made pursuant to Section 2.16 may
be made pursuant to agreement or agreements in writing entered into by the
Borrower and the Required Lenders or by the Borrower and the Administrative
Agent with the consent of the Required Lenders.

(f)    Notwithstanding anything to the contrary contained in the Credit
Documents, the Administrative Agent and the Borrower, may amend, modify or
supplement any Credit Document without the consent of any Lender in order to
(i) correct, amend, cure or resolve any minor ambiguity, omission, defect,
typographical error, inconsistency or other manifest error therein, (ii) add a
guarantor or collateral or otherwise enhance the rights and benefits of the
Lenders, (iii) make minor administrative or operational changes not adverse to
any Lender or (iv) adhere to any local Legal Requirement or advice of local
counsel.

Section 9.4.    Severability. In case one or more provisions of this Agreement
or the other Credit Documents shall be invalid, illegal or unenforceable in any
respect under any applicable law, the validity, legality, and enforceability of
the remaining provisions contained herein or therein shall not be affected or
impaired thereby.

Section 9.5.    Survival of Representations and Obligations. All representations
and warranties contained in this Agreement or made in writing by or on behalf of
the Credit Parties in connection herewith shall survive the execution and
delivery of this Agreement and the other Credit Documents, the making of the
Loans or the issuance of any Letters of Credit and any investigation made by or
on behalf of the Lenders, none of which investigations shall diminish any
Lender’s right to rely on such representations and warranties. All obligations
of the Borrower or any other Credit Party provided for in Sections 2.9, 2.10,
2.12(c), 9.1 and 9.2 and all of the obligations of the Lenders in Section 8.5
shall survive any termination of this Agreement and repayment in full of the
Obligations.

Section 9.6.    Binding Effect. This Agreement shall become effective when it
shall have been executed by the Borrower and the Administrative Agent, and when
the Administrative Agent shall have, as to each Lender, either received a
counterpart hereof executed by such Lender or been notified by such Lender that
such Lender has executed it and thereafter shall be binding upon and inure to
the benefit of the Borrower, the Administrative Agent, and each Lender and their
respective successors and permitted assigns, except that neither the Borrower
nor any other Credit Party shall have the right to assign its rights or delegate
its duties under this Agreement or any interest in this Agreement without the
prior written consent of each Lender.

 

105



--------------------------------------------------------------------------------

Section 9.7.    Lender Assignments and Participations.

(a)    Each Lender may assign to one or more Eligible Assignees all or a portion
of its rights and obligations under this Agreement (including, without
limitation, all or a portion of its Loans, its Revolving Notes, and its
Commitments); provided. however, that (i) each such assignment shall be to an
Eligible Assignee; (ii) each assignment of a Lender’s rights and obligations
with respect to Loans and its Commitments shall be of a constant, and not
varying, percentage of all of its rights and obligations under this Agreement as
a Lender and the Revolving Notes (other than rights of reimbursement and
indemnity arising before the effective date of such assignment); and (iii) the
parties to such assignment shall execute and deliver to the Administrative Agent
for its acceptance an Assignment and Acceptance, together with any Revolving
Notes subject to such assignment and the assignor or assignee Lender shall pay a
processing fee of $3,500; provided that such processing fee may be waived at the
sole discretion of the Administrative Agent. Upon execution, delivery, and
acceptance of such Assignment and Acceptance and payment of the processing fee,
the assignee thereunder shall be a party hereto and, to the extent of such
assignment, have the obligations, rights, and benefits of a Lender hereunder and
the assigning Lender shall, to the extent of such assignment, relinquish its
rights and be released from its obligations under this Agreement. Upon the
consummation of any assignment pursuant to this Section 9.7, the assignor, the
Administrative Agent and the Borrower shall make appropriate arrangements so
that, if requested, new Revolving Notes are issued to the assignor and the
assignee. The assignee shall deliver to the Borrower and the Administrative
Agent any applicable forms or certifications in accordance with Section 2.12(f).

(b)    The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower for Tax purposes, shall maintain at its
address referred to in Section 9.9 a copy of each Assignment and Acceptance
delivered to and accepted by it and a register for the recordation of the names
and addresses of the Lenders and the Commitments of, and principal amount (and
stated interest) of the Loans owing to, each Lender from time to time (the
“Register”). The entries in the Register shall be conclusive and binding for all
purposes, absent manifest error, and the Credit Parties, the Administrative
Agent and the Lenders shall treat each Person whose name is recorded in the
Register as a Lender hereunder for all purposes of this Agreement. The Register
shall be available for inspection by the Borrower or any Lender at any
reasonable time and from time to time upon reasonable prior notice.

(c)    Upon its receipt of an Assignment and Acceptance executed by the parties
thereto, together with any Revolving Notes subject to such assignment and
payment of the processing fee, the Administrative Agent shall, if such
Assignment and Acceptance has been completed, (i) accept such Assignment and
Acceptance, (ii) record the information contained therein in the Register, and
(iii) give prompt notice thereof to the parties thereto.

(d)    Each Lender may sell participations to one or more Persons in all or a
portion of its rights and/or obligations under this Agreement (including all or
a portion of its Commitments or its Loans) provided. however, that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, (iii) the participant shall be entitled to the
benefit of the yield protection provisions contained in Sections 2.9, 2.10 and
2.12 (subject to the requirements and limitations therein, including the
requirements under Section 2.12(f) (it being understood that the documentation
required under Section 2.12(f) shall be delivered to the participating Lender)),
but with respect to any particular participant, to no greater extent than the
Lender that sold the participation to such participant except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the participant acquired the applicable participation, and the
right of set-off contained in Section 7.4, and (iv) the Borrower shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement, and such Lender shall retain the
sole right to enforce the obligations of the Borrower relating to its Loans and
its Revolving Notes and to approve any amendment, modification,

 

106



--------------------------------------------------------------------------------

or waiver of any provision of this Agreement (other than amendments,
modifications, or waivers decreasing the amount of principal of or the rate at
which interest is payable on such Loans or Revolving Notes, extending any
scheduled principal payment date or date fixed for the payment of interest on
such Loans or Revolving Notes, or extending its Commitment). Each Lender that
sells a participation shall, acting solely for this purpose as a non-fiduciary
agent of the Borrower, maintain a register on which it enters the name and
address of each participant and the principal amounts (and stated interest) of
each participant’s interest in the Loans or other obligations under the Credit
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any participant or any information relating to a participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Credit Document) to any Person except to the extent that such
disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

(e)    Notwithstanding any other provision set forth in this Agreement, any
Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank or any other central bank having jurisdiction over such Lender; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(f)    Any Lender may furnish any information concerning the Borrower or any of
its Subsidiaries in the possession of such Lender from time to time to assignees
and participants (including prospective assignees and participants), subject,
however, to the provisions of the following Section 9.8.

Section 9.8.    Confidentiality. Each of the Administrative Agent, the Issuing
Lenders and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any Governmental Authority
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners), (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
to this Agreement, (e) in connection with the exercise of any remedies hereunder
or under any other Credit Document or any suit, action or proceeding relating to
this Agreement or the enforcement of rights hereunder of under any other Credit
Document, (f) subject to an agreement containing provisions substantially the
same as those of this Section, to (i) any assignee of or participant in, or any
prospective assignee of or participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations, (g) on a confidential basis to (1) any rating agency in connection
with rating the Borrower or its Subsidiaries or the credit facilities provided
for herein, (2) the CUSIP Service Bureau or any similar agency in connection
with the issuance and monitoring of identification numbers with respect to the
credit facilities provided for herein or (3) to market data collectors, (h) with
the consent of the Borrower or (i) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section or
(ii) becomes available to the Administrative Agent, any Issuing Lender or any
Lender on a non-confidential basis from a source other than the Borrower. For
the purposes of this Section, “Information” means all information received from
the Borrower relating to the Borrower or its business, other than any

 

107



--------------------------------------------------------------------------------

such information that is available to the Administrative Agent, any Issuing
Lender or any Lender on a non-confidential basis prior to disclosure by the
Borrower and other than information pertaining to this Agreement routinely
provided by arrangers to data service providers, including league table
providers, that serve the lending industry; provided that, in the case of
information received from the Borrower after the date hereof, such information
is clearly identified at the time of delivery as confidential. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information. The Borrower hereby authorizes JPMCB and its
Affiliates, at their respective sole expense, but without any prior approval by
the Borrower, to publish such tombstones and give such other publicity to this
Agreement as each may from time to time determine in its sole discretion. The
foregoing authorization shall remain in effect unless and until the Borrower
notifies JPMCB in writing that such authorization is revoked.

Section 9.9.    Notices. Etc.

(a)    Except as provided in paragraph (b) below, all notices and other
communications (other than Notices of Borrowing and Notices of Continuation or
Conversion, which are governed by Article 2 of this Agreement) shall be in
writing and hand delivered with written receipt, sent by a nationally recognized
overnight courier, or sent by certified mail, return receipt requested as
follows: if to a Credit Party, as specified on Schedule 9.9, if to the
Administrative Agent or an Issuing Lender, at its credit contact specified under
its name on Schedule 9.9, and if to any Lender at is credit contact specified in
its Administrative Questionnaire. Each party may change its notice address by
written notification to the other parties. All such notices and communications
shall be effective when delivered, except that notices and communications to any
Lender or an Issuing Lender pursuant to Article 2 shall not be effective until
received notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effect as provided in said paragraph
(b).

(b)    Notices and other communications to the Administrative Agent and each
Lender hereunder may be delivered or furnished by electronic communication
(including e-mail, internet or intranet websites) pursuant to procedures
approved by the Administrative Agent; provided that (i) such communication is
followed promptly by an original delivered in accordance with paragraph
(a) above and (ii) the foregoing shall not apply to notices to the
Administrative Agent or any Lender pursuant to Article 2 if such Person has
notified the Borrower that it is incapable of receiving notices under such
article by electronic communication. Unless the Administrative Agent otherwise
prescribes, (A) notices and other communications sent to an e-mail address shall
be deemed received upon sender’s receipt of an acknowledgment from the recipient
(such as by the “Return Receipt Requested” function, as available, return e-mail
or other written acknowledgment), and (B) notices or communications posted to an
internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (1) of notification that such notice or communication is available and
identifying the website address therefor.

Section 9.10.    Usury Not Intended. It is the intent of each Credit Party and
each Lender in the execution and performance of this Agreement and the other
Credit Documents to contract in strict compliance with applicable usury laws,
including conflicts of law concepts, governing the Loans of each Lender
including such applicable laws of the State of New York, if any, and the United
States of America from time to time in effect. In furtherance thereof, the
Lenders and the Credit Parties stipulate and agree that none of the terms and
provisions contained in this Agreement or the other Credit Documents shall ever
be construed to create a contract to pay, as consideration for the use,
forbearance or detention of money, interest at a rate in excess of the Maximum
Rate and that for purposes of this Agreement “interest” shall include the
aggregate of all charges which constitute interest under such laws that are
contracted for, charged or received under this Agreement; and in the event that,
notwithstanding the foregoing, under any

 

108



--------------------------------------------------------------------------------

circumstances the aggregate amounts taken, reserved, charged, received or paid
on the Loans, include amounts which by applicable law are deemed interest which
would exceed the Maximum Rate, then such excess shall be deemed to be a mistake
and each Lender receiving same shall credit the same on the principal of its
Revolving Notes (or if such Revolving Notes shall have been paid in full, refund
said excess to the Borrower). In the event that the maturity of the Revolving
Notes are accelerated by reason of any election of the holder thereof resulting
from any Event of Default under this Agreement or otherwise, or in the event of
any required or permitted prepayment, then such consideration that constitutes
interest may never include more than the Maximum Rate, and excess interest, if
any, provided for in this Agreement or otherwise shall be canceled automatically
as of the date of such acceleration or prepayment and, if theretofore paid,
shall be credited on the applicable Revolving Notes (or, if the applicable
Revolving Notes shall have been paid in full, refunded to the Borrower of such
interest). In determining whether or not the interest paid or payable under any
specific contingencies exceeds the Maximum Rate, the Credit Parties and the
Lenders shall to the maximum extent permitted under applicable law amortize,
prorate, allocate and spread in equal parts during the period of the full stated
term of the Revolving Notes all amounts considered to be interest under
applicable law at any time contracted for, charged, received or reserved in
connection with the Obligations. The provisions of this Section 9.10 shall
control over all other provisions of this Agreement or the other Credit
Documents which may be in apparent conflict herewith.

Section 9.11.    Usury Recapture. In the event the rate of interest chargeable
under this Agreement at any time is greater than the Maximum Rate, the unpaid
principal amount of the Loans shall bear interest at the Maximum Rate until the
total amount of interest paid or accrued on the Loans equals the amount of
interest which would have been paid or accrued on the Loans if the stated rates
of interest set forth in this Agreement had at all times been in effect. In the
event, upon payment in full of the Loans, the total amount of interest paid or
accrued under the terms of this Agreement and the Loans is less than the total
amount of interest which would have been paid or accrued if the rates of
interest set forth in this Agreement had, at all times, been in effect, then the
Borrower shall, to the extent permitted by applicable law, pay the
Administrative Agent for the account of the Lenders an amount equal to the
difference between (i) the lesser of (A) the amount of interest which would have
been charged on its Loans if the Maximum Rate had, at all times, been in effect
and (B) the amount of interest which would have accrued on its Loans if the
rates of interest set forth in this Agreement had at all times been in effect
and (ii) the amount of interest actually paid under this Agreement on its Loans.
In the event the Lenders ever receive, collect or apply as interest any sum in
excess of the Maximum Rate, such excess amount shall, to the extent permitted by
law, be applied to the reduction of the principal balance of the Loans, and if
no such principal is then outstanding, such excess or part thereof remaining
shall be paid to the Borrower.

Section 9.12.    Governing Law; Service of Process. The Credit Documents (other
than those containing a contrary express choice of law provision) shall be
governed by and construed in accordance with the laws of the State of New York
and, to the extent applicable, the Bankruptcy Code. Each party to this Agreement
irrevocably consents to service of process in the manner provided for notices in
Section 9.9. Nothing in this Agreement or any other Credit Document will affect
the right of any party to this Agreement to serve process in any other manner
permitted by law.

Section 9.13.    Submission to Jurisdiction. Each Credit Party hereby
irrevocably and unconditionally submits, for itself and its property, to the
exclusive jurisdiction of the Bankruptcy Court or, if the Bankruptcy Court does
not have (or abstains from) jurisdiction, any U.S. Federal or New York State
court sitting in New York, New York in any action or proceeding arising out of
or relating to any Credit Documents, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court. Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

 

109



--------------------------------------------------------------------------------

Nothing in this Agreement or any other Credit Document shall affect any right
that the Administrative Agent, any Issuing Lender or any Lender may otherwise
have to bring any action or proceeding relating to this Agreement or any other
Credit Document against any Credit Party or its properties in the courts of any
jurisdiction. Each Credit Party hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Credit
Document in any court referred to in this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

Section 9.14.    Execution in Counterparts; Electronic Execution. (a) This
Agreement may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which taken together shall constitute one and the
same agreement and (b) delivery of an executed counterpart of a signature page
of (x) this Agreement, (y) any other Credit Document and/or (z) any document,
amendment, approval, consent, information, notice (including, for the avoidance
of doubt, any notice delivered pursuant to Section 9.9), certificate, request,
statement, disclosure or authorization related to this Agreement, any other
Credit Document and/or the transactions contemplated hereby and/or thereby (each
an “Ancillary Document”) that is an Electronic Signature transmitted by
telecopy, emailed pdf. or any other electronic means that reproduces an image of
an actual executed signature page shall be effective as delivery of a manually
executed counterpart of this Agreement, such other Credit Document or such
Ancillary Document, as applicable. The words “execution,” “signed,” “signature,”
“delivery,” and words of like import in or relating to this Agreement, any other
Credit Document and/or any Ancillary Document shall be deemed to include
Electronic Signatures, deliveries or the keeping of records in any electronic
form (including deliveries by telecopy, emailed pdf. or any other electronic
means that reproduces an image of an actual executed signature page), each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be; provided that nothing
herein shall require the Administrative Agent to accept Electronic Signatures in
any form or format without its prior written consent and pursuant to procedures
approved by it; provided, further, without limiting the foregoing, (i) to the
extent the Administrative Agent has agreed to accept any Electronic Signature,
the Administrative Agent and each of the Lenders shall be entitled to rely on
such Electronic Signature purportedly given by or on behalf of the Borrower or
any other Credit Party without further verification thereof and without any
obligation to review the appearance or form of any such Electronic signature and
(ii) upon the request of the Administrative Agent or any Lender, any Electronic
Signature shall be promptly followed by a manually executed counterpart. Without
limiting the generality of the foregoing, the Borrower and each Credit Party
hereby (i) agree that, for all purposes, including without limitation, in
connection with any workout, restructuring, enforcement of remedies, bankruptcy
proceedings or litigation among the Administrative Agent, the Lenders, the
Borrower and the Credit Parties, Electronic Signatures transmitted by telecopy,
emailed pdf. or any other electronic means that reproduces an image of an actual
executed signature page and/or any electronic images of this Agreement, any
other Credit Document and/or any Ancillary Document shall have the same legal
effect, validity and enforceability as any paper original, (ii) the
Administrative Agent and each of the Lenders may, at its option, create one or
more copies of this Agreement, any other Loan Document and/or any Ancillary
Document in the form of an imaged electronic record in any format, which shall
be deemed created in the ordinary course of such Person’s business, and destroy
the original paper document (and all such electronic records shall be considered
an original for all purposes and shall have the same legal effect, validity and
enforceability as a paper record), (iii) waives any argument, defense or right
to contest the legal effect, validity or enforceability of this Agreement, any
other Credit Document and/or any Ancillary Document based solely on the lack of
paper original copies of this Agreement, such other Credit Document and/or such
Ancillary Document, respectively, including with respect to any signature pages
thereto and (iv) waives any claim against any Related Party for any liabilities
arising solely from the Administrative Agent’s

 

110



--------------------------------------------------------------------------------

and/or any Lender’s reliance on or use of Electronic Signatures and/or
transmissions by telecopy, emailed pdf. or any other electronic means that
reproduces an image of an actual executed signature page, including any
liabilities arising as a result of the failure of the Borrower and/or any Credit
Party to use any available security measures in connection with the execution,
delivery or transmission of any Electronic Signature.

Section 9.15.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER CREDIT DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, OTHER AGENT (INCLUDING ANY
ATTORNEY) OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

Section 9.16.    [Reserved].

Section 9.17.    USA Patriot Act. Each Lender that is subject to the Patriot Act
and the Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies each Credit Party that pursuant to the requirements of the Patriot Act
it is required to obtain, verify and record information that identifies such
Credit Party, which information includes the name and address of such Credit
Party and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify such Credit Party in accordance with the
Patriot Act.

Section 9.18.    No Fiduciary or Agency Relationship. The Borrower acknowledges
and agrees, and acknowledges its subsidiaries’ understanding, that no Lender
Party will have any obligations except those obligations expressly set forth
herein and in the other Credit Documents and each Lender Party is acting solely
in the capacity of an arm’s length contractual counterparty to the Borrower with
respect to the Credit Documents and the transaction contemplated therein and not
as a financial advisor or a fiduciary to, or an agent of, the Borrower or any
other person. The Borrower agrees that it will not assert any claim against any
Lender Party based on an alleged breach of fiduciary duty by such Lender Party
in connection with this Agreement and the transactions contemplated hereby.
Additionally, the Borrower acknowledges and agrees that no Lender Party is
advising the Borrower as to any legal, tax, investment, accounting, regulatory
or any other matters in any jurisdiction. The Borrower shall consult with its
own advisors concerning such matters and shall be responsible for making its own
independent investigation and appraisal of the transactions contemplated hereby,
and the Lender Parties shall have no responsibility or liability to the Borrower
with respect thereto. The Borrower further acknowledges and agrees, and
acknowledges its subsidiaries’ understanding, that each Lender Party, together
with its Affiliates, is a full service securities or banking firm engaged in
securities trading and brokerage activities as well as providing investment
banking and other financial services. In the ordinary course of business, any
Lender Party may provide investment banking and other financial services to,
and/or acquire, hold or sell, for its own accounts and the accounts of
customers, equity, debt and other securities and financial instruments
(including bank loans and other obligations) of, the Borrower and other
companies with which the Borrower may have commercial or other relationships.
With respect to any securities and/or financial instruments so held by any
Lender Party or any of its customers, all rights in respect of such securities
and financial instruments, including any voting rights, will be exercised by the
holder of the rights, in its sole discretion. In addition, the Borrower
acknowledges and agrees, and acknowledges its subsidiaries’ understanding, that
each Lender Party and its affiliates may be providing debt financing, equity
capital or other services (including financial

 

111



--------------------------------------------------------------------------------

advisory services) to other companies in respect of which the Borrower may have
conflicting interests regarding the transactions described herein and otherwise.
No Lender Party will use confidential information obtained from the Borrower by
virtue of the transactions contemplated by the Credit Documents or its other
relationships with the Borrower in connection with the performance by such
Lender Party of services for other companies, and no Lender Party will furnish
any such information to other companies. The Borrower also acknowledges that no
Lender Party has any obligation to use in connection with the transactions
contemplated by the Credit Documents, or to furnish to the Borrower,
confidential information obtained from other companies.

Section 9.19.    Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other Credit
Party to honor all of its obligations under any Credit Document in respect of a
Swap Obligation (provided, however, that each Qualified ECP Guarantor shall only
be liable under this Section 9.19 for the maximum amount of such liability that
can be hereby incurred without rendering its obligations under this Section 9.19
or otherwise under any Credit Document voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
Except as otherwise provided herein, the obligations of each Qualified ECP
Guarantor under this Section 9.19 shall remain in full force and effect until
the termination of all Swap Obligations. Each Qualified ECP Guarantor intends
that this Section 9.19 constitute, and this Section 9.19 shall be deemed to
constitute, a “keepwell, support, or other agreement” for the benefit of each
other Credit Party for all purposes of Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.

Section 9.20.    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Credit Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Credit Document, may be subject to the Write-Down
and Conversion Powers of an EEA Resolution Authority and agrees and consents to,
and acknowledges and agrees to be bound by:

(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:

(c)    a reduction in full or in part or cancellation of any such liability;

(d)    a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Credit Document; or

(e)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

Section 9.21.    Integration. THIS WRITTEN AGREEMENT AND THE CREDIT DOCUMENTS,
AS DEFINED IN THIS AGREEMENT, REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES
AND SUPERSEDE ALL PRIOR UNDERSTANDINGS AND AGREEMENTS, WHETHER WRITTEN OR ORAL,
RELATING TO THE TRANSACTIONS PROVIDED FOR HEREIN AND THEREIN. ADDITIONALLY, THIS
AGREEMENT AND THE CREDIT DOCUMENTS MAY

 

112



--------------------------------------------------------------------------------

NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. TO THE EXTENT THERE ARE ANY INCONSISTENCIES BETWEEN
THE TERMS OF THIS AGREEMENT OR ANY CREDIT DOCUMENT AND THE DIP ORDER, THE
PROVISIONS OF THE DIP ORDER SHALL GOVERN.

THERE ARE NO ORAL AGREEMENTS AMONG THE PARTIES.

IN EXECUTING THIS AGREEMENT, EACH CREDIT PARTY HEREBY WARRANTS AND REPRESENTS IT
IS NOT RELYING ON ANY STATEMENT OR REPRESENTATION OTHER THAN THOSE IN THIS
AGREEMENT AND IS RELYING UPON ITS OWN JUDGMENT AND ADVICE OF ITS ATTORNEYS.

Section 9.22.    Several Obligations; Nonreliance; Violation of Law. The
respective obligations of the Lenders hereunder are several and not joint and
the failure of any Lender to make any Loan or perform any of its obligations
hereunder shall not relieve any other Lender from any of its obligations
hereunder. Each Lender hereby represents that it is not relying on or looking to
any margin stock (as defined in Regulation U of the Board) for the repayment of
the Revolving Borrowings provided for herein. Anything contained in this
Agreement to the contrary notwithstanding, neither any Issuing Lender nor any
Lender shall be obligated to extend credit to the Borrower in violation of any
applicable law.

Section 9.23.    Disclosure. Each Credit Party, each Lender and each Issuing
Lender hereby acknowledges and agrees that the Administrative Agent and/or its
Affiliates from time to time may hold investments in, make other loans to or
have other relationships with any of the Credit Parties and their respective
Affiliates.

Section 9.24.    Appointment for Perfection. Each Lender hereby appoints each
other Lender as its agent for the purpose of perfecting Liens, for the benefit
of the Administrative Agent and the other Secured Parties, in assets which, in
accordance with Article 9 of the UCC or any other applicable law can be
perfected only by possession or control. Should any Lender (other than the
Administrative Agent) obtain possession or control of any such Collateral, such
Lender shall notify the Administrative Agent thereof, and, promptly upon the
Administrative Agent’s request therefor shall deliver such Collateral to the
Administrative Agent or otherwise deal with such Collateral in accordance with
the Administrative Agent’s instructions.

Section 9.25.    Acknowledgement Regarding an Supported QFCs.

(a)    To the extent that the Credit Documents provide support, through a
guarantee or otherwise, for Hedging Arrangements or any other agreement or
instrument that is a QFC (such support “QFC Credit Support” and each such QFC a
“Supported QFC”), the parties acknowledge and agree as follows with respect to
the resolution power of the Federal Deposit Insurance Corporation under the
Federal Deposit Insurance Act and Title II of the Dodd-Frank Wall Street Reform
and Consumer Protection Act (together with the regulations promulgated
thereunder, the “U.S. Special Resolution Regimes”) in respect of such Supported
QFC and QFC Credit Support (with the provisions below applicable notwithstanding
that the Credit Documents and any Supported QFC may in fact be stated to be
governed by the laws of the State of New York and/or of the United States or any
other state of the United States):

(b)    In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC

 

113



--------------------------------------------------------------------------------

Credit Support) from such Covered Party will be effective to the same extent as
the transfer would be effective under the U.S. Special Resolution Regime if the
Supported QFC and such QFC Credit Support (and any such interest, obligation and
rights in property) were governed by the laws of the United States or a state of
the United States. In the event a Covered Party or a BHC Act Affiliate of a
Covered Party becomes subject to a proceeding under a U.S. Special Resolution
Regime, Default Rights under the Credit Documents that might otherwise apply to
such Supported QFC or any QFC Credit Support that may be exercised against such
Covered Party are permitted to be exercised to no greater extent than such
Default Rights could be exercised under the U.S. Special Resolution Regime if
the Supported QFC and the Credit Documents were governed by the laws of the
United States or a state of the United States. Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a Defaulting Lender shall in no event affect the rights of any
Covered Party with respect to a Supported QFC or any QFC Credit Support.

[Remainder of this page intentionally left blank. Signature pages follow.]

 

114



--------------------------------------------------------------------------------

Exhibit 2

DIP TL Agreement



--------------------------------------------------------------------------------

 

 

 

SENIOR SECURED DEBTOR-IN-POSSESSION TERM LOAN CREDIT AGREEMENT

dated as of July [    ], 2020

Among

HI-CRUSH INC.

as Borrower,

CANTOR FITZGERALD SECURITIES,

as Administrative Agent,

and

THE LENDERS NAMED HEREIN,

as Lenders

$40,000,000

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE 1 DEFINITIONS AND ACCOUNTING TERMS

     2  

Section 1.1.

 

Certain Defined Terms

     2  

Section 1.2.

 

Computation of Time Periods

     25  

Section 1.3.

 

Accounting Terms; Changes in GAAP

     25  

Section 1.4.

 

Types of Loans

     26  

Section 1.5.

 

Miscellaneous

     26  

Section 1.6.

 

Divisions

     26  

ARTICLE 2 CREDIT FACILITIES

     27  

Section 2.1.

 

Commitments

     27  

Section 2.2.

 

[Reserved]

     27  

Section 2.3.

 

Loans

     27  

Section 2.4.

 

Prepayments

     30  

Section 2.5.

 

Repayment of Loans; Evidence of Debt

     31  

Section 2.6.

 

Fees

     31  

Section 2.7.

 

Interest

     32  

Section 2.8.

 

Illegality

     32  

Section 2.9.

 

Breakage Costs

     33  

Section 2.10.

 

Increased Costs

     33  

Section 2.11.

 

Payments and Computations

     34  

Section 2.12.

 

Taxes

     36  

Section 2.13.

 

Replacement of Lenders

     40  

Section 2.14.

 

Defaulting Lenders

     40  

Section 2.15.

 

[Reserved]

     41  

Section 2.16.

 

Alternate Rate of Interest

     41  

Section 2.17.

 

[Reserved]

     42  

Section 2.18.

 

Priority and Liens

     42  

Section 2.19.

 

No Discharge; Survival of Claims

     42  

ARTICLE 3 CONDITIONS OF LENDING

     43  

Section 3.1.

 

Conditions Precedent to Closing Date

     43  

Section 3.2.

 

Conditions Precedent to Delayed Draw Term Loan Borrowing

     46  

Section 3.3.

 

Determinations Under Sections 3.1 and 3.2

     46  

ARTICLE 4 REPRESENTATIONS AND WARRANTIES

     47  

Section 4.1.

 

Organization

     47  

Section 4.2.

 

Authorization

     47  

Section 4.3.

 

Enforceability

     47  

Section 4.4.

 

Financial Condition

     47  

Section 4.5.

 

Ownership and Liens; Real Property

     48  



--------------------------------------------------------------------------------

Section 4.6.

 

True and Complete Disclosure

     48  

Section 4.7.

 

Litigation

     48  

Section 4.8.

 

[Reserved]

     48  

Section 4.9.

 

Pension Plans

     48  

Section 4.10.

 

Environmental Condition

     49  

Section 4.11.

 

Subsidiaries

     49  

Section 4.12.

 

Investment Company Act

     49  

Section 4.13.

 

Taxes

     50  

Section 4.14.

 

Permits. Licenses. etc.

     50  

Section 4.15.

 

Use of Proceeds

     50  

Section 4.16.

 

Condition of Property; Casualties

     50  

Section 4.17.

 

Insurance

     50  

Section 4.18.

 

[Reserved]

     51  

Section 4.19.

 

Sanctions; Anti-Terrorism; Patriot Act; Anti-Corruption Laws

     51  

Section 4.20.

 

[Reserved]

     51  

Section 4.21.

 

EEA Financial Institutions

     51  

ARTICLE 5 AFFIRMATIVE COVENANTS

     51  

Section 5.1.

 

Organization

     51  

Section 5.2.

 

Reporting

     52  

Section 5.3.

 

Insurance

     57  

Section 5.4.

 

Compliance with Laws

     57  

Section 5.5.

 

Taxes

     58  

Section 5.6.

 

[Reserved]

     58  

Section 5.7.

 

Security

     58  

Section 5.8.

 

[Reserved]

     58  

Section 5.9.

 

Records; Inspection

     58  

Section 5.10.

 

Maintenance of Property

     58  

Section 5.11.

 

Royalty Agreements

     59  

Section 5.12.

 

[Reserved]

     59  

Section 5.13.

 

[Reserved]

     59  

Section 5.14.

 

Further Assurances

     59  

Section 5.15.

 

Compliance with Anti-Corruption Laws and Sanctions

     59  

Section 5.16.

 

Accuracy of Information

     59  

Section 5.17.

 

Casualty and Condemnations

     59  

Section 5.18.

 

Payment of Obligations

     59  

Section 5.19.

 

Beneficial Ownership Certificate

     60  

Section 5.20.

 

Use of Proceeds

     60  

ARTICLE 6 NEGATIVE COVENANTS

     61  

Section 6.1.

 

Debt

     61  

Section 6.2.

 

Liens

     62  

Section 6.3.

 

Investments

     63  

Section 6.4.

 

Acquisitions

     64  

Section 6.5.

 

Agreements Restricting Liens

     64  



--------------------------------------------------------------------------------

Section 6.6.

 

Use of Proceeds

     64  

Section 6.7.

 

Corporate Actions; Accounting Changes

     65  

Section 6.8.

 

Sale of Assets

     65  

Section 6.9.

 

Restricted Payments

     65  

Section 6.10.

 

Affiliate Transactions

     65  

Section 6.11.

 

Line of Business

     65  

Section 6.12.

 

Hazardous Materials

     66  

Section 6.13.

 

Compliance with ERISA

     66  

Section 6.14.

 

Sale and Leaseback Transactions

     66  

Section 6.15.

 

Limitation on Hedging

     67  

Section 6.16.

 

Minimum Liquidity

     67  

Section 6.17.

 

[Reserved]

     67  

Section 6.18.

 

Operating Leases

     67  

Section 6.19.

 

Amendment of Material Contracts

     67  

Section 6.20.

 

Budget Variance

     67  

Section 6.21.

 

Capital Expenditures

     68  

Section 6.22.

 

Key Employee Plans

     68  

Section 6.23.

 

Superpriority Claims

     68  

Section 6.24.

 

Repayment of DIP ABL Credit Agreement

     68  

ARTICLE 7 DEFAULT AND REMEDIES

     68  

Section 7.1.

 

Events of Default

     68  

Section 7.2.

 

Optional Acceleration of Maturity

     72  

Section 7.3.

 

Set-off

     73  

Section 7.4.

 

Remedies Cumulative. No Waiver

     73  

Section 7.5.

 

Application of Payments

     73  

ARTICLE 8 THE ADMINISTRATIVE AGENT

     74  

Section 8.1.

 

Appointment, Powers and Immunities

     74  

Section 8.2.

 

Reliance by Administrative Agent

     74  

Section 8.3.

 

Defaults

     75  

Section 8.4.

 

Rights as Lender

     75  

Section 8.5.

 

Indemnification

     76  

Section 8.6.

 

Non-Reliance on Administrative Agent, Lead Arranger and Other Lenders

     76  

Section 8.7.

 

Resignation of Administrative Agent

     77  

Section 8.8.

 

Collateral Matters

     78  

Section 8.9.

 

Intercreditor Agreement

     79  

Section 8.10.

 

[Reserved]

     79  

Section 8.11.

 

Credit Bidding

     79  

Section 8.12.

 

Not Partners or Co-Venturers; Administrative Agent as Representative of the
Secured Parties

     80  

Section 8.13.

 

Certain ERISA Matters

     80  



--------------------------------------------------------------------------------

ARTICLE 9 MISCELLANEOUS

     82  

Section 9.1.

 

Costs and Expenses

     82  

Section 9.2.

 

Indemnification; Waiver of Damages

     83  

Section 9.3.

 

Waivers and Amendments

     84  

Section 9.4.

 

Severability

     85  

Section 9.5.

 

Survival of Representations and Obligations

     85  

Section 9.6.

 

Binding Effect

     85  

Section 9.7.

 

Lender Assignments and Participations

     85  

Section 9.8.

 

Confidentiality

     87  

Section 9.9.

 

Notices. Etc.

     88  

Section 9.10.

 

Usury Not Intended

     88  

Section 9.11.

 

Usury Recapture

     89  

Section 9.12.

 

Governing Law; Service of Process

     89  

Section 9.13.

 

Submission to Jurisdiction

     89  

Section 9.14.

 

Execution in Counterparts; Electronic Execution

     90  

Section 9.15.

 

WAIVER OF JURY TRIAL

     91  

Section 9.16.

 

[Reserved]

     91  

Section 9.17.

 

USA Patriot Act

     91  

Section 9.18.

 

No Fiduciary or Agency Relationship

     91  

Section 9.19.

 

[Reserved]

     92  

Section 9.20.

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     92  

Section 9.21.

 

Integration

     92  

Section 9.22.

 

Several Obligations; Nonreliance; Violation of Law

     92  

Section 9.23.

 

Disclosure

     93  

Section 9.24.

 

Appointment for Perfection

     93  

Section 9.25.

 

[Reserved]

     93  



--------------------------------------------------------------------------------

EXHIBITS:

Exhibit A

  

Approved Plan

Exhibit B

  

Form of Assignment and Acceptance

Exhibit C

  

[Reserved]

Exhibit D

  

Form of Compliance Certificate

Exhibit E

  

[Reserved]

Exhibit F

  

[Reserved]

Exhibit G

  

Form of Guaranty

Exhibit H

  

Interim Order

Exhibit I

  

Form of Notice of Borrowing

Exhibit J

  

Form of Notice of Continuation/Conversion

Exhibit K

  

Form of Term Note

Exhibit L

  

Form of Security Agreement

Exhibit M-1

  

U.S. Tax Certificate (For Foreign Lenders that are not Partnerships for U.S.
Federal Income Tax Purposes)

Exhibit M-2

  

U.S. Tax Certificate (For Foreign Lenders that are Partnerships for U.S. Federal
Income Tax Purposes)

Exhibit M-3

  

U.S. Tax Certificate (For Foreign Participants that are not Partnerships for
U.S. Federal Income Tax Purposes)

Exhibit M-4

  

U.S. Tax Certificate (For Foreign Participants that are Partnerships for U.S.
Federal Income Tax Purposes)

SCHEDULES:

Schedule 1.1

  

Commitments

Schedule 1.1(a)

  

Existing Letters of Credit

Schedule 4.1

  

Credit Parties

Schedule 4.5

  

Real Property

Schedule 4.7

  

Litigation

Schedule 4.10

  

Environmental Matters

Schedule 4.11

  

Subsidiaries

Schedule 5.6

  

Information for Additional Subsidiaries

Schedule 6.1

  

Existing Debt

Schedule 6.2

  

Existing Liens

Schedule 6.3

  

Existing Investments

Schedule 9.9

  

Notices



--------------------------------------------------------------------------------

SENIOR SECURED DEBTOR-IN-POSSESSION TERM LOAN CREDIT AGREEMENT

This SENIOR SECURED DEBTOR-IN-POSSESSION TERM LOAN CREDIT AGREEMENT dated as of
July [    ], 2020 (the “Agreement”) is among Hi-Crush Inc., a Delaware
corporation (the “Borrower”), which is a debtor and debtor-in-possession in a
Chapter 11 Case (as defined below), the Lenders (as defined below) and other
parties from time to time party hereto, and Cantor Fitzgerald Securities, as
Administrative Agent (as defined below) for the Lenders (as defined below).

RECITALS

A.    Reference is made to that certain (a) Credit Agreement, dated as of
August 1, 2018 (as amended, supplemented, restated or otherwise modified prior
to the date hereof, the “Existing Credit Agreement”), among the Borrower, the
lenders and other parties from time to time party thereto and JPMorgan, as
administrative agent and (b) Restructuring Support Agreement, dated as of July
12, 2020, among the Borrower, certain subsidiaries of the Borrower and the
Consenting Noteholders (as defined therein) (as amended, supplemented or
otherwise modified in a manner satisfactory to the Required Lenders, the “RSA”).

B.    Pursuant to the RSA, the Borrower and the other parties thereto have
agreed to a restructuring of the Borrower and its Subsidiaries pursuant to the
Approved Plan (as defined below).

C.    In furtherance of the Approved Plan and the provisions of the RSA, on July
12, 2020 (the “Petition Date”), the Credit Parties filed voluntary petitions to
commence cases (the “Chapter 11 Cases”) under title 11 of the United States Code
(the “Bankruptcy Code”) in the United States Bankruptcy Court for the Southern
District of Texas (the “Bankruptcy Court”) and continued in the possession of
their assets and in the management of their businesses pursuant to Sections 1107
and 1108 of the Bankruptcy Code.

D.    In connection with the Chapter 11 Cases and the Approved Plan, the
Borrower has requested that (x) the Lenders provide a senior secured
debtor-in-possession term loan facility in an aggregate principal amount not to
exceed $40,000,000 pursuant to this Agreement (the “DIP Term Loan Facility”) and
(y) certain other lenders provide a senior secured debtor-in-possession
asset-based revolving credit facility with aggregate principal commitments not
to exceed $25,000,000 (the “DIP ABL Facility” and, together with the DIP Term
Loan Facility, the “DIP Facilities”) pursuant to the DIP ABL Credit Agreement
(as defined below).

E.    The Lenders have agreed to provide the DIP Term Loan Facility upon the
terms and conditions set forth herein.

F.    To provide guarantees for the repayment of the Loans and the payment of
the other Secured Obligations of the Borrower hereunder and under the other
Credit Documents, the Credit Parties are providing to the Administrative Agent
and the Lenders, pursuant to this Agreement, the other Credit Documents and the
DIP Order, a guarantee from each of the Guarantors of the due and punctual
payment and performance of the Secured Obligations of the Borrower hereunder;

G.    To provide security for the repayment of the Loans and the payment of the
other Secured Obligations of the Borrower hereunder and under the other Credit
Documents, the Credit Parties are providing to the Administrative Agent and the
Lenders, pursuant to this Agreement, the other Credit Documents and the DIP
Order, (i) the Liens granted hereby and thereby, having the priorities set forth
in the DIP Order and the Intercreditor Agreement, and (ii) the DIP Superpriority
Claims in respect of the Secured Obligations of the Credit Parties.



--------------------------------------------------------------------------------

H.    All of the claims and the Liens granted hereunder and pursuant to the DIP
Order in the Chapter 11 Cases to the Administrative Agent, the Lenders and the
other Secured Parties shall be subject to the Carve-Out, but in each case only
to the extent provided in the DIP Order.

I.    Pursuant to the terms of the DIP Order, the Liens securing the Secured
Obligations shall be valid and perfected Liens.

J.    In consideration of the mutual covenants and agreements herein contained
and of the loans, extensions of credit and commitments hereinafter referred to,
the parties hereto agree as follows:

ARTICLE 1

DEFINITIONS AND ACCOUNTING TERMS

Section 1.1.    Certain Defined Terms. The following terms shall have the
following meanings (unless otherwise indicated, such meanings to be equally
applicable to both the singular and plural forms of the terms defined):

“13-Week Forecast” has the meaning set forth in Section 5.2(f).

“ABL Priority Collateral” shall mean the “ABL Priority Collateral” (as defined
in the Intercreditor Agreement).

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, bear interest at a rate determined
by reference to the Alternate Base Rate.

“ABR Loan” means a Loan which bears interest based upon the Alternate Base Rate.

“Acceptable Security Interest” means a security interest which (a) exists in
favor of the Administrative Agent for its benefit and the ratable benefit of the
Secured Parties, (b) is superior to all other security interests (other than the
Permitted Liens to the extent such Permitted Liens are made superior to such
security interest by (i) the DIP Order, (ii) the Intercreditor Agreement or
(iii) automatically by operation of law and without the consent of the
Administrative Agent or the Lenders), (c) secures the Secured Obligations,
(d) is enforceable against the Credit Party which created such security interest
and (e) is perfected to the extent required by any Credit Document.

“Account” has the meaning set forth in the Security Agreement.

“Acquisition” means the purchase by any Credit Party of (a) any business,
division or enterprise or all or substantially all of any Person through the
purchase of assets (but, for the avoidance of doubt, excluding purchases of
equipment only with no other tangible or intangible property associated with
such equipment purchase, unless such purchase of equipment involves all or
substantially all the assets of the seller) or (b) Equity Interests of any
Person sufficient to cause such Person to become a Subsidiary of a Credit Party.

“Adjusted LIBO Rate” means, with respect to any Borrowing of Eurodollar Loans
for any Interest Period, an interest rate per annum (rounded upwards, if
necessary, to the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest
Period multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means CFS in its capacity as administrative agent and
collateral agent for the Lenders pursuant to Article 8 and any successor agent
pursuant to Section 8.7.

 

2



--------------------------------------------------------------------------------

“Administrative Agent Fee Letter” means that certain Fee Letter dated as of the
date hereof between the Borrower and CFS.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
approved by the Administrative Agent.

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such Person or any Subsidiary of such Person. The
term “control” (including the terms “controlled by” or “under common control
with”) means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership, by contract, or otherwise.

“Aggregate Commitments” means, at any time, the aggregate of the Commitments of
all the Lenders. As of the Closing Date, the Aggregate Commitments are equal to
$40,000,000.

“Agreement” has the meaning set forth in the preamble.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus 1⁄2 of 1% and (c) the Adjusted LIBO Rate for a one month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1%, provided that for the purpose of this
definition, the Adjusted LIBO Rate for any day shall be based on the LIBO Screen
Rate (or if the LIBO Screen Rate is not available for such one month Interest
Period, the Interpolated Rate) at approximately 11:00 a.m. London time on such
day. Any change in the Alternate Base Rate due to a change in the Prime Rate,
the NYFRB Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the NYFRB Rate or the
Adjusted LIBO Rate, respectively. If the Alternate Base Rate is being used as an
alternate rate of interest pursuant to Section 2.16 hereof, then the Alternate
Base Rate shall be the greater of clause (a) and (b) above and shall be
determined without reference to clause (c) above. For the avoidance of doubt, if
the Alternate Base Rate shall be less than 2.00%, such rate shall be deemed to
be 2.00% for purposes of this Agreement.

“Amegy” means ZB, N.A. DBA Amegy Bank.

“Ancillary Document” has the meaning set forth in Section 9.14.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption, including, without limitation,
the United States Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder.

“Anti-Money Laundering Laws” has the meaning set forth in Section 4.19(c).

“Applicable Margin” means, as of any date of determination, (i) in the case of
ABR Loans, a percentage per annum equal to 10.00%, and (ii) in the case of
Eurodollar Loans, a percentage per annum equal to 11.00%.

“Approved Fund” shall mean any Person (other than a natural Person) that is
engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit in the ordinary course and that is administered or managed
by a Lender, an Affiliate of a Lender or an entity or an Affiliate of an entity
that administers or manages a Lender.

 

3



--------------------------------------------------------------------------------

“Approved Plan” means a plan of reorganization consistent with that set forth in
the RSA or as otherwise agreed by the Administrative Agent, the Required Lenders
and the Borrower.

“Assignment and Acceptance” means an assignment and acceptance executed by a
Lender and an Eligible Assignee and accepted by the Administrative Agent, in
substantially the same form as Exhibit B.

“Backstop Agreement” shall mean the “Backstop Purchase Agreement” (as defined in
the RSA).

“Backstop Order” shall mean the “Backstop Order” (as defined in the RSA).

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Banking Services Obligations” has the meaning assigned to such term in the DIP
ABL Credit Agreement.

“Bankruptcy Code” has the meaning assigned to such term in the recitals hereto.

“Bankruptcy Court” has the meaning assigned to such term in the recitals hereto.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a voluntary or involuntary bankruptcy or insolvency proceeding, or
has had a receiver, conservator, trustee, administrator, custodian, assignee for
the benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of, or acquiescence in, any such
proceeding or appointment or has had any order for relief in such proceeding
entered in respect thereof, provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority or instrumentality thereof,
unless such ownership interest results in or provides such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permits such Person (or
such Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may be a SOFR-Based Rate) that has been selected by the Required Lenders
and the Borrower giving due consideration to (i) any selection or recommendation
of a replacement rate or the mechanism for determining such a rate by the
applicable Governmental Authority and/or (ii) any evolving or then-prevailing
market convention for determining a rate of interest as a replacement to the
LIBO Rate for U.S. dollar-denominated syndicated credit facilities and (b) the
Benchmark Replacement Adjustment; provided that, if the Benchmark Replacement as
so determined would be less than 1.00%, the Benchmark Replacement will be deemed
to be 1.00% for the purposes of this Agreement; provided further that any such
Benchmark Replacement shall be administratively feasible as determined by the
Administrative Agent in its sole discretion.

 

4



--------------------------------------------------------------------------------

“Benchmark Replacement Adjustment” means the spread adjustment, or method for
calculating or determining such spread adjustment, (which may be a positive or
negative value or zero) that has been selected by the Required Lenders and the
Borrower giving due consideration to (a) any selection or recommendation of a
spread adjustment, or method for calculating or determining such spread
adjustment, for the replacement of the LIBO Rate with the applicable Unadjusted
Benchmark Replacement by the applicable Governmental Authority and/or (b) any
evolving or then-prevailing market convention for determining a spread
adjustment, or method for calculating or determining such spread adjustment, for
the replacement of the LIBO Rate with the applicable Unadjusted Benchmark
Replacement for U.S. dollar-denominated syndicated credit facilities at such
time (for the avoidance of doubt, such Benchmark Replacement Adjustment shall
not be in the form of a reduction to the applicable rate).

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Alternate Base Rate,” the definition of “Interest
Period,” timing and frequency of determining rates and making payments of
interest and other administrative matters) that the Borrower determines in good
faith may be appropriate to reflect the adoption and implementation of such
Benchmark Replacement and to permit the administration thereof by the
Administrative Agent in a manner substantially consistent with market practice
(or, if the Borrower or the Administrative Agent decides that adoption of any
portion of such market practice is not administratively feasible or if the
Borrower or the Required Lenders determine that no market practice for the
administration of the Benchmark Replacement exists, in such other manner of
administration as the Borrower determines in good faith is reasonably necessary
in connection with the administration of this Agreement).

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the LIBO Rate:

(a) in the case of clause (1) or (2) of the definition of “Benchmark Transition
Event,” the later of (i) the date of the public statement or publication of
information referenced therein and (ii) the date on which the administrator of
the LIBO Screen Rate permanently or indefinitely ceases to provide the LIBO
Screen Rate; or

(b) in the case of clause (3) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the LIBO Rate:

(1) a public statement or publication of information by or on behalf of the
administrator of the LIBO Screen Rate announcing that such administrator has
ceased or will cease to provide the LIBO Screen Rate, permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide the LIBO Screen
Rate;

(2) a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBO Screen Rate, the U.S. Federal
Reserve System, an insolvency official with jurisdiction over the administrator
for the LIBO Screen Rate, a resolution authority with jurisdiction over the
administrator for the LIBO Screen Rate or a court or an entity with similar
insolvency or resolution authority over the administrator for the LIBO Screen
Rate, in each case which states that the administrator of the LIBO Screen Rate
has ceased or will cease to provide the LIBO Screen Rate permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide the LIBO Screen
Rate; and/or

(3) a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBO Screen Rate announcing that the
LIBO Screen Rate is no longer representative.

 

5



--------------------------------------------------------------------------------

“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Required
Lenders, as applicable, by notice to the Borrower, the Administrative Agent and
the Lenders.

“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the LIBO Rate
and solely to the extent that the LIBO Rate has not been replaced with a
Benchmark Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced the LIBO Rate for all purposes hereunder in accordance with
Section 2.16 and (y) ending at the time that a Benchmark Replacement has
replaced the LIBO Rate for all purposes hereunder pursuant to Section 2.16.

“Beneficial Ownership Certification” means a certificate regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies,
and (c) any Person whose assets include (for purposes of the Plan Asset
Regulations or otherwise for purposes of Title I of ERISA or Section 4975 of the
Code) the assets of any such “employee benefit plan” or “plan”.

“BHC Act Affiliate” of a party means an “affiliate’ (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” has the meaning set forth in the preamble.

“Borrower Materials” has the meaning set forth in Section 5.2(aa).

“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
made by the Lenders pursuant to Section 2.1(a) or Converted by each Lender to
Loans of a different Type pursuant to Section 2.3(c).

“Budget” means a written budget for the period from the Petition Date through
the Scheduled Maturity Date setting forth on a line-item basis the Credit
Parties’ projected cash receipts and cash disbursements, including, without
limitation, disbursements on account of the reasonable and documented fees and
expenses of the Lender Advisors, on a weekly basis, which budget shall be in
form and substance acceptable to the Required Lenders and which budget shall be
updated every four weeks in form and substance acceptable to the Required
Lenders. To the extent that any updated Budget is not acceptable to the Required
Lenders, the then-existent approved budget will remain the “Budget” until
replaced by an updated budget that is acceptable to the Required Lenders.
Concurrently with the delivery of each updated budget, the Borrower shall
deliver to the Administrative Agent a certificate of a financial officer of the

 

6



--------------------------------------------------------------------------------

Borrower stating that such Budget has been prepared on a reasonable basis and in
good faith and is based on assumptions believed by the Borrower to be reasonable
at the time made and from the best information then available to the Borrower in
connection therewith (such certificate a “Budget Certificate”).

“Budget Certificate has the meaning assigned to such term in the definition of
“Budget”.

“Business Day” means a day (a) other than a Saturday, Sunday, or other day on
which banks are required or permitted to be closed under the laws of, or are in
fact closed in, Texas or New York, and (b) if the applicable Business Day
relates to any Eurodollar Loans, on which dealings are carried on by commercial
banks in the London interbank market.

“Canadian Subs” means, collectively, (a) Hi-Crush Canada Distribution Corp., a
company incorporated under the Business Corporations Act of the Province of
British Columbia and (b) FB Industries Inc., a Manitoba corporation.

“Capital Expenditures” for any Person and period of its determination means,
without duplication, the aggregate of all expenditures and costs (whether paid
in cash or accrued as liabilities during that period and including that portion
of payments under Capital Leases that are capitalized on the balance sheet of
such Person) of such Person during such period that, in conformity with GAAP,
are required to be included in or reflected by the property, plant, or equipment
or similar fixed asset accounts reflected in the balance sheet of such Person.

“Capital Leases” means, subject to Section 1.3(d)(iii), for any Person, any
lease of any Property by such Person as lessee which would, in accordance with
GAAP, be required to be classified and accounted for as a capital lease on the
balance sheet of such Person.

“Carve-Out” has the meaning assigned to such term in the applicable DIP Order.

“Casualty Event” means the damage, destruction or condemnation, including by
process of eminent domain or any transfer or disposition of property in lieu of
condemnation, as the case may be, of property of any Person or any of its
Subsidiaries.

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, state and local analogs, and all rules and
regulations and requirements thereunder in each case as now or hereafter in
effect.

“Certificated Equipment” means any equipment the ownership of which is evidenced
by, or under applicable Legal Requirement, is required to be evidenced by, a
certificate of title.

“CFS” means Cantor Fitzgerald Securities, a New York general partnership.

“Change in Control” means the occurrence of any of the following events:

(i)    the acquisition of ownership, directly or indirectly, beneficially or of
record, by any Person or group (within the meaning of the Securities Exchange
Act of 1934 and the rules of the SEC thereunder as in effect on the date hereof)
of Equity Interests representing more than 35% or more of the aggregate ordinary
voting power represented by the issued and outstanding Equity Interests of the
Borrower;

(ii)    the acquisition of direct or indirect Control of the Borrower by any
Person or group;

 

7



--------------------------------------------------------------------------------

(iii)    occupation at any time of a majority of the seats (other than vacant
seats) on the board of directors of the Borrower by Persons who were not
(A) directors of the Borrower on the date of this Agreement, nominated or
appointed by the board of directors of the Borrower or (B) appointed by
directors so nominated or appointed; or

(iv)    a “change of control” (or similar term or concept) occurs under the
documentation related to the DIP ABL Facility.

“Change in Law” means the occurrence after the date of this Agreement or, with
respect to any Lender, such later date on which such Lender becomes a party to
this Agreement, of (a) the adoption of or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (c) compliance by any Lender (or, for purposes of
Section 2.10(b), by any lending office of such Lender or by such Lender’s
holding company, if any) with any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the date of this Agreement; provided that, notwithstanding anything herein to
the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives thereunder or issued in
connection therewith or in the implementation thereof and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall, in each case, be deemed to be a “Change
in Law,” regardless of the date enacted, adopted, issued or implemented.

“Chapter 11 Cases” has the meaning assigned to such term in the recitals hereto.

“Closing Date” has the meaning assigned to such term in Section 3.01.

“Code” means the Internal Revenue Code of 1986, as amended, and the regulations
and published interpretations thereof.

“Collateral” means all property of the Credit Parties which is “Collateral” (as
defined in the Security Agreement) and any and all other property of any Credit
Party, now existing or hereafter acquired, that may at any time be, become or be
intended to be, subject to a security interest or Lien in favor of the
Administrative Agent, on behalf of itself and the Secured Parties, to secure the
Obligations.

“Commitment” means, for each Lender, such Lender’s Initial Commitment and/or
Delayed Draw Commitment, as applicable, or if such Lender has entered into any
Assignment and Acceptance, set forth for such Lender as its Commitment in the
Register; provided that, after the Maturity Date, the Commitment for each Lender
shall be zero.

“Commodities Account” has the meaning set forth in the UCC.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Compliance Certificate” means a compliance certificate executed by a
Responsible Officer of the Borrower or such other Person as required by this
Agreement in substantially the same form as Exhibit D.

“Compounded SOFR” means the compounded average of SOFRs for the applicable
Corresponding Tenor, with the rate, or methodology for this rate, and
conventions for this rate (which may include compounding in arrears with a
lookback and/or suspension period as a mechanism to determine the interest
amount payable prior to the end of each Interest Period) being established by
the Required Lenders in accordance with:

 

  (1)

the rate, or methodology for this rate, and conventions for this rate selected
or recommended by the relevant Governmental Authority for determining compounded
SOFR; provided that:

 

8



--------------------------------------------------------------------------------

  (2)

if, and to the extent that, the Required Lenders determine that Compounded SOFR
cannot be determined in accordance with clause (1) above, then the rate, or
methodology for this rate, and conventions for this rate that the Required
Lenders determine in their reasonable discretion are substantially consistent
with any evolving or then-prevailing market convention for determining
compounded SOFR for U.S. dollar-denominated syndicated credit facilities at such
time;

provided, further, that if the Administrative Agent decides that any such rate,
methodology or convention determined in accordance with clause (1) or clause
(2) is not administratively feasible for the Administrative Agent, then
Compounded SOFR will be deemed unable to be determined for purposes of the
definition of “Benchmark Replacement.”

“Confirmation Order” means an order, in form and substance satisfactory to the
Administrative Agent and the Required Lenders, confirming the Approved Plan.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Controlled Group” means all members of a controlled group of corporations and
all businesses (whether or not incorporated) under common control which,
together with the Borrower or any Subsidiary, are treated as a single employer
under Section 414 of the Code.

“Convert”, “Conversion” and “Converted” each refers to a conversion of Loans of
one Type into Loans of another Type pursuant to Section 2.3(c).

“Corresponding Tenor” with respect to a Benchmark Replacement means a tenor
(including overnight) having approximately the same length (disregarding
business day adjustment) as the applicable tenor for the applicable Interest
Period with respect to the LIBO Rate.

“Covered Entity” means any of the following: (a) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (b) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (c) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).

“Covered Party” has the meaning set forth in Section 9.25(b).

“Credit Documents” means this Agreement, the Term Notes, the Guaranty, the
Notices of Borrowing, the Notices of Continuation or Conversion, the Security
Documents, the Administrative Agent Fee Letter, and each other agreement,
instrument, or document executed at any time in connection with this Agreement.

 

9



--------------------------------------------------------------------------------

“Credit Parties” means the Borrower and the Guarantors.

“DDTL Funding Date” has the meaning assigned to such term in Section 2.1(a).

“Debt” means, for any Person, without duplication: (a) indebtedness of such
Person for borrowed money, including the face amount of any letters of credit
supporting the repayment of indebtedness for borrowed money issued for the
account of such Person; (b) to the extent not covered under clause (a) above,
obligations under letters of credit and agreements relating to the issuance of
letters of credit or acceptance financing; (c) obligations of such Person
evidenced by bonds, debentures, notes or other similar instruments, or upon
which interest payments are customarily made; (d) obligations of such Person
under conditional sale or other title retention agreements relating to any
Properties purchased by such Person (other than customary reservations or
retentions of title under agreements with suppliers entered into in the ordinary
course of business); (e) obligations of such Person to pay the deferred purchase
price of property or services (including, without limitation, any contingent
obligations or other similar obligations associated with such purchase, and
including obligations that are non-recourse to the credit of such Person but are
secured by the assets of such Person); (f) obligations of such Person as lessee
under Capital Leases and obligations of such Person in respect of synthetic
leases; (g) obligations of such Person under any Hedging Arrangement; (h) all
obligations of such Person to mandatorily purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person on a date certain or upon the occurrence of certain events or
conditions; (i) the Debt of any partnership or unincorporated joint venture in
which such Person is a general partner or a joint venturer, but only to the
extent to which there is recourse to such Person for the payment of such Debt;
(j) obligations of such Person under direct or indirect guaranties in respect
of, and obligations (contingent or otherwise) of such Person to purchase or
otherwise acquire, or otherwise to assure a creditor against loss in respect of,
indebtedness or obligations of others of the kinds referred to in clauses
(a) through (i) above; (k) indebtedness or obligations of others of the kinds
referred to in clauses (a) through (j) secured by any Lien on or in respect of
any Property of such Person; and (l) all liabilities of such Person in respect
of unfunded vested benefits under any Plan.

“Default” means (a) an Event of Default or (b) any event or condition which with
notice or lapse of time or both would, unless cured or waived, become an Event
of Default.

“Default Rate” means a per annum rate equal to (i) in the case of principal of
any Loan, 2.00% plus the rate otherwise applicable to such Loan as provided in
Sections 2.7(a) or (b), and (ii) in the case of any other Obligation, 2.00% plus
the non-default rate applicable to ABR Loans provided hereunder.

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) [reserved] or (iii) pay over to any Lender Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Administrative Agent in writing that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding (specifically identified and including the particular default, if
any) has not been satisfied, (b) has notified the Borrower or any Lender Party
in writing, or has made a public statement to the effect, that it does not
intend or expect to comply with any of its funding obligations under this
Agreement, (unless such writing or public statement indicates that such position
is based on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed to confirm
in writing to the Administrative Agent, for at least three Business Days, in
response to a written request of

 

10



--------------------------------------------------------------------------------

the Administrative Agent, that it will comply with its funding obligations
hereunder (provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon receipt of such written confirmation by the
Administrative Agent), or (d) has become the subject of (A) a Bankruptcy Event
or (B) a Bail-In Action. Any determination that a Lender is a Defaulting Lender
will be made by the Administrative Agent in its sole discretion acting in good
faith. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error.

“Delayed Draw Commitment” means, with respect to each Lender, the commitment of
such Lender to make Delayed Draw Term Loans to the Borrower in an aggregate
principal amount not to exceed the amount set forth opposite such Lender’s name
on Schedule 1.1. The aggregate amount of the Lenders’ Delayed Draw Commitments
on the Closing Date is $20,000,000.

“Delayed Draw Term Loan” has the meaning assigned to such term in
Section 2.1(a).

“Delayed Draw Upfront Fee” has the meaning assigned to such term in
Section 2.6(a).

“Deposit Account” has the meaning set forth in the UCC.

“DIP ABL Agent” means JPMorgan Chase Bank, N.A., a national banking association,
in its individual capacity, and its successors, as administrative agent of the
DIP ABL Facility.

“DIP ABL Credit Agreement” means that certain Senior Secured
Debtor-in-Possession Credit Agreement dated of even date herewith among the
Borrower, the lenders and other parties thereto from time to time and the DIP
ABL Agent, as amended, restated, supplemented or otherwise modified from time to
time in accordance with the Intercreditor Agreement.

“DIP ABL Facility” has the meaning assigned to such term in the recitals hereto.

“DIP Facilities” has the meaning assigned to such term in the recitals hereto.

“DIP Order” means the Interim Order and/or the Final Order, as applicable.

“DIP Superpriority Claims” shall have the meaning assigned to such term in the
relevant DIP Order.

“DIP Term Loan Facility” has the meaning assigned to such term in the recitals
hereto. “Disqualified Stock” shall mean any Equity Interest that, by its terms
(or by the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option of the holder thereof, in whole or in part, or
requires the payment of any cash dividend or any other scheduled payment
constituting a return of capital, in each case at any time on or prior to the
first anniversary of the Maturity Date, or (b) is convertible into or
exchangeable (unless at the sole option of the issuer thereof) for (i) debt
securities or (ii) any Equity Interest referred to in clause (a) above, in each
case at any time prior to the first anniversary of the Maturity Date.

“Dollars” and “$” means lawful money of the United States of America.

“Domestic Subsidiary” means, with respect to any Person, any of its Subsidiaries
that (a) is incorporated or organized under the laws of the United States, any
State thereof or the District of Columbia or (b) could provide a guarantee of
the Obligations without any material adverse federal income tax

 

11



--------------------------------------------------------------------------------

consequences to the Borrower (including by constituting an investment of
earnings in United States property under Section 956 (or any successor
provision) of the Code and, therefore, triggering an increase in the gross
income of the Borrower pursuant to Section 951 (or a successor provision) of the
Code).

“Early Opt-in Election” means the occurrence of:

(1) a notification by the Required Lenders to the Administrative Agent (with a
copy to the Borrower) that the Required Lenders have determined that U.S.
dollar-denominated syndicated credit facilities being executed at such time, or
that include language similar to that contained in Section 2.16 are being
executed or amended, as applicable, to incorporate or adopt a new benchmark
interest rate to replace the LIBO Rate, and

(2) the election by the Required Lenders to declare that an Early Opt-in
Election has occurred and the provision by the Required Lenders of written
notice of such election to the Administrative Agent (with a copy to the
Borrower).

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
financial institution established in an EEA Member Country which is a subsidiary
of an institution described in clauses (a) or (b) of this definition and is
subject to consolidated supervision with its parent;

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Electronic Signature” ” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.

“Eligible Assignee” means (a) a Lender (other than a Defaulting Lender), (b) any
Affiliate of a Lender, (c) any Approved Fund of a Lender or (d) any other Person
(other than a natural Person); provided, however, that neither the Borrower nor
any of its Affiliates shall qualify as an Eligible Assignee.

“Environment” shall have the meanings set forth in 42 U.S.C. 9601(8).

“Environmental Claim” means any third party (including governmental agencies and
employees) action, lawsuit, claim, demand, regulatory action or proceeding,
order, decree, consent agreement or notice of potential or actual responsibility
or violation (including claims or proceedings under the Occupational Safety and
Health Acts or similar laws or requirements relating to health or safety of
employees) which seeks to impose liability under any Environmental Law.

“Environmental Law” means all federal, state, and local laws, rules,
regulations, ordinances, orders, decisions, agreements, and other requirements,
including common law theories, now or hereafter in effect and relating to, or in
connection with the Environment, human health, or safety, including without
limitation CERCLA, relating to (a) pollution, contamination, injury,
destruction, loss, protection, cleanup, reclamation or restoration of the air,
surface water, groundwater, land surface or subsurface strata, or other natural
resources; (b) solid, gaseous or liquid waste generation, treatment, processing,
recycling,

 

12



--------------------------------------------------------------------------------

reclamation, cleanup, storage, disposal or transportation; (c) exposure to
pollutants, contaminants, hazardous, medical infections, or toxic substances,
materials or wastes; (d) the safety or health of employees; or (e) the
manufacture, processing, handling, transportation, distribution in commerce,
use, storage or disposal of hazardous, medical infections, or toxic substances,
materials or wastes.

“Environmental Permit” means any permit, license, order, approval, registration
or other authorization under Environmental Law.

“Equity Interest” means with respect to any Person, any shares, interests,
participation, or other equivalents (however designated) of corporate stock,
membership interests or partnership interests (or any other ownership interests)
of such Person.

“Equity Issuance” means any issuance of equity securities or any other Equity
Interests (including any preferred equity securities) by the Borrower or any of
its Subsidiaries.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Eurodollar” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Eurodollar Loan” means a Loan that bears interest based upon the LIBO Rate.

“Event of Default” has the meaning specified in Section 7.1.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 2.13) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.12, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender acquired the applicable interest in a Loan or Commitment or
to such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.12(f) and
(d) any U.S. federal withholding Taxes imposed under FATCA.

“Existing Credit Agreement” has the meaning assigned to such term in the
recitals hereto.

“Existing Letters of Credit” means the letters of credit issued by Amegy and set
forth on the attached Schedule 1.1(a).

“Exit Fee” has the meaning assigned to such term in Section 2.6(b).

 

13



--------------------------------------------------------------------------------

“FATCA” means Sections 1471 through 1474 of the Code as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code, and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depository institutions,
as determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the effective federal funds rate, provided that if the Federal Funds
Effective Rate as so determined would be less than zero, such rate shall be
deemed to zero for the purposes of this Agreement.

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System or any of its successors.

“Final Order” means the order or judgment of the Bankruptcy Court in
substantially in the form of the Interim Order with such changes as are
acceptable to the Required Lenders.

“Final Order Entry Date” means the date on which the Final Order is entered by
the Bankruptcy Court.

“Final Order Entry Deadline” means, as to the Final Order, entry thereof by the
Bankruptcy Court on or before the date that is twenty-five (25) days following
the Petition Date.

“Foreign Lender” means any Lender that is not a “United States person” as
defined in Section 7701(a)(30) of the Code.

“GAAP” means United States of America generally accepted accounting principles
as in effect from time to time, applied on a basis consistent with the
requirements of Section 1.3.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Guarantors” means any Person that now or hereafter is party to a Guaranty.

“Guaranty” means the Guaranty Agreement executed and delivered in substantially
the same form as Exhibit G.

“Hazardous Substance” means any substance or material identified as such
pursuant to CERCLA and those regulated under any other Environmental Law,
including without limitation pollutants, contaminants, petroleum, petroleum
products, radionuclides, and radioactive materials.

“Hazardous Waste” means any substance or material regulated or designated as
such pursuant to any Environmental Law, including without limitation,
pollutants, contaminants, flammable substances and materials, explosives,
radioactive materials, oil, petroleum and petroleum products, chemical liquids
and solids, polychlorinated biphenyls, asbestos, toxic substances, and similar
substances and materials.

 

14



--------------------------------------------------------------------------------

“Hedging Arrangement” means a hedge, call, swap, collar, floor, cap, option,
forward sale or purchase or other contract or similar arrangement (including any
obligations to purchase or sell any commodity or security at a future date for a
specific price) which is entered into to reduce or eliminate or otherwise
protect against the risk of fluctuations in prices or rates, including interest
rates, foreign exchange rates, commodity prices and securities prices.

“Impacted Interest Period” has the meaning set forth in the definition of “LIBO
Rate”.

“Income Tax Expense” means for Borrower and its Subsidiaries, on a consolidated
basis for any period, all state and federal income taxes (including without
limitation Texas franchise taxes) paid or due to be paid during such period.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Credit Document and (b) to the extent not otherwise
described in clause (a), Other Taxes.

“Indemnitee” has the meaning assigned to such term in Section 9.2(a).

“Information” has the meaning assigned to such term in Section 9.8.

“Initial Commitment” means, with respect to each Lender, the commitment of such
Lender to make the Initial Term Loan to the Borrower in an aggregate principal
amount not to exceed the amount set forth opposite such Lender’s name on
Schedule 1.1. The aggregate amount of the Lenders’ Initial Commitments on the
Closing Date is $20,000,000.

“Initial Financial Statements” means the audited consolidated financial
statements of the Borrower and its Subsidiaries for the fiscal year ended
December 31, 2019 and the unaudited consolidated financial statements of the
Borrower and its Subsidiaries for the fiscal quarter ended March 31, 2020, in
each case including statements of income, retained earnings, changes in equity
and cash flow for such fiscal period as well as a balance sheet as of the end of
each such fiscal period, all prepared in accordance with GAAP.

“Initial Term Loan” has the meaning assigned to such term in Section 2.1(a).

“Initial Upfront Fee” has the meaning assigned to such term in Section 2.6(a).

“Intercreditor Agreement” means the Intercreditor Agreement of even date
herewith among the Administrative Agent and the DIP ABL Agent, as amended,
supplemented, restated or otherwise modified from time to time in accordance
with its terms.

“Interest Payment Date” means (a) with respect to any ABR Loan, the first
Business Day of each calendar month and the Maturity Date and (b) with respect
to any Eurodollar Loan, the last day of each Interest Period applicable to the
borrowing of which such Loan is a part, on the date any Eurodollar Loan is
repaid and the Maturity Date (in each case unless any such date shall not be a
Business Day in which case such payment shall be made on the next succeeding
Business Day).

“Interest Period” means for each Eurodollar Loan comprising part of the same
Borrowing, the period commencing on the date of such Borrowing and ending on the
numerically corresponding day in the calendar month that is one month
thereafter; provided that, if any Interest Period begins on a day for which
there is no numerically corresponding day in the calendar month at the end of
such Interest Period, such Interest Period shall end on the last Business Day of
such calendar month; provided, further, that the Borrower may not select any
Interest Period for any Loan which ends after the Scheduled Maturity Date.

 

15



--------------------------------------------------------------------------------

“Interim Order” means the order or judgment of the Bankruptcy Court as entered
on the docket of the Bankruptcy Court in the Cases substantially in the form of
Exhibit H and otherwise acceptable to the Administrative Agent and the Required
Lenders.

“Interim Order Entry Date” means the date on which the Interim Order is entered
by the Bankruptcy Court.

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Required Lenders (which determination shall be conclusive and
binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period (for which the LIBO Screen Rate is available) that is shorter
than the Impacted Interest Period; and (b) the LIBO Screen Rate for the shortest
period (for which that LIBO Screen Rate is available) that exceeds the Impacted
Interest Period, in each case, at such time.

“Inventory” has the meaning set forth in Article 9 of the UCC.

“Investment” has the meaning set forth in Section 6.3.

“Legal Requirement” means any law, statute, ordinance, decree, requirement,
order, judgment, rule, regulation (or official interpretation of any of the
foregoing) of, and the terms of any license or permit issued by, any
Governmental Authority, including, but not limited to, Regulations T, U and X.

“Lender Advisors” means Paul, Weiss, Rifkind, Wharton & Garrison, LLP, Porter
Hedges LLP and Moelis & Company.

“Lender Party” means the Administrative Agent or any Lender.

“Lenders” means the Persons listed on the signature pages hereto as Lenders, any
other Person that shall have become a Lender hereto pursuant to Section 2.13 and
any other Person that shall have become a Lender hereto pursuant to an
Assignment and Acceptance, but in any event, excluding any such Person that
ceases to be a party hereto pursuant to an Assignment and Acceptance.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“LIBO Rate” means, with respect to any Borrowing of Eurodollar Loans for any
Interest Period, the LIBO Screen Rate at approximately 11:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period; provided
that if the LIBO Screen Rate shall not be available at such time for such
Interest Period (an “Impacted Interest Period”) then the LIBO Rate shall be the
Interpolated Rate.

“LIBO Screen Rate” means, for any day and time, with respect to any Borrowing of
Eurodollar Loans for any Interest Period, the London interbank offered rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate for U.S. Dollars for a period equal in
length to such Interest Period) as displayed on such day and time on pages
LIBOR01 or LIBOR02 of the Reuters screen that displays such rate (or, in the
event such rate does not appear on a

 

16



--------------------------------------------------------------------------------

Reuters page or screen, on any successor or substitute page on such screen that
displays such rate), or on the appropriate page of such other information
service that publishes such rate from time to time as selected by the
Administrative Agent in its reasonable discretion (including, without
limitation, Wall Street Office), provided that if the LIBO Screen Rate shall be
less than 1.00%, such rate shall be deemed to be 1.00% for the purposes of this
Agreement.

“Lien” means any mortgage, lien, pledge, charge, deed of trust, security
interest, or encumbrance to secure or provide for the payment of any obligation
of any Person, whether arising by contract, operation of law, or otherwise
(including the interest of a vendor or lessor under any conditional sale
agreement, Capital Lease, or other title retention agreement).

“Liquid Investments” means (a) readily marketable direct full faith and credit
obligations of the United States of America or obligations unconditionally
guaranteed by the full faith and credit of the United States of America;
(b) commercial paper issued by (i) any Lender or any Affiliate of any Lender or
(ii) any commercial banking institutions or corporations rated at least P-1 by
Moody’s or A-1 by S&P; (c) certificates of deposit, time deposits, and bankers’
acceptances issued by (i) any of the Lenders or (ii) any other commercial
banking institution which is a member of the Federal Reserve System and has a
combined capital and surplus and undivided profits of not less than $250,000,000
and rated Aa by Moody’s or AA by S&P; (d) repurchase agreements which are
entered into with any of the Lenders or any major money center banks included in
the commercial banking institutions described in clause (c) and which are
secured by readily marketable direct full faith and credit obligations of the
government of the United States of America or any agency thereof;
(e) investments in any money market fund which holds investments substantially
of the type described in the foregoing Clauses (a) through (d); (f) readily and
immediately available cash held in any money market account maintained with any
Lender; provided that, such money market accounts and the funds therein shall be
unencumbered and free and clear of all Liens and other third party rights other
than a Lien in favor of the Administrative Agent pursuant to the Security
Documents; and (g) other investments made through the DIP ABL Administrative
Agent or its Affiliates and approved by the DIP ABL Administrative Agent. All
the Liquid Investments described in Clauses (a) through (d) above shall have
maturities of not more than 365 days from the date of issue.

“Liquidity” means, as of any date of determination, the aggregate daily closing
balance of the sum of (a) the aggregate amount of unrestricted cash and cash
equivalents of the Borrower and the other Credit Parties at such time and
(b) the aggregate amount of cash that is restricted under the DIP ABL Facility.

“Loan” means any Term Loan.

“Material Adverse Change” means any event, development or circumstance (other
than (a) in the case of the Credit Parties, (i) any matters disclosed in any
“first day” pleadings or declarations and (ii) the effect of filing the Chapter
11 Cases, the events and conditions related to, resulting from and/or leading up
thereto and the effects thereon and any action required to be taken under the
Loan Documents or the DIP Order, and (b) in the case of the Credit Parties,
taking into account the effect of the automatic stay under the Bankruptcy Code)
that has had or could reasonably be expected to have a material adverse effect
(A) on the business, assets, operations, Property or financial condition of the
Borrower and its Subsidiaries, taken as a whole; (B) on the validity or
enforceability of this Agreement or any of the other Credit Documents; (C) on
any Credit Party’s ability to perform its obligations under this Agreement, any
Term Note, the Guaranty or any other Credit Document; (D) in any right or remedy
of any Secured Party under any Credit Document; or (E) the Collateral, or the
Administrative Agent’s liens (on behalf of itself and the Secured Parties) on
the Collateral or the priority of such Liens.

“Material Contract” means each of (a) the Senior Notes, (b) the DIP ABL Credit
Agreement, (c) the RSA, (d) the Backstop Agreement and (e) any contract of the
Borrower and its consolidated Subsidiaries to which at least 10% of the
Borrower’s consolidated revenue for the four-fiscal quarter period most recently
ended is attributable, in each case, as each such contract is amended, restated,
supplemented or otherwise modified from time to time.

 

17



--------------------------------------------------------------------------------

“Maturity Date” means the earliest of (a) the Scheduled Maturity Date, (b) the
date on which the Plan becomes effective, (c) the date of the closing of a sale
of all or substantially all of the assets of the Credit Parties under section
363 of the Bankruptcy Code or otherwise, and (d) the date all of the Loans
become due and payable under the Credit Documents, whether by acceleration or
otherwise.

“Maximum Rate” means the maximum nonusurious interest rate under applicable law.

“Milestones” shall have the meaning assigned to such term in the RSA.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto which
is a nationally recognized statistical rating organization.

“Mortgage” means each mortgage or deed of trust in form acceptable to the
Required Lenders executed by any Credit Party to secure all or a portion of the
Obligations.

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which the Borrower or any member of the
Controlled Group is making or accruing an obligation to make contributions.

“Net Cash Proceeds” means with respect to any Prepayment Event, all cash and
Liquid Investments received in respect of such Prepayment Event after
(a) payment of, or provision for, all brokerage commissions and other reasonable
out of pocket fees and expenses actually incurred (including attorneys’,
accountants’, investment bankers’, consultants’ or other customary fees and
expenses); (b) payment of any outstanding obligations relating to such Property
paid in connection with any such Prepayment Event; and (c) taxes paid or
reasonably estimated to be payable within one year after such Prepayment Event
as a result thereof and as a result of any gain recognized in connection
therewith.

“Net Income” means, for any period and with respect to any Person, the net
income for such period for such Person after taxes as determined in accordance
with GAAP, including any cash net gain but excluding, however, (a) extraordinary
items, including (i) any net non-cash gain or loss during such period arising
from the sale, exchange, retirement or other disposition of capital assets (such
term to include all fixed assets and all securities) other than in the ordinary
course of business, and (ii) any write up or write down of assets and (b) the
cumulative effect of any change in GAAP.

“Non-Defaulting Lender” means any Lender that is not then a Defaulting Lender.

“Notice of Borrowing” means a notice of borrowing signed by the Borrower in
substantially the same form as Exhibit I.

“Notice of Continuation or Conversion” means a notice of continuation or
conversion signed by the Borrower in substantially the same form as Exhibit J.

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are

 

18



--------------------------------------------------------------------------------

published for any day that is a Business Day, the term “NYFRB Rate” means the
rate for a federal funds transaction quoted at 11:00 a.m. on such day received
by the Administrative Agent from a federal funds broker of recognized standing
selected by it; provided, further, that if any of the aforesaid rates as so
determined be less than zero, such rate shall be deemed to be zero for purposes
of this Agreement.

“Obligations” means all principal, interest (including post-petition interest),
fees (including any Exit Fee and the Upfront Fees), reimbursements,
indemnifications, and other amounts now or hereafter owed by any of the Credit
Parties to the Lenders or the Administrative Agent under this Agreement and the
Credit Documents, and any increases, extensions, and rearrangements of those
obligations under any amendments, supplements, and other modifications of the
documents and agreements creating those obligations.

“OFAC” means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.

“Operating Lease” means any lease that constitutes an operating lease under
GAAP.

“Organization Documents” means (a) for any corporation, the certificate or
articles of incorporation and the bylaws, (b) for any partnership, the
partnership agreement and, if applicable, certificate of limited partnership or
(c) for any limited liability company, the operating agreement and articles or
certificates of formation of incorporation.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Credit Document, or sold or assigned an interest in any Loan or Credit
Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Credit Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.13).

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate.

“Participant Register” has the meaning set forth in Section 9.7(d).

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)).

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

“Permitted Debt” has the meaning set forth in Section 6.1.

“Permitted Investments” has the meaning set forth in Section 6.3.

 

19



--------------------------------------------------------------------------------

“Permitted Liens” has the meaning set forth in Section 6.2.

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, limited liability company, limited liability
partnership, unincorporated association, joint venture, or other entity, or a
government or any political subdivision or agency thereof, or any trustee,
receiver, custodian, or similar official.

“Petition Date” has the meaning assigned to such term in the recitals hereto.

“Plan” means an employee benefit plan, as defined in Section 3(3) of ERISA
(other than a Multiemployer Plan), maintained or contributed to by the Borrower
or any member of the Controlled Group and covered by Title IV of ERISA or
subject to the minimum funding standards under Sections 412 or 430 of the Code
or Sections 302 or 303 of ERISA.

“Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.

“Platform” has the meaning assigned to such term in Section 5.2(aa).

“Prepayment Event” means (i) the sale, transfer or other disposition of assets
by the Borrower or its Subsidiaries in a single transaction or series of related
transactions that yields Net Cash Proceeds other than asset sales permitted by
Section 6.8, (ii) the receipt of any Net Cash Proceeds by any Person from the
issuance of any Debt by the Borrower or any Subsidiary not permitted hereunder
and (iii) the receipt by the Borrower or any Subsidiary of Net Cash Proceeds in
respect of one or more Casualty Events.

“Prime Rate” means the rate of interest last quoted by Wall Street Office as the
“Prime Rate” in the U.S. or, if Wall Street Office ceases to quote such rate,
the highest per annum interest rate published by the Federal Reserve Board in
Federal Reserve Statistical Release H.15 (519) (Selected Interest Rates) as the
“bank prime loan” rate or, if such rate is no longer quoted therein, any similar
rate quoted therein (as determined by the Required Lenders) or any similar
release by the Federal Reserve Board (as determined by the Required Lenders).
Each change in the Prime Rate shall be effective from and including the date
such change is publicly announced or quoted as being effective.

“Professional Fees” means “Allowed Professional Fees” (as defined in the DIP
Order).

“Projections” has the meaning set forth in Section 5.2(g).

“Property” of any Person means any property or assets (whether real, personal,
or mixed, tangible or intangible) of such Person.

“Pro Rata Share” means, at any time with respect to any Lender, (a) the ratio
(expressed as a percentage) of such Lender’s Commitment at such time to the
Aggregate Commitments at such time, or (b) if all of the Commitments have been
terminated, the ratio (expressed as a percentage) of such Lender’s aggregate
outstanding Loans at such time to the total aggregate outstanding Loans at such
time.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Lender” has the meaning assigned to such term in Section 5.2(aa).

 

20



--------------------------------------------------------------------------------

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

“QFC Credit Support” has the meaning assigned to it in Section 9.25(a).

“Railcar Lease” shall have the meaning ascribed to such term in the RSA.

“Recipient” means (a) the Administrative Agent and (b) any Lender, as
applicable.

“Register” has the meaning set forth in Section 9.7(b).

“Registration Statement” means that Registration Statement on Form S-1 (File
No. 333-182574) filed by the Borrower with the SEC, amended as of August 21,
2012.

“Regulation D” means Regulation D of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.

“Regulation T” means Regulation T of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.

“Regulation U” means Regulation U of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.

“Regulation X” means Regulation X of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, partners, members, trustees,
employees, agents, administrators, managers, representatives and advisors of
such Person and such Person’s Affiliates.

“Release” shall have the meaning set forth in CERCLA or under any other
Environmental Law.

“Reportable Event” means any of the events set forth in Section 4043(c) of ERISA
(other than any such event not subject to the provision for 30-day notice to the
PBGC under the regulations issued under such section).

“Required Lenders” means, at any time, the Lenders (other than Defaulting
Lenders) the sum of whose outstanding Term Loans and unfunded Commitments at
such time represents at least two-thirds (2/3) of the sum of all outstanding
Term Loans and unfunded Commitments of Lenders (other than Defaulting Lenders).

“Response” shall have the meaning set forth in CERCLA or under any other
Environmental Law.

“Responsible Officer” means (a) with respect to any Person that is a
corporation, such Person’s Chief Executive Officer, President, or Chief
Financial Officer, (b) with respect to any Person that is a limited liability
company, if such Person has officers, then such Person’s Chief Executive
Officer, President, or Chief Financial Officer, and if such Person is managed by
members, then a Responsible Officer of such Person’s managing member, and if
such Person is managed by managers, then a manager (if such manager is an
individual) or a Responsible Officer of such manager (if such manager is an
entity), and (c) with respect to any Person that is a general partnership,
limited partnership or a limited liability partnership, the Responsible Officer
of such Person’s general partner or partners.

 

21



--------------------------------------------------------------------------------

“Restricted Payment” means, with respect to any Person, (a) any direct or
indirect dividend or other distribution (whether in cash, securities or other
Property) or any direct or indirect payment of any kind or character (whether in
cash, securities or other Property) made in connection with the Equity Interest
of such Person, including those dividends, distributions and payments made in
consideration for or otherwise in connection with any retirement, purchase,
redemption or other acquisition of any Equity Interest of such Person, or any
options, warrants or rights to purchase or acquire any such Equity Interest of
such Person or (b) principal or interest payments (in cash, Property or
otherwise) on, or redemptions of, subordinated debt of such Person.

“RSA” has the meaning assigned to such term in the recitals.

“RSA Effective Date” means the date on which the RSA is signed and the terms of
which become effective.

“S&P” means Standard & Poor’s Rating Agency Group, a division of McGraw-Hill
Companies, Inc., or any successor thereof which is a national credit rating
organization.

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union,
any European Union member state, Her Majesty’s Treasury of the United Kingdom,
or other relevant sanctions authority, (b) any Person operating, organized or
resident in a Sanctioned Country, (c) any Person owned or controlled by any such
Person or Persons described in clauses (a) and (b) of this definition or (d) any
Person otherwise the subject of any Sanctions.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government (including
those administered by OFAC or the U.S. Department of State), the European Union,
any European Union member state, Her Majesty’s Treasury of the United Kingdom,
or other relevant sanctions authority.

“Sand Reserves” means (a) at any particular time, the estimated quantities of
sand which geological and engineering data demonstrate with reasonable certainty
to be recoverable in future years under then existing economic and operating
conditions (i.e., prices and costs as of the date of the estimate is made) and
(b) any fee mineral interests, term mineral interests, leases, subleases,
farm-outs, royalties, overriding royalties, net profit interests, carried
interests, production payments and similar mineral interests, and all unsevered
and unextracted sand in, under, or attributable to the properties described in
the foregoing clause (a).

“Scheduled Maturity Date” means January 12, 2021.

“SEC” means, the Securities and Exchange Commission.

“Secured Obligations” means the Obligations.

“Secured Parties” means the Administrative Agent and the Lenders.

 

22



--------------------------------------------------------------------------------

“Securities Account” has the meaning set forth in the UCC.

“Security Agreement” means the Pledge and Security Agreement among the Credit
Parties and the Administrative Agent in substantially the same form as Exhibit
L.

“Security Documents” means, collectively, the Mortgages, Security Agreement, the
Intercreditor Agreement and any and all other instruments, documents or
agreements, now or hereafter executed by any Credit Party or any other Person to
secure the Secured Obligations.

“Senior Notes” has the meaning assigned to such term in the RSA.

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the NYFRB, as the administrator of the benchmark (or a
successor administrator), on the Federal Reserve Bank of New York’s Website.

“SOFR-Based Rate” means SOFR, Compounded SOFR or Term SOFR.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Federal Reserve Board to which the Administrative Agent is
subject with respect to the Adjusted LIBO Rate, for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D). Such
reserve percentage shall include those imposed pursuant to Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

“Subject Lender” has the meaning set forth in Section 2.13.

“Subsidiary” means, with respect to any Person (the “holder”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the holder in the
holder’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other
entity, a majority of whose outstanding Voting Securities shall at any time be
owned by the holder or one more Subsidiaries of the holder. Unless expressly
provided otherwise, all references herein and in any other Credit Document to
any “Subsidiary” or “Subsidiaries” means a Subsidiary or Subsidiaries of the
Borrower.

“Superpriority Claim” means a claim against a Credit Party in any of the Chapter
11 Cases that is a superpriority administrative expense claim having priority
over any or all administrative expenses and other claims of the kind specified
in, or otherwise arising or ordered under, any sections of the Bankruptcy Code
(including, without limitation, sections 105, 326, 328, 330, 331, 503(b),
507(a), 507(b), 546(c) and/or 726 thereof), whether or not such claim or
expenses may become secured by a judgment Lien or other non-consensual Lien,
levy or attachment.

“Tax Group” has the meaning assigned to it in Section 4.13.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

23



--------------------------------------------------------------------------------

“Termination Event” means (a) a Reportable Event with respect to a Plan, (b) the
withdrawal of the Borrower or any member of the Controlled Group from a Plan
during a plan year in which it was a “substantial employer” as defined in
Section 4001(a)(2) of ERISA or a cessation of operations that is treated as a
termination under Section 4062(e) of ERISA, (c) the filing of a notice of intent
to terminate a Plan or the treatment of a Plan amendment as a termination under
Section 4041(c) of ERISA, (d) the institution of proceedings to terminate a Plan
by the PBGC, (e) the occurrence of a nonexempt prohibited transaction (within
the meaning of Section 4975 of the Code or Section 406 of ERISA) which could
result in liability to the Borrower, (f) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon the Borrower or any member of the Controlled Group,
or (g) any other event or condition which constitutes grounds under Section 4042
of ERISA for the termination of, or the appointment of a trustee to administer,
any Plan.

“Term Loan” shall mean (i) an Initial Term Loan made by a Lender to the Borrower
pursuant to Section 2.01(a) and (ii) a Delayed Draw Term Loan made by a Lender
to the Borrower pursuant to Section 2.01(a).

“Term Loan Priority Collateral” shall mean the “Term Loan Priority Collateral”
(as defined in the Intercreditor Agreement).

“Term Note” means a promissory note of the Borrower payable to the order of a
Lender in the amount of such Lender’s Commitment, in substantially the same form
as Exhibit K, evidencing indebtedness of the Borrower to such Lender resulting
from Loans owing to such Lender.

“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the relevant Governmental Authority.

“Testing Date” has the meaning assigned to such term in Section 6.20.

“Testing Period” has the meaning assigned to such term in Section 6.20.

“Type” has the meaning set forth in Section 1.4.

“UCC” means the Uniform Commercial Code, as in effect in the State of New York,
as the same may be amended from time to time.

“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment; provided that, if the Unadjusted Benchmark
Replacement as so determined would be less than zero, the Unadjusted Benchmark
Replacement will be deemed to be zero for the purposes of this Agreement.

“Upfront Fees” has the meaning assigned to such term in Section 2.6(a).

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Special Resolution Regimes” has the meaning set forth in Section 9.25.

“U.S. Tax Compliance Certificate” has the meaning set forth in
Section 2.12(f)(ii)(B)(3).

“Unfunded Loans” has the meaning assigned to such term in Section 2.11(a).

 

24



--------------------------------------------------------------------------------

“Variance and Liquidity Report” means a line-by-line report in a form reasonably
satisfactory to the Required Lenders (a) detailing any variance (whether plus or
minus and expressed as a percentage) between (x) the actual aggregate cash
expenses and disbursements other than Professional Fees made during the relevant
Testing Period by the Borrower and its Subsidiaries against the projected
aggregate cash expenses and disbursements other than Professional Fees set forth
in the Budget for the relevant Testing Period, (y) the actual total cash
receipts received during the relevant Testing Period by the Borrower and its
Subsidiaries against the projected total cash receipts set forth in the Budget
for the relevant Testing Period, and (z) the actual aggregate amount of Capital
Expenditures made during the relevant Testing Period by the Borrower and its
Subsidiaries against the projected aggregate amount of Capital Expenditures set
forth in the Budget for the relevant Testing Period, (b) certifying as to
whether a Default has occurred since the last date on which a Variance and
Liquidity Report was delivered and, if a Default has occurred, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto, and (c) certifying that the Borrower has been in compliance with
Section 6.16 and Section 6.20 as required therein since the last date on which a
Variance and Liquidity Report was delivered.

“Voting Securities” means (a) with respect to any corporation, capital stock of
the corporation having general voting power under ordinary circumstances to
elect directors of such corporation (irrespective of whether at the time stock
of any other class or classes shall have or might have special voting power or
rights by reason of the happening of any contingency), (b) with respect to any
partnership, any partnership interest or other ownership interest having general
voting power to elect the general partner or other management of the partnership
or other Person, and (c) with respect to any limited liability company,
membership certificates or interests having general voting power under ordinary
circumstances to elect managers of such limited liability company.

“Withholding Agent” means any Credit Party and the Administrative Agent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.2.    Computation of Time Periods. In this Agreement in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
means “to but excluding”.

Section 1.3.    Accounting Terms; Changes in GAAP.

(a)    All accounting terms not specifically defined in this Agreement shall be
construed in accordance with GAAP applied on a consistent basis with those
applied in the preparation of the Initial Financial Statements.

(b)    Unless otherwise indicated, all financial statements of the Borrower, all
calculations for compliance with covenants in this Agreement, all determinations
of the Applicable Margin, and all calculations of any amounts to be calculated
under the definitions in Section 1.1 shall be based upon the consolidated
accounts of the Borrower and its Subsidiaries in accordance with GAAP and
consistent with the principles of consolidation applied in preparing the Initial
Financial Statements.

(c)    If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Credit Document, and either the
Borrower or the Required Lenders shall so request, the Administrative Agent, the
Lenders and the Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject

 

25



--------------------------------------------------------------------------------

to the approval of the Required Lenders); provided that, until so amended,
(i) such ratio or requirement shall continue to be computed in accordance with
GAAP prior to such change therein and (ii) the Borrower shall provide to the
Administrative Agent and the Lenders financial statements and other documents
required under this Agreement or as reasonably requested hereunder setting forth
a reconciliation between calculations of such ratio or requirement made before
and after giving effect to such change in GAAP.

(d)    Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made (i) without
giving effect to any election under Accounting Standards Codification 825-10-25
(or any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any Debt or other liabilities of the
Borrower or any Subsidiary at “fair value”, as defined therein, (ii) without
giving effect to any treatment of Debt in respect of convertible debt
instruments under Accounting Standards Codification 470-20 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any such Debt in a reduced or bifurcated
manner as described therein, and such Debt shall at all times be valued at the
full stated principal amount thereof and (iii) in a manner such that any
obligations relating to a lease that was accounted for by a Person as an
operating lease as of the Effective Date (as defined in the Existing Credit
Agreement) in accordance with GAAP and any similar lease entered into after the
Effective Date (as defined in the Existing Credit Agreement) by such Person
shall be accounted for as obligations relating to an operating lease and not as
a Capital Lease; provided that, notwithstanding the foregoing, all financial
statements of the Credit Parties with respect to operating leases shall be
calculated as required by and in accordance with GAAP.

Section 1.4.    Types of Loans. Loans are distinguished by “Type”. The “Type” of
a Loan refers to the determination of whether such Loan is an ABR Loan or a
Eurodollar Loan.

Section 1.5.    Miscellaneous. Article, Section, Schedule, and Exhibit
references are to this Agreement, unless otherwise specified. All references to
instruments, documents, contracts, and agreements (including this Agreement) are
references to such instruments, documents, contracts, and agreements as the same
may be amended, supplemented, and otherwise modified from time to time, unless
otherwise specified and shall include all schedules and exhibits thereto unless
otherwise specified. Any reference herein to any law shall be construed as
referring to such law as amended, modified, codified or reenacted, in whole or
in part, and in effect from time to time. Any reference herein to any Person
shall be construed to include such Person’s successors and assigns (subject to
the restrictions contained herein). The words “hereof”, “herein”, and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement. The term “including” means “including, without limitation,”.
Paragraph headings have been inserted in this Agreement as a matter of
convenience for reference only and it is agreed that such paragraph headings are
not a part of this Agreement and shall not be used in the interpretation of any
provision of this Agreement. Terms defined in the UCC which are not otherwise
defined in this Agreement or in any other Credit Document, as applicable, are
used herein and/or therein as defined in the UCC.

Section 1.6.    Divisions. For all purposes under the Credit Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized and acquired on the first date of its existence by the holders of
its Equity Interests at such time.

 

26



--------------------------------------------------------------------------------

ARTICLE 2

CREDIT FACILITIES

Section 2.1.    Commitments.

(a)    Commitment. Each Lender severally agrees, subject to the terms and
conditions set forth in this Agreement and in the DIP Order, (i) following the
Interim Order Entry Date and the satisfaction of the conditions to lending set
forth in Section 3.1, to make a term loan in Dollars to the Borrower in a single
Borrowing on the Closing Date in an aggregate principal amount not to exceed
such Lender’s Initial Commitment (each, an “Initial Term Loan”) and (ii) on and
after the Final Order Entry Date and the satisfaction of the conditions to
lending set forth in Section 3.2 as of the date each Delayed Draw Term Loan (as
defined below) is made (each such date, a “DDTL Funding Date”), to make up to
two additional delayed draw term loans in Dollars to the Borrower in separate
Borrowings (each, a “Delayed Draw Term Loan” and together, the “Delayed Draw
Term Loans”), in an aggregate amount not to exceed such Lender’s Delayed Draw
Commitment. Once funded, each Initial Term Loan and each Delayed Draw Term Loan
shall be a “Loan” and a “Term Loan” for all purposes under this Agreement and
the other Credit Documents. Once repaid, Term Loans incurred hereunder may not
be reborrowed.

(b)    [Reserved].

(c)    Term Notes. The indebtedness of the Borrower to each Lender resulting
from Loans owing to such Lender shall be evidenced by a Term Note if so
requested by such Lender.

Section 2.2.    [Reserved].

Section 2.3.    Loans.

(a)    Generally.

(i)    Each Loan shall be made as part of a Borrowing consisting of Loans made
by the Lenders ratably in accordance with their respective Commitments. The
failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder; provided that the
Commitments of the Lenders are several and no Lender shall be responsible for
any other Lender’s failure to make Loans as required.

(ii)    Subject to Section 2.16, each Borrowing shall be comprised entirely of
ABR Loans or Eurodollar Loans as the Borrower may request in accordance
herewith. Each Lender at its option may make any Eurodollar Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of the
Borrower to repay such Loan in accordance with the terms of this Agreement.

(iii)    Each Borrowing of Delayed Draw Term Loans shall be in an aggregate
amount of not less than $5,000,000 and in integral multiples of $1,000,000 in
excess thereof; provided that the second Borrowing of Delayed Draw Term Loans
may be in an aggregate amount that is equal to the remaining amount of the
aggregate Delayed Draw Commitments. Each Borrowing of Loans shall consist of
Loans of the same Type made on the same day by the Lenders ratably according to
their respective Commitments. Borrowings of more than one Type may be
outstanding at the same time; provided that there shall not at any time be more
than a total of four (4) Eurodollar Borrowings outstanding.

 

27



--------------------------------------------------------------------------------

(iv)    Notwithstanding any other provision of this Agreement, the Borrower
shall not be entitled to request, or to elect to convert or continue, any
Borrowing if the Interest Period requested with respect thereto would end after
the Maturity Date.

(b)    Notice. Each Borrowing, shall be made pursuant to the applicable Notice
of Borrowing submitted by the Borrower to the Administrative Agent not later
than (i) 11:00 a.m. (New York, New York time) on the third Business Day before
the date of the proposed Borrowing, in the case of a Eurodollar Loan or (ii)
11:00 a.m. (New York, New York time) on the Business Day prior to the date of
the proposed Borrowing, in the case of a ABR Loan, and provided that with
respect to the Borrowings on the Closing Date, any such notice may be given one
Business Day in advance of the Closing Date (or on such shorter notice as the
Required Lenders may otherwise agree) by the Borrower to the Administrative
Agent, which shall give to each Lender prompt notice of such proposed Borrowing,
by electronic mail. Each Notice of Borrowing shall be submitted by electronic
mail, specifying (A) the requested date of such Borrowing, which shall be a
Business Day, (B) the requested Type of Loans comprising such Borrowing, (C) the
aggregate amount of such Borrowing, (D) if such Borrowing is to be comprised of
Eurodollar Loans, the requested Interest Period to be applicable to each such
Loan, which shall be a period contemplated by the definition of the term
“Interest Period”, (E) that the intended use of proceeds of such Borrowing are
in accordance with the Budget; and (F) the wire instructions for which funds are
to be disbursed. Each Lender shall, before 1:00 p.m. (New York, New York time)
on the date of such Borrowing (or, in the case of Borrowings on the Closing
Date, 3:00 p.m. (New York, New York time)), make available for the account of
its applicable Lending Office to the Administrative Agent at its address
referred to in Section 9.9 or such other location as the Administrative Agent
may specify by notice to the Lenders, solely by wire transfer of immediately
available funds, such Lender’s Pro Rata Share of such Borrowing. After the
Administrative Agent’s receipt of such funds and upon fulfillment of the
applicable conditions set forth in Article 3, the Administrative Agent will make
such Loans available to the Borrower by promptly crediting the funds so received
in the aforesaid account of the Administrative Agent to an account of the
Borrower designated by the Borrower in the applicable Notice of Borrowing.

(c)    Conversions and Continuations. In order to elect to Convert or continue a
Loan under this paragraph, the Borrower shall deliver an irrevocable Notice of
Continuation or Conversion to the Administrative Agent at the Administrative
Agent’s office no later than 12:00 p.m. (New York, New York time) (i) on the
Business Day before the date of the proposed conversion date in the case of a
Conversion to a ABR Loan and (ii) at least three Business Days in advance of the
proposed Conversion or continuation date in the case of a Conversion to, or a
continuation of, a Eurodollar Loan. Each such Notice of Continuation or
Conversion shall be in writing or by electronic mail, specifying (A) the
requested Conversion or continuation date (which shall be a Business Day), (B)
the amount and Type of the Loan to be Converted or continued, (C) whether a
Conversion or continuation is requested and, if a Conversion, into what Type of
Loan, and (D) in the case of a Conversion to, or a continuation of, a Eurodollar
Loan, the requested Interest Period. Promptly after receipt of a Notice of
Conversion or Continuation under this paragraph, the Administrative Agent shall
provide each Lender with a copy thereof and, in the case of a Conversion to or a
continuation of a Eurodollar Loan, notify each Lender of the applicable interest
rate under Section 2.7(b). The portion of Loans comprising part of the same
Borrowing that are Converted to Loans of another Type shall constitute a new
Borrowing. If the Borrower fails to deliver a timely Notice of Continuation or
Conversion with respect to a Eurodollar Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing shall be
converted to an ABR Borrowing. Notwithstanding any contrary provision hereof, if
an Event of Default has occurred and is continuing and the Administrative Agent,
at the request of the Required Lenders, so notifies the Borrower, then, so long
as an Event of Default is continuing (i) no outstanding Borrowing may be
converted to or continued as a Eurodollar Borrowing and (ii) unless repaid, each
Eurodollar Borrowing shall be converted to an ABR Borrowing at the end of the
Interest Period applicable thereto.

 

28



--------------------------------------------------------------------------------

(d)    Certain Limitations.

(i)    Notwithstanding anything in paragraphs (a) and (b) above, at no time
shall there be more than four Interest Periods applicable to outstanding
Eurodollar Loans;

(ii)    the Borrower may not select Eurodollar Loans for any Borrowing at any
time when an Event of Default has occurred and is continuing;

(iii)    if any Lender shall notify the Administrative Agent that any Change in
Law makes it unlawful, or that any central bank or other Governmental Authority
asserts that it is unlawful, for such Lender or its applicable Lending Office to
perform its obligations under this Agreement to make Eurodollar Loans or to fund
or maintain Eurodollar Loans, (A) the obligation of such Lender to make such
Eurodollar Loan as part of the requested Borrowing or for any subsequent
Borrowing shall be suspended until such Lender shall notify the Borrower that
the circumstances causing such suspension no longer exist and such Lender’s
portion of such requested Borrowing or any subsequent Borrowing of Eurodollar
Loans shall be made in the form of a ABR Loan, and (B) such Lender agrees to use
commercially reasonable efforts (consistent with its internal policies and legal
and regulatory restrictions) to designate a different Lending Office if the
making of such designation would avoid the effect of this paragraph and would
not, in the reasonable judgment of such Lender, be otherwise disadvantageous to
such Lender;

(iv)    if the Required Lenders shall notify the Administrative Agent that the
LIBO Rate for Eurodollar Loans comprising such Borrowing will not adequately
reflect the cost to such Lenders of making or funding their respective
Eurodollar Loans, as the case may be, for such Borrowing, the right of the
Borrower to select Eurodollar Loans for such Borrowing or for any subsequent
Borrowing shall be suspended until the Administrative Agent (at the direction of
the Required Lenders) shall notify the Borrower and the Lenders that the
circumstances causing such suspension no longer exist, and each Loan comprising
such Borrowing shall be an ABR Loan; and

(v)    if the Borrower shall fail to select the duration or continuation of any
Interest Period for any Eurodollar Loans in accordance with the provisions
contained in the definition of Interest Period in Section 1.1 and paragraph
(b) above, the Administrative Agent will forthwith so notify the Borrower and
the Lenders and such Loans will be made available to the Borrower on the date of
such Borrowing as Eurodollar Loans with an Interest Period duration of one month
or, in the case of continuation of an existing Loan, Convert into ABR Loans.

(e)    Notices Irrevocable. Each Notice of Borrowing and Notice of Continuation
or Conversion delivered by the Borrower hereunder shall be irrevocable and
binding on the Borrower; provided that a Notice of Borrowing may be conditioned
on the effectiveness of the Closing Date or any DIP Order.

(f)    Administrative Agent Reliance. Unless the Administrative Agent shall have
received notice from a Lender prior to the proposed date of any Borrowing that
such Lender will not make available to the Administrative Agent such Lender’s
share of such Borrowing, the Administrative Agent may assume that such Lender
has made such share available on such date in accordance with this Section and
may, in

 

29



--------------------------------------------------------------------------------

reliance upon such assumption (but without obligation), make available to the
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Borrowing available to the Administrative Agent,
then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of such Lender, the greater of the NYFRB Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation or (ii) in the case of the Borrower, the
interest rate applicable to ABR Loans. If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.

Section 2.4.    Prepayments.

(a)    Right to Prepay; Ratable Prepayment. The Borrower shall have no right to
prepay any principal amount of any Loan except as provided in this Section 2.4
and all notices given pursuant to this Section 2.4 shall, except as provided in
this Section 2.4, be irrevocable and binding upon the Borrower. Each payment of
any Loan pursuant to this Section 2.4 shall be made in a manner such that all
Loans comprising part of the same Borrowing are paid in whole or ratably in part
other than Loans owing to a Defaulting Lender as provided in Section 2.14.

(b)    Optional. The Borrower may elect to prepay any of the Loans, subject to
the Exit Fee set forth in Section 2.6(b), in whole or in part without penalty or
premium except as set forth in Section 2.9 and after giving by 11:00 a.m. (New
York, New York time) at least two Business Days’ prior written notice to the
Administrative Agent stating the proposed date and aggregate principal amount of
such prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid. Notwithstanding the foregoing, the Borrower may (subject to payment
to the Lenders of any applicable amounts under Section 2.9 hereof) rescind or
postpone any notice to prepay any Loans if such repayment would have resulted
from a refinancing of this Agreement, which refinancing shall not be consummated
or shall otherwise be delayed. Promptly following receipt of any such notice
relating to a Borrowing, the Administrative Agent shall advise the Lenders of
the contents thereof. Each prepayment of a Borrowing shall be applied ratably to
the Loans included in the prepaid Borrowing. Prepayments shall be accompanied by
the Exit Fee set forth in Section 2.6(b), accrued interest to the extent
required by Section 2.7 and any break funding payments required by Section 2.9.
If any such notice is given, the Borrower shall prepay Loans comprising part of
the same Borrowing in whole or ratably in part in an aggregate principal amount
equal to the amount specified in such notice, together with accrued interest to
the date of such prepayment on the principal amount prepaid and amounts, if any,
required to be paid pursuant to Section 2.9 as a result of such prepayment being
made on such date; provided that (A) each optional prepayment of Eurodollar
Loans shall be in a minimum amount not less than $500,000 and in multiple
integrals of $100,000 in excess thereof and (B) each optional prepayment of ABR
Loans shall be in a minimum amount not less than $500,000 and in multiple
integrals of $50,000 in excess thereof. Notwithstanding the foregoing, the
Borrower may (subject to payment to the Lenders of any applicable amounts under
Section 2.9 hereof) rescind or postpone any notice of prepayment under this
Section 2.4(b) if such prepayment would have resulted from a refinancing of this
Agreement, which refinancing shall not be consummated or shall otherwise be
delayed.

 

30



--------------------------------------------------------------------------------

(c)    Mandatory.

(i)    [Reserved].

(ii)    If any Credit Party receives any Net Cash Proceeds in respect of any
Prepayment Event, then the Borrower shall, no later than three Business Days
following the receipt thereof, apply (A) in respect of any sale, transfer or
other disposition of Term Loan Priority Collateral or receipt of Net Cash
Proceeds in connection with a Casualty Event involving Term Loan Priority
Collateral, an amount equal to 100% of such Net Cash Proceeds to prepay to the
Lenders on a pro rata basis the outstanding principal amount of the Loans, and
(B) in respect of any other Prepayment Event, an amount equal to 100% of such
Net Cash Proceeds that were not used to prepay the DIP ABL Facility.

(iii)    The Borrower shall notify the Administrative Agent in writing of any
mandatory prepayment of Loans required to be made at least two Business Days
prior to the date of such prepayment. Each such notice shall specify the date of
such prepayment and provide a reasonably detailed calculation of the amount of
such prepayment, the Type(s) of Loans to be prepaid and, if Eurodollar Loans are
to be prepaid, the Interest Period(s) of such Loans.

(d)    Interest; Costs. Each prepayment pursuant to this Section 2.4 shall be
accompanied by accrued interest on the amount prepaid to the date of such
prepayment and amounts, if any, required to be paid pursuant to Section 2.9 as a
result of such prepayment being made on such date.

Section 2.5.    Repayment of Loans; Evidence of Debt.

(a)    The Borrower hereby unconditionally promises to pay to the Administrative
Agent for the account of each Lender the then unpaid principal amount of each
Loan on the Maturity Date. Upon the Maturity Date of any of the Secured
Obligations under this Agreement or any of the other Credit Documents, the
Lenders shall be entitled to immediate payment of such Secured Obligations
without further application to or order of the Bankruptcy Court.

(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

(c)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Type thereof and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder
for the account of the Lenders and each Lender’s share thereof.

(d)    The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section 2.5 shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Loans in accordance with the terms of this Agreement.

Section 2.6.    Fees.

(a)    Upfront Fees. The Borrower agrees to pay (i) to the Administrative Agent
for the account of each Lender with an Initial Commitment as of the Closing
Date, an upfront fee (or to issue Initial Term Loans with original issue
discount) of 2.00% of the aggregate principal amount of such Lender’s Initial
Commitment as of the Closing Date (the “Initial Upfront Fee”) and (ii) to the
Administrative Agent for the account of each Lender funding a Delayed Draw Term
Loan on any DDTL Funding Date, an upfront fee (or to issue Delayed Draw Term
Loans with original issue discount) of 2.00% of the aggregate principal amount
of such Lender’s Delayed Draw Term Loan funded on such DDTL Funding Date (each,
a “Delayed Draw Upfront Fee” and, together with the Initial Upfront Fee, the
“Upfront Fees”), earned and due and payable on, and subject to the occurrence
of, the Closing Date or the relevant DDTL Funding Date, as applicable.

 

31



--------------------------------------------------------------------------------

(b)    Exit Fee. The Borrower agrees to pay to the Administrative Agent for the
account of each Lender, an exit fee (the “Exit Fee”) in an aggregate amount
equal to (1) with respect to any Term Loan or undrawn Commitments outstanding
under this Agreement on the Maturity Date, 2.00% of the aggregate principal
amount of such outstanding Term Loans or such undrawn Commitments, which Exit
Fee shall be payable in cash on the Maturity Date and (2) with respect to any
(x) Term Loans that are paid, repaid or prepaid prior to the Maturity Date or
(y) Commitments that are terminated or otherwise cancelled prior to the Maturity
Date (other than as a result of a Borrowing of Term Loans), 2.00% of the
aggregate principal amount of Term Loans so paid, repaid or prepaid and such
Commitments so terminated or cancelled, which Exit Fee shall be payable in cash
on the date of such payment, repayment, prepayment, termination or cancellation.
The Exit Fee shall be fully earned and paid on the dates due, in immediately
available funds, to the Administrative Agent, and shall not be refundable under
any circumstances.

(c)    Administrative Agent Fee Letter. The Borrower agrees to pay the fees set
forth in the Administrative Agent Fee Letter, in the amounts and at the times
specified therein or as so otherwise agreed upon by the Borrower and the
Administrative Agent in writing.

Section 2.7.    Interest.

(a)    ABR Loans. Each ABR Loan shall bear interest at the Alternate Base Rate
in effect from time to time plus the Applicable Margin for ABR Loans for such
period. Subject to the following clause (c), the Borrower shall pay to
Administrative Agent for the ratable account of each Lender all accrued but
unpaid interest on such Lender’s Loans which are ABR Loans on the applicable
Interest Payment Date.

(b)    Eurodollar Loans. Each Eurodollar Loan shall bear interest during its
Interest Period equal to at all times the LIBO Rate for such Interest Period
plus the Applicable Margin for Eurodollar Loans for such period. Subject to the
following clause (c), the Borrower shall pay to the Administrative Agent for the
ratable account of each Lender all accrued but unpaid interest on each of such
Lender’s Eurodollar Loans on the applicable Interest Payment Date.

(c)    Payment In Kind. Notwithstanding anything herein to the contrary or
otherwise, the Borrower shall (unless it shall elect otherwise in a written
notice delivered to the Administrative Agent at least two Business Days prior to
the applicable Interest Payment Date) pay interest on the Term Loans on each
Interest Payment Date by increasing the principal amount of the outstanding Term
Loans on such Interest Payment Date by the amount of accrued but unpaid interest
then due.

(d)    Default Rate. Notwithstanding the foregoing, (i) upon the occurrence and
during the continuance of an Event of Default, all Obligations shall bear
interest, after as well as before judgment, at the Default Rate. Interest
accrued pursuant to this Section 2.7(d) and all interest accrued but unpaid on
or after the Maturity Date shall be due and payable on demand, and if no express
demand is made, then due and payable on the otherwise required interest payment
dates hereunder.

Section 2.8.    Illegality. If any Lender shall notify the Borrower that any
Change in Law makes it unlawful, or that any central bank or other Governmental
Authority asserts that it is unlawful, for such Lender or its applicable Lending
Office to perform its obligations under this Agreement to make, maintain, or
fund any Eurodollar Loans of such Lender then outstanding hereunder, (a) all
Eurodollar Loans of such Lender that are then the subject of any Notice of
Borrowing and that cannot be lawfully funded shall be funded as ABR Loans of
such Lender, (b) all Eurodollar Loans of such Lender shall be Converted

 

32



--------------------------------------------------------------------------------

automatically to ABR Loans of such Lender on the respective last days of the
then current Interest Periods with respect to such Eurodollar Loans or within
such earlier period as required by such change in circumstances, and (c) the
right of the Borrower to select Eurodollar Loans from such Lender for any
subsequent Borrowing shall be suspended until such Lender shall notify the
Borrower that the circumstances causing such suspension no longer exist. Each
Lender agrees to use commercially reasonable efforts (consistent with its
internal policies and legal and regulatory restrictions) to designate a
different Lending Office if the making of such designation would avoid the
effect of this paragraph and would not, in the reasonable judgment of such
Lender, be otherwise disadvantageous to such Lender.

Section 2.9.    Breakage Costs. In the event of (a) the payment of any principal
of any Eurodollar Loan other than on the last day of an Interest Period
applicable thereto (including as a result of an Event of Default), (b) the
conversion of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert, continue or
prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under
Section 2.4(b) and is revoked in accordance therewith) or (d) the assignment of
any Eurodollar Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrower pursuant to Section 2.13, then,
in any such event, the Borrower shall compensate each Lender for the loss, cost
and expense attributable to such event. In the case of a Eurodollar Loan, such
loss, cost or expense to any Lender shall be deemed to include an amount
determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate that would have been applicable to
such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for dollar deposits of a
comparable amount and period from other banks in the eurodollar market. A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.

Section 2.10.    Increased Costs.

(a)    Eurodollar Loans. If any Change in Law shall:

(i)    impose, modify or deem applicable any reserve, special deposit, liquidity
or similar requirement (including any compulsory loan requirement, insurance
charge or other assessment) against assets of, deposits with or for the account
of, or credit extended by, any Lender (except any such reserve requirement
reflected in the Adjusted LIBO Rate);

(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Connection Income Taxes and (C) Taxes described in Clauses (b) through (d)
of the definition of Excluded Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

(iii)    impose on any Lender or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or Loans
made by such Lender; or

(iv)    impose on financial institutions generally, including such Lender (or
its applicable Lending Office), or on the London interbank market any other
condition affecting this Agreement or its Term Notes or any of such extensions
of credit or liabilities or commitments;

 

33



--------------------------------------------------------------------------------

(v)    and the result of any of the foregoing shall be to increase the cost to
such Lender or such other Recipient of making, continuing, converting or
maintaining any Loan (or of maintaining its obligation to make any such Loan) or
to reduce the amount of any sum received or receivable by such Lender, or such
other Recipient hereunder (whether of principal, interest or otherwise), then
the Borrower will pay to such Lender or such other Recipient, as the case may
be, such additional amount or amounts as will compensate such Lender or such
other Recipient, as the case may be, for such additional costs incurred or
reduction suffered.

(b)    Capital Adequacy. If any Lender determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s capital or on the capital of such
Lender’s holding company, if any, as a consequence of this Agreement or the
Loans made by such Lender to a level below that which such Lender or such
Lender’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s policies and the policies of such Lender’s
holding company with respect to capital adequacy and liquidity), then from time
to time the Borrower will pay to such Lender such additional amount or amounts
as will compensate such Lender or such Lender’s holding company for any such
reduction suffered.

(c)    Mitigation. Each Lender shall promptly notify the Borrower and the
Administrative Agent of any event of which it has knowledge, occurring after the
date hereof, which will entitle such Lender to compensation pursuant to this
Section 2.10 and will designate a different Lending Office if such designation
will avoid the need for, or reduce the amount of, such compensation and will
not, in the reasonable judgment of such Lender, be otherwise disadvantageous to
it and the Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation. Any Lender
claiming compensation under this Section 2.10 shall furnish to the Borrower and
the Administrative Agent a statement setting forth the additional amount or
amounts to be paid to it hereunder which shall be determined by such Lender in
good faith and which shall be conclusive in the absence of manifest error. In
determining such amount, such Lender may use any reasonable averaging and
attribution methods.

(d)    Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to this Section 2.10 shall not constitute a waiver of such
Lender’s right to demand such compensation, provided that the Borrower shall not
be required to compensate a Lender pursuant to this Section 2.10 for any
increased costs incurred or reductions suffered more than 180 days prior to the
date that such Lender, as the case may be, notifies the Borrower and the
Administrative Agent of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s intention to claim compensation therefor (except
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof).

(e)    A certificate of a Lender setting forth the amount or amounts necessary
to compensate such Lender or its holding company, as the case may be, as
specified in paragraph (a) or (b) of this Section 2.10 shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.

Section 2.11.    Payments and Computations.

(a)    Payments. All payments of principal, interest (subject to
Section 2.7(c)), and other amounts to be made by the Borrower under this
Agreement and other Credit Documents shall be made to the Administrative Agent
in Dollars and in immediately available funds, without setoff, deduction, or
counterclaim; provided that, the Borrower may setoff amounts owing to any Lender
that is at such time a Defaulting Lender against Loans that such Defaulting
Lender failed to fund to the Borrower under this Agreement (the “Unfunded
Loans”) so long as (i) the Borrower shall have delivered prior written notice of

 

34



--------------------------------------------------------------------------------

such setoff to the Administrative Agent and such Defaulting Lender, (ii) the
Loans made by the Non-Defaulting Lenders as part of the original Borrowing to
which the Unfunded Loans applied shall still be outstanding, (iii) if such
Defaulting Lender failed to fund Loans under more than one Borrowing, such
setoff shall be applied in a manner satisfactory to the Administrative Agent,
and (iv) upon the application of such setoff, the Unfunded Loans shall be deemed
to have been made by such Defaulting Lender on the effective date of such
setoff.

(b)    Payment Procedures. The Borrower shall make each payment under this
Agreement and under the Term Notes not later than 2:00 p.m. (New York, New York
time) on the day when due in Dollars to the Administrative Agent at the location
referred to in the Term Notes (or such other location as the Administrative
Agent shall designate in writing to the Borrower) in same day funds. The
Administrative Agent will promptly thereafter, and in any event prior to the
close of business on the day any timely payment is made, cause to be distributed
like funds relating to the payment of principal, interest or fees ratably (other
than amounts payable solely to the Administrative Agent or a specific Lender
pursuant to Sections 2.8. 2.9, 2.10, 2.12, 2.13, and 9.2 and such other
provisions herein which expressly provide for payments to a specific Lender, but
after taking into account payments effected pursuant to Section 9.1) in
accordance with each Lender’s Pro Rata Share to the Lenders for the account of
their respective applicable Lending Offices, and like funds relating to the
payment of any other amount payable to any Lender to such Lender for the account
of its applicable Lending Office, in each case to be applied in accordance with
the terms of this Agreement. Upon receipt of other amounts due solely to the
Administrative Agent or a specific Lender, the Administrative Agent shall
distribute such amounts to the appropriate party to be applied in accordance
with the terms of this Agreement.

(c)    Non Business Day Payments. Whenever any payment shall be stated to be due
on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or fees, as the case may be;
provided that if such extension would cause payment of interest on or principal
of Eurodollar Loans to be made in the next following calendar month, such
payment shall be made on the next preceding Business Day.

(d)    Computations. All computations of interest for ABR Loans based upon the
Alternate Base Rate shall be made by the Administrative Agent on the basis of a
year of 365/366 days and all computations of all other interest and fees shall
be made by the Administrative Agent on the basis of a year of 360 days, in each
case for the actual number of days (including the first day, but excluding the
last day) occurring in the period for which such interest or fees are payable.
Each determination by the Administrative Agent of an amount of interest or fees
shall be conclusive and binding for all purposes, absent manifest error.

(e)    Sharing of Payments, Etc. If any Lender shall obtain any payment (whether
voluntary, involuntary, through the exercise of any right of set off, or
otherwise) on account of the Loans made by it in excess of its ratable share of
payments on account of the Loans obtained by the Lenders (other than as a result
of a termination of a Defaulting Lender’s Commitment under Section 2.14, the
setoff right of the Borrower under clause (a) above, or the non-pro rata
application of payments provided in the last sentence of this clause (e)), such
Lender shall notify the other Lenders and forthwith purchase from the other
Lenders such participations in the Loans made by it as shall be necessary to
cause such purchasing Lender to share the excess payment ratably with the other
Lenders; provided that if all or any portion of such excess payment is
thereafter recovered from such purchasing Lender, such purchase from the other
Lenders shall be rescinded and each such Lender shall repay to the purchasing
Lender the purchase price to the extent of such Lender’s ratable share, but
without interest. The Borrower agrees that any Lender so purchasing a
participation from another Lender pursuant to this Section 2.11(e) may, to the
fullest extent permitted by law, exercise all its rights of payment (including
the right of set off) with respect to such participation as fully as if such
Lender were the direct creditor of the Borrower in the amount of such
participation. If a

 

35



--------------------------------------------------------------------------------

Lender fails to fund a Loan with respect to a Borrowing as and when required
hereunder and the Borrower subsequently makes a repayment of any Loans, then,
after taking into account any setoffs made pursuant to Section 2.11(a) above,
such payment shall be applied among the Non-Defaulting Lenders ratably in
accordance with their respective Commitment percentages until each Lender
(including any Lender that is at such time a Defaulting Lender) has its
percentage of all of the outstanding Loans and the balance of such repayment
shall be applied among the Lenders in accordance with their Pro Rata Share. The
provisions of this Section 2.11(e) shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or to any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Loans to any
assignee or participant, other than to the Borrower or any Subsidiary or
Affiliate thereof (as to which the provisions of this Section 2.11(e) shall
apply).

(f)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the NYFRB Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.

Section 2.12.    Taxes.

(a)    No Deduction for Certain Taxes. Any and all payments by or account of any
obligation of any Credit Party under any of the Credit Documents shall be made
free and clear of and without deduction or withholding for any Taxes, except as
required by applicable Legal Requirements. If any applicable Legal Requirement
(as determined in the good faith discretion of an applicable Withholding Agent)
requires the deduction or withholding of any Tax from any such payment by an
applicable Withholding Agent, then such Withholding Agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with applicable
Legal Requirements and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Credit Party shall be increased as necessary so that after
such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

(b)    Other Taxes. The Credit Parties shall timely pay to the relevant
Governmental Authority in accordance with applicable Legal Requirements, or at
the option of the Administrative Agent timely reimburse it for the payment of,
any Other Taxes.

(c)    Indemnification The Borrower will indemnify each Recipient, within 10
days after written demand therefor, for the full amount of Indemnified Taxes
(including, without limitation, any Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.12(c)) payable or paid by
such Recipient or required to be withheld or deducted from a payment to such
Recipient and any interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Borrower by a Lender
(with a copy to the Administrative Agent) or by the Administrative Agent on its
own behalf or on behalf of a Lender shall be conclusive absent manifest error.
Notwithstanding anything herein to the contrary, a Recipient shall not be

 

36



--------------------------------------------------------------------------------

indemnified for any Indemnified Taxes under this Section 2.12 unless such
Recipient shall make written demand on Borrower for such reimbursement no later
than one year after the date on which a court of competent jurisdiction rules in
a final, non-appealable judgment that the relevant payment related to such
Indemnified Tax is required be paid by such Recipient.

(d)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Credit Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of Credit Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.7(d) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any
Credit Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Credit Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (d).

(e)    Evidence of Tax Payments. As soon as practicable after any payment of
Taxes by any Credit Party to a Governmental Authority, the Borrower shall
deliver to the Administrative Agent the original or a certified copy of any
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment, or other evidence of such payment reasonably
satisfactory to the Administrative Agent and the affected Lender.

(f)    Withholding Reduction or Exemption. (i) Each Lender that is entitled to
an exemption from, or a reduction of, withholding Tax with respect to payments
under this Agreement or under any other Credit Document shall, to the extent
that it is legally entitled to do so, deliver to the Borrower (with a copy to
the Administrative Agent), on or before the date it becomes a party to this
Agreement and from time to time thereafter at the time or times prescribed by
applicable Legal Requirements or reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable Legal Requirements or reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without, or at a reduced rate of, withholding. In addition, any Lender shall, if
reasonably requested by the Borrower and to the extent that it is legally
entitled to do so, deliver to Borrower (with a copy to the Administrative
Agent), on or before the date it becomes a party to this Agreement and from time
to time thereafter at the time or times prescribed by applicable Legal
Requirements or reasonably requested by the Borrower or the Administrative Agent
as will enable the Borrower or the Administrative Agent to determine whether or
not such Lender is subject to backup withholding or information reporting
requirements. Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 2.12(f)(ii)(A), (B) and, (C) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

(ii)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,

(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), an executed
copy of IRS Form W-9 certifying that such Lender is exempt from U.S. federal
backup withholding tax;

 

37



--------------------------------------------------------------------------------

(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Credit Document, an executed copy of IRS Form W-8BEN-E or IRS
Form W-8BEN establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Credit Document, IRS
Form W-8BEN-E or IRS Form W-8BEN establishing an exemption from, or reduction
of, U.S. Federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

(2)    in the case of a Foreign Lender claiming that its extension of credit
will generate U.S. effectively connected income, an executed copy of IRS Form
W-8ECI;

(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit M-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) an executed copy of IRS Form W-8BEN-E or IRS Form W-8BEN;
or;

(4)    to the extent a Foreign Lender is not the beneficial owner, an executed
copy of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E, IRS
Form W-8BEN, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit M-2 or Exhibit M-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of Exhibit
M-4 on behalf of each such direct and indirect partner;

(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

38



--------------------------------------------------------------------------------

(D)    if a payment made to a Lender under any Credit Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

(g)    Mitigation. Each Lender shall use reasonable efforts (consistent with its
internal policies and legal and regulatory restrictions) to select a
jurisdiction for its applicable Lending Office or change the jurisdiction of its
applicable Lending Office, as the case may be, so as to avoid the imposition of
any Indemnified Taxes or to eliminate or reduce the payment of any additional
sums under this Section 2.12; provided, that no such selection or change of
jurisdiction for its applicable Lending Office shall be made if, in the
reasonable judgment of such Lender, such selection or change would be
disadvantageous to such Lender and the Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
selection or change.

(h)    Tax Credits and Refunds. If any party determines, in its sole discretion
exercised in good faith, that it has received a refund of any Taxes as to which
it has been indemnified pursuant to this Section 2.12 (including by the payment
of additional amounts pursuant to this Section 2.12), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(i)    Survival. Each party’s obligations under this Section 2.12 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Credit
Document.

(j)    Definitions. For purposes of this Section 2.12, the term “applicable
Legal Requirements” includes FATCA.

 

39



--------------------------------------------------------------------------------

Section 2.13.    Replacement of Lenders. If (a) the Borrower is required
pursuant to Section 2.10 or 2.12 to make any additional payment to any Lender,
(b) any Lender’s obligation to make or continue, or to Convert ABR Loans into,
Eurodollar Loans shall be suspended pursuant to Section 2.3(d)(iii) or
Section 2.8, or (c) any Lender is a Defaulting Lender (any such Lender described
in any of the preceding clauses (a) — (c), being a “Subject Lender”), then
(i) in the case of a Defaulting Lender, the Borrower may, upon notice to the
Subject Lender and the Administrative Agent, require such Defaulting Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 9.7), all of its
interests, rights and obligations under this Agreement and the related Credit
Documents as a Lender to an Eligible Assignee that shall assume such obligations
(which assignee may be another Lender, if a Lender accepts such assignment) and
(ii) in the case of any Subject Lender, the Borrower may, upon notice to the
Subject Lender and the Administrative Agent and at the Borrower’s sole cost and
expense, require such Subject Lender to assign and delegate, without recourse
(in accordance with and subject to the restrictions contained in, and consents
required by, Section 9.7), all of its interests, rights and obligations under
this Agreement and the related Credit Documents to an Eligible Assignee that
shall assume such obligations (which Eligible Assignee may be another Lender, if
a Lender accepts such assignment), provided that, in any event:

(A)    as to assignments required by the Borrower, the Borrower shall have paid
to the Administrative Agent the assignment fee specified in Section 9.7;

(B)    such Subject Lender shall have received payment of an amount equal to the
outstanding principal of its applicable Loans, accrued interest thereon, accrued
fees and all other amounts payable to it hereunder and under the other Credit
Documents (including any amounts under Section 2.9) from the assignee (to the
extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);

(C)    in the case of any such assignment resulting from a claim for
compensation under Section 2.12, such assignment will result in a reduction in
such compensation or payments thereafter; and

(D)    such assignment does not conflict with applicable Legal Requirements.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower or the Administrative Agent to require such
assignment and delegation cease to apply. Solely for purposes of effecting any
assignment involving a Defaulting Lender under this Section 2.13 and to the
extent permitted under applicable Legal Requirements, each Lender hereby
designates and appoints the Administrative Agent as true and lawful agent and
attorney-in-fact, with full power and authority, for and on behalf of and in the
name of such Lender to execute, acknowledge and deliver the Assignment and
Acceptance required hereunder if such Lender is a Defaulting Lender and such
Lender shall be bound thereby as fully and effectively as if such Lender had
personally executed, acknowledged and delivered the same. In lieu of the
Borrower or the Administrative Agent replacing a Defaulting Lender as provided
in this the Borrower may terminate such Defaulting Lender’s Commitment as
provided in Section 2.14.

Section 2.14.    Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a)    [reserved]; and

 

40



--------------------------------------------------------------------------------

(b)    such Defaulting Lender shall not have the right to vote on any issue on
which voting is required (other than to the extent expressly provided in
Sections 9.3(a) and 9.3(b)) and the Commitment of such Defaulting Lender shall
not be included in determining whether the Required Lenders have taken or may
take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 9.3) or under any other Credit Document;
provided, that, except as otherwise provided in Section 9.3, this clause (b)
shall not apply to the vote of a Defaulting Lender in the case of an amendment,
waiver or other modification requiring the consent of such Lender or each Lender
directly affected thereby.

In the event that the Administrative Agent and the Borrower agree that a
Defaulting Lender has adequately remedied all matters that caused such Lender to
be a Defaulting Lender, then on such date such Lender shall purchase at par such
of the Loans of the other Lenders as the Administrative Agent shall determine
may be necessary in order for such Lender to hold such Loans in accordance with
its Pro Rata Share.

Section 2.15.    [Reserved].

Section 2.16.    Alternate Rate of Interest.

(a)    If prior to the commencement of any Interest Period for a Eurodollar
Borrowing:

(i)    the Administrative Agent in consultation with the Required Lenders
determines (which determination shall be conclusive absent manifest error) that
adequate and reasonable means do not exist for ascertaining the Adjusted LIBO
Rate or the LIBO Rate, as applicable (including, without limitation, because the
LIBO Screen Rate is not available or published on a current basis), for such
Interest Period; or

(ii)    the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (A) any Notice of
Continuation or Conversion that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and (B) if any Notice of Borrowing requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing.

(b)    Notwithstanding anything to the contrary herein or in any other Credit
Document, upon the occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, the Administrative Agent and the Borrower may, and
shall use good faith efforts to, amend this Agreement to replace the LIBO Rate
with a Benchmark Replacement. Any such amendment with respect to a Benchmark
Transition Event will become effective at 5:00 p.m. on the fifth (5th) Business
Day after the Administrative Agent has posted such proposed amendment to all
Lenders and the Borrower, so long as the Administrative Agent has not received,
by such time, written notice of objection to such proposed amendment from
Lenders comprising the Required Lenders; provided that, with respect to any
proposed amendment containing any SOFR-Based Rate, the Lenders shall be entitled
to object only to the Benchmark Replacement Adjustment contained therein. Any
such amendment with respect to an Early Opt-in Election will become effective on
the date that Lenders comprising the Required Lenders have delivered to the
Administrative Agent written notice that such Required Lenders accept such
amendment. No replacement of LIBO Rate with a Benchmark Replacement will occur
prior to the applicable Benchmark Transition Start Date.

 

41



--------------------------------------------------------------------------------

(c)    In connection with the implementation of a Benchmark Replacement, the
Administrative Agent will join with the Borrower in any amendment implementing
Benchmark Replacement Conforming Changes from time to time and, notwithstanding
anything to the contrary herein or in any other Credit Document, any amendments
implementing such Benchmark Replacement Conforming Changes will become effective
without any further action or consent of any other party to this Agreement
except as may be required by the definition of Benchmark Replacement Conforming
Changes; provided that in the event of any ambiguity the Administrative Agent
shall be entitled to seek the consent of Required Lenders and may refrain from
executing such amendment until such consent is received.

(d)    The Administrative Agent (at the direction of the Required Lenders) will
promptly notify the Borrower and the Lenders of (i) any occurrence of a
Benchmark Transition Event or an Early Opt-in Election, as applicable, (ii) the
implementation of any Benchmark Replacement, (iii) the effectiveness of any
Benchmark Replacement Conforming Changes and (iv) the commencement or conclusion
of any Benchmark Unavailability Period. Any determination, decision or election
that may be made by the Administrative Agent or Lenders pursuant to this
Section 2.16, including any determination with respect to a tenor, rate or
adjustment or of the occurrence or non-occurrence of an event, circumstance or
date and any decision to take or refrain from taking any action, will be
conclusive and binding absent manifest error and may be made in its or their
sole discretion and without consent from any other party hereto, except, in each
case, as expressly required pursuant to this Section 2.16.

(e)    Upon the Borrower’s receipt of notice of the commencement of a Benchmark
Unavailability Period, (i) any Notice of Continuation or Conversion that
requests the conversion of any Borrowing to, or continuation of any Borrowing
as, a Eurodollar Borrowing shall be ineffective and (ii) if any Notice of
Borrowing requests a Eurodollar Borrowing, such Borrowing shall be made as an
ABR Borrowing.

Section 2.17.    [Reserved].

Section 2.18.    Priority and Liens. The Credit Parties hereby covenant,
represent and warrant that, upon entry of the DIP Order, the Secured Obligations
of the Credit Parties hereunder and under the other Credit Documents and the DIP
Order, shall have the priority and liens set forth in the DIP Order and the
Intercreditor Agreement, subject to the Carve-Out as described therein.

Section 2.19.    No Discharge; Survival of Claims. The Borrower and each
Guarantor agrees, unless otherwise agreed by each directly and adversely
affected Lender, that (a) any Confirmation Order entered in the Chapter 11 Cases
shall not discharge or otherwise affect in any way any of the Secured
Obligations of the Credit Parties to the Secured Parties under this Agreement
and the related Credit Documents, other than after the payment in full in cash
to the Secured Parties of all Secured Obligations under the DIP Term Loan
Facility and the related Credit Documents on or before the effective date of a
plan of reorganization and termination of the Commitments and (b) to the extent
its Secured Obligations hereunder and under the other Credit Documents are not
satisfied in full, (i) its Secured Obligations arising hereunder shall not be
discharged by the entry of a Confirmation Order (and each Credit Party, pursuant
to Section 1141(d)(4) of the Bankruptcy Code, hereby waives any such discharge)
and (ii) the DIP Superpriority Claims granted to the Administrative Agent, the
Lenders pursuant to the DIP Order and the Liens granted to the Administrative
Agent pursuant to the DIP Order shall not be affected in any manner by the entry
of a Confirmation Order.

 

42



--------------------------------------------------------------------------------

ARTICLE 3

CONDITIONS OF LENDING

Section 3.1.    Conditions Precedent to Closing Date. This Agreement and the
obligations of the Lenders to make Term Loans hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.3) (such date, the “Closing Date”):

(a)    Documentation. The Administrative Agent shall have received the following
and, if applicable, they shall be duly executed by all the parties thereto, in
form and substance reasonably satisfactory to the Administrative Agent and the
Lenders (which, subject to Section 9.14, may include any Electronic Signatures
transmitted by telecopy, emailed pdf. or any other electronic means that
reproduces an image of an actual executed signature page):

(i)    this Agreement and all attached Exhibits and Schedules and, if requested,
the Term Notes payable to the order of each applicable Lender;

(ii)    the Guaranty;

(iii)    the Security Agreement, together with appropriate UCC-1 financing
statements, if any, necessary or desirable for filing with the appropriate
authorities and any other documents, agreements, or instruments necessary to
create, perfect or maintain an Acceptable Security Interest in the Collateral
described in the Security Agreement;

(iv)    the DIP ABL Documents;

(v)    the Intercreditor Agreement;

(vi)    [reserved];

(vii)    a certificate from an authorized officer of the Borrower dated as of
the Closing Date stating that as of such date (A) all representations and
warranties of the Borrower set forth in this Agreement are true and correct,
(B) no Default has occurred and is continuing; and (C) the conditions precedent
set forth in Section 3.1(b) and (e) have been met;

(viii)    a secretary’s certificate from each Credit Party certifying such
Person’s (A) officers’ incumbency, (B) resolutions of its Board of Directors,
members, general partner or other body authorizing the execution, delivery and
performance of the Credit Documents to which it is a party, and (C) Organization
Documents;

(ix)    certificates of good standing (or the substantive equivalent available)
for each Credit Party from the appropriate governmental officer in each
jurisdiction in which each such Person is organized or qualified to do business,
which certificate shall be (A) dated a date not earlier than 30 days prior to
Closing Date or (B) otherwise effective on the Closing Date;

(x)    [Reserved]; and

(xi)    such other documents, governmental certificates, agreements, and lien
searches as the Administrative Agent or any Lender may reasonably request.

 

43



--------------------------------------------------------------------------------

(b)    Consents; Authorization; Conflicts. The Borrower shall have received any
consents, licenses and approvals required in accordance with applicable law, or
in accordance with any document, agreement, instrument or arrangement to which
the Borrower or any Subsidiary is a party, in connection with the execution,
delivery, performance, validity and enforceability of this Agreement and the
other Credit Documents. In addition, the Borrower and the Subsidiaries shall
have all such material consents, licenses and approvals required in connection
with the continued operation of the Borrower and the Subsidiaries, and such
approvals shall be in full force and effect, and all applicable waiting periods
shall have expired without any action being taken or threatened by any competent
authority which would restrain, prevent or otherwise impose adverse conditions
on this Agreement and the actions contemplated hereby. Any consents or
authorizations received pursuant to this Section 3.1(b) shall be on reasonably
satisfactory terms and shall be in full force and effect on the Closing Date.

(c)    Representations and Warranties. The representations and warranties
contained in Article 4 and in each other Credit Document shall be true and
correct in all material respects or, with respect to representations and
warranties qualified by materiality, in all respects, on and as of the Closing
Date, except to the extent such representations and warranties expressly relate
to an earlier date, in which case they shall be true and correct in all material
respects or, with respect to representations and warranties qualified by
materiality, in all respects, as of such earlier date.

(d)    Fees. The Lenders and the Administrative Agent shall have received all
fees required to be paid (including the Initial Upfront Fee), and all expenses
for which invoices have been presented (including the reasonable and documented
fees and expenses of legal counsel), on or before the Closing Date. All such
amounts will be paid with proceeds of the Loans made on the Closing Date and
will be reflected in the funding instructions given by the Borrower to the
Administrative Agent on or before the Closing Date.

(e)    Other Proceedings. There shall exist no unstayed action, suit,
investigation, litigation or proceeding pending or threatened in writing in any
court or before any arbitrator or governmental instrumentality (other than the
Chapter 11 Cases) that could reasonably be expected to cause a Material Adverse
Change.

(f)    [Reserved].

(g)    Material Adverse Change. Since the RSA Effective Date, there shall not
have occurred any event, change, condition, or circumstance that has caused, or
that could reasonably be expected to cause, a Material Adverse Change, other
than as a result of those events leading up to and following commencement of the
Chapter 11 Cases.

(h)    DIP ABL Facility Conditions Precedent. The DIP ABL shall become effective
substantially contemporaneously with the effectiveness of this Agreement.

(i)    Restructuring Support Agreement. The RSA shall have been executed and
shall be in full force and effect.

(j)    Chapter 11 Cases. (i) The Chapter 11 Cases shall have been commenced and
(ii) the motion to approve the Interim Order, and all “first day orders” entered
at the time of commencement of the Chapter 11 Cases shall be satisfactory in
form and substance to the Required Lenders.

(k)    Interim Order. Not later than three (3) Business Days following the
Petition Date, the Administrative Agent shall have received a signed copy of the
Interim Order entered by the Bankruptcy Court, authorizing and approving the
making of the Term Loans and the granting of superiority claims and liens
contemplated herein and in the other Credit Documents, which Interim Order shall
be acceptable in form and substance to the Required Lenders in their sole
discretion, and such Interim Order shall not have been vacated, reversed,
modified, amended or stayed.

 

44



--------------------------------------------------------------------------------

(l)    Acceptable Security Interest. The Administrative Agent for the benefit of
the Secured Parties shall have an Acceptable Security Interest in substantially
all of the assets of the Credit Parties pursuant to the Interim Order.

(m)    KYC; USA Patriot Act. The Administrative Agent and the Lenders shall have
received all documentation and other information that is required by bank
regulatory authorities under applicable “know your customer” and
anti-money-laundering rules and regulations, including, without limitation, the
Patriot Act, for each Credit Party, in each case no later than three
(3) Business Days prior to the Closing Date to the extent reasonably requested
by the Lenders at least ten (10) Business Days in advance of the Closing Date.
To the extent the Borrower qualifies as a “legal entity customer” under the
Beneficial Ownership Regulation, at least three (3) Business Days prior to the
Closing Date, the Administrative Agent and any Lenders who have provided a
written request therefor shall have received a Beneficial Ownership
Certification with respect to the Borrower.

(n)    Initial Budget. The Administrative Agent and the Lenders shall have
received the initial Budget, which shall be in a form and substance satisfactory
to the Lenders, together with the Budget Certificate.

(o)    Notice of Borrowing. The Administrative Agent shall have received a
Notice of Borrowing in accordance with (including the applicable notice periods
set forth in) Section 2.3(b).

(p)    [Reserved].

(q)    Other Debt. On the Closing Date, neither the Borrower nor any of its
Subsidiaries shall have any Debt other than (i) the Loans made under this
Agreement on the Closing Date, (ii) Senior Notes outstanding on the Petition
Date, (iii) any Debt in respect of the DIP ABL Facility, including any letters
of credit issued thereunder, and (iv) Debt incurred in the ordinary course in
respect of (x) existing Capital Leases, (y) trade payables (including any notes
issued in respect thereof), and (x) existing Banking Services Obligations.

(r)    Liens. The Required Lenders shall have received evidence satisfactory to
them that there are no Liens encumbering any of the Credit Parties’ respective
Property other than Permitted Liens.

(s)    Additional Bankruptcy Items.

(i)    The Petition Date shall have occurred, and each Credit Party shall be a
debtor and a debtor-in-possession. All “first day orders” entered by the
Bankruptcy Court in the Chapter 11 Cases (including a cash management order)
shall be satisfactory in form and substance to the Required Lenders.

(ii)    No trustee or examiner with enlarged powers (having powers beyond those
set forth in Bankruptcy Code sections 1106(a)(3) and (4)) shall have been
appointed with respect to the Credit Parties, any of their subsidiaries, or
their respective properties.

(t)    Violation of Law; Regulatory Matters. The making of the Term Loans shall
not violate any requirement of law and shall not be temporarily, preliminarily
or permanently enjoined. No part of the proceeds of any Loans will be used for
any purpose that would violate the applicable requirements of Regulations U, T
and X of the Board of Governors of the Federal Reserve System.

 

45



--------------------------------------------------------------------------------

(u)    [Reserved].

(v)    Event of Default. No Default or Event of Default shall exist.

(w)    Pledged Stock; Stock Powers; Pledged Notes. Subject to the Intercreditor
Agreement, the Administrative Agent shall have received (i) the certificates
representing the shares of Equity Interests pledged under the Security
Agreement, together with an undated stock power for each such certificate
executed in blank by a duly authorized Responsible Officer of the pledgor
thereof, other than the certificate and stock power for Hi-Crush Investments
Inc., which shall be delivered within ten (10) Business Days of the Closing Date
(or such later date as may be agreed by the Administrative Agent) and (ii) each
promissory note (if any) pledged to the Administrative Agent pursuant to the
Security Agreement endorsed (without recourse) in blank (or accompanied by an
executed transfer form in blank) by the pledgor thereof.

Section 3.2.    Conditions Precedent to Delayed Draw Term Loan Borrowing . The
obligation of each Lender to make any Delayed Draw Term Loan hereunder shall be
subject to the satisfaction (or waiver in accordance with Section 9.3) of the
following conditions:

(a)    Representations and Warranties. Both immediately before, and after giving
effect to, any Borrowing of Delayed Draw Term Loans, the representations and
warranties contained in Article 4 and in each other Credit Document shall be
true and correct in all material respects or, with respect to representations
and warranties qualified by materiality, in all respects, on and as of such DDTL
Funding Date, except to the extent such representations and warranties expressly
relate to an earlier date, in which case they shall be true and correct in all
material respects or, with respect to representations and warranties qualified
by materiality, in all respects, as of such earlier date

(b)    Default or Event of Default. No Default of Event of Default shall exist
both immediately before and after giving effect to the making of any Delayed
Draw Term Loan.

(c)    [Reserved].

(d)    Delayed Draw Upfront Fees. The Lenders shall have received the Delayed
Draw Upfront Fees required to be paid in connection with such DDTL Funding Date.

(e)    Entry of Final Order. The Final Order shall have been entered, be in full
force and effect and not have been vacated, reversed, modified, amended or
stayed in any respect without the consent of the Required Lenders.

(f)    Violation of Law. The making of such Delayed Draw Term Loan shall not
violate any requirement of law and shall not be temporarily, preliminarily or
permanently enjoined.

Section 3.3.    Determinations Under Sections 3.1 and 3.2. For purposes of
determining compliance with the conditions specified in Sections 3.1 and 3.2
each Lender shall be deemed to have consented to, approved or accepted or to be
satisfied with each document or other matter required thereunder to be consented
to or approved by or acceptable or satisfactory to the Lenders unless an officer
of the Administrative Agent responsible for the transactions contemplated by the
Credit Documents shall have received written notice from such Lender prior to
the Borrowings hereunder specifying its objection thereto and such Lender shall
not have made available to the Administrative Agent such Lender’s ratable
portion of such Borrowings.

 

46



--------------------------------------------------------------------------------

ARTICLE 4

REPRESENTATIONS AND WARRANTIES

Each Credit Party hereto represents and warrants as follows:

Section 4.1.    Organization. Subject to any restrictions arising on account of
any Credit Party’s status as a “debtor” under the Bankruptcy Code and the entry
of the DIP Order, each Credit Party is duly and validly organized and existing
and in good standing under the laws of its jurisdiction of incorporation or
formation. Each Credit Party is authorized to do business and is in good
standing in all jurisdictions in which such qualifications or authorizations are
necessary except where the failure to be so qualified or authorized could not
reasonably be expected to result in a Material Adverse Change. As of the Closing
Date, each Credit Party’s type of organization and jurisdiction of incorporation
or formation are set forth on Schedule 4.1.

Section 4.2.    Authorization. Subject to any restrictions arising on account of
any Credit Party’s status as a “debtor” under the Bankruptcy Code and the entry
of the DIP Order, the execution, delivery, and performance by each Credit Party
of each Credit Document to which such Credit Party is a party and the
consummation of the transactions contemplated thereby, (a) are within such
Credit Party’s powers, (b) have been duly authorized by all necessary corporate,
limited liability company or partnership action, (c) do not contravene any
articles or certificate of incorporation or bylaws, partnership or limited
liability company agreement binding on or affecting such Credit Party, (d) do
not contravene any law or any contractual restriction binding on or affecting
such Credit Party, (e) do not result in or require the creation or imposition of
any Lien prohibited by this Agreement, and (f) do not require any authorization
or approval or other action by, or any notice or filing with, any Governmental
Authority except, in the case of (d) and (f), to the extent such contravention
or the failure to obtain authorization, approval or notice or take other action
could not reasonably be expected to have a Material Adverse Change.

Section 4.3.    Enforceability. The Credit Documents have each been duly
executed and delivered by each Credit Party that is a party thereto and each
Credit Document, upon entry of the applicable DIP Order, constitutes the legal,
valid, and binding obligation of each Credit Party that is a party thereto
enforceable against such Credit Party in accordance with its terms, except as
limited by the DIP Order and subject to any restrictions arising on account of
any Credit Party’s status as a “debtor” under the Bankruptcy Code, and further
subject to other applicable bankruptcy, insolvency, reorganization, moratorium,
or similar laws at the time in effect affecting the rights of creditors
generally and by general principles of equity whether applied by a court of law
or equity.

Section 4.4.    Financial Condition.

(a)    The Borrower has heretofore furnished to the Administrative Agent (i) the
audited financial statements of the Borrower for the fiscal year ended
December 31, 2019 and (ii) the unaudited balance sheet and statements of income,
members’ equity and cash flows as of and for the fiscal quarters ended March 31,
2020.

(b)    Each of the foregoing financial statements present fairly, in all
material respects, the financial position and results of operations and cash
flows of the entities for which such financial statements have been provided as
of such date and for such period in accordance with GAAP, subject to year-end
audit adjustments and the absence of footnotes in the case of the unaudited
quarterly financial statements.

(c)    Since the Petition Date, there has been no Material Adverse Change.

 

47



--------------------------------------------------------------------------------

Section 4.5.    Ownership and Liens; Real Property. Other than as a result of
the Chapter 11 Cases and subject to any necessary order or authorization of the
Bankruptcy Court, each Credit Party (a) has good and marketable title to, or a
valid and subsisting leasehold interest in, all real property, and good title to
all personal Property, in each case necessary for its business, and (b) none of
the Property owned by the Borrower or a Subsidiary of the Borrower is subject to
any Lien except for minor defects in title that do not materially interfere with
its ability to conduct its business or to utilize such assets for their intended
purpose and Permitted Liens. As of the Closing Date, the Borrower and its
Subsidiaries own no real property other than that listed on Schedule 4.5 and all
equipment (other than office equipment and equipment located on jobsites, in
transit or off location for servicing, repairs or modifications) owned by the
Borrower and its Subsidiaries are located at the fee owned or leased real
property listed on Schedule 4.5.

Section 4.6.    True and Complete Disclosure. All written factual information
(whether delivered before or after the date of this Agreement) prepared by or on
behalf of the Borrower and its Subsidiaries and furnished to the Administrative
Agent or the Lenders for purposes of or in connection with this Agreement, any
other Credit Document or any transaction contemplated hereby or thereby does not
contain any material misstatement of fact or omits to state any material fact
necessary to make the statements therein not misleading. There is no fact known
to any Responsible Officer of any Credit Party on the date of this Agreement
that has not been disclosed to the Administrative Agent that could reasonably be
expected to result in a Material Adverse Change. All projections, estimates,
budgets, and pro forma financial information furnished by the Borrower or any of
its Subsidiaries (or on behalf of the Borrower or any such Subsidiary), were
prepared on the basis of assumptions, data, information, tests, or conditions
(including current and reasonably foreseeable business conditions) believed to
be reasonable at the time such projections, estimates, budgets and pro forma
financial information were furnished; it being understood that actual results
may vary and such variances may be material.

Section 4.7.    Litigation. Subject to any restrictions arising on account of
any Credit Party’s status as a “debtor” under the Bankruptcy Code, except as
otherwise provided in Schedule 4.7, and the Chapter 11 Cases, (a) there are no
actions, suits, or proceedings pending or, to any Credit Party’s knowledge,
threatened against the Borrower or any Subsidiary, at law, in equity, or in
admiralty, or by or before any Governmental Authority, which could reasonably be
expected to result in a Material Adverse Change or is not otherwise subject to
the automatic stay as a result of the Chapter 11 Cases; provided that this
Section 4.7 does not apply with respect to environmental claims.

Section 4.8.    [Reserved].

Section 4.9.    Pension Plans. Except to the extent excused by the Bankruptcy
Code or as a result of the filing of the Chapter 11 Cases, (a) except for
matters that could not reasonably be expected to result in a Material Adverse
Change, all Plans are in compliance with all applicable provisions of ERISA,
(b) no Termination Event has occurred with respect to any Plan that would result
in an Event of Default under Section 7.1(h), and, except for matters that could
not reasonably be expected to result in a Material Adverse Change, each Plan has
complied with and been administered in accordance with applicable provisions of
ERISA and the Code, (c) there has been no failure to satisfy the “minimum
funding standards”, whether or not waived, under Sections 412 or 430 of the Code
or Sections 302 or 303 of ERISA with respect to any Plan, and there has been no
excise tax imposed under Section 4971 of the Code, (d) to the knowledge of
Credit Parties, no Reportable Event has occurred with respect to any
Multiemployer Plan, and each Multiemployer Plan has complied with and been
administered in accordance with applicable provisions of ERISA and the Code,
(e) the present value of all benefits vested under each Plan (based on the
assumptions used to fund such Plan) did not, as of the last annual valuation
date applicable thereto, exceed the value of the assets of such Plan allocable
to such vested benefits in an amount that could reasonably be expected to result
in a Material Adverse Change, (f) neither the Borrower nor any member of the
Controlled Group has had a complete or partial withdrawal from any Multiemployer
Plan for which there is any unsatisfied

 

48



--------------------------------------------------------------------------------

withdrawal liability that could reasonably be expected to result in a Material
Adverse Change or an Event of Default under Section 7.1(i), and (g) except for
matters that could not reasonably be expected to result in a Material Adverse
Change, as of the most recent valuation date applicable thereto, neither the
Borrower nor any member of the Controlled Group would become subject to any
liability under ERISA if the Borrower or any Subsidiary has received notice that
any Multiemployer Plan is insolvent. Based upon GAAP existing as of the date of
this Agreement and current factual circumstances, no Credit Party has any reason
to believe that the annual cost during the term of this Agreement to the
Borrower or any Subsidiary for post-retirement benefits to be provided to the
current and former employees of the Borrower or any Subsidiary under Plans that
are welfare benefit plans (as defined in Section 3(1) of ERISA) could, in the
aggregate, reasonably be expected to cause a Material Adverse Change.

Section 4.10.    Environmental Condition.

(a)    Permits, Etc. Each Credit Party (i) has obtained all material
Environmental Permits necessary for the ownership and operation of its
Properties and the conduct of its businesses; (ii) has at all times since the
date six months prior to the Closing Date been and is currently in material
compliance with all terms and conditions of such Environmental Permits and with
all other material requirements of applicable Environmental Laws; (iii) has not
received written notice of any material violation or alleged material violation
of any Environmental Law or Environmental Permit; and (iv) is not subject to any
actual or contingent Environmental Claim which could reasonably be expected to
cause a Material Adverse Change.

(b)    Certain Liabilities. Except as disclosed on Schedule 4.10. to such Credit
Parties’ knowledge, none of the present or previously owned or operated Property
of any such Credit Party or of any Subsidiary thereof, wherever located, (i) has
been placed on or proposed to be placed on the National Priorities List, the
Comprehensive Environmental Response Compensation Liability Information System
list, the Superfund Enterprise Management System list, or their state or local
analogs, or have been otherwise investigated, designated, listed, or identified
as a potential site for removal, remediation, cleanup, closure, restoration,
reclamation, or other response activity under any Environmental Laws; (ii) is
subject to a Lien, arising under or in connection with any Environmental Laws,
that attaches to any revenues or to any Property owned or operated by any Credit
Party, wherever located, which could reasonably be expected to cause a Material
Adverse Change; or (iii) has been the site of any Release of Hazardous
Substances or Hazardous Wastes from present or past operations which has caused
at the site or at any third party site any condition that has resulted in or
could reasonably be expected to result in the need for Response that could cause
a Material Adverse Change.

(c)    Certain Actions. Without limiting the foregoing and except as disclosed
on Schedule 4.10, (i) all necessary material notices have been properly filed,
and no further action is required under current applicable Environmental Law as
to each Response or other restoration or remedial project undertaken by the
Borrower, any of its Subsidiaries or any of the Borrower’s or such Subsidiary’s
former Subsidiaries on any of their presently or formerly owned or operated
Property and (ii) the present and, to the Credit Parties’ knowledge, future
liability, if any, of the Borrower or of any Subsidiary which could reasonably
be expected to arise in connection with requirements under Environmental Laws
will not reasonably be expected to result in a Material Adverse Change.

Section 4.11.    Subsidiaries. As of the Closing Date, the Borrower has no
Subsidiaries other than those listed on Schedule 4.11.

Section 4.12.    Investment Company Act. Neither the Borrower nor any Subsidiary
is an “investment company” or a company “controlled” by an “investment company”
within the meaning of the Investment Company Act of 1940, as amended. Neither
the Borrower nor any Subsidiary is subject to regulation under any Federal or
state statute, regulation or other Legal Requirement which limits its ability to
incur Debt.

 

49



--------------------------------------------------------------------------------

Section 4.13.    Taxes. Proper and accurate (in all material respects), federal,
state, local and foreign tax returns, reports and statements required to be
filed (after giving effect to any extension granted in the time for filing) by
the Borrower and each Subsidiary (hereafter collectively called the “Tax Group”)
have been filed with the appropriate Governmental Authorities, and all taxes and
other impositions due and payable, in each case, which are material in amount,
except to the extent such payment is excluded by, or is otherwise prohibited by
the provisions of the Bankruptcy Code or order of the Bankruptcy Court, have
been timely paid prior to the date on which any fine, penalty, interest, late
charge or loss may be added thereto for non-payment thereof except where
contested in good faith by appropriate proceeding and for which adequate
reserves have been established in compliance with GAAP. Neither the Borrower nor
any member of the Tax Group has given, or been requested to give, a waiver of
the statute of limitations relating to the payment of any federal, state, local
or foreign taxes or other impositions. Except to the extent such payment is
excluded by, or is otherwise prohibited by the provisions of the Bankruptcy Code
or order of the Bankruptcy Court, proper and accurate amounts have been withheld
by the Borrower and all other members of the Tax Group from their employees for
all periods to comply in all material respects with the tax, social security and
unemployment withholding provisions of applicable federal, state, local and
foreign law.

Section 4.14.     Permits. Licenses. etc. Each of the Borrower and its
Subsidiaries possesses all permits, licenses, patents, patent rights or
licenses, trademarks, trademark rights, trade names rights, and copyrights which
are material to the conduct of its business. Each of the Borrower and its
Subsidiaries manages and operates its business in accordance with all applicable
Legal Requirements except where the failure to so manage or operate could not
reasonably be expected to result in a Material Adverse Change; provided that
this Section 4.14 does not apply with respect to Environmental Permits.

Section 4.15.     Use of Proceeds. The proceeds of the Loans will be used by the
Borrower for the purposes described in Section 5.20 and in accordance with the
Budget. No Credit Party nor any Subsidiary thereof is engaged principally or as
one of its activities in the business of extending credit for the purpose of
“purchasing” or “carrying” any “margin stock” (as each such term is defined or
used, directly or indirectly, in Regulation U). No part of the proceeds of any
of the Loans will be used for purchasing or carrying margin stock or for any
purpose which violates, or which would be inconsistent with, the provisions of
Regulation T, U or X. Following the application of the proceeds of each Loan,
not more than twenty-five percent (25%) of the value of the assets (either of
the Borrower only or of the Borrower and its Subsidiaries on a consolidated
basis) subject to the provisions of Section 6.2 or Section 6.8 or subject to any
restriction contained in any agreement or instrument between the Borrower and
any Lender or any Affiliate of any Lender relating to Debt will be “margin
stock”.

Section 4.16.    Condition of Property; Casualties. The material Properties used
or to be used in the continuing operations of the Borrower and each Subsidiary,
are in good working order and condition, normal wear and tear and casualty and
condemnation (excluding casualty and condemnation which could, individually or
in the aggregate, reasonably be expected to cause a Material Adverse Change)
excepted. Neither the business nor the material Properties of the Borrower or
any Subsidiary has been affected as a result of any fire, explosion, earthquake,
flood, drought, windstorm, accident, strike or other labor disturbance, embargo,
requisition or taking of Property or cancellation of contracts, permits or
concessions by a Governmental Authority, riot, activities of armed forces or
acts of God or of any public enemy, which effect could reasonably be expected to
cause a Material Adverse Change.

Section 4.17.    Insurance. Each of the Borrower and its Subsidiaries carry
insurance (which may be carried by the Borrower on a consolidated basis) with
reputable insurers in respect of such of their respective Properties, in such
amounts and against such risks as is customarily maintained by other Persons of
similar size engaged in similar businesses.

 

50



--------------------------------------------------------------------------------

Section 4.18.    [Reserved].

Section 4.19.    Sanctions; Anti-Terrorism; Patriot Act; Anti-Corruption Laws.

(a)    Neither the Borrower nor any Subsidiary of the Borrower is in violation
of any of the country or list based economic and trade sanctions administered
and enforced by OFAC.

(b)    The Borrower has implemented and maintains in effect policies and
procedures designed to ensure compliance by the Borrower, its Subsidiaries and
their respective directors, officers, employees and agents with Anti-Corruption
Laws and applicable Sanctions, and the Borrower, its Subsidiaries and their
respective officers and directors and to the knowledge of the Borrower its
employees and agents, are in compliance with Anti-Corruption Laws and applicable
Sanctions in all material respects. None of (a) the Borrower, any Subsidiary,
any of their respective directors or officers or employees, or (b) to the
knowledge of the Borrower, any agent of the Borrower or any Subsidiary that will
act in any capacity in connection with or benefit from the credit facility
established hereby, is a Sanctioned Person. No Borrowing, use of proceeds or
other transaction contemplated by this Agreement will violate any
Anti-Corruption Law or applicable Sanctions.

(c)    The operations of the Borrower and each of its Subsidiaries are and have
been conducted at all times in material compliance with all applicable financial
recordkeeping and reporting requirements, including those of the Bank Secrecy
Act, as amended by Title III of the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001 (USA PATRIOT Act), and the applicable anti-money laundering statutes of
jurisdictions where the Borrower and each of its Subsidiaries conduct business,
the rules and regulations thereunder and any related or similar rules,
regulations or guidelines, issued, administered or enforced by any governmental
agency (collectively, the “Anti-Money Laundering Laws”), and no action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving the Borrower or any of its subsidiaries with respect to
the Anti-Money Laundering Laws is pending or, to the best knowledge of the
Borrower, threatened, which could reasonably be expected to result in a Material
Adverse Change.

(d)    The Borrower and each of its Subsidiaries is in compliance with all
Anti-Corruption Laws.

Section 4.20.    [Reserved].

Section 4.21.    EEA Financial Institutions. No Credit Party is an EEA Financial
Institution.

ARTICLE 5

AFFIRMATIVE COVENANTS

So long as any Obligation (other than contingent indemnification obligations
which are not due and payable and which by their terms survive the termination
or expiration of this Agreement and the other Credit Documents) shall remain
unpaid or any Lender shall have any Commitment hereunder, each Credit Party
agrees to comply with the following covenants.

Section 5.1.    Organization. Each Credit Party shall, and shall cause each of
its respective Subsidiaries to, (a) preserve and maintain its partnership,
limited liability company or corporate existence, rights, franchises and
privileges in the jurisdiction of its organization, and (b) qualify and remain
qualified as a foreign business entity in each jurisdiction in which
qualification is necessary in view of its business

 

51



--------------------------------------------------------------------------------

and operations or the ownership of its Properties and where failure to qualify
could reasonably be expected to cause a Material Adverse Change; provided,
however, that nothing herein contained shall prevent any transaction permitted
by Section 6.7 or Section 6.8.

Section 5.2.    Reporting.

(a)    Annual Financial Reports. The Borrower shall provide, or shall cause to
be provided, to the Administrative Agent, as soon as available, but in any event
within 150 days after the end of each fiscal year of the Borrower, a
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such fiscal year, and the related consolidated statements of income or
operations, shareholder’s equity and cash flows for such fiscal year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all in reasonable detail and prepared in accordance with GAAP, such consolidated
statements to be audited and accompanied by a report and opinion of an
independent certified public accountant of nationally recognized standing
reasonably acceptable to the Required Lenders, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any qualification or exception as to the scope of such audit, and
such statements to be certified by the chief executive officer or a financial
officer of the Borrower, to the effect that (i) such statements fairly, in all
material respects, present the financial condition, results of operations,
shareholder’s equity and cash flows of the Borrower and its Subsidiaries in
accordance with GAAP and (ii) there were no material contingent obligations,
material unaccrued liabilities for taxes, material unusual forward or long-term
commitments, or material unrealized or anticipated losses of the Borrower and
its Subsidiaries, except as disclosed therein or as otherwise disclosed in
writing to the Administrative Agent and adequate reserves for such items have
been made in accordance with GAAP;

(b)    Quarterly Financial Reports. The Borrower shall provide, or shall cause
to be provided, to the Administrative Agent, as soon as available, but in any
event within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Borrower, commencing with the fiscal quarter ended
June 30, 2020, (i) consolidated balance sheet of the Borrower and its
Subsidiaries as at the end of such fiscal quarter, and the related consolidated
statements of income or operations, shareholder’s equity and cash flows for such
fiscal quarter and for the portion of the Borrower’s fiscal year then ended,
setting forth in each case in comparative form the figures for the corresponding
fiscal quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail, such consolidated statements to
be certified by the chief executive officer or a financial officer of the
Borrower as (A) fairly presenting, in all material respects, the financial
condition, results of operations, stockholders’ or shareholder’s equity and cash
flows of the Borrower and its Subsidiaries in accordance with GAAP, subject only
to normal year-end audit adjustments and the absence of footnotes, and
(B) showing that there were no material contingent obligations, material
unaccrued liabilities for taxes, material unusual forward or long term
commitments, or material unrealized or anticipated losses of the Borrower and
its Subsidiaries, except as disclosed therein or as otherwise disclosed in
writing to the Administrative Agent and adequate reserves for such items have
been made in accordance with GAAP, and (ii) a copy of the management discussion
and analysis with respect to such financial statements;

(c)    Monthly Financial Reports. The Borrower shall provide, or shall cause to
be provided, to the Administrative Agent, as soon as available, but in any event
within 30 days after the end of each calendar month, commencing with the
calendar month ended June 30, 2020 (i) consolidated balance sheet of the
Borrower and its Subsidiaries as at the end of such calendar month, and the
related consolidated statements of income or operations, shareholder’s equity
and cash flows for such calendar month and for the portion of the Borrower’s
fiscal year then ended, such consolidated statements to be certified by the
chief executive officer or financial officer of the Borrower as (A) fairly
presenting, in all material respects, the financial condition, results of
operations, stockholders’ or shareholder’s equity and cash flows of the Borrower
and its Subsidiaries in accordance with GAAP, subject only to normal year-end
audit adjustments and the

 

52



--------------------------------------------------------------------------------

absence of footnotes, and (B) showing that there were no material contingent
obligations, material unaccrued liabilities for taxes, material unusual forward
or long term commitments, or material unrealized or anticipated losses of the
Borrower and its Subsidiaries, except as disclosed therein or as otherwise
disclosed in writing to the Administrative Agent and adequate reserves for such
items have been made in accordance with GAAP and (ii) an operational report
including, in each case, for the preceding calendar month (A) the volume of sand
sold, (B) the revenue and tonnage of sand contracts sold, (C) the revenue and
tonnage of sand spot sales, (D) the amount of sand produced and delivered,
(E) the percentage of sold volume that was sold to exploration and production
companies, (F) the percentage of sold volume that was sold FOB, (G) the
percentage of sold volume sold in-basin and (H) the percentage of sold volume
that was sold at the wellsite;

(d)    Compliance Certificate. Concurrently with the delivery of the financial
statements referred to in Section 5.2(a), (b), and (c) above, the Borrower shall
provide to the Administrative Agent a duly completed Compliance Certificate
signed by the chief executive officer or financial officer of the Borrower;

(i)    certifying, in the case of the financial statements delivered under
Section 5.2(a) 5.2(b) or 5.2(c), as presenting fairly in all material respects
the financial condition and results of operations of the Borrower and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes;

(ii)    certifying as to whether a Default has occurred and, if a Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto;

(iii)    certifying that the Borrower has been in compliance with Section 6.16
and Section 6.20 as required therein since the last date on which a Compliance
Certificate was delivered; and

(iv)    stating whether any change in GAAP or in the application thereof has
occurred since the date of the financial statements referred to in Sections
5.2(a), 5.2(b) or 5.2(c) and, if any such change has occurred, specifying the
effect of such change on the financial statements accompanying such certificate.

(e)    Variance and Liquidity Reports. Beginning with the second Friday
following the Closing Date and on each Friday thereafter, the Borrower shall
provide to the Administrative Agent a Variance and Liquidity Report.

(f)    13-Week Projections. Beginning on the Closing Date, and on each four week
anniversary thereafter, the Borrower shall provide to the Administrative Agent a
13-week cash flow forecast in form and substance satisfactory to the Required
Lenders (the “13-Week Forecast”), which 13-Week Forecast and any amendments
thereto shall reflect, for the periods covered thereby, projected weekly
disbursements, cash receipts, and ending cash for each week covered by the
13-Week Forecast.

(g)    Annual Budget; Projections. As soon as available and in any event within
60 days after the end of each fiscal year of the Borrower, the Borrower shall
provide to the Administrative Agent (i) an annual operating, capital and cash
flow budget for the immediately following fiscal year and detailed on a
quarterly basis and (ii) a copy of the plan and forecast (including a projected
consolidated balance sheet, income statement and cash flow statement) of the
Borrower for each quarter of the upcoming fiscal year (the “Projections”) in
form reasonably satisfactory to the Required Lenders;

 

53



--------------------------------------------------------------------------------

(h)    Defaults. The Credit Parties shall provide to the Administrative Agent
promptly, but in any event within five (5) Business Days after the occurrence
thereof, a notice of each Default known to the Responsible Officer of the
Borrower or to any of its Subsidiaries, together with a statement of a
Responsible Officer of the Borrower setting forth the details of such Default
and the actions which the Credit Parties have taken and proposes to take with
respect thereto;

(i)    Other Creditors. The Credit Parties shall provide to the Administrative
Agent promptly after the giving or receipt thereof, copies of any default
notices given or received by the Borrower or by any of its Subsidiaries pursuant
to the terms of the DIP ABL Facility, or any other indenture, loan agreement,
credit agreement, royalty agreement or similar agreement;

(j)    Litigation. The Credit Parties shall provide to the Administrative Agent
promptly after the commencement thereof, notice of all actions, suits, and
proceedings before any Governmental Authority, in each case, arising
post-petition or not otherwise previously addressed pursuant to Section 4.7
hereof, affecting the Borrower or any of its Subsidiaries or any of their
respective assets that has a claim for damages in excess of $1,000,000 or that
could otherwise result in a cost, expense or loss to the Borrower or any of its
Subsidiaries in excess of $1,000,000, in each case, other than the Chapter 11
Cases;

(k)    Environmental Notices. (i) Promptly upon, and in any event no later than
thirty (30) days after, the receipt thereof, or the acquisition of knowledge
thereof, by any Credit Party, the Credit Parties shall provide the
Administrative Agent with a copy of any form of request, claim, complaint,
order, notice, summons or citation received from any Governmental Authority or
any other Person, (A) concerning violations or alleged violations of
Environmental Laws, which seeks to impose liability therefore in excess of
$1,000,000, (B) concerning any action or omission on the part of any of the
Credit Parties or any of their former Subsidiaries in connection with Hazardous
Waste or Hazardous Substances which could reasonably result in the imposition of
liability in excess of $1,000,000 or requiring that action be taken to respond
to or clean up a Release of Hazardous Substances or Hazardous Waste into the
environment and such action or clean-up could reasonably be expected to exceed
$1,000,000, including without limitation any information request related to, or
notice of, potential responsibility under CERCLA, or (C) concerning the filing
of a Lien securing liabilities in excess of $1,000,000 described in clause
(A) or (B) above upon, against or in connection with the Borrower, any
Subsidiary, or any of their respective former Subsidiaries, or any of their
material leased or owned Property, wherever located and (ii) promptly upon the
reasonable request of the Administrative Agent, the Credit Parties shall provide
all existing environmental reports (including all available Phase I
Environmental Site Assessment reports and Phase II Environmental Site Assessment
reports) and any such other report, audit or certification in the possession of
the Credit Parties;;

(l)    Material Changes. The Credit Parties shall provide to the Administrative
Agent prompt written notice of any event, development of circumstance that has
had or would reasonably be expected to give rise to a Material Adverse Change;

(m)    Termination Events. As soon as possible and in any event (i) within
thirty (30) days after the Borrower or any member of the Controlled Group knows
or has reason to know that any Termination Event described in clause (a) of the
definition of Termination Event with respect to any Plan has occurred, and
(ii) within ten (10) days after the Borrower or any member of the Controlled
Group knows or has reason to know that any other Termination Event with respect
to any Plan has occurred, the Credit Parties shall provide to the Administrative
Agent a statement of a Responsible Officer of the Borrower describing such
Termination Event and the action, if any, which the Borrower or any member of
the Controlled Group proposes to take with respect thereto;

(n)    Termination of Plans. Promptly and in any event within five (5) Business
Days after receipt thereof by the Borrower or any member of the Controlled Group
from the PBGC, the Credit Parties shall provide to the Administrative Agent
copies of each notice received by the Borrower or any such member of the
Controlled Group of the PBGC’s intention to terminate any Plan or to have a
trustee appointed to administer any Plan;

 

54



--------------------------------------------------------------------------------

(o)    Other ERISA Notices. Promptly and in any event within five (5) Business
Days after receipt thereof by the Borrower or any member of the Controlled Group
from a Multiemployer Plan sponsor, the Credit Parties shall provide to the
Administrative Agent a copy of each notice received by the Borrower or any
member of the Controlled Group concerning the imposition or amount of withdrawal
liability imposed on the Borrower or any member of the Controlled Group pursuant
to Section 4202 of ERISA;

(p)    Other Governmental Notices. Promptly and in any event within five
(5) Business Days after receipt thereof by the Borrower or any Subsidiary, the
Credit Parties shall provide to the Administrative Agent a copy of any notice,
summons, citation, or proceeding seeking to modify in any material respect,
revoke, or suspend any material contract, license, permit, or agreement with any
Governmental Authority (other than the Chapter 11 Cases);

(q)    Disputes; etc. The Credit Parties shall provide to the Administrative
Agent prompt written notice of (i) any claims, legal or arbitration proceedings,
proceedings before any Governmental Authority, or disputes, or to the knowledge
of any Credit Party, any such actions threatened, or affecting the Borrower or
any Subsidiary, which could reasonably be expected to cause a Material Adverse
Change, or any material labor controversy of which the Borrower or any of its
Subsidiaries has knowledge resulting in or reasonably considered to be likely to
result in a strike against the Borrower or any Subsidiary, and (ii) any claim,
judgment, Lien or other encumbrance (other than a Permitted Lien) affecting any
Property of the Borrower or any Subsidiary, if the value of the claim, judgment,
Lien, or other encumbrance affecting such Property shall exceed $1,000,000, in
each case, other than the Chapter 11 Cases;

(r)    Management Letters; Other Accounting Reports. Promptly upon receipt
thereof, the Credit Parties shall provide to the Administrative Agent a copy of
any final management letter submitted to the Borrower or any Subsidiary by its
independent accountants, and a copy of any response by the Borrower or any
Subsidiary of the Borrower, or the board of directors or managers (or other
applicable governing body) of the Borrower or any Subsidiary of the Borrower, to
such letter;

(s)    Material Contracts. Promptly upon receipt thereof, the applicable Credit
Party shall provide to the Administrative Agent a copy of any amendment of or
notice of default under any Material Contract to which it is a party;

(t)    Securities Law Filings and other Public Information. The Borrower shall
provide to the Administrative Agent promptly after the same are available,
copies of each annual report, proxy or financial statement or other material
report or communication sent to the equityholders of the Borrower, and copies of
all annual, regular, periodic and special reports and registration statements
which the Borrower may file or be required to file with the SEC under Section 13
or 15(d) of the Securities Exchange Act of 1934 or any other securities
Governmental Authority, and not otherwise required to be delivered to the
Administrative Agent pursuant hereto;

(u)    [Reserved].

(v)    [Reserved].

(w)    After-Acquired Property. If, subsequent to the Closing Date, a Credit
Party shall acquire any intellectual property, securities, instruments, chattel
paper or other personal property required to be delivered to the Administrative
Agent as Collateral hereunder or any of the Security Documents, the

 

55



--------------------------------------------------------------------------------

Borrower shall promptly (and in any event within ten (10) Business Days after
any Responsible Officer of any Credit Party acquires knowledge of the same)
notify the Administrative Agent of the same. Each of the Credit Parties shall
adhere to the covenants regarding the location of personal property as set forth
in the Security Documents; and

(x)    Motions. To the extent reasonably practicable at least two (2) days prior
to filing (or such shorter period as the Administrative Agent may agree), the
Borrower shall use commercially reasonable efforts to provide the Lender
Advisors copies of all material pleadings and motions (other than “first day”
motions and proposed orders, and other than emergency pleadings or motions
where, despite such Borrower’s commercially reasonable efforts, such two (2) day
notice is not possible) to be filed by or on behalf of the Borrower or any of
the other Credit Parties with the Bankruptcy Court in the Chapter 11 Cases, or
to be distributed by or on behalf of the Borrower or any of the other Credit
Parties to any official committee appointed in the Chapter 11 Cases, which such
pleadings shall include the Administrative Agent as a notice party.

(y)    [Reserved].

(z)    Information Provided Under DIP ABL Documents: The Credit Parties shall
provide to the Administrative Agent copies of all certificates, reports, notices
and other information provided to the DIP ABL Agent or the DIP ABL Lenders
pursuant to the DIP ABL Documents.

(aa)    Other Information. Subject to the confidentiality provisions of
Section 9.8, the Credit Parties shall provide to the Administrative Agent such
other information respecting the business, operations, or Property of the
Borrower or any Subsidiary, financial or otherwise, as any Lender through the
Administrative Agent may reasonably request including, but not limited to, a
list of customers of the Credit Parties.

The Borrower hereby acknowledges that (i) the Administrative Agent will make
available to the Lenders materials and/or information provided by or on behalf
of the Borrower and its Subsidiaries hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (ii) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrower or its securities) (each, a
“Public Lender”). The Borrower hereby agrees that (A) all Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (B) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent and the Lenders to treat such Borrower Materials as not
containing any material non-public information with respect to the Borrower, its
Subsidiaries or their securities for purposes of United States Federal and state
securities laws; (C) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Investor;”
and (D) the Administrative Agent shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Investor.”

Documents required to be delivered pursuant to Section 5.2 may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date (i) on which the Borrower posts such documents, or provides a link
thereto on the Borrower’s website on the Internet and (ii) on which such
documents are posted on the Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided, however, that (A) the Borrower shall deliver
paper copies of such documents to the Administrative Agent or any Lender that
requests the Borrower to deliver such paper copies until a written request to
cease delivering paper copies is given by the Administrative Agent or such
Lender and (B) the Borrower shall notify the Administrative Agent and each
Lender (by electronic mail) of the posting of any such documents.

 

56



--------------------------------------------------------------------------------

The Administrative Agent shall have no responsibility or liability for the
filing, timeliness or content of any report required under this Section 5.2 or
any other reports, information and documents required under this Agreement.

Section 5.3.    Insurance.

(a)    Each Credit Party shall, and shall cause each of its Subsidiaries to,
carry and maintain all such other insurance in such amounts and against such
risks as is customarily maintained by other Persons of similar size engaged in
similar businesses and reasonably acceptable to the Required Lenders and with
reputable insurers reasonably acceptable to the Required Lenders.

(b)    If requested by the Administrative Agent, copies of all policies of
insurance or certificates thereof covering the property or business of the
Credit Parties, and endorsements and renewals thereof, certified as true and
correct copies of such documents by a Responsible Officer of the Borrower shall
be delivered by Borrower to and retained by the Administrative Agent. All
policies or certificates of insurance shall set forth the coverage, the limits
of liability, the name of the carrier, the policy number, and the period of
coverage.

(c)    If at any time the area in which any real property constituting
Collateral is located is designated a “flood hazard area” in any Flood Insurance
Rate Map published by the Federal Emergency Management Agency (or any successor
agency), the Borrower shall, and shall cause each of its Subsidiaries to, obtain
flood insurance in such total amount as required by Regulation H of the Federal
Reserve Board, as from time to time in effect and all official rulings and
interpretations thereunder or thereof, and otherwise comply with the National
Flood Insurance Program as set forth in the Flood Disaster Protection Act of
1973, as it may be amended from time to time.

(d)    Notwithstanding Section 2.4(c)(ii) of this Agreement, after the
occurrence and during the continuance of an Event of Default, subject to the DIP
Order and the Intercreditor Agreement, unless waived by the Administrative Agent
in writing in its sole discretion (at the direction of the Required Lenders),
all proceeds of insurance, including any casualty insurance proceeds, property
insurance proceeds, proceeds from actions, and any other proceeds, shall be paid
directly to the Administrative Agent and if necessary, assigned to the
Administrative Agent, to be applied in accordance with Section 7.5 of this
Agreement, whether or not the Secured Obligations are then due and payable.

(e)    In the event that any insurance proceeds are paid to any Credit Party in
violation of clause (d), such Credit Party shall, subject to the Intercreditor
Agreement, hold the proceeds in trust for the Administrative Agent, segregate
the proceeds from the other funds of such Credit Party, and promptly pay the
proceeds to the Administrative Agent with any necessary endorsement. Upon the
request of the Administrative Agent, each of the Borrower and its Subsidiaries
shall execute and deliver to the Administrative Agent any additional assignments
and other documents as may be necessary or desirable to enable the
Administrative Agent to directly collect the proceeds as set forth herein.

Section 5.4.    Compliance with Laws. Other than violations arising as a result
of the Chapter 11 Cases and except as otherwise excused by the Bankruptcy Court,
each Credit Party shall, and shall cause each of its Subsidiaries to, comply
with all federal, state, and local laws and regulations (including Environmental
Laws, Sanctions, Anti-Corruption Laws, and the Patriot Act) which are applicable
to the operations and Property of any Credit Party and maintain all related
permits necessary for the ownership and operation of each Credit Party’s
Property and business, except in any case where the failure to so

 

57



--------------------------------------------------------------------------------

comply could not reasonably be expected to result in a Material Adverse Change;
provided that this Section 5.4 shall not prevent any Credit Party from, in good
faith and with reasonable diligence, contesting the validity or application of
any such laws or regulations by appropriate legal proceedings for which adequate
reserves have been established in compliance with GAAP.

Section 5.5.    Taxes. Each Credit Party shall, and shall cause each of its
Subsidiaries to pay and discharge all taxes, assessments, and other charges and
claims related thereto, in each case, which are material in amount, imposed on
the Borrower or any of its Subsidiaries prior to the date on which penalties
attach other than any tax, assessment, charge, or claims which is being
contested in good faith and for which adequate reserves have been established in
compliance with GAAP.

Section 5.6.    [Reserved].

Section 5.7.    Security. Each Credit Party agrees that at all times before the
termination of this Agreement, payment in full of the Obligations and
termination in full of the Commitments, the Administrative Agent shall have an
Acceptable Security Interest in the Collateral to secure the performance and
payment of the Secured Obligations. Each Credit Party shall, and shall cause
each of its Domestic Subsidiaries to, grant to the Administrative Agent a Lien
in any Collateral of such Credit Party or such Domestic Subsidiary now owned or
hereafter acquired promptly and to take such actions as may be required under
the Security Documents to ensure that the Administrative Agent has an Acceptable
Security Interest in such Property.

Section 5.8.    [Reserved].

Section 5.9.    Records; Inspection. Each Credit Party shall, and shall cause
each of its Subsidiaries to maintain proper, complete and consistent books of
record with respect to such Person’s operations, affairs, and financial
condition in accordance with GAAP in all material respects. From time to time
upon reasonable prior notice, each Credit Party shall permit any Lender and
shall cause each of its Subsidiaries to permit any Lender, at such reasonable
times and intervals and to a reasonable extent and under the reasonable guidance
of officers of or employees delegated by officers of such Credit Party or such
Subsidiary, to, subject to any applicable confidentiality considerations,
examine and copy the books and records of such Credit Party or such Subsidiary,
to visit and inspect the Property of such Credit Party or such Subsidiary, and
to discuss the business operations and Property of such Credit Party or such
Subsidiary with the officers and directors thereof; provided that, unless an
Event of Default shall have occurred and be continuing, (a) only the
Administrative Agent on behalf of the Lenders may exercise inspection,
examination or audit rights under this Section 5.9 and (b) the Borrower shall
bear the cost of only two (2) such inspections per fiscal year.

Section 5.10.    Maintenance of Property. Except where compliance is excluded
by, or is otherwise prohibited by the provisions of the Bankruptcy Code or order
of the Bankruptcy Court, each Credit Party shall, and shall cause each of its
Subsidiaries to, maintain their material owned, leased, or operated Property
necessary in the operation of its business in good condition and repair, normal
wear and tear and casualty and condemnation (excluding casualty and condemnation
which could, individually or in the aggregate, reasonably be expected to cause a
Material Adverse Change) excepted, and shall abstain from, and cause each of its
Subsidiaries to abstain from, knowingly or willfully permitting the commission
of waste or other injury, destruction, or loss of natural resources, or the
occurrence of pollution, contamination, or any other condition in, on or about
the owned or operated Property involving the Environment that could reasonably
be expected to result in Response activities and that could reasonably be
expected to cause a Material Adverse Change; provided, however, that no Credit
Party shall be required to maintain any property if the preservation thereof is
no longer desirable in the conduct of the business of such Credit Party and the
loss thereof is not adverse in any material respect to such Credit Party or the
Lenders.

 

58



--------------------------------------------------------------------------------

Section 5.11.    Royalty Agreements. Except where such payment is excluded by,
or is otherwise prohibited by the provisions of the Bankruptcy Code or order of
the Bankruptcy Court, the Borrower shall, and shall cause each of its
Subsidiaries to, timely pay all amounts owing pursuant to any royalty agreement
to which the Borrower or any of its Subsidiaries is a party except where the
failure to do so (a) does not materially impair the ability of the Borrower and
its Subsidiaries to use the Property subject to any Lien created by such royalty
agreement in its business and (b) could not reasonably be expected to result in
a Material Adverse Change.

Section 5.12.    [Reserved].

Section 5.13.    [Reserved].

Section 5.14.    Further Assurances. Subject to the Intercreditor Agreement, the
Borrower shall, and shall cause each of its Subsidiaries to, execute and
deliver, or cause to be executed and delivered, to the Administrative Agent any
and all further documents, financing statements, agreements and instruments, and
take all further action (including filing Uniform Commercial Code and other
financing statements, fixture filings, notice, mortgages, deeds of trust and
other documents and such other actions or deliveries of the type required by
Section 3.1, as applicable) that may be required under applicable law, or that
the Required Lenders or the Administrative Agent may reasonably request, in
order to effectuate the transactions contemplated by the Credit Documents and in
order to grant, preserve, protect and perfect the validity of the security
interests created or intended to be created by the Security Documents in the
Collateral, all in form and substance reasonably satisfactory to the Required
Lenders and all at the expense of the Credit Parties.

Section 5.15.    Compliance with Anti-Corruption Laws and Sanctions. Each Credit
Party will maintain in effect and enforce policies and procedures designed to
ensure compliance by each Credit Party, their Subsidiaries, and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
Sanctions.

Section 5.16.    Accuracy of Information. The Credit Parties will ensure that
any information, including financial statements or other documents, furnished to
the Administrative Agent or the Lenders in connection with this Agreement or any
other Credit Document or any amendment or modification hereof or thereof or
waiver hereunder or thereunder contains no material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading, and
the furnishing of such information shall be deemed to be a representation and
warranty by the Borrower on the date thereof as to the matters specified in this
Section 5.16; provided that, with respect to projected financial information,
the Credit Parties will only ensure that such information was prepared in good
faith based upon assumptions believed to be reasonable at the time.

Section 5.17.    Casualty and Condemnations. The Borrower will (a) furnish to
the Administrative Agent and the Lenders prompt written notice of any casualty
or other insured damage to any material portion of the Collateral or the
commencement of any action or proceeding for the taking of any material portion
of the Collateral or interest therein under power of eminent domain or by
condemnation or similar proceeding and (b) ensure that the Net Cash Proceeds of
any such event (whether in the form of insurance proceeds, condemnation awards
or otherwise) are collected and applied in accordance with the applicable
provisions of this Agreement and the Credit Documents.

Section 5.18.    Payment of Obligations. Each Credit Party will, and will cause
each Subsidiary to, pay or discharge all Debt and all other material liabilities
and obligations, including Taxes, before the same shall become delinquent or in
default, except where (a) such payment is excluded by, or is otherwise
prohibited by the provisions of the Bankruptcy Code or order of the Bankruptcy
Court or (b)(i) the validity

 

59



--------------------------------------------------------------------------------

or amount thereof is being contested in good faith by appropriate proceedings,
(ii) such Credit Party or Subsidiary has set aside on its books adequate
reserves with respect thereto in accordance with GAAP and (iii) the failure to
make payment pending such contest could not reasonably be expected to result in
a Material Adverse Change; provided, however, that each Credit Party will, and
will cause each Subsidiary to, remit withholding taxes and other payroll taxes
to appropriate Governmental Authorities as and when claimed to be due,
notwithstanding the foregoing exceptions, except where such payment is excluded
by, or is otherwise prohibited by the provisions of the Bankruptcy Code or order
of the Bankruptcy Court.

Section 5.19.    Beneficial Ownership Certificate. If at any time any
information contained in the most recent Beneficial Ownership Certification
delivered hereunder becomes untrue, inaccurate, incorrect or incomplete, the
Borrower will promptly provide an updated Beneficial Ownership Certification to
the Administrative Agent correcting such information.

Section 5.20.    Use of Proceeds. The proceeds of the Loans shall be used to,
among other things, (a) pay fees, interest, payments and expenses associated
with the DIP Facilities; (b) if necessary, cash collateralize Existing Letters
of Credit in an amount not to exceed $25,000,000; (c) provide for the ongoing
working capital and capital expenditure needs of the Credit Parties during the
pendency of the Chapter 11 Cases; (d) fund the Carve-Out; and (e) fund the costs
of the administration of the Chapter 11 Cases and the consummation of the
restructuring, in each case, subject to the Budget; provided, that none of the
foregoing shall limit the payment of Professional Fees that benefit from the
Carve-Out, as and when such Professional Fees are allowed by the Bankruptcy
Court at any time (whether by interim order, procedural order or otherwise).
Notwithstanding anything to the contrary, no portion of the Loans or the
Collateral shall be used (i) to challenge the validity, perfection, priority,
extent or enforceability of the obligations under the DIP Term Loan Facility,
(ii) to investigate or assert any other claims or causes of action against the
Administrative Agent, or any Lender with respect to any holder of any such
obligations, except as agreed by the Required Lenders and provided in the DIP
Order or (iii) for any act which has the effect of materially or adversely
modifying or compromising the rights and remedies of the Administrative Agent or
the Lenders or any such party with respect to the DIP Term Loan Facility.

Section 5.21.    Post-Closing. The Credit Parties shall take all necessary
actions to satisfy the following items as soon as practicable after the Closing
Date and in any event within 30 days thereof (or such longer period as the
Administrative Agent may agree):

(a)    The Credit Parties shall deliver to the Administrative Agent certificates
of insurance naming the Administrative Agent as lender’s loss payee with respect
to property insurance, and additional insured with respect to liability
insurance, and covering the Borrower’s or its Subsidiaries’ Properties with such
insurance carriers, for such amounts and covering such risks that are acceptable
to the required Lenders;

(b)    The Credit Parties shall deliver to the Administrative Agent evidence of
insurance coverage (and all documentation related thereto) in form, scope and
substance reasonably satisfactory to the Required Lenders and otherwise in
compliance with the terms of Sections 4.17 and 5.3; and

(c)    The Credit Parties shall cause (i) all policies of property insurance
with respect to the Collateral either to have attached thereto a lender’s loss
payable endorsement in favor of the Administrative Agent for its benefit and the
ratable benefit of the Secured Parties or to name the Administrative Agent as
lender’s loss payee for its benefit and the ratable benefit of the Secured
Parties, in either case, in form reasonably satisfactory to the Required
Lenders, (ii) all policies of liability insurance with respect to the Credit
Parties to name the Administrative Agent for its benefit and the ratable benefit
of the Secured Parties as an additional insured and to provide for a waiver of
subrogation in favor of the Administrative Agent for its benefit and the ratable
benefit of the Secured Parties, and (iii) all such policies to contain a
provision

 

60



--------------------------------------------------------------------------------

that notwithstanding any contrary agreements between the Borrower, its
Subsidiaries, and the applicable insurance company, such policies will not be
canceled or allowed to lapse without renewal without at least thirty (30) days’
(or ten (10) days’ in the case of non-payment) prior written notice to the
Administrative Agent.

ARTICLE 6

NEGATIVE COVENANTS

So long as any Obligation (other than contingent indemnification obligations
which are not due and payable and which by their terms survive the termination
or expiration of this Agreement and the other Credit Documents) shall remain
unpaid or any Lender shall have any Commitment hereunder, each Credit Party
agrees to comply with the following covenants.

Section 6.1.    Debt. No Credit Party shall, nor shall it permit any of its
Subsidiaries to, create, assume, incur, suffer to exist, or in any manner become
liable, directly, indirectly, or contingently in respect of, any Debt other than
the following (collectively, the “Permitted Debt”):

(a)    the Obligations;

(b)    unsecured intercompany Debt incurred in the ordinary course of business
owed by any Credit Party to any other Credit Party;

(c)    Debt in the form of accounts payable to trade creditors for goods or
services and current operating liabilities (other than for borrowed money) which
in each case are not more than 90 days past due, in each case incurred in the
ordinary course of business, as presently conducted, unless contested in good
faith by appropriate proceedings and adequate reserves for such items have been
made in accordance with GAAP;

(d)    purchase money indebtedness or Capital Leases incurred prior to the
Petition Date and any Debt issued to refinance, refund, extend, renew or replace
such Debt (“Refinancing Indebtedness”) so long as the principal amount of such
Refinancing Indebtedness is not greater than the outstanding principal amount of
such existing Debt plus the amount of any premiums or penalties and accrued and
unpaid interest thereof and reasonable fees and expenses in connection
therewith;

(e)    Hedging Arrangements permitted under Section 6.15;

(f)    Debt arising from the endorsement of instruments for collection in the
ordinary course of business;

(g)    the Senior Notes;

(h)    Debt in respect of the DIP ABL Facility;

(i)    Debt under performance, stay, appeal and surety bonds or with respect to
workers’ compensation or other like employee benefit claims, in each case
incurred in the ordinary course of business;

(j)    guarantees of Debt of any Credit Party permitted under this Section 6.1;

 

61



--------------------------------------------------------------------------------

(k)    Debt arising from royalty agreements on customary terms entered into by
the Borrower and its Subsidiaries in the ordinary course of business in
connection with the purchase of Sand Reserves;

(l)    Debt in respect of (i) Banking Services Obligations and (ii) Hedging
Arrangements that are Secured Obligations (as defined in the DIP ABL Credit
Agreement) under the DIP ABL Credit Agreement; and

(m)    Debt existing on the Petition Date and set forth on Schedule 6.1.

Section 6.2.    Liens. No Credit Party shall, nor shall it permit any of its
Subsidiaries to, create, assume, incur, or suffer to exist any Lien on the
Property of any Credit Party or any Subsidiary, whether now owned or hereafter
acquired, or assign any right to receive any income, other than the following
(collectively, the “Permitted Liens”):

(a)    Liens securing the Secured Obligations;

(b)    Liens securing obligations under the DIP ABL Facility;

(c)    Liens imposed by law, such as landlord’s, materialmen’s, mechanics’,
carriers’, workmen’s and repairmen’s liens, and other similar liens arising in
the ordinary course of business securing obligations which if overdue for a
period of more than 30 days are being contested in good faith by appropriate
procedures or proceedings and for which adequate reserves have been established;

(d)    Liens arising in the ordinary course of business out of pledges or
deposits under workers compensation laws, unemployment insurance, old age
pensions, or other social security or retirement benefits, or similar
legislation to secure public or statutory obligations;

(e)    Liens for Taxes, assessment, or other governmental charges which are not
yet delinquent and payable or, if overdue, which are being actively contested in
good faith by appropriate proceedings and adequate reserves for such items have
been made in accordance with GAAP;

(f)    Liens securing purchase money debt or Capital Lease obligations permitted
under Section 6.1(d); provided that each such Lien encumbers only the Property
purchased in connection with the creation of any such purchase money debt or the
subject of any such Capital Lease, and all proceeds and products thereof
(including insurance proceeds) and accessions thereto, and the amount secured
thereby is not increased;

(g)    encumbrances consisting of minor easements, zoning restrictions, or other
restrictions on the use of real property that do not (individually or in the
aggregate) materially affect the value of the assets encumbered thereby or
materially impair the ability of any Credit Party to use such assets in its
business, and none of which is violated in any material aspect by existing or
proposed structures or land use;

(h)    Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights and remedies and
burdening only deposit accounts or other funds maintained with a depository
institution;

(i)    Liens on cash, deposit accounts or securities pledged or encumbered to
secure performance of tenders, surety and appeal bonds, government contracts,
performance and return of money bonds, bids, trade contracts, leases, statutory
obligations, regulatory obligations and other obligations of a like nature
incurred in the ordinary course of business;

 

62



--------------------------------------------------------------------------------

(j)    judgment and attachment Liens not giving rise to an Event of Default;

(k)    Liens in favor a banking institution arising by operation of law
encumbering deposits in accounts held by such banking institution incurred in
the ordinary course of business and which are within the general parameters
customary in the banking industry;

(l)    Any interest or title of a lessor, sublessor, licensor or sublicensor
under any lease or license entered into in the ordinary course of business and
covering only the asset so leased or licensed;

(m)    Defects and irregularities in title to any Property which in the
aggregate do not materially impair the fair market value or use of the Property
for the purposes for which it is or may reasonably be expected to be held;

(n)    Liens on advance of cash or earnest money deposits in favor of the seller
of any property to be acquired in connection with Capital Expenditures permitted
hereunder, which advances shall be applied against the purchase price for such
permitted Capital Expenditures;

(o)    Liens in respect of (i) Banking Services Obligations and (ii) Hedging
Arrangements that are Secured Obligations (as defined in the DIP ABL Credit
Agreement) under the DIP ABL Credit Agreement; and

(p)    Liens on Property of the Borrower or its Subsidiaries existing on the
Petition Date and set forth in Schedule 6.2 and refinancing, extensions,
renewals and replacements thereof permitted hereunder; provided that such Liens
shall secure only those obligations which they secure on the date hereof and
such Liens shall not be extended to cover any additional Property not subject
thereto on the Petition Date.

Section 6.3.    Investments. No Credit Party shall, nor shall it permit any of
its Subsidiaries to, make or hold any direct or indirect investment (each, an
“Investment”) in any other Person, including capital contributions to the
Person, investments in or the acquisition of the debt or equity securities of
the Person, or any loans, guaranties, trade credit, or other extensions of
credit to any Person, other than the following (collectively, the “Permitted
Investments”):

(a)    investments in the form of trade credit to customers of a Credit Party
arising in the ordinary course of business and represented by accounts from such
customers;

(b)    Liquid Investments;

(c)    loans, advances, or capital contributions to, or investments in, or
purchases or commitments to purchase any stock or other securities or evidences
of indebtedness of or interests in any Person and existing on the Petition Date,
in each case as specified in the attached Schedule 6.3; provided that, the
respective amounts of such loans, advances, capital contributions, investments,
purchases and commitments shall not be increased (other than appreciation);

(d)    Investments by a Credit Party in or to any other Credit Party;

(e)    [Reserved];

(f)    Investments received in connection with the bankruptcy or reorganization
of, or settlement of delinquent accounts and disputes with, customers and
suppliers, in each case, arising in the ordinary course of business;

 

63



--------------------------------------------------------------------------------

(g)    guarantees of obligations (not in respect of Debt) of the Credit Parties
incurred in the ordinary course of business;

(h)    Investments consisting of Debt or Acquisitions permitted by Article 6;
and

(i)    Investments existing on the Petition Date in wholly-owned Subsidiaries
and as otherwise set forth on Schedule 6.3.

Section 6.4.    Acquisitions. No Credit Party shall, nor shall it permit any of
its Subsidiaries to, make any Acquisition.

Section 6.5.    Agreements Restricting Liens. No Credit Party shall, nor shall
it permit any of its Subsidiaries to, create, incur, assume or permit to exist
any contract, agreement or understanding (other than (a) this Agreement, or the
other Credit Documents, (b) the DIP ABL Facility, (c) agreements governing Debt
permitted by Sections 6.1(d) to the extent such restrictions govern only the
Property (and all proceeds and products thereof and accessions thereto) financed
pursuant to such Debt, (d) any prohibition or limitation that exists pursuant to
applicable requirements of a Governmental Authority, (e) any prohibition or
limitation that restricts subletting or assignment of leasehold interests
contained in any lease governing a leasehold interest of Borrower or its
Subsidiaries and customary provisions in other contracts restricting assignment
thereof, (f) agreements in connection with a sale of assets permitted by
Section 6.8, and (g) any prohibition or limitation that exists in any contract
to which a Credit Party is a party on the date hereof so long as (i) such
prohibition or limitation is generally applicable and does not specifically
prohibit any of the Debt or the Liens granted under the Credit Documents, and
(ii) the noncompliance of such prohibition or limitation would not reasonably be
expected to be adverse to the Administrative Agent or the Lenders) which in any
way prohibits or restricts the granting, conveying, creation or imposition of
any Lien on any of its Property (including (A) any fee owned real property of
any Credit Party and (B) any Certificated Equipment of any Credit Party),
whether now owned or hereafter acquired, to secure the Secured Obligations or
restricts any Subsidiary from paying Restricted Payments to the Borrower, or
which requires the consent of or notice to other Persons in connection
therewith, which consent or notice has not been obtained or given on a permanent
and irrevocable basis such that no further consent of or notice to such other
Person is required to be given in connection with any such Lien or Restricted
Payment.

Section 6.6.    Use of Proceeds.

(a)    No Credit Party shall, nor shall it permit any of its Subsidiaries to use
the proceeds of the Loans for any purposes other than the purposes set forth in
Section 5.20 and in accordance with the Budget. No Credit Party shall, nor shall
it permit any of its Subsidiaries to, directly or indirectly, use any part of
the proceeds of Loans for any purpose which violates, or is inconsistent with,
Regulations T, U, or X.

(b)    The Borrower will not request any Loans, and the Borrower shall not use,
and shall procure that its Subsidiaries and its or their respective directors,
officers, employees and agents shall not use, the proceeds of any Loan (i) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any person in
violation of any Anti-Corruption Laws, (ii) for the purposes of funding,
financing or facilitation of any activities, business or transaction of or with
any Sanctioned Person, or in any Sanctioned Country, to the extent such
activities, business or transaction would be prohibited by Sanctions if
conducted by a corporation incorporated in the United States or in a European
Union member state or the United Kingdom or (iii) in any manner that would
result in the violation of any Sanctions applicable to any party hereto. No
Credit Party will use the proceeds of any Loan in any way that will violate any
Anti-Corruption Laws or Sanctions.

 

64



--------------------------------------------------------------------------------

Section 6.7.    Corporate Actions; Accounting Changes.

(a)    No Credit Party shall, nor shall it permit any of its Subsidiaries to,
merge or consolidate with or into any other Person.

(b)    No Credit Party shall, nor shall it permit any of its Subsidiaries to
(i) change its name, change its state of incorporation, formation or
organization, change its organizational identification number or reorganize in
another jurisdiction, (ii) create or suffer to exist any Subsidiary not existing
on the Petition Date, (iii) amend, supplement, modify or restate their articles
or certificate of incorporation or formation, limited partnership agreement,
bylaws, limited liability company agreements, or other equivalent organizational
documents in a manner that could reasonably be expected to be materially adverse
to the interests of the Administrative Agent and the Lenders, or (iv) change the
method of accounting employed in the preparation of the Initial Financial
Statements except in accordance with GAAP or change the fiscal year end of the
Borrower unless, in each case, approved in writing by the Required Lenders.

Section 6.8.    Sale of Assets. No Credit Party shall, nor shall it permit any
of its Subsidiaries to, sell, convey, or otherwise transfer or dispose of (in
one transaction or in a series of related transactions and whether effected
pursuant to a division or otherwise) any of its assets except that (a) any
Credit Party may sell Inventory in the ordinary course of business; (b) any
Credit Party may sell, convey, dispose or otherwise transfer any of its assets
to any other Credit Party; (c) any Credit Party may make dispositions of
obsolete or worn out Property in the ordinary course of business, and
dispositions of Property no longer useful or used by the Borrower and its
Subsidiaries in the conduct of its business; (d) any Credit Party may make
dispositions of equipment to the extent that such Property is exchanged for
credit against the purchase price of similar replacement Property or the
proceeds of which are reasonably promptly applied to the purchase price of such
replacement Property; (e) any Credit Party may make dispositions of Liquid
Investments; (f) any Credit Party may make dispositions of Accounts in
connection with the collection or compromise thereof in the ordinary course of
business; (g) any Credit Party may enter into leases, subleases, licenses or
sublicenses or Property in the ordinary course of business and which do not
materially interfere with the business of the Borrower and its Subsidiaries;
(h) any Credit Party may make transfers of property subject to Casualty Events,
subject to the Borrower’s compliance with Section 2.4(c)(ii); and (i) to the
extent constituting dispositions, any Credit Party may make dispositions
permitted by Sections 6.3, 6.7 and 6.9.

Section 6.9.    Restricted Payments. No Credit Party shall, nor shall it permit
any of its Subsidiaries to make any Restricted Payments except that the
Subsidiaries of the Borrower may make Restricted Payments to the Borrower or any
other Credit Party that is a Subsidiary of the Borrower.

Section 6.10.    Affiliate Transactions. No Credit Party shall, nor shall it
permit any of its Subsidiaries to, directly or indirectly, enter into or permit
to exist any transaction or series of transactions (including, but not limited
to, the purchase, sale, lease or exchange of Property, the making of any
investment, the giving of any guaranty, the assumption of any obligation or the
rendering of any service) with any of their Affiliates which are not Credit
Parties unless such transaction or series of transactions is on terms no less
favorable to the Borrower or any Subsidiary, as applicable, than those that
could be obtained in a comparable arm’s length transaction with a Person that is
not such an Affiliate except for reasonable and customary director, officer and
employee compensation, including bonuses and severance (which compensation may
be paid to affiliates of such directors, officers and employees at the direction
of the applicable director, officer or employee), indemnification and other
benefits (including retirement, health, stock option and other benefit plans).

Section 6.11.    Line of Business. No Credit Party shall, and shall not permit
any of its Subsidiaries to, change the character of the Borrower’s and its
Subsidiaries collective business as conducted on the Petition Date, or engage in
any type of business not reasonably related to the Borrower’s and its
Subsidiaries collective business as presently and normally conducted.

 

65



--------------------------------------------------------------------------------

Section 6.12.    Hazardous Materials. No Credit Party (a) shall, nor shall it
permit any of its Subsidiaries to, create, handle, transport, use, or dispose of
any Hazardous Substance or Hazardous Waste, except in the ordinary course of its
business and except in compliance with Environmental Law other than to the
extent that such non-compliance could not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Change or in any
liability to the Lenders or the Administrative Agent, and (b) shall, nor shall
it permit any of its Subsidiaries to, Release any Hazardous Substance or
Hazardous Waste into the Environment and shall not permit any Credit Party’s or
any Subsidiary’s Property to be subjected to any Release of Hazardous Substance
or Hazardous Waste, except in compliance with Environmental Law other than to
the extent that such non-compliance could not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Change or in any
liability on the Lenders or the Administrative Agent.

Section 6.13.    Compliance with ERISA. Except for matters that individually or
in the aggregate could not reasonably be expected to cause a Material Adverse
Change, no Credit Party shall, nor shall it permit any of its Subsidiaries to,
directly or indirectly: (a) engage in any transaction in connection with which
the Borrower or any Subsidiary could be subjected to either a civil penalty
assessed pursuant to Section 502(c), (i) or (1) of ERISA or a tax imposed by
Chapter 43 of Subtitle D of the Code; (b) terminate, or permit any member of the
Controlled Group to terminate, any Plan in a manner, or take any other action
with respect to any Plan, which could result in any liability of the Borrower,
any Subsidiary or any member of the Controlled Group to the PBGC; (c) fail to
make, or permit any member of the Controlled Group to fail to make, full payment
when due of all amounts which, under the provisions of any Plan, agreement
relating thereto or applicable law, the Borrower, a Subsidiary or member of the
Controlled Group is required to pay as contributions thereto; (d) permit to
exist, or allow any Subsidiary or any member of the Controlled Group to permit
to exist, any failure to satisfy the “minimum funding standards” under Sections
302 or 303 of ERISA or Sections 412 or 430 of the Code with respect to any Plan;
(e) permit, or allow any member of the Controlled Group to permit, the actuarial
present value of the benefit liabilities (as “actuarial present value of the
benefit liabilities” shall have the meaning specified in Section 4041 of ERISA)
under any Plan that is regulated under Title IV of ERISA to exceed the current
value of the assets (computed on a plan termination basis in accordance with
Title IV of ERISA) of such Plan allocable to such benefit liabilities;
(f) contribute to or assume an obligation to contribute to, or permit any member
of the Controlled Group to contribute to or assume an obligation to contribute
to, any multiemployer plan (as defined in Section 4001(a)(3) of ERISA); (g)
acquire, or permit any member of the Controlled Group to acquire, an interest in
any Person that causes such Person to become a member of the Controlled Group if
such Person sponsors, maintains or contributes to, or at any time in the
six-year period preceding such acquisition has sponsored, maintained, or
contributed to, (i) any multiemployer plan (as defined in Section 4001(a)(3) of
ERISA), or (ii) any other employee benefit plan that is subject to Title IV of
ERISA under which the actuarial present value of the benefit liabilities under
such plan exceeds the current value of the assets (computed on a plan
termination basis in accordance with Title IV of ERISA) of such plan allocable
to such benefit liabilities; (h) incur, or permit any member of the Controlled
Group to incur, a liability to or on account of a Plan under sections 515, 4062,
4063, 4064, 4201 or 4204 of ERISA; or (i) contribute to or assume an obligation
to contribute to any employee welfare benefit plan, as defined in section 3(1)
of ERISA, including, without limitation, any such plan maintained to provide
benefits to former employees of such entities, that may not be terminated by
such entities in their sole discretion at any time without any liability.

Section 6.14.    Sale and Leaseback Transactions. No Credit Party shall, nor
shall it permit any of its Subsidiaries to, sell or transfer to a Person any
Property, whether now owned or hereafter acquired, if at the time or thereafter
the Borrower or a Subsidiary shall lease as lessee such Property or any part
thereof or other Property which the Borrower or a Subsidiary intends to use for
substantially the same purpose as the Property sold or transferred.

 

66



--------------------------------------------------------------------------------

Section 6.15.    Limitation on Hedging. No Credit Party shall, nor shall it
permit any of its Subsidiaries to, (a) purchase, assume, or hold a speculative
position in any commodities market or futures market or enter into any Hedging
Arrangement for speculative purposes; or (b) be party to or otherwise enter into
any Hedging Arrangement which (i) is entered into for reasons other than as a
part of its normal business operations as a risk management strategy and/or
hedge against changes resulting from market conditions related to the Borrower’s
or its Subsidiaries’ operations, or (ii) obligates the Borrower or any of its
Subsidiaries to any margin call requirements or otherwise requires the Borrower
or any of its Subsidiaries to put up money, assets or other security (other than
unsecured letters of credit). Furthermore, no Credit Party shall, nor shall it
permit any of its Subsidiaries be party to or otherwise enter into any Hedging
Arrangement which relate to interest rates if such Hedging Arrangement relate to
payment obligations on Debt which is not permitted to be incurred under
Section 6.1 above, the aggregate notional amount of all such Hedging
Arrangements exceeds 100% of the outstanding principal balance of the Debt to be
hedged by such Hedging Arrangements or an average of such principal balances
calculated using a generally accepted method of matching interest swap contracts
to declining principal balances, the floating rate index of each such contract
generally matches the index used to determine the floating rates of interest on
the corresponding indebtedness to be hedged by such contract, such Hedging
Arrangement is with a counterparty or has a guarantor of the obligation of the
counterparty who (unless such counterparty is a Lender or one of its Affiliates)
at the time the Hedging Arrangement is made is rated lower than A by S & P or A2
by Moody’s, or the floating rate index of such Hedging Arrangement does not
generally match the index used to determine the floating rates of interest on
the corresponding Debt to be hedged by such Hedging Arrangement.

Section 6.16.    Minimum Liquidity. The Credit Parties shall not permit weekly
average Liquidity (measured as of the close of business on each Business Day of
such week) to be less than $10,000,000 in any calendar week.

Section 6.17.    [Reserved].

Section 6.18.    Operating Leases. The Credit Parties and their Subsidiaries,
taken as a whole, shall not at any time have obligations as lessee with respect
to Operating Leases (including all lease payments with respect to all Operating
Leases entered into by any Credit Party or Subsidiary but excluding payments for
taxes, insurance, and other non-rental expenses to the extent not included
within the stated amount of the rental payments under Operating Leases)
exceeding $25,000,000 during any fiscal year.

Section 6.19.    Amendment of Material Contracts. No Credit Party shall, nor
shall it permit any of its Subsidiaries to, amend, restate, supplement or
otherwise modify any Material Contract and any agreement or documentation
relating thereto, in each case in a manner materially adverse to the interests
of the Administrative Agent or the Lenders, without the prior written consent of
the Required Lenders; provided that, subject to the consent rights set forth in
the RSA, the modification of prepetition Railcar Leases to reject and/or replace
such Railcar Leases with Railcar Leases providing for, inter alia, reduced rates
and fleet sizes shall not be a modification materially adverse to the interests
of the Administrative Agent or the Lenders.

Section 6.20.    Budget Variance. As of the Friday after the fourth full
calendar week ending after the Petition Date and on each fourth Friday
thereafter (each a “Testing Date” and each such period, commencing on the
Petition Date or such immediately preceding Testing Date and ending on the
relevant Testing Date, a “Testing Period”; provided that the initial Testing
Period shall be deemed to include the full calendar week in which the Petition
Date occurs), the Borrower shall not permit the aggregate actual cash expenses
and disbursements other than Professional Fees made by the Borrower and its
Subsidiaries during such Testing Period to be greater than 115% of the projected
aggregate cash expenses and disbursements other than Professional Fees as set
forth in the Budget for such Testing Period.

 

67



--------------------------------------------------------------------------------

Section 6.21.    Capital Expenditures. No Credit Party shall, nor shall it
permit any of its Subsidiaries to, incur or commit to incur any Capital
Expenditures other than Capital Expenditures set forth in the Budget.

Section 6.22.    Key Employee Plans. No Credit Party shall (i) (a) enter into
any key employee or executive incentive or retention plan, other than such plans
in effect as of the Petition Date, or (b) amend or modify any existing key
employee retention plan and incentive plan in a manner that increases benefits
payable thereunder, unless such plan, amendment or modification, as applicable,
is either consistent with the terms of the RSA or reasonably satisfactory to the
Required Lenders; and (ii) other than (a) the payments of salary or wages and
(b) the retention payments made by certain Credit Parties prior to the Closing
Date, in each case to managers, officers, and management- or executive-level
employees of any of the Credit Parties, make any grant or payment after the
Closing Date (including pursuant to a key employee or executive incentive or
retention plan or other similar agreement or arrangement) to any director,
manager, officer, or management- or executive-level employee of any of the
Credit Parties.

Section 6.23.    Superpriority Claims. No Credit Party shall create or permit to
exist any Superpriority Claim other than Superpriority Claims permitted by the
DIP Order (including the Carve-Out).

Section 6.24.    Repayment of DIP ABL Credit Agreement. No Credit Party shall
use or permit the use of any Net Cash Proceeds from a Prepayment Event with
respect to Term Loan Priority Collateral to repay obligations under the DIP ABL
Facility.

ARTICLE 7

DEFAULT AND REMEDIES

Section 7.1.    Events of Default. The occurrence of any of the following events
shall constitute an “Event of Default” under this Agreement and any other Credit
Document:

(a)    Payment Failure. Any Credit Party fails to pay any principal, interest or
any other amount (including fees, reimbursements and indemnifications) when due
under this Agreement or any other Credit Document;

(b)    False Representation or Warranties. Any representation or warranty made
or deemed to be made by any Credit Party, the Canadian Subs or any officer
thereof in this Agreement, in any other Credit Document or in any certificate
delivered in connection with this Agreement or any other Credit Document is
incorrect, false or otherwise misleading in any material respect at the time it
was made or deemed made;

(c)    Breach of Covenant. (i) Any breach by any Credit Party or the Canadian
Subs of any of the covenants in Section 5.1(a), Section 5.2(d), Section 5.2(h),
Section 5.3(a), Section 5.11, Section 5.15, Section 5.20 or Article 6 (other
than Sections 6.11 or 6.12) of this Agreement or (ii) any breach by any Credit
Party or the Canadian Subs of any other covenant contained in this Agreement or
any other Credit Document and such breach shall remain unremedied for a period
of five (5) days following the earlier of (A) the date on which Administrative
Agent gave notice of such failure to Borrower and (B) the date any Responsible
Officer of the Borrower or any Subsidiary acquires actual knowledge of such
failure (such grace period to be applicable only in the event such Default can
be remedied by corrective action of the Borrower or any Subsidiary);

(d)    Guaranties. Any provisions in the Guaranties shall at any time (before
its expiration according to its terms) and for any reason cease to be in full
force and effect and valid and binding on the Guarantors party thereto or shall
be contested by any party thereto; any Guarantor shall deny it has any liability
or obligation under such Guaranties;

 

68



--------------------------------------------------------------------------------

(e)    Security Documents. Any Security Document shall at any time and for any
reason cease to create an Acceptable Security Interest in Collateral with a fair
value in excess of $500,000 in the aggregate purported to be subject to such
agreement in accordance with the terms of such agreement or any material
provisions thereof shall cease to be in full force and effect and valid and
binding on the Credit Party that is a party thereto or any such Person shall so
state in writing (unless released or terminated pursuant to the terms of such
Security Document), except as a result of the Administrative Agent’s failure to
maintain possession of any stock certificates, promissory notes or other
instruments delivered to it under the Security Documents;

(f)    Cross-Default. (i) The Borrower, the Canadian Subs or any Guarantor shall
fail to pay any principal of or premium or interest (A) under the DIP ABL Credit
Agreement or (B) on its other Debt incurred after the Petition Date which is
outstanding in a principal amount of at least $1,000,000 individually or when
aggregated with all such Debt of the Borrower and the Subsidiaries so in default
(but excluding Debt hereunder) when the same becomes due and payable (whether by
scheduled maturity, required prepayment, acceleration, demand or otherwise), and
such failure shall continue after the applicable grace period, if any, specified
in the agreement or instrument relating to such Debt; or (ii) any other event
shall occur or condition shall exist under any agreement or instrument relating
to (A) the DIP ABL Credit Agreement or (B) to its other Debt incurred after the
Petition Date which is outstanding in a principal amount of at least $1,000,000
individually or when aggregated with all such Debt of the Borrower and the
Subsidiaries so in default (other than Debt hereunder), and shall continue after
the applicable grace period, if any, specified in such agreement or instrument,
if the effect of such event or condition is to accelerate, or to permit the
acceleration of, the maturity of such Debt prior to the stated maturity thereof;
provided that for purposes of this paragraph (f), the “principal amount” of the
obligations in respect of Hedging Arrangements at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that would be
required to be paid if such Hedging Arrangements were terminated at such time;

(g)    Settlements; Adverse Judgment. The Borrower or any of its Subsidiaries
enters into a settlement of any claim against any of them when a suit has been
filed or suffers final judgments against any of them since the Petition Date in
an aggregate amount, less (i) any insurance proceeds covering such settlements
or judgments which are received or as to which the insurance carriers have not
denied liability and (ii) with respect to settlements, any portion of such
settlement not required to be paid in cash during the term of this Agreement,
greater than $1,000,000 and, in the case of final judgments, there shall be any
period of 30 consecutive days during which a stay of enforcement of such
judgments, by reason of a pending appeal or otherwise, shall not be in effect
(including as a result of the automatic stay under the Chapter 11 Cases);

(h)    Termination Events. Any Termination Event with respect to a Plan shall
have occurred, and, 30 days after notice thereof shall have been given to the
Borrower by the Administrative Agent, such Termination Event shall not have been
corrected and shall have created and caused to be continuing a material risk of
Plan termination or liability for withdrawal from the Plan as a “substantial
employer” (as defined in Section 4001(a)(2) of ERISA), which termination could
reasonably be expected to result in a liability of, or liability for withdrawal
could reasonably be expected to be, greater than $500,000;

(i)    Plan Withdrawals. The Borrower or any member of the Controlled Group as
employer under a Multiemployer Plan shall have made a complete or partial
withdrawal from such Multiemployer Plan and such withdrawing employer shall have
incurred a withdrawal liability in an annual amount exceeding $500,000;

(j)    Credit Documents. (i) Any material provision of any Credit Document,
except to the extent permitted by the terms thereof, shall for any reason cease
to be valid and binding on the Borrower or a Guarantor or any of their
respective Subsidiaries or any such Person shall so state in writing or (ii) the

 

69



--------------------------------------------------------------------------------

occurrence of any “default”, as defined in any Credit Document (other than this
Agreement), or the breach of any of the terms or provisions of any Credit
Document (other than this Agreement), which default or breach continues beyond
any grace period therein provided;

(k)    Material Contracts. The occurrence of any breach or nonperformance by any
Person under a Material Contract or any early termination of any Material
Contract, which breach, nonperformance or early termination could reasonably be
expected to cause a Material Adverse Change; provided that, subject to the
consent rights set forth in the RSA, the Credit Parties’ exercise of rights with
respect to executory contracts pursuant to Section 365 of the Bankruptcy Code,
including inter alia rejection or cure and assumption of Material Contracts,
shall not, and shall not be expected to, cause a Material Adverse Change;

(l)    Change in Control. The occurrence of a Change in Control; or

(m)    Bankruptcy Related Events. The occurrence of any of the following:

(i)    (A) The entry of an order dismissing the Chapter 11 Cases or converting
the Chapter 11 Cases to a case under chapter 7 of the Bankruptcy Code, (B) the
entry of an order appointing a chapter 11 trustee in the Chapter 11 Cases,
(C) the entry of an order in the Chapter 11 Case appointing an examiner having
expanded powers (beyond those set forth under Sections 1106(a)(3) and (4) of the
Bankruptcy Code) and (D) the filing of any pleading by any Credit Party seeking,
or otherwise consenting to, any of the matters set forth in clauses (A) through
(C) above.

(ii)    The Bankruptcy Court shall terminate or reduce the period pursuant to
Section 1121 of the Bankruptcy Code during which the Credit Parties have the
exclusive right to file a plan of reorganization and solicit acceptances thereof
or such period shall otherwise expire.

(iii)    The entry of the Final Order shall not have occurred on or before the
Final Order Entry Deadline, or there shall be a breach by any Credit Party of
any material provisions of the Interim Order (prior to entry of the Final Order)
or the Final Order, or the Interim Order (prior to entry of the Final Order) or
Final Order shall cease to be in full force and effect or shall have been
reversed, modified, amended, stayed, vacated or subject to stay pending appeal,
in the case of any modification or amendment, without the prior written consent
of the Required Lenders.

(iv)    Other than the DIP Order in respect of the Carve-Out, the entry of an
order in the Chapter 11 Cases charging any of the Collateral under
Section 506(c) of the Bankruptcy Code against the Lenders under which any person
takes action against the Collateral or that becomes a final non-appealable
order, or the commencement of other actions that is adverse to the
Administrative Agent or the Lenders or their respective rights and remedies
under the DIP Term Loan Facility in any of the Chapter 11 Cases or inconsistent
with the Credit Documents.

(v)    The entry of an order granting relief from any stay of proceeding
(including, without limitation, the automatic stay) so as to allow a third party
to proceed with foreclosure (or granting of a deed in lieu of foreclosure)
against any asset with a value in excess of $250,000.

(vi)    The payment of any pre-Petition Date claims other than (i) in respect of
accrued payroll and related expenses as of the Petition Date or (ii) as
permitted by the RSA, the Interim Order, the Final Order, or pursuant to an
order entered in the Chapter 11 Cases that is supported, or not objected to, by
the Required Lenders.

 

70



--------------------------------------------------------------------------------

(vii)    Any lien securing or DIP Superpriority Claim in respect of the
obligations under the DIP Term Loan Facility shall cease to be valid, perfected
(if applicable) and enforceable in all respects or to have the priority granted
under the Interim Order and the Final Order, as applicable.

(viii)    The existence of any claims or charges (including any grant of
adequate protection), or the entry of any order of the Bankruptcy Court
authorizing any claims or charges (including any grant of adequate protection),
other than in respect of the DIP Term Loan Facility and the Carve-Out or as
otherwise permitted under the Credit Documents, entitled to superpriority
administrative expense claim status in any Chapter 11 case pursuant to
Section 364(c)(1) of the Bankruptcy Code pari passu or senior to the DIP Term
Loan Facility (other than in respect of claims or charges to the ABL Priority
Collateral in respect of the DIP ABL Documents), or there shall arise or be
granted by the Bankruptcy Court (A) any claim having priority over any or all
administrative expenses of the kind specified in clause (b) of Section 503 or
clause (b) of Section 507 of the Bankruptcy Code (other than the Carve-Out and
the DIP ABL Documents) that is pari passu or senior to the DIP Superpriority
Claims or (B) any Lien on the Collateral having a priority senior to or pari
passu with the liens and security interests granted pursuant to the DIP Order
and the Credit Documents, except as expressly provided herein or in the Interim
Order or the Final Order, whichever is in effect.

(ix)    The Credit Parties or any of their Subsidiaries, shall obtain court
authorization to commence, or shall commence, join in, assist or otherwise
participate as an adverse party in any suit or other proceeding against the
Administrative Agent or any of the Lenders relating to the DIP Term Loan
Facility or the Senior Notes.

(x)    Failure to satisfy any of the Milestones in accordance with the terms
relating to such Milestone.

(xi)    After the entry thereof by the Bankruptcy Court, the Confirmation Order
shall cease to be in full force and effect, or any Credit Party shall fail to
satisfy in full all obligations under the DIP Term Loan Facility or the Senior
Notes on or prior to the effective date of the Approved Plan or fail to comply
in any material respect with the Confirmation Order or the Confirmation Order
shall have been revoked, remanded, vacated, reversed, rescinded or modified or
amended in any manner that (a) is adverse to the Secured Parties’ interests,
rights or treatment or inconsistent with the Credit Documents, (b) alters the
debt capital structure of the Credit Parties as set forth in the Approved Plan,
(c) allows for the incurrence of indebtedness upon or in conjunction with the
effective date of the Approved Plan not otherwise contemplated under the
Approved Plan (without giving effect to any such modification or supplement) or
(d) changes the priority or treatment of any indebtedness from that set forth in
the Approved Plan (without giving effect to any such modification or
supplement).

(xii)    Except as otherwise consented to by the Required Lenders, any sale,
conveyance, disposition or other transfer of all or a material portion of the
Collateral pursuant to the Bankruptcy Code other than as permitted pursuant
(x) the Interim Order or the Final Order, (y) the RSA or (z) the Credit
Documents.

(xiii)    [Reserved].

(xiv)    The RSA is terminated or ceases to be in full force and effect.

(xv)    The Backstop Agreement is terminated or ceases to be in full force and
effect.

 

71



--------------------------------------------------------------------------------

(xvi)    The Credit Parties (A) file any motion or application, including in
connection with a plan of reorganization, seeking authority to reject, assume,
assume and assign, amend, supplement, or modify any Railcar Lease, or (B) amend,
modify, supplement, extend, terminate, or otherwise enter into a modified
arrangement with respect to any Railcar Lease, in each case, without the prior
written consent of the Required Lenders.

(xvii)    The Credit Parties, taken as a whole, cease to conduct substantially
all of their business operations without the prior written consent of the
Required Lenders.

(xviii)    The Interim Order or the Final Order shall be vacated, reversed, or
stayed in any respect, or modified or amended in any material respect, without
the consent of the Required Lenders.

(xix)    Any Credit Party fail to comply with the Interim Order or the Final
Order in any material respect.

(xx)    [Reserved].

(xxi)    Any Credit Party shall commence, join in, assist or otherwise
participate (or attempt to commence, join in, assist or otherwise participate)
as an adverse party in any suit or other proceeding against the Administrative
Agent or any of the Lenders to (A) contest the validity or enforceability of any
Credit Document or (B) contest the validity or perfection of any Lien securing
the Obligations.

(n)    Change in CEO. At any time prior to the Effective Date (as defined in the
RSA) Mr. Robert Rasmus shall cease to serve as Chief Executive Officer of the
Borrower for any reason; provided, that an Event of Default shall not occur
under this Section 7.1(n) if, within three (3) Business Days of the date that
Mr. Rasmus ceases to serve as Chief Executive Officer of the Borrower for any
reason, the board of directors, managing member or other governing body of the
Borrower and each of its Subsidiaries, as applicable, appoints Mr. Ryan
Omohundro, of Alvarez & Marsal North America, LLC (or such other person
reasonably acceptable to the Required Lenders), to the position of Chief
Restructuring Officer (the “CRO”) of the Borrower and each of its Subsidiaries
and bestows upon the CRO all duties and responsibilities customarily associated
with such position, including, without limitation, the duties and
responsibilities exercised by Mr. Rasmus as of the Closing Date.

Section 7.2.    Optional Acceleration of Maturity. If any Event of Default shall
have occurred and be continuing, then, and in any such event,

(a)    the Administrative Agent (i) shall, at the request of the Required
Lenders, by notice to the Borrower, declare that the obligation of each Lender
to make Loans shall be terminated, whereupon the same shall forthwith terminate,
and (ii) shall, at the request of the Required Lenders, by notice to the
Borrower, declare the Term Notes, all accrued and unpaid interest thereon, and
all other amounts payable under this Agreement to be forthwith due and payable,
whereupon the Term Notes, all such interest, and all such amounts shall become
and be forthwith due and payable in full, without presentment, demand, protest
or further notice of any kind (including, without limitation, any notice of
intent to accelerate or notice of acceleration), all of which are hereby
expressly waived by each of the Credit Parties,

 

72



--------------------------------------------------------------------------------

(b)    [reserved], and

(c)    the Administrative Agent shall, at the request of the Required Lenders,
proceed to enforce its rights and remedies under the Security Documents, the
Guaranty, or any other Credit Document for the ratable benefit of the Secured
Parties by appropriate proceedings.

Section 7.3.    Set-off. Upon (a) the occurrence and during the continuance of
any Event of Default and (b) the making of the request or the granting of the
consent, if any, specified by Section 7.2 to authorize the Administrative Agent
to declare the Term Notes and any other amount payable hereunder due and payable
pursuant to the provisions of Section 7.2, the Administrative Agent, each
Lender, and each of their respective Affiliates is hereby authorized at any time
and from time to time, to the fullest extent permitted by law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final) at any time held and other indebtedness at any time owing by the
Administrative Agent, such Lender, or any such Affiliate to or for the credit or
the account of any Credit Party against any and all of the obligations of the
Borrower now or hereafter existing under this Agreement, the Term Notes held by
the Administrative Agent, such Lender, or such Affiliate, and the other Credit
Documents, irrespective of whether or not the Administrative Agent, such Lender,
or such Affiliate shall have made any demand under this Agreement, such Term
Note, or such other Credit Documents, and although such obligations may be
unmatured. Each Lender agrees to promptly notify the Borrower and the
Administrative Agent after any such set off and application made by such Lender
or its Affiliate, provided that the failure to give such notice shall not affect
the validity of such set off and application. The rights of the Administrative
Agent and each Lender under this Section 7.3 are in addition to any other rights
and remedies (including, without limitation, other rights of set off) which the
Administrative Agent or such Lender may have.

Section 7.4.    Remedies Cumulative. No Waiver. No right, power, or remedy
conferred to any Lender in this Agreement or the Credit Documents, or now or
hereafter existing at law, in equity, by statute, or otherwise shall be
exclusive, and each such right, power, or remedy shall to the full extent
permitted by law be cumulative and in addition to every other such right, power
or remedy. No course of dealing and no delay in exercising any right, power, or
remedy conferred to any Lender in this Agreement and the Credit Documents or now
or hereafter existing at law, in equity, by statute, or otherwise shall operate
as a waiver of or otherwise prejudice any such right, power, or remedy. Any
Lender may cure any Event of Default without waiving the Event of Default. No
notice to or demand upon the Borrower or any other Credit Party shall entitle
the Borrower or any other Credit Party to similar notices or demands in the
future.

Section 7.5.    Application of Payments. Prior to an Event of Default, all
payments made hereunder shall be applied by the Administrative Agent as directed
by the Borrower, but subject to the terms of this Agreement, including the
application of prepayments according to Section 2.4 and Section 2.11. During the
existence of an Event of Default, subject to the applicable DIP Order and the
Intercreditor Agreement, all payments and collections received by the
Administrative Agent shall be applied to the Secured Obligations in accordance
with Section 2.11 and otherwise in the following order:

FIRST, to the payment of that portion of the Secured Obligations constituting
fees, indemnities, expenses and other amounts, including attorney fees, payable
to the Administrative Agent in its capacity as such;

SECOND, to the payment of that portion of the Secured Obligations constituting
fees, indemnities and other amounts (other than principal and interest) payable
to the Lenders in their respective capacities as such, ratably among the Lenders
in proportion to the respective amounts described in this clause Second payable
to them;

THIRD, to the payment of all accrued and unpaid interest on the Loans ratably
among the Lenders in proportion to the respective amounts described in this
clause Third payable to them;

 

73



--------------------------------------------------------------------------------

FOURTH, to the payment of any then due and owing principal of the Loans (the
amounts so applied to be distributed ratably among the Lenders pro rata in
accordance with the principal amounts of the Secured Obligations owed to them on
the date of any such distribution), and when applied to make distributions by
the Administrative Agent to pay the principal amount of the outstanding Loans,
pro rata to the Lenders; and

FIFTH, the balance, if any, after all of the Secured Obligations have been
indefeasibly paid in full, to the Credit Parties, their successors or assigns,
or as a court of competent jurisdiction may otherwise direct.

ARTICLE 8

THE ADMINISTRATIVE AGENT

Section 8.1.    Appointment, Powers and Immunities. Each Lender hereby
irrevocably appoints and authorizes the Administrative Agent to act as its agent
under this Agreement and the other Credit Documents with such powers and
discretion as are specifically delegated to the Administrative Agent by the
terms of this Agreement and the other Credit Documents, together with such other
powers as are reasonably incidental thereto. The Administrative Agent (which
term as used in this sentence and in Section 8.5 and the first sentence of
Section 8.6 shall include its Affiliates and its own and its Affiliates’
officers, directors, employees, and agents): (a) shall not have any duties or
responsibilities except those expressly set forth in this Agreement and shall
not be a trustee or fiduciary for any Lender; (b) shall not be responsible to
the Lenders for any recital, statement, representation, or warranty (whether
written or oral) made in or in connection with any Credit Document or any
certificate or other document referred to or provided for in, or received by any
of them under, any Credit Document, or for the value, validity, effectiveness,
genuineness, enforceability, or sufficiency of any Credit Document, or any other
document referred to or provided for therein or for any failure by any Credit
Party or any other Person to perform any of its obligations thereunder;
(c) shall not be responsible for or have any duty to ascertain, inquire into, or
verify the performance or observance of any covenants or agreements by any
Credit Party or the satisfaction of any condition or to inspect the Property
(including the books and records) of any Credit Party or any of its Subsidiaries
or Affiliates, or the perfection or priority of any Lien or security interest
created or purported to be created under the Security Documents, or for any
failure of any Credit Party or any other party to any Credit Document to perform
its obligations hereunder or thereunder or for the satisfaction of any condition
set forth in Section 3.1 or elsewhere; (d) shall not be required to initiate or
conduct any litigation or collection proceedings under any Credit Document
unless requested by the Required Lenders in writing and it receives
indemnification satisfactory to it from the Lenders; and (e) shall not be
responsible for any action taken or omitted to be taken by it under or in
connection with any Credit Document, except for its own gross negligence or
willful misconduct, as determined by a final non-appealable order of a court of
competent jurisdiction. The Administrative Agent may employ agents and
attorneys-in-fact and shall not be responsible for the negligence or misconduct
of any such agents or attorneys-in-fact selected by the Administrative Agent
with reasonable care.

The Lead Arranger, in its capacity as such, shall have no right, power,
obligation, liability, responsibility or duty under this Agreement other than
those applicable to all Lenders as such. Without limiting the foregoing, the
Lead Arranger shall not have nor be deemed to have a fiduciary relationship with
any Lender. Each Lender hereby makes the same acknowledgments with respect to
the Lead Arranger as it makes with respect to the Administrative Agent in the
preceding paragraph.

Section 8.2.    Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon any certification, notice, instrument, writing, or
other communication (including, without limitation, any thereof by telephone or
electronic mail) believed by it to be genuine and correct and to have been
signed, sent or made by or on behalf of the proper Person or Persons, and upon
advice and statements

 

74



--------------------------------------------------------------------------------

of legal counsel (including counsel for any Credit Party or the Required
Lenders), independent accountants, and other experts selected by the
Administrative Agent. The Administrative Agent may deem and treat the payee of
any Term Notes as the holder thereof for all purposes hereof unless and until
the Administrative Agent receives and accepts an Assignment and Acceptance
executed in accordance with Section 9.7. As to any matters not expressly
provided for by this Agreement, the Administrative Agent shall not be required
to exercise any discretion or take any action, but shall be required to act or
to refrain from acting (and shall be fully protected in so acting or refraining
from acting) upon the instructions of the Required Lenders, and such
instructions shall be binding on all of the Lenders; provided, however, that the
Administrative Agent shall not be required to take any action that exposes the
Administrative Agent to personal liability or that is contrary to any Credit
Document or applicable law or unless it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense which may
be incurred by it by reason of taking any such action. Notwithstanding anything
herein to the contrary or in any of the other Credit Documents, in each instance
where the Credit Documents confer discretionary rights or powers upon the
Administrative Agent which may be exercised or refrained from being exercised
herein or in any of the Credit Documents, the Administrative Agent shall not be
required to take any action in the absence of direction from the Required
Lenders (accompanied by indemnity, if requested by the Administrative Agent),
and shall have the absolute right, in its sole discretion, to consult with, or
seek the affirmative or negative vote from, the Required Lenders or, if
otherwise applicable, the Lenders, and it may do so pursuant to a negative
notice or otherwise. In no event shall the Administrative Agent be responsible
or liable for any failure or delay in the performance of its obligations
hereunder arising out of or caused by, directly or indirectly, forces beyond its
control, including without limitation, strikes, work stoppages, accidents, acts
of war or terrorism, civil or military disturbances, nuclear or natural
catastrophes or acts of God, future changes in applicable law or regulation, and
interruptions, loss or malfunctions of utilities, communications or computer
(software and hardware) services; it being understood that the Administrative
Agent shall use reasonable efforts consistent with accepted practices in the
banking industry to resume performance as soon as practicable under the
circumstances.

Section 8.3.    Defaults. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of a Default unless the Administrative
Agent has received written notice from a Lender or the Borrower specifying such
Default and stating that such notice is a “Notice of Default”. In the event that
the Administrative Agent receives such a notice of the occurrence of a Default,
the Administrative Agent shall give prompt notice thereof to the Lenders. The
Administrative Agent shall (subject to Section 8.2) take such action with
respect to such Default as shall reasonably be directed by the Required Lenders,
provided that, unless and until the Administrative Agent shall have received
such directions, the Administrative Agent may (but shall not be obligated to)
take such action, or refrain from taking such action, with respect to such
Default as it shall deem advisable in the best interest of the Lenders.

Section 8.4.    Rights as Lender. With respect to its Commitments and the Loans
made by it, CFS (and any successor acting as Administrative Agent) in its
capacity as a Lender hereunder shall have the same rights and powers hereunder
as any other Lender and may exercise the same as though it were not acting as
the Administrative Agent, and the term “Lender” or “Lenders” shall, unless the
context otherwise indicates, include the Administrative Agent in its individual
capacity. CFS (and any successor acting as Administrative Agent) and its
Affiliates may (without having to account therefor to any Lender) accept
deposits from, lend money to, make investments in, provide services to, and
generally engage in any kind of lending, trust, or other business with any
Credit Party or any of its Subsidiaries or Affiliates as if it were not acting
as Administrative Agent, and CFS (and any successor acting as Administrative
Agent) and its Affiliates may accept fees and other consideration from any
Credit Party or any of its Subsidiaries or Affiliates for services in connection
with this Agreement or otherwise without having to account for the same to the
Lenders.

 

75



--------------------------------------------------------------------------------

Section 8.5.    Indemnification. THE LENDERS SEVERALLY AGREE TO INDEMNIFY THE
ADMINISTRATIVE AGENT AND ITS AFFILIATES AND THEIR RESPECTIVE DIRECTORS,
OFFICERS, EMPLOYEES, AND AGENTS (TO THE EXTENT NOT REIMBURSED BY THE BORROWER),
RATABLY ACCORDING TO THE RESPECTIVE PRINCIPAL AMOUNTS OF THE LOANS THEN HELD BY
EACH OF THEM (OR IF NO PRINCIPAL OF THE LOANS IS AT THE TIME OUTSTANDING,
RATABLY ACCORDING TO THE RESPECTIVE AMOUNTS OF THE COMMITMENTS THEN HELD BY EACH
OF THEM, OR, IF NO SUCH PRINCIPAL AMOUNTS ARE THEN OUTSTANDING AND NO
COMMITMENTS ARE THEN EXISTING, RATABLY ACCORDING TO THE COMMITMENTS HELD BY EACH
OF THEM IMMEDIATELY PRIOR TO THE TERMINATION OR EXPIRATION THEREOF), FROM AND
AGAINST ANY AND ALL LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES,
ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES, OR DISBURSEMENTS OF ANY KIND OR
NATURE WHATSOEVER WHICH MAY BE IMPOSED ON, INCURRED BY, OR ASSERTED AGAINST THE
ADMINISTRATIVE AGENT IN ANY WAY RELATING TO OR ARISING OUT OF THIS AGREEMENT OR
ANY ACTION TAKEN OR OMITTED BY THE ADMINISTRATIVE AGENT UNDER THIS AGREEMENT OR
ANY OTHER CREDIT DOCUMENT (IN ALL CASES. WHETHER OR NOT CAUSED BY OR ARISING. IN
WHOLE OR IN PART. OUT OF THE COMPARATIVE. CONTRIBUTORY OR SOLE NEGLIGENCE OF THE
ADMINISTRATIVE AGENT). AND INCLUDING, WITHOUT LIMITATION, ENVIRONMENTAL
LIABILITIES, PROVIDED THAT NO LENDER SHALL BE LIABLE FOR ANY PORTION OF SUCH
LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS,
COSTS, EXPENSES, OR DISBURSEMENTS FOUND IN A FINAL NON-APPEALABLE JUDGMENT BY A
COURT OF COMPETENT JURISDICTION TO HAVE RESULTED FROM THE ADMINISTRATIVE AGENT’S
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT. WITHOUT LIMITATION OF THE FOREGOING,
EACH LENDER AGREES TO REIMBURSE THE ADMINISTRATIVE AGENT PROMPTLY UPON DEMAND
FOR ITS RATABLE SHARE (DETERMINED AS SET FORTH ABOVE IN THIS PARAGRAPH) OF ANY
OUT OF POCKET EXPENSES (INCLUDING COUNSEL FEES) INCURRED BY THE ADMINISTRATIVE
AGENT IN CONNECTION WITH THE PREPARATION, EXECUTION, DELIVERY, ADMINISTRATION,
MODIFICATION, AMENDMENT, OR ENFORCEMENT (WHETHER THROUGH NEGOTIATIONS, LEGAL
PROCEEDINGS, OR OTHERWISE) OF, OR LEGAL ADVICE IN RESPECT OF RIGHTS OR
RESPONSIBILITIES UNDER, THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT, TO THE
EXTENT THAT THE ADMINISTRATIVE AGENT IS NOT REIMBURSED FOR SUCH BY THE BORROWER.
THE AGREEMENTS AND OBLIGATIONS OF THE LENDERS CONTAINED IN THIS SECTION 8.5
SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT, THE TERMINATION OF ALL
COMMITMENTS, THE PAYMENT IN FULL OF THE LOANS AND ALL OTHER AMOUNTS PAYABLE
UNDER THIS AGREEMENT, OR THE EARLIER RESIGNATION OR REMOVAL OF THE
ADMINISTRATIVE AGENT.

Section 8.6.    Non-Reliance on Administrative Agent, Lead Arranger and Other
Lenders.

(a)    Each Lender agrees that it has, independently and without reliance on the
Administrative Agent, the Lead Arranger or any other Lender, and based on such
documents and information as it has deemed appropriate, made its own credit
analysis of the Borrower and the other Credit Parties and decision to enter into
this Agreement and that it will, independently and without reliance upon the
Administrative Agent, the Lead Arranger or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own analysis and decisions in taking or not taking action under the
Credit Documents. Except for notices, reports, and other documents and
information expressly required to be furnished to the Lenders by the
Administrative Agent or the Lead Arranger hereunder and for other information in
the Administrative Agent’s or the Lead Arranger’s possession which has been
requested by a Lender and for which such Lender pays the Administrative Agent’s
or the Lead Arranger’s

 

76



--------------------------------------------------------------------------------

expenses in connection therewith, the Administrative Agent and the Lead Arranger
shall not have any duty or responsibility to provide any Lender with any credit
or other information concerning the affairs, financial condition, or business of
any Credit Party or any of its Subsidiaries or Affiliates that may come into the
possession of the Administrative Agent or the Lead Arranger or any of their
respective Affiliates.

(b)    Each Lender acknowledges and agrees that the extensions of credit made
hereunder are commercial loans and not investments in a business enterprise or
securities. Each Lender further represents that it is engaged in making,
acquiring or holding commercial loans in the ordinary course of its business and
has, independently and without reliance upon the Administrative Agent, the Lead
Arranger or any other Lender and their respective Related Parties and based on
such documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement as a Lender, and to make,
acquire or hold Loans hereunder. Each Lender shall, independently and without
reliance upon the Administrative Agent, the Lead Arranger or any other Lender
and their respective Related Parties and based on such documents and information
(which may contain material, non-public information within the meaning of the
United States securities laws concerning the Borrower and its Affiliates) as it
shall from time to time deem appropriate, continue to make its own decisions in
taking or not taking action under or based upon this Agreement, any other Credit
Document, any related agreement or any document furnished hereunder or
thereunder and in deciding whether or to the extent to which it will continue as
a Lender or assign or otherwise transfer its rights, interests and obligations
hereunder.

(c)    Each Lender hereby agrees that (i) it has requested a copy of each Report
prepared by or on behalf of the Administrative Agent; (ii) the Administrative
Agent (A) makes no representation or warranty, express or implied, as to the
completeness or accuracy of any Report or any of the information contained
therein or any inaccuracy or omission contained in or relating to a Report and
(B) shall not be liable for any information contained in any Report; (iii) the
Reports are not comprehensive audits or examinations, and that any Person
performing any field examination will inspect only specific information
regarding the Credit Parties and will rely significantly upon the Credit
Parties’ books and records, as well as on representations of the Credit Parties’
personnel and that the Administrative Agent undertakes no obligation to update,
correct or supplement the Reports; (iv) it will keep all Reports confidential
and strictly for its internal use, not share the Report with any Credit Party or
any other Person except as otherwise permitted pursuant to this Agreement; and
(v) without limiting the generality of any other indemnification provision
contained in this Agreement, (A) it will hold the Administrative Agent and any
such other Person preparing a Report harmless from any action the indemnifying
Lender may take or conclusion the indemnifying Lender may reach or draw from any
Report in connection with any extension of credit that the indemnifying Lender
has made or may make to the Borrower, or the indemnifying Lender’s participation
in, or the indemnifying Lender’s purchase of, a Loan or Loans; and (B) it will
pay and protect, and indemnify, defend, and hold the Administrative Agent and
any such other Person preparing a Report harmless from and against, the claims,
actions, proceedings, damages, costs, expenses, and other amounts (including
reasonable attorneys’ fees) incurred by the Administrative Agent or any such
other Person as the direct or indirect result of any third parties who might
obtain all or part of any Report through the indemnifying Lender. Delivery of
any reports, information and documents under Section 5.2, as well as any such
reports, information and documents pursuant to this Agreement, to the
Administrative Agent is for informational purposes only and the Administrative
Agent’s receipt of such shall not constitute constructive notice of any
information contained therein or determinable from information contained
therein, including the Borrower’s compliance with any of its covenants hereunder
(as to which the Administrative Agent is entitled to rely exclusively on notices
delivered pursuant this Agreement).

Section 8.7.    Resignation of Administrative Agent . The Administrative Agent
may resign at any time by giving written notice thereof to the Lenders and the
Borrower. Upon receipt of notice of any such resignation, the Required Lenders
shall have the right to appoint a successor Administrative Agent with, so long
as no Event of Default has occurred and is continuing, the consent of the
Borrower, which

 

77



--------------------------------------------------------------------------------

consent shall not be unreasonably withheld. If no successor Administrative Agent
shall have been so appointed by the Required Lenders with the consent of the
Borrower, and shall have accepted such appointment, within thirty (30) days
after the retiring Administrative Agent’s giving of notice of resignation, then
the retiring Administrative Agent may, on behalf of the Lenders and the Borrower
(subject to consultation with the Borrower), appoint a successor Administrative
Agent, which shall be a financial institution organized under the laws of the
United States of America or of any State thereof and having a combined capital
and surplus of at least $250,000,000; provided that, if the Administrative Agent
shall notify the Borrower and the Lenders that no qualifying Person has accepted
such appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (a) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Credit
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders under any of the Credit Documents,
the retiring Administrative Agent shall continue to hold such collateral
security until such time as a successor Administrative Agent is appointed) and
(b) all payments, communications and determinations provided to be made by, to
or through the retiring Administrative Agent shall instead be made by or to each
Lender directly, until such time as the Required Lenders appoint a successor
Administrative Agent, as applicable, as provided for above in this paragraph.
Upon the acceptance of any appointment as Administrative Agent by a successor
Administrative Agent, such successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges, and duties
of the retiring Administrative Agent, and the retiring Administrative Agent
shall be discharged from its duties and obligations under this Agreement and the
other Credit Documents. After any retiring Administrative Agent’s resignation as
Administrative Agent, the provisions of this Article 8 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Agreement and the other Credit Documents.

Section 8.8.    Collateral Matters.

(a)    The Administrative Agent is authorized on behalf of the Secured Parties,
without the necessity of any notice to or further consent from such Secured
Parties, from time to time, to take any actions with respect to any Collateral
or Security Documents which may be necessary to perfect and maintain the Liens
upon the Collateral granted pursuant to the Security Documents, though the
Administrative Agent shall have no obligation to take such actions. The
Administrative Agent is further authorized (but not obligated) on behalf of the
Secured Parties, without the necessity of any notice to or further consent from
the Secured Parties, from time to time, to take any action in exigent
circumstances as may be reasonably necessary to preserve any rights or
privileges of the Secured Parties under the Credit Documents or applicable Legal
Requirements. By accepting the benefit of the Liens granted pursuant to the
Security Documents, each Secured Party hereby agrees to the terms of this
paragraph (a).

(b)    The Lenders hereby, and any other Secured Party by accepting the benefit
of the Liens granted pursuant to the Security Documents, irrevocably authorize
the Administrative Agent to (i) release any Lien granted to or held by the
Administrative Agent upon any Collateral (A) upon termination of this Agreement,
termination of all Hedging Agreements with such Persons (other than Hedging
Agreements as to which arrangements satisfactory to the applicable counterparty
in its sole discretion have been made), and the payment in full of all
outstanding Loans and all other Secured Obligations payable under this Agreement
and under any other Credit Document; (B) constituting property sold or to be
sold or disposed of as part of or in connection with any disposition permitted
under this Agreement or any other Credit Document; (C) constituting property in
which no Credit Party owned an interest at the time the Lien was granted or at
any time thereafter; or (D) constituting property leased to any Credit Party
under a lease which has expired or has been terminated in a transaction
permitted under this Agreement or is about to expire and which has not been, and
is not intended by such Credit Party to be, renewed or extended; and
(ii) release a Guarantor from its obligations under a Guaranty and any other
applicable Credit Document if such Person ceases to be a Subsidiary as a result
of a transaction permitted under this Agreement. Upon the request of the
Administrative Agent at any time, the Required Lenders will confirm in writing
the Administrative Agent’s authority to release particular types or items of
Collateral pursuant to this Section 8.8.

 

78



--------------------------------------------------------------------------------

(c)    Notwithstanding anything contained in any of the Credit Documents to the
contrary, the Credit Parties, the Administrative Agent, and each Secured Party
hereby agree that no Secured Party shall have any right individually to realize
upon any of the Collateral or to enforce the Guaranty, it being understood and
agreed that all powers, rights and remedies hereunder and under the Security
Documents may be exercised solely by Administrative Agent on behalf of the
Secured Parties in accordance with the terms hereof and the other Credit
Documents. By accepting the benefit of the Liens granted pursuant to the
Security Documents, each Secured Party not party hereto hereby agrees to the
terms of this paragraph (c).

(d)    The Administrative Agent shall have no obligation whatsoever to the
Lenders to assure that the Collateral exists or is owned by the Borrower or is
cared for, protected or insured or that the Liens granted to the Administrative
Agent herein or pursuant hereto have been properly or sufficiently or lawfully
created, perfected, protected or enforced or are entitled to any particular
priority, or to exercise or to continue exercising at all or in any manner or
under any duty of care, disclosure or fidelity any of the rights, authorities
and powers granted or available to the Administrative Agent in this Section 8.8
or in any of the Security Documents, it being understood and agreed by the
Lenders that in respect of the Collateral, or any act, omission or event related
thereto, the Administrative may act in any manner it may deem appropriate, in
its sole discretion, given such Administrative Agent’s own interest in the
Collateral as a Lender and that the Administrative Agent shall have no duty or
liability whatsoever to the Lenders, except for its gross negligence or willful
misconduct (as determined by a final non-appealable judgment of a court of
competent jurisdiction). Each party to this Agreement acknowledges and agrees
that the Administrative Agent shall have no obligation to file financing
statements, amendments to financing statements, or continuation statements, or
to perfect or maintain the perfection of the Administrative Agent’s Lien on the
Collateral, other than, in each case, as instructed by the Required Lenders or
counsel to the Required Lenders, together with the form of such financing
statement to be filed. In executing and delivering any Security Documents, the
rights, privileges and immunities set forth in this Agreement shall be
incorporated by reference, whether or not expressly set forth therein.

Section 8.9.    Intercreditor Agreement. The Administrative Agent is authorized
to enter into the Intercreditor Agreement, and the parties hereto acknowledge
that the Intercreditor Agreement is binding upon them. Each Lender (a) hereby
agrees that it will be bound by the provisions of the Intercreditor Agreement as
if it were a signatory thereto and will take no actions contrary to the
provisions of the Intercreditor Agreement and (b) hereby authorizes and
instructs the Administrative Agent to enter into the Intercreditor Agreement and
to subject the Liens on the Collateral securing the Obligations to the
provisions thereof. Each Lender hereby agrees that no Lender shall have any
right of action whatsoever against the Administrative Agent as a result of any
action taken by the Administrative Agent pursuant to this Section 8.9 or in
accordance with the terms of the Intercreditor Agreement. The foregoing
provisions are intended as an inducement to the Secured Parties to extend credit
to the Borrower and such Secured Parties are intended third-party beneficiaries
of such provisions and the provisions of the Intercreditor Agreement.

Section 8.10.    [Reserved].

Section 8.11.    Credit Bidding.

(a)    The Administrative Agent, on behalf of itself and the Secured Parties,
shall have the right to credit bid and purchase for the benefit of the
Administrative Agent and the Secured Parties, on terms acceptable to the
Required Lenders, all or any portion of Collateral at any sale thereof conducted
by the Administrative Agent under the provisions of the UCC, including pursuant
to Sections 9-610 or 9-620 of the UCC, at any sale thereof conducted under the
provisions of the United States Bankruptcy Code,

 

79



--------------------------------------------------------------------------------

including Section 363 thereof, or a sale under a plan of reorganization, or at
any other sale or foreclosure conducted by the Administrative Agent (whether by
judicial action or otherwise) in accordance with applicable Legal Requirements.
Such credit bid or purchase may be completed through one or more acquisition
vehicles formed by the Administrative Agent to make such credit bid or purchase
and, in connection therewith, the Administrative Agent is authorized, on behalf
of itself and the other Secured Parties, to adopt documents providing for the
governance of the acquisition vehicle or vehicles, and assign the applicable
Secured Obligations to any such acquisition vehicle in exchange for Equity
Interests and/or debt issued by the applicable acquisition vehicle (which shall
be deemed to be held for the ratable account of the applicable Secured Parties
on the basis of the Secured Obligations so assigned by each Secured Party).

(b)    Each Lender hereby agrees, on behalf of itself and each of its Affiliates
that is a Secured Party, that, except as otherwise provided in any Credit
Document or with the written consent of the Administrative Agent and the
Required Lenders, it will not take any enforcement action, accelerate
obligations under any of the Credit Documents, or exercise any right that it
might otherwise have under applicable Legal Requirement to credit bid at
foreclosure sales, UCC sales or other similar dispositions of Collateral.

Section 8.12.    Not Partners or Co-Venturers; Administrative Agent as
Representative of the Secured Parties.

(a)    The Lenders are not partners or co-venturers, and no Lender shall be
liable for the acts or omissions of, or (except as otherwise set forth herein in
case of the Administrative Agent) authorized to act for, any other Lender. The
Administrative Agent shall have the exclusive right on behalf of the Lenders to
enforce the payment of the principal of and interest on any Loan after the date
such principal or interest has become due and payable pursuant to the terms of
this Agreement.

(b)    In its capacity, the Administrative Agent is a “representative” of the
Secured Parties within the meaning of the term “secured party” as defined in the
UCC. Each Lender authorizes the Administrative Agent to enter into each of the
Security Documents to which it is a party and to take all action contemplated by
such documents. Each Lender agrees that no Secured Party (other than the
Administrative Agent) shall have the right individually to seek to realize upon
the security granted by any Security Document, it being understood and agreed
that such rights and remedies may be exercised solely by the Administrative
Agent for the benefit of the Secured Parties upon the terms of the Security
Documents. In the event that any Collateral is hereafter pledged by any Person
as collateral security for the Secured Obligations, the Administrative Agent is
hereby authorized, and hereby granted a power of attorney, to execute and
deliver on behalf of the Secured Parties any Credit Documents necessary or
appropriate to grant and perfect a Lien on such Collateral in favor of the
Administrative Agent on behalf of the Secured Parties.

Section 8.13.    Certain ERISA Matters.

(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent, the Lead Arranger and
their respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Credit Party, that at least one of the
following is and will be true:

(i)    such Lender is not using “plan assets” (within the meaning of the Plan
Asset Regulations) of one or more Benefit Plans in connection with the Loans or
the Commitments;

 

80



--------------------------------------------------------------------------------

(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement, and the conditions
for exemptive relief thereunder are and will continue to be satisfied in
connection therewith;

(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Commitments and this Agreement, (C) the entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments and this Agreement, and (E) all of the conditions for
exemptive relief thereunder are and will continue to be satisfied in connection
therewith; or

(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b)    In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, the Lead Arranger and their respective Affiliates, and
not, for the avoidance of doubt, to or for the benefit of the Borrower or any
other Credit Party, that:

(i)    none of the Administrative Agent or the Lead Arranger or any of their
respective Affiliates is a fiduciary with respect to the assets of such Lender
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Credit Document or any documents
related to hereto or thereto);

(ii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is independent
(within the meaning of 29 CFR § 2510.3-21, as amended from time to time) and is
a bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50,000,000, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E);

(iii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is capable of
evaluating investment risks independently, both in general and with regard to
particular transactions and investment strategies (including in respect of the
obligations);

 

81



--------------------------------------------------------------------------------

(iv)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is a fiduciary
under ERISA or the Code, or both, with respect to the Loans, the Commitments and
this Agreement and is responsible for exercising independent judgment in
evaluating the transactions hereunder; and

(v)    no fee or other compensation is being paid directly to the Administrative
Agent, the Lead Arranger or any their respective Affiliates for investment
advice (as opposed to other services) in connection with the Loans, the
Commitments or this Agreement.

(c)    The Administrative Agent and the Lead Arranger hereby informs the Lenders
that each such Person is not undertaking to provide impartial investment advice,
or to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof
(i) may receive interest or other payments with respect to the Loans, the
Commitments and this Agreement, (ii) may recognize a gain if it extended the
Loans or the Commitments for an amount less than the amount being paid for an
interest in the Loans or the Commitments by such Lender or (iii) may receive
fees or other payments in connection with the transactions contemplated hereby,
the Credit Documents or otherwise, including structuring fees, commitment fees,
arrangement fees, facility fees, upfront fees, underwriting fees, ticking fees,
agency fees, administrative agent or collateral agent fees, utilization fees,
minimum usage fees, letter of credit fees, fronting fees, deal-away or alternate
transaction fees, amendment fees, processing fees, term out premiums, banker’s
acceptance fees, breakage or other early termination fees or fees similar to the
foregoing.

(d)    The above representations in Section 8.13 (b)(ii) are intended to comply
with the Department of Labor’s regulation 29 CFR §§ 2510.3-21(a) and (c)(1) as
promulgated on April 8, 2016 (81 Fed. Reg. 20,997), and if these regulations are
revoked, repealed or no longer effective, SUCH representations shall be deemed
to be no longer required or in effect.

ARTICLE 9

MISCELLANEOUS

Section 9.1.    Costs and Expenses. The Borrower agrees to pay promptly (and in
any event within ten (10) days after written demand therefor (accompanied by
detailed invoices)):

(a)    all reasonable and documented out-of-pocket costs and expenses of
Administrative Agent in connection with the preparation, execution, delivery,
administration, modification, and amendment of this Agreement, the Term Notes,
and the other Credit Documents (and any amendment or waiver with respect
thereto) including, to the extent provided for in this Agreement, the reasonable
fees and out-of-pocket expenses of one outside counsel for Administrative Agent
and one local counsel for Administrative Agent;

(b)    all reasonable and documented out-of-pocket costs and expenses of the
Lenders, taken as a whole, in connection with the preparation, execution,
delivery, administration, modification, and amendment of this Agreement, the
Term Notes, and the other Credit Documents (and any amendment or waiver with
respect thereto) including the reasonable fees and out of pocket expenses of one
outside counsel for the Lenders, one local counsel for the Lenders and one
financial advisor for the Lenders; and

(c)    all documented out-of-pocket costs and expenses, if any, of the
Administrative Agent and each Lender in connection with the enforcement (whether
through negotiations, legal proceedings, or otherwise) of this Agreement, the
Term Notes, and the other Credit Documents.

 

82



--------------------------------------------------------------------------------

Without prejudice to the survival of any other agreement of the Credit Parties
hereunder, the agreements and obligations of the Credit Parties contained in
this Section 9.1 shall survive the termination of this Agreement, the
termination of all Commitments, the payment in full of the Loans and all other
amounts payable under this Agreement, or the earlier resignation or removal of
the Administrative Agent.

Section 9.2.    Indemnification; Waiver of Damages.

(a)    INDEMNIFICATION. EACH CREDIT PARTY HERETO AGREES TO, JOINTLY AND
SEVERALLY, INDEMNIFY AND HOLD HARMLESS THE ADMINISTRATIVE AGENT AND EACH LENDER
AND EACH RELATED PARTY OF EACH OF THE FOREGOING PERSONS (EACH, AN “INDEMNITEE”)
FROM AND AGAINST ANY AND ALL CLAIMS, DAMAGES, LOSSES, LIABILITIES, PENALTIES,
INCREMENTAL TAXES, COSTS, AND EXPENSES (INCLUDING, WITHOUT LIMITATION,
REASONABLE ATTORNEYS’ FEES, CHARGES AND DISBURSEMENTS OF COUNSEL TO ANY
INDEMNITEE) THAT MAY BE INCURRED BY OR ASSERTED OR AWARDED AGAINST ANY
INDEMNITEE, IN EACH CASE ARISING OUT OF OR IN CONNECTION WITH OR BY REASON OF
(INCLUDING, WITHOUT LIMITATION, IN CONNECTION WITH ANY INVESTIGATION,
LITIGATION, OR PROCEEDING OR PREPARATION OF DEFENSE IN CONNECTION THEREWITH) (i)
THE CREDIT DOCUMENTS, ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN OR THE ACTUAL
OR PROPOSED USE OF THE PROCEEDS OF THE LOANS, (ii) ANY LOAN OR THE USE OF THE
PROCEEDS THEREFROM, (iii) ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE OF HAZARDOUS
SUBSTANCE ON OR FROM ANY PROPERTY OWNED OR OPERATED BY THE BORROWER OR ANY OF
ITS SUBSIDIARIES, OR ANY ENVIRONMENTAL CLAIM RELATED IN ANY WAY TO THE BORROWER
OR ANY OF ITS SUBSIDIARIES, IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING,
IN WHOLE OR IN PART, OUT OF THE COMPARATIVE. CONTRIBUTORY OR SOLE NEGLIGENCE OF
THE APPLICABLE INDEMNITEE, (iv) THE FAILURE OF A CREDIT PARTY TO DELIVER TO THE
ADMINISTRATIVE AGENT THE REQUIRED RECEIPTS OR OTHER REQUIRED DOCUMENTARY
EVIDENCE WITH RESPECT TO A PAYMENT MADE BY A CREDIT PARTY FOR TAXES PURSUANT TO
SECTION 2.12, OR (v) ANY ACTUAL OR PROSPECTIVE CLAIM, LITIGATION, INVESTIGATION
OR PROCEEDING RELATING TO ANY OF THE FOREGOING, WHETHER OR NOT SUCH CLAIM,
LITIGATION, INVESTIGATION OR PROCEEDING IS BROUGHT BY ANY CREDIT PARTY OR THEIR
RESPECTIVE EQUITY HOLDERS, AFFILIATES, CREDITORS OR ANY OTHER THIRD PERSON AND
WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY AND REGARDLESS OF WHETHER
ANY INDEMNITEE IS A PARTY THERETO; PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO
ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES,
PENALTIES, LIABILITIES OR RELATED EXPENSES ARE DETERMINED BY A COURT OF
COMPETENT JURISDICTION BY FINAL AND NON-APPEALABLE JUDGMENT TO HAVE RESULTED
FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE. IN THE CASE
OF AN INVESTIGATION, LITIGATION OR OTHER PROCEEDING TO WHICH THE INDEMNITY IN
THIS SECTION 9.2 APPLIES, SUCH INDEMNITY SHALL BE EFFECTIVE WHETHER OR NOT SUCH
INVESTIGATION, LITIGATION OR PROCEEDING IS BROUGHT BY ANY CREDIT PARTY, ITS
DIRECTORS, SHAREHOLDERS OR CREDITORS OR AN INDEMNITEE OR ANY OTHER PERSON OR ANY
INDEMNITEE IS OTHERWISE A PARTY THERETO AND WHETHER OR NOT THE TRANSACTIONS
CONTEMPLATED HEREBY ARE CONSUMMATED. THE FOREGOING INDEMNITY AND HOLD HARMLESS
PROVISIONS SHALL NOT APPLY TO ANY CLAIMS, DAMAGES, LOSSES, LIABILITIES, COSTS OR
EXPENSES THAT IS INCURRED BY OR ASSERTED OR AWARDED AGAINST ANY INDEMNITEE
DIRECTLY FOR, OR AS A DIRECT CONSEQUENCE OF, SUCH INDEMNITEE BEING A DEFAULTING
LENDER UNDER CLAUSE (A) OR (B) OF THE DEFINITION OF “DEFAULTING LENDER”, WHETHER
ASSERTED BY ANY CREDIT PARTY OR THE

 

83



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT, NO CREDIT PARTY SHALL, WITHOUT THE PRIOR WRITTEN CONSENT
OF EACH INDEMNITEE AFFECTED THEREBY (WHICH CONSENT WILL NOT BE UNREASONABLY
WITHHELD), SETTLE ANY THREATENED OR PENDING CLAIM OR ACTION THAT WOULD GIVE RISE
TO THE RIGHT OF ANY INDEMNITEE TO CLAIM INDEMNIFICATION HEREUNDER UNLESS SUCH
SETTLEMENT (X) INCLUDES A FULL AND UNCONDITIONAL RELEASE OF ALL LIABILITIES
ARISING OUT OF SUCH CLAIM OR ACTION AGAINST SUCH INDEMNITEE AND (Y) DOES NOT
INCLUDE ANY STATEMENT AS TO OR AN ADMISSION OF FAULT, CULPABILITY OR FAILURE TO
ACT BY OR ON BEHALF OF ANY INDEMNITEE. THIS SECTION 9.2(a) SHALL NOT APPLY WITH
RESPECT TO TAXES OTHER THAN ANY TAXES THAT REPRESENT LOSSES, CLAIMS, DAMAGES,
ETC. ARISING FROM ANY NON-TAX CLAIM.

(b)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no Credit Party shall assert, agrees not to assert, and hereby
waives, any claim against any Indemnitee on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Credit Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or the use of
the proceeds thereof. No Indemnitee referred to in subsection (a) above shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed to such unintended recipients by such
Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Credit
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

(c)    Payments. All payments required to be made under this Section 9.2 shall
be made within ten (10) days of demand therefor.

(d)    Survival. Without prejudice to the survival of any other agreement of the
Credit Parties hereunder, the agreements and obligations of the Credit Parties
contained in this Section 9.2 shall survive the termination of this Agreement,
the termination of all Commitments, the payment in full of the Loans and all
other amounts payable under this Agreement, or the earlier resignation or
removal of the Administrative Agent.

Section 9.3.    Waivers and Amendments. No amendment or waiver of any provision
of this Agreement, the Term Notes, or any other Credit Document (other than the
Fee Letter), nor consent to any departure by the Borrower or any Guarantor
therefrom, shall in any event be effective unless the same shall be in writing
and signed by the Required Lenders and the Borrower, and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided that:

(a)    no amendment, waiver, or consent shall, unless in writing and signed by
all the affected Lenders and the Borrower, do any of the following: (i) waive
any of the conditions specified in Sections 3.1 or 3.2, (ii) reduce any
principal, interest, fees (including the Exit Fee and the Upfront Fees) or other
amounts payable hereunder or under any other Credit Document (provided that the
waiver of default interest shall only require the consent of the Required
Lenders), (iii) postpone or extend any date fixed for any payment of any
principal, interest, fees or other amounts payable hereunder, including, without
limitation, the Scheduled Maturity Date (it being understood and agreed that a
waiver of a mandatory prepayment shall only require the consent of the Required
Lenders), (iv) amend Section 2.11(e), Section 7.5. this Section 9.3 or any other
provision in any Credit Document which expressly requires the consent of, or
action or waiver by, all of the Lenders, amend the definition of “Required
Lenders”, or change the number of Lenders which shall be required for the
Lenders to take any action hereunder or under any other Credit Document, or (v)

 

84



--------------------------------------------------------------------------------

except as specifically provided in the Credit Documents and as a result of
transactions permitted by the terms of this Agreement, release any Guarantor
from its obligation under any Guaranty or release all or substantially all of
the Collateral;

(b)    no Commitment of a Lender or any obligations of a Lender may be increased
without such Lender’s written consent;

(c)    no amendment, waiver, or consent shall, unless in writing and signed by
the Administrative Agent in addition to the Lenders required above to take such
action, affect the rights or duties of the Administrative Agent under this
Agreement or any other Credit Document;

(d)    [reserved];

(e)    for the avoidance of doubt, amendments made pursuant to Section 2.16 may
be made pursuant to agreement or agreements in writing entered into by the
Borrower and the Required Lenders or by the Borrower and the Administrative
Agent with the consent of the Required Lenders.

(f)    Notwithstanding anything to the contrary contained in the Credit
Documents, the Administrative Agent and the Borrower, may amend, modify or
supplement any Credit Document without the consent of any Lender in order to
(i) correct, amend, cure or resolve any minor ambiguity, omission, defect,
typographical error, inconsistency or other manifest error therein, (ii) add a
guarantor or collateral or otherwise enhance the rights and benefits of the
Lenders, (iii) make minor administrative or operational changes not adverse to
any Lender or (iv) adhere to any local Legal Requirement or advice of local
counsel. In connection with the foregoing, the Borrower shall deliver to the
Administrative Agent a certificate of a Responsible Officer stating such
amendment is permitted under the Credit Documents, upon which the Administrative
Agent may conclusively rely.

Section 9.4.    Severability. In case one or more provisions of this Agreement
or the other Credit Documents shall be invalid, illegal or unenforceable in any
respect under any applicable law, the validity, legality, and enforceability of
the remaining provisions contained herein or therein shall not be affected or
impaired thereby.

Section 9.5.    Survival of Representations and Obligations. All representations
and warranties contained in this Agreement or made in writing by or on behalf of
the Credit Parties in connection herewith shall survive the execution and
delivery of this Agreement and the other Credit Documents or the making of the
Loans and any investigation made by or on behalf of the Lenders, none of which
investigations shall diminish any Lender’s right to rely on such representations
and warranties. All obligations of the Borrower or any other Credit Party
provided for in Sections 2.9, 2.10, 2.12(c), 9.1 and 9.2 and all of the
obligations of the Lenders in Section 8.5 shall survive any termination of this
Agreement and repayment in full of the Obligations.

Section 9.6.    Binding Effect. This Agreement shall become effective when it
shall have been executed by the Borrower and the Administrative Agent, and when
the Administrative Agent shall have, as to each Lender, either received a
counterpart hereof executed by such Lender or been notified by such Lender that
such Lender has executed it and thereafter shall be binding upon and inure to
the benefit of the Borrower, the Administrative Agent, and each Lender and their
respective successors and permitted assigns, except that neither the Borrower
nor any other Credit Party shall have the right to assign its rights or delegate
its duties under this Agreement or any interest in this Agreement without the
prior written consent of each Lender.

 

85



--------------------------------------------------------------------------------

Section 9.7.    Lender Assignments and Participations.

(a)    Each Lender may assign to one or more Eligible Assignees all or a portion
of its rights and obligations under this Agreement (including, without
limitation, all or a portion of its Loans, its Term Notes, and its Commitments);
provided. however, that (i) each such assignment shall be to an Eligible
Assignee; (ii) each assignment of a Lender’s rights and obligations with respect
to Loans and its Commitments shall be of a constant, and not varying, percentage
of all of its rights and obligations under this Agreement as a Lender and the
Term Notes (other than rights of reimbursement and indemnity arising before the
effective date of such assignment); and (iii) the parties to such assignment
shall execute and deliver to the Administrative Agent for its acceptance an
Assignment and Acceptance, together with any Term Notes subject to such
assignment and the assignor or assignee Lender shall pay a processing fee of
$3,500; provided that such processing fee may be waived at the sole discretion
of the Administrative Agent. Upon execution, delivery, and acceptance of such
Assignment and Acceptance and payment of the processing fee, the assignee
thereunder shall be a party hereto and, to the extent of such assignment, have
the obligations, rights, and benefits of a Lender hereunder and the assigning
Lender shall, to the extent of such assignment, relinquish its rights and be
released from its obligations under this Agreement. Upon the consummation of any
assignment pursuant to this Section 9.7, the assignor, the Administrative Agent
and the Borrower shall make appropriate arrangements so that, if requested, new
Term Notes are issued to the assignor and the assignee. The assignee shall
deliver to the Borrower and the Administrative Agent any applicable forms or
certifications in accordance with Section 2.12(f).

(b)    The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower for Tax purposes, shall maintain at its
address referred to in Section 9.9 a copy of each Assignment and Acceptance
delivered to and accepted by it and a register for the recordation of the names
and addresses of the Lenders and the Commitments of, and principal amount (and
stated interest) of the Loans owing to, each Lender from time to time (the
“Register”). The entries in the Register shall be conclusive and binding for all
purposes, absent manifest error, and the Credit Parties, the Administrative
Agent and the Lenders may treat each Person whose name is recorded in the
Register as a Lender hereunder for all purposes of this Agreement. The Register
shall be available for inspection by the Borrower or any Lender at any
reasonable time and from time to time upon reasonable prior notice.

(c)    Upon its receipt of an Assignment and Acceptance executed by the parties
thereto, together with any Term Notes subject to such assignment and payment of
the processing fee, the Administrative Agent shall, if such Assignment and
Acceptance has been completed, (i) accept such Assignment and Acceptance,
(ii) record the information contained therein in the Register, and (iii) give
prompt notice thereof to the parties thereto.

(d)    Each Lender may sell participations to one or more Persons in all or a
portion of its rights and/or obligations under this Agreement (including all or
a portion of its Commitments or its Loans) provided. however, that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, (iii) the participant shall be entitled to the
benefit of the yield protection provisions contained in Sections 2.9, 2.10 and
2.12 (subject to the requirements and limitations therein, including the
requirements under Section 2.12(f) (it being understood that the documentation
required under Section 2.12(f) shall be delivered to the participating Lender)),
but with respect to any particular participant, to no greater extent than the
Lender that sold the participation to such participant except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the participant acquired the applicable participation, and the
right of set-off contained in Section 7.4, and (iv) the Borrower shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement, and such Lender shall retain the
sole right to enforce the obligations of the Borrower relating to its Loans and
its Term Notes and to approve any amendment, modification, or waiver of any
provision of this Agreement (other than amendments, modifications, or waivers
decreasing the amount of principal of or the rate at which interest is payable
on such Loans or Term Notes, extending

 

86



--------------------------------------------------------------------------------

any scheduled principal payment date or date fixed for the payment of interest
on such Loans or Term Notes, or extending its Commitment). Each Lender that
sells a participation shall, acting solely for this purpose as a non-fiduciary
agent of the Borrower, maintain a register on which it enters the name and
address of each participant and the principal amounts (and stated interest) of
each participant’s interest in the Loans or other obligations under the Credit
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any participant or any information relating to a participant’s
interest in any commitments, loans, or its other obligations under any Credit
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

(e)    Notwithstanding any other provision set forth in this Agreement, any
Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank or any other central bank having jurisdiction over such Lender; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(f)    Any Lender may furnish any information concerning the Borrower or any of
its Subsidiaries in the possession of such Lender from time to time to assignees
and participants (including prospective assignees and participants), subject,
however, to the provisions of the following Section 9.8.

Section 9.8.    Confidentiality. Each of the Administrative Agent and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any Governmental Authority (including any self-regulatory authority, such as
the National Association of Insurance Commissioners), (c) to the extent required
by applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party to this Agreement, (e) in connection with the exercise of
any remedies hereunder or under any other Credit Document or any suit, action or
proceeding relating to this Agreement or the enforcement of rights hereunder of
under any other Credit Document, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or participant in, or any prospective assignee of or participant in, any of
its rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (g) on a confidential basis to (1) any rating
agency in connection with rating the Borrower or its Subsidiaries or the credit
facilities provided for herein, (2) the CUSIP Service Bureau or any similar
agency in connection with the issuance and monitoring of identification numbers
with respect to the credit facilities provided for herein or (3) to market data
collectors, (h) with the consent of the Borrower or (i) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent or any Lender
on a non-confidential basis from a source other than the Borrower. For the
purposes of this Section, “Information” means all information received from the
Borrower relating to the Borrower or its business, other than any such
information that is available to the Administrative Agent or any Lender on a
non-confidential basis prior to disclosure by the Borrower and other than
information pertaining to this Agreement routinely provided by arrangers to data
service providers, including league table providers, that serve the lending
industry; provided that, in the case of information

 

87



--------------------------------------------------------------------------------

received from the Borrower after the date hereof, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information. The
Borrower hereby authorizes CFS and its Affiliates, at their respective sole
expense, but without any prior approval by the Borrower, to publish such
tombstones and give such other publicity to this Agreement as each may from time
to time determine in its sole discretion. The foregoing authorization shall
remain in effect unless and until the Borrower notifies CFS in writing that such
authorization is revoked.

Section 9.9.    Notices. Etc.

(a)    Except as provided in paragraph (b) below, all notices and other
communications (other than Notices of Borrowing and Notices of Continuation or
Conversion, which are governed by Article 2 of this Agreement) shall be in
writing and hand delivered with written receipt, sent by a nationally recognized
overnight courier, or sent by certified mail, return receipt requested as
follows: if to a Credit Party, as specified on Schedule 9.9, if to the
Administrative Agent, at its credit contact specified under its name on Schedule
9.9, and if to any Lender at is credit contact specified in its Administrative
Questionnaire. Each party may change its notice address by written notification
to the other parties. All such notices and communications shall be effective
when delivered, except that notices and communications to any Lender pursuant to
Article 2 shall not be effective until received notices delivered through
electronic communications to the extent provided in paragraph (b) below, shall
be effect as provided in said paragraph (b).

(b)    Notices and other communications to the Administrative Agent and each
Lender hereunder may be delivered or furnished by electronic communication
(including e-mail or the Platform) pursuant to procedures approved by the
Administrative Agent; provided that (i) such communication is followed promptly
by an original delivered in accordance with paragraph (a) above and (ii) the
foregoing shall not apply to notices to the Administrative Agent or any Lender
pursuant to Article 2 if such Person has notified the Borrower that it is
incapable of receiving notices under such article by electronic communication.
Unless the Administrative Agent otherwise prescribes, notices and other
communications sent to an e-mail address shall be deemed received upon sender’s
receipt of an acknowledgment from the recipient (such as by the “Return Receipt
Requested” function, as available, return e-mail or other written
acknowledgment), and (B) notices or communications posted to the Platform shall
be deemed received upon the deemed receipt by the intended recipient at its
e-mail address as described in the foregoing clause (1) of notification that
such notice or communication is available and identifying the website address
therefor.

Section 9.10.    Usury Not Intended. It is the intent of each Credit Party and
each Lender in the execution and performance of this Agreement and the other
Credit Documents to contract in strict compliance with applicable usury laws,
including conflicts of law concepts, governing the Loans of each Lender
including such applicable laws of the State of New York, if any, and the United
States of America from time to time in effect. In furtherance thereof, the
Lenders and the Credit Parties stipulate and agree that none of the terms and
provisions contained in this Agreement or the other Credit Documents shall ever
be construed to create a contract to pay, as consideration for the use,
forbearance or detention of money, interest at a rate in excess of the Maximum
Rate and that for purposes of this Agreement “interest” shall include the
aggregate of all charges which constitute interest under such laws that are
contracted for, charged or received under this Agreement; and in the event that,
notwithstanding the foregoing, under any circumstances the aggregate amounts
taken, reserved, charged, received or paid on the Loans, include amounts which
by applicable law are deemed interest which would exceed the Maximum Rate, then
such excess shall be deemed to be a mistake and each Lender receiving same shall
credit the same on the principal of its Term Notes (or if such Term Notes shall
have been paid in full, refund said excess to the Borrower).

 

88



--------------------------------------------------------------------------------

In the event that the maturity of the Term Notes are accelerated by reason of
any election of the holder thereof resulting from any Event of Default under
this Agreement or otherwise, or in the event of any required or permitted
prepayment, then such consideration that constitutes interest may never include
more than the Maximum Rate, and excess interest, if any, provided for in this
Agreement or otherwise shall be canceled automatically as of the date of such
acceleration or prepayment and, if theretofore paid, shall be credited on the
applicable Term Notes (or, if the applicable Term Notes shall have been paid in
full, refunded to the Borrower of such interest). In determining whether or not
the interest paid or payable under any specific contingencies exceeds the
Maximum Rate, the Credit Parties and the Lenders shall to the maximum extent
permitted under applicable law amortize, prorate, allocate and spread in equal
parts during the period of the full stated term of the Term Notes all amounts
considered to be interest under applicable law at any time contracted for,
charged, received or reserved in connection with the Obligations. The provisions
of this Section 9.10 shall control over all other provisions of this Agreement
or the other Credit Documents which may be in apparent conflict herewith.

Section 9.11.    Usury Recapture. In the event the rate of interest chargeable
under this Agreement at any time is greater than the Maximum Rate, the unpaid
principal amount of the Loans shall bear interest at the Maximum Rate until the
total amount of interest paid or accrued on the Loans equals the amount of
interest which would have been paid or accrued on the Loans if the stated rates
of interest set forth in this Agreement had at all times been in effect. In the
event, upon payment in full of the Loans, the total amount of interest paid or
accrued under the terms of this Agreement and the Loans is less than the total
amount of interest which would have been paid or accrued if the rates of
interest set forth in this Agreement had, at all times, been in effect, then the
Borrower shall, to the extent permitted by applicable law, pay the
Administrative Agent for the account of the Lenders an amount equal to the
difference between (i) the lesser of (A) the amount of interest which would have
been charged on its Loans if the Maximum Rate had, at all times, been in effect
and (B) the amount of interest which would have accrued on its Loans if the
rates of interest set forth in this Agreement had at all times been in effect
and (ii) the amount of interest actually paid under this Agreement on its Loans.
In the event the Lenders ever receive, collect or apply as interest any sum in
excess of the Maximum Rate, such excess amount shall, to the extent permitted by
law, be applied to the reduction of the principal balance of the Loans, and if
no such principal is then outstanding, such excess or part thereof remaining
shall be paid to the Borrower.

Section 9.12.    Governing Law; Service of Process. The Credit Documents (other
than those containing a contrary express choice of law provision) shall be
governed by and construed in accordance with the laws of the State of New York
and, to the extent applicable, the Bankruptcy Code. Each party to this Agreement
irrevocably consents to service of process in the manner provided for notices in
Section 9.9. Nothing in this Agreement or any other Credit Document will affect
the right of any party to this Agreement to serve process in any other manner
permitted by law.

Section 9.13.    Submission to Jurisdiction. Each Credit Party hereby
irrevocably and unconditionally submits, for itself and its property, to the
exclusive jurisdiction of the Bankruptcy Court or, if the Bankruptcy Court does
not have (or abstains from) jurisdiction, any U.S. Federal or New York State
court sitting in New York, New York in any action or proceeding arising out of
or relating to any Credit Documents, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court. Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or any other Credit Document shall affect any right
that the Administrative Agent or any Lender may otherwise have to bring any
action or proceeding relating to this Agreement or any other Credit Document
against any Credit Party or its properties in the courts of any jurisdiction.
Each Credit Party hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and

 

89



--------------------------------------------------------------------------------

effectively do so, any objection which it may now or hereafter have to the
laying of venue of any suit, action or proceeding arising out of or relating to
this Agreement or any other Credit Document in any court referred to in this
Section. Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.

Section 9.14.    Execution in Counterparts; Electronic Execution. (a) This
Agreement may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which taken together shall constitute one and the
same agreement and (b) delivery of an executed counterpart of a signature page
of (x) this Agreement, (y) any other Credit Document and/or (z) any document,
amendment, approval, consent, information, notice (including, for the avoidance
of doubt, any notice delivered pursuant to Section 9.9), certificate, request,
statement, disclosure or authorization related to this Agreement, any other
Credit Document and/or the transactions contemplated hereby and/or thereby (each
an “Ancillary Document”) that is an Electronic Signature transmitted by
telecopy, emailed pdf. or any other electronic means that reproduces an image of
an actual executed signature page shall be effective as delivery of a manually
executed counterpart of this Agreement, such other Credit Document or such
Ancillary Document, as applicable. The words “execution,” “signed,” “signature,”
“delivery,” and words of like import in or relating to this Agreement, any other
Credit Document and/or any Ancillary Document shall be deemed to include
Electronic Signatures, deliveries or the keeping of records in any electronic
form (including deliveries by telecopy, emailed pdf. or any other electronic
means that reproduces an image of an actual executed signature page), each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be; provided that nothing
herein shall require the Administrative Agent to accept Electronic Signatures in
any form or format without its prior written consent and pursuant to procedures
approved by it; provided, further, without limiting the foregoing, (i) to the
extent the Administrative Agent has agreed to accept any Electronic Signature,
the Administrative Agent and each of the Lenders shall be entitled to rely on
such Electronic Signature purportedly given by or on behalf of the Borrower or
any other Credit Party without further verification thereof and without any
obligation to review the appearance or form of any such Electronic signature and
(ii) upon the request of the Administrative Agent or any Lender, any Electronic
Signature shall be promptly followed by a manually executed counterpart. Without
limiting the generality of the foregoing, the Borrower and each Credit Party
hereby (i) agree that, for all purposes, including without limitation, in
connection with any workout, restructuring, enforcement of remedies, bankruptcy
proceedings or litigation among the Administrative Agent, the Lenders, the
Borrower and the Credit Parties, Electronic Signatures transmitted by telecopy,
emailed pdf. or any other electronic means that reproduces an image of an actual
executed signature page and/or any electronic images of this Agreement, any
other Credit Document and/or any Ancillary Document shall have the same legal
effect, validity and enforceability as any paper original, (ii) the
Administrative Agent and each of the Lenders may, at its option, create one or
more copies of this Agreement, any other Credit Document and/or any Ancillary
Document in the form of an imaged electronic record in any format, which shall
be deemed created in the ordinary course of such Person’s business, and destroy
the original paper document (and all such electronic records shall be considered
an original for all purposes and shall have the same legal effect, validity and
enforceability as a paper record), (iii) waives any argument, defense or right
to contest the legal effect, validity or enforceability of this Agreement, any
other Credit Document and/or any Ancillary Document based solely on the lack of
paper original copies of this Agreement, such other Credit Document and/or such
Ancillary Document, respectively, including with respect to any signature pages
thereto and (iv) waives any claim against any Related Party for any liabilities
arising solely from the Administrative Agent’s and/or any Lender’s reliance on
or use of Electronic Signatures and/or transmissions by telecopy, emailed pdf.
or any other electronic means that reproduces an image of an actual executed
signature page, including any liabilities arising as a result of the failure of
the Borrower and/or any Credit Party to use any available security measures in
connection with the execution, delivery or transmission of any Electronic
Signature.

 

90



--------------------------------------------------------------------------------

Section 9.15.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER CREDIT DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, OTHER AGENT (INCLUDING ANY
ATTORNEY) OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

Section 9.16.    [Reserved].

Section 9.17.    USA Patriot Act. Each Lender that is subject to the Patriot Act
and the Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies each Credit Party that pursuant to the requirements of the Patriot Act
it is required to obtain, verify and record information that identifies such
Credit Party, which information includes the name and address of such Credit
Party and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify such Credit Party in accordance with the
Patriot Act.

Section 9.18.    No Fiduciary or Agency Relationship. The Borrower acknowledges
and agrees, and acknowledges its subsidiaries’ understanding, that no Lender
Party will have any obligations except those obligations expressly set forth
herein and in the other Credit Documents and each Lender Party is acting solely
in the capacity of an arm’s length contractual counterparty to the Borrower with
respect to the Credit Documents and the transaction contemplated therein and not
as a financial advisor or a fiduciary to, or an agent of, the Borrower or any
other person. The Borrower agrees that it will not assert any claim against any
Lender Party based on an alleged breach of fiduciary duty by such Lender Party
in connection with this Agreement and the transactions contemplated hereby.
Additionally, the Borrower acknowledges and agrees that no Lender Party is
advising the Borrower as to any legal, tax, investment, accounting, regulatory
or any other matters in any jurisdiction. The Borrower shall consult with its
own advisors concerning such matters and shall be responsible for making its own
independent investigation and appraisal of the transactions contemplated hereby,
and the Lender Parties shall have no responsibility or liability to the Borrower
with respect thereto. The Borrower further acknowledges and agrees, and
acknowledges its subsidiaries’ understanding, that each Lender Party, together
with its Affiliates, is a full service securities or banking firm engaged in
securities trading and brokerage activities as well as providing investment
banking and other financial services. In the ordinary course of business, any
Lender Party may provide investment banking and other financial services to,
and/or acquire, hold or sell, for its own accounts and the accounts of
customers, equity, debt and other securities and financial instruments
(including bank loans and other obligations) of, the Borrower and other
companies with which the Borrower may have commercial or other relationships.
With respect to any securities and/or financial instruments so held by any
Lender Party or any of its customers, all rights in respect of such securities
and financial instruments, including any voting rights, will be exercised by the
holder of the rights, in its sole discretion. In addition, the Borrower
acknowledges and agrees, and acknowledges its subsidiaries’ understanding, that
each Lender Party and its affiliates may be providing debt financing, equity
capital or other services (including financial advisory services) to other
companies in respect of which the Borrower may have conflicting interests
regarding the transactions described herein and otherwise. No Lender Party will
use confidential information obtained from the Borrower by virtue of the
transactions contemplated by the Credit Documents or its other relationships
with the Borrower in connection with the performance by such Lender Party of
services for other companies, and no Lender Party will furnish any such
information to other

 

91



--------------------------------------------------------------------------------

companies. The Borrower also acknowledges that no Lender Party has any
obligation to use in connection with the transactions contemplated by the Credit
Documents, or to furnish to the Borrower, confidential information obtained from
other companies.

Section 9.19.    [Reserved].

Section 9.20.    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Credit Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Credit Document, may be subject to the Write-Down
and Conversion Powers of an EEA Resolution Authority and agrees and consents to,
and acknowledges and agrees to be bound by:

(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:

(c)    a reduction in full or in part or cancellation of any such liability;

(d)    a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Credit Document; or

(e)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

Section 9.21.    Integration. THIS WRITTEN AGREEMENT AND THE CREDIT DOCUMENTS,
AS DEFINED IN THIS AGREEMENT, REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES
AND SUPERSEDE ALL PRIOR UNDERSTANDINGS AND AGREEMENTS, WHETHER WRITTEN OR ORAL,
RELATING TO THE TRANSACTIONS PROVIDED FOR HEREIN AND THEREIN. ADDITIONALLY, THIS
AGREEMENT AND THE CREDIT DOCUMENTS MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. TO THE EXTENT
THERE ARE ANY INCONSISTENCIES BETWEEN THE TERMS OF THIS AGREEMENT OR ANY CREDIT
DOCUMENT AND THE DIP ORDER, THE PROVISIONS OF THE DIP ORDER SHALL GOVERN.

THERE ARE NO ORAL AGREEMENTS AMONG THE PARTIES.

IN EXECUTING THIS AGREEMENT, EACH CREDIT PARTY HEREBY WARRANTS AND REPRESENTS IT
IS NOT RELYING ON ANY STATEMENT OR REPRESENTATION OTHER THAN THOSE IN THIS
AGREEMENT AND IS RELYING UPON ITS OWN JUDGMENT AND ADVICE OF ITS ATTORNEYS.

Section 9.22.    Several Obligations; Nonreliance; Violation of Law. The
respective obligations of the Lenders hereunder are several and not joint and
the failure of any Lender to make any Loan or perform any of its obligations
hereunder shall not relieve any other Lender from any of its obligations
hereunder. Each Lender hereby represents that it is not relying on or looking to
any margin stock (as defined

 

92



--------------------------------------------------------------------------------

in Regulation U of the Board) for the repayment of the Borrowings provided for
herein. Anything contained in this Agreement to the contrary notwithstanding, no
Lender shall be obligated to extend credit to the Borrower in violation of any
applicable law.

Section 9.23.    Disclosure. Each Credit Party and each Lender hereby
acknowledges and agrees that the Administrative Agent and/or its Affiliates from
time to time may hold investments in, make other loans to or have other
relationships with any of the Credit Parties and their respective Affiliates.

Section 9.24.    Appointment for Perfection. Each Lender hereby appoints each
other Lender as its agent for the purpose of perfecting Liens, for the benefit
of the Administrative Agent and the other Secured Parties, in assets which, in
accordance with Article 9 of the UCC or any other applicable law can be
perfected only by possession or control. Should any Lender (other than the
Administrative Agent) obtain possession or control of any such Collateral, such
Lender shall notify the Administrative Agent thereof, and, promptly upon the
Administrative Agent’s request therefor shall deliver such Collateral to the
Administrative Agent or otherwise deal with such Collateral in accordance with
the Administrative Agent’s instructions.

Section 9.25.    [Reserved].

[Remainder of this page intentionally left blank. Signature pages follow.]

 

93



--------------------------------------------------------------------------------

Exhibit 3

New Secured Notes Term Sheet



--------------------------------------------------------------------------------

Hi-Crush Inc. – Summary of Terms of New Secured Convertible Notes5

 

Issuer   

•  Reorganized Holdco

Guarantors   

•  All domestic subsidiaries of Reorganized Holdco

Size   

•  $48.1 million of New Secured Convertible Notes (inclusive of $4.8 million on
account of the Put Option Premium) to be issued on the Effective Date

Initial Principal Amount   

•  $1,000 per New Secured Convertible Note

Initial Purchasers   

•  Holders of Allowed Senior Notes Claims and Allowed General Unsecured Claims
who are Accredited Investors and participate in the Rights Offering; to be fully
backstopped by the Backstop Parties

Trustee / Collateral Agent   

•  To be selected by the Required Backstop Parties

Collateral and Priority   

•  Secured on (a) a second lien basis on all assets of the Issuer and the
Guarantors securing any obligations under the prepetition credit agreement
(the “Exit ABL Priority Collateral”), which such Exit ABL Priority Collateral
shall secure on a first lien basis the obligations of the Issuer and the
Guarantors under the Exit ABL Facility, and (b) a first lien basis on all assets
that do not constitute Exit ABL Priority Collateral, in each case, subject to
certain exceptions agreed to by the Required Backstop Parties.

 

•  A typical crossing-lien arrangement and secured note/ABL intercreditor
agreement, in each case that is acceptable to the Required Backstop Parties,
shall be entered into in order to provide the holders of the New Secured
Convertible Notes with first lien claims on all assets of the Issuer and the
Guarantors other than the Exit ABL Priority Collateral, on which the holders of
the New Secured Convertible Notes would have a second lien claim.

Interest Rate and Fees   

•  Interest Rate: 8.0%, payable in cash; or 10.0% payable in-kind at the
Issuer’s option.

Conversion   

•  In the aggregate, convertible into 95% of the total number of shares of New
Common Stock that are issued and outstanding on the Effective Date after giving
effect to the consummation of the Restructuring (subject to dilution by the MIP
Equity).

 

•  The New Secured Convertible Notes will be convertible at any time in whole or
in part at the sole option of the holder thereof.

 

•  Mandatory Conversion Events: None, except for mandatory conversion upon the
consummation of a M&A transaction involving all, or substantially all, of the
Issuer’s and Guarantors’ assets that has been consented to by holders of at
least two-thirds in amount of the aggregate principal amount of all then
outstanding New Secured Convertible Notes.

Maturity   

•  51⁄2 years from the issue date

Amortization   

•  None

Call Protection   

•  NC2 / 50% of the coupon / 25% of the coupon / par

Use of Proceeds   

•  To satisfy DIP Term Loan Facility obligations, pay expenses incurred in
connection with the Restructuring and for working capital and other general
corporate purposes

Mandatory Prepayments   

•  Asset sale offers shall be made at par with any excess cash proceeds after
giving effect to reinvestment rights acceptable to the Required Backstop Parties

 

•  Such asset sale offers shall be subject to de minimis exceptions and
customary carveouts acceptable to the Required Backstop Parties

 

5 

Defined terms used herein but not defined herein shall have the definitions
assigned to such terms in the Restructuring Term Sheet to which this Exhibit 2
is attached.



--------------------------------------------------------------------------------

Change of Control   

•  To be defined in a manner acceptable to the Required Backstop Parties

 

•  Occurrence triggers a 101 Change of Control Offer

Governance Voting Rights   

•  Pursuant to Section 221 of Delaware Law, holders shall be entitled to vote
upon all matters upon which holders of any class or classes of New Common Stock
have the right to vote and shall be deemed to be stockholders of Reorganized
Holdco (and the New Secured Convertible Notes shall be deemed to be stock) for
the purpose of any provision of Delaware law that requires the vote of
stockholders as a prerequisite to any corporate action, including the
appointment of directors. The number of votes represented by each New Secured
Convertible Note shall be equal to the largest number of whole shares of New
Common Stock (rounded down to the nearest whole share) into which such New
Secured Convertible Note may be converted, in accordance with the indenture
governing the terms of the New Secured Convertible Notes, at the record date for
the determination of the stockholders entitled to vote on such matters or, if no
such record date is established, at the date such vote is taken.

Covenants   

•  To include an aggregate of $35 million of debt and lien incurrence capacity
for project financing, with all such project financing to be subject to the
approval of the New Board in all respects.

 

•  To include other affirmative and negative covenants acceptable to the
Required Backstop Parties

Financial Covenants   

•  None

Events of Default   

•  To include events of default acceptable to the Required Backstop Parties

Conditions Precedent   

•  Other customary conditions precedent for an issuance of senior secured
convertible notes

 

•  Consummation of a plan of reorganization acceptable to the Required Backstop
Parties

 

•  Execution of definitive documentation acceptable to the Required Backstop
Parties



--------------------------------------------------------------------------------

Exhibit B to the Restructuring Support Agreement

Form of Transferee Joinder



--------------------------------------------------------------------------------

Form of Transferee Joinder

This joinder (this “Joinder”) to the Restructuring Support Agreement (the
“Agreement”), dated as of July 12, 2020, by and among: (i) the HCR Entities and
(ii) Consenting Noteholders, is executed and delivered by [                    ]
(the “Joining Party”) as of [                    ]. Each capitalized term used
herein but not otherwise defined shall have the meaning ascribed to it in the
Agreement.

1.    Agreement to be Bound. The Joining Party hereby agrees to be bound by all
of the terms of the Agreement, a copy of which is attached to this Joinder as
Annex 1 (as the same has been or may be hereafter amended, restated, or
otherwise modified from time to time in accordance with the provisions thereof).
The Joining Party shall hereafter be deemed to be a Party for all purposes under
the Agreement and one or more of the entities comprising the Consenting
Noteholder.

2.    Representations and Warranties. The Joining Party hereby represents and
warrants to each other Party to the Agreement that, as of the date hereof, such
Joining Party (a) is the legal or beneficial holder of, and has all necessary
authority (including authority to bind any other legal or beneficial holder)
with respect to, the Senior Notes Claims identified below its name on the
signature page hereof, and (b) makes, as of the date hereof, the representations
and warranties set forth in Section 17(a) of the Agreement to each other Party.

3.    Governing Law. This Joinder shall be governed by and construed in
accordance with the internal laws of the State of New York without regard to any
conflicts of law provisions which would require the application of the law of
any other jurisdiction.

4.    Notice. All notices and other communications given or made pursuant to the
Agreement shall be sent to:

To the Joining Party at:

[JOINING PARTY]

[ADDRESS]

Attn:

Facsimile:

Email:

IN WITNESS WHEREOF, the Joining Party has caused this Joinder to be executed as
of the date first written above.



--------------------------------------------------------------------------------

[JOINING PARTY]

 

 

 

By:

 

Name:

 

Title:

 

 

Principal Amount of Senior Notes Claims:       $  

Notice Address:

 

Fax:

 

Attention:

 

Email:

 



--------------------------------------------------------------------------------

Annex 1 to the Form of Transferee Joinder

Restructuring Support Agreement